Exhibit 10.2

Execution Version

AMENDMENT NO. 4, dated as of December 14, 2017 (this “Amendment”), among
JELD-WEN Holding, Inc., a Delaware corporation (“Holdings”), JELD-WEN, Inc., a
Delaware corporation (the “Borrower”), the Company Subsidiary Guarantors (this
and each other capitalized term used herein without definition having the
meaning assigned to such term in Section 1.1 of the Credit Agreement described
below), Bank of America, N.A., as administrative agent for the Lenders and
collateral agent for the Secured Parties (in such capacities, the
“Administrative Agent”), each person set forth on Schedule 2.01 hereto (each, a
“Replacement Term B-4 Lender”) and each of the Consenting Lenders (as defined
below) party hereto.

WHEREAS, reference is hereby made to the Term Loan Credit Agreement, dated as of
October 15, 2014 (as amended by that certain Amendment No. 1, dated as of
July 1, 2015, Amendment No. 2, dated as of November 1, 2016, and Amendment
No. 3, dated as of March 7, 2017, and as further amended, supplemented, amended
and restated or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”) among the Borrower, Holdings, the other guarantors party
thereto, the Administrative Agent and the Lenders party thereto (the “Existing
Lenders”);

WHEREAS, on the date hereof, the Borrower issued $400,000,000 in 4.625% senior
notes due 2025 and $400,000,000 in 4.875% senior notes due 2027, the proceeds of
which are intended to be used to repay $787,362,718.79 of outstanding Term B-3
Loans immediately prior to the Refinancing (as defined below) (such repayment,
the “Repayment”);

WHEREAS, the Borrower has requested Permitted Credit Agreement Refinancing Debt
in an aggregate amount sufficient to refinance the remainder of its outstanding
Term B-3 Loans (after giving effect to the Repayment) pursuant to and on the
terms set forth in Section 2.20 of the Credit Agreement (the “Refinancing”);

WHEREAS, the Replacement Term B-4 Lenders have agreed, upon the terms and
subject to the conditions set forth herein, to make Term B-4 Loans (as defined
below) in an aggregate principal amount not to exceed the amount set forth
opposite such Replacement Term B-4 Lender’s name under the heading “Term B-4
Loan Commitment” on Schedule 2.01 hereto (as to each such Replacement Term B-4
Lender, its “Term B-4 Commitment”, and the term loans made by each Replacement
Term B-4 Lender in respect thereof, its “Term B-4 Loans”);

WHEREAS, pursuant to Section 10.1 of the Credit Agreement, Holdings, the
Borrower and the Required Lenders may, and hereby express their desire to,
immediately after giving effect to the Refinancing, amend the Credit Agreement
and the other Loan Documents for certain additional purposes (the “Additional
Amendments”);

WHEREAS, upon the Amendment No. 4 Effective Date, (i) the Repayment shall occur,
(ii) after giving effect to the Repayment, each Existing Lender of Term B-3
Loans shall have its then outstanding Term B-3 Loans prepaid in full in
accordance with the terms of the Credit Agreement with the proceeds of Term B-4
Loans, (iii) all Term B-3 Loans so prepaid shall thereafter be deemed to be no
longer outstanding, (iv) immediately following the Repayment and the
Refinancing, the Replacement Term B-4 Lenders shall constitute at least the
“Required Lenders” and (v) the Replacement Term B-4 Lenders shall be deemed to
have consented to the Amendments set forth in Sections 1 and 2 hereto (in such
capacity, the “Consenting Lenders”); and

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:



--------------------------------------------------------------------------------

Section 1. Term B-4 Loans.

(a) Subject to the terms and conditions set forth herein, each of the
Replacement Term B-4 Lenders hereby (i) commits to provide Term B-4 Loans to the
Borrower in the amount of its Term B-4 Commitment, and (ii) agrees to fund Term
B-4 Loans to the Borrower in the amount of its Term B-4 Commitment, after which
such commitment shall terminate immediately and without further action. The
aggregate amount of the Term B-4 Commitments on the Amendment No. 4 Effective
Date is $440,000,000.

(b) The amendments set forth in this Section 1 constitute a “Refinancing
Amendment” with respect to the establishment of the Term B-4 Commitments and the
Term B-4 Loans. Each Term B-4 Loan constitutes an “Other Loan” incurred in
accordance with Section 2.20(a) of the Credit Agreement (as amended by this
Amendment).

(c) The Term B-4 Loans shall be subject to the provisions, including any
provisions restricting the rights, or regarding the obligations, of the Loan
Parties or any provisions regarding the rights of the Lenders, of the Credit
Agreement and the other Loan Documents.

(d) The Borrower shall use the proceeds of the Term B-4 Loans to refinance
outstanding Term B-3 Loans.

Section 2. Additional Amendments. On the Amendment No. 4 Effective Date, the
Borrower, Holdings, the Administrative Agent and the Consenting Lenders agree
that:

(a) The Credit Agreement is, effective as of the Amendment No. 4 Effective Date,
hereby amended pursuant to Section 10.1 of the Credit Agreement, to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the Credit Agreement attached as Annex A hereto.

(b) Schedules 1.1C, 1.1D, 6.1, 6.2, 6.5 and 6.6 to the Credit Agreement are
hereby replaced in their entirety with Schedules 1.1C, 1.1D, 6.1, 6.2, 6.5 and
6.6 hereto.

(c) The Security Agreement is, effective as of the Amendment No. 4 Effective
Date, hereby amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the Security Agreement attached
as Annex B hereto.

Section 3. Representations and Warranties. Each of the Loan Parties (in the case
of Holdings only in respect of itself to the extent applicable and as set forth
in this Section 3) represent and warrant to the Administrative Agent and the
Lenders as of the Amendment No. 4 Effective Date that:

(a) This Amendment has been duly authorized, executed and delivered by it and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws affecting creditors’ rights generally and
by general principles of equity;

(b) The execution, delivery and performance by such Loan Party of this Amendment
and the consummation of the transactions contemplated herein are within such
Loan Party’s corporate or

 

2



--------------------------------------------------------------------------------

other powers, have been duly authorized by all necessary corporate or other
organizational action and do not (x) contravene the terms of any of such
Person’s Organizational Documents, or (y) violate any Law; except with respect
to any violation referred to in this clause (y) to the extent that such
violation could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

(c) All representations and warranties of the Borrower and each other Loan Party
contained in Section 3 of the Credit Agreement or any other Loan Document are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment No. 4 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date, and except that, the representations and warranties contained in
Sections 3.1(a) and 3.1(b) of the Credit Agreement shall be deemed to refer to
the most recent financial statements furnished pursuant to Section 5.1(a) and
(b) of the Credit Agreement, respectively, prior to the Amendment No. 4
Effective Date;

(d) No Default or Event of Default exists or has occurred and is continuing on
and as of the Amendment No. 4 Effective Date or, after giving effect hereto,
would result from the application of the proceeds from the Term B-4 Loans;

(e) The execution, delivery, performance or effectiveness of this Amendment will
not (a) impair the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all of the applicable Obligations, whether
heretofore or hereafter incurred, or (b) require that any new filings be made or
other action taken to perfect or to maintain the perfection of such Liens; and

(f) As of the Amendment No. 4 Effective Date, the Company Group Members, on a
consolidated basis, are Solvent.

Section 4. Conditions.

(a) Conditions to the Amendment No. 4 Effective Date. The effectiveness of this
Amendment and the agreements of each Replacement Term B-4 Lender hereunder shall
be subject to the satisfaction of the following conditions precedent (the date
upon which this Amendment becomes effective, the “Amendment No. 4 Effective
Date”):

(i) Certain Documents. The Administrative Agent shall have received each of the
following, each dated the Amendment No. 4 Effective Date unless otherwise
indicated or agreed to by the Administrative Agent and each in form and
substance reasonably satisfactory to the Administrative Agent:

(1) counterparts of this Amendment that, when taken together, bear the
signatures of (A) Holdings, (B) the Borrower, (C) each Guarantor, (D) the
Consenting Lenders together comprising the Required Lenders and (E) each
Replacement Term B-4 Lender;

(2) such customary certificates of resolutions or other action, incumbency
certificates of Responsible Officers of Holdings, the Borrower and each Company
Guarantor as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Amendment;

 

3



--------------------------------------------------------------------------------

(3) such other documents as the Lenders or the Administrative Agent may
reasonably request to evidence that Holdings, the Borrower and each Company
Guarantor is duly organized or formed, and that each of them is validly
existing, in good standing in its jurisdiction of organization (to the extent
such concept is applicable in the relevant jurisdiction), except to the extent
that failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect;

(4) an opinion of (i) Cleary Gottlieb Steen & Hamilton LLP, (ii) Morris,
Nichols, Arsht & Tunnell LLP, (iii) Davis Wright Tremaine LLP, (iv) Snell &
Wilmer LLP and (v) Bodman PLC, in each case, customary in form and substance and
reasonably satisfactory to the Administrative Agent;

(5) the Administrative Agent shall have received the results of lien searches
reasonably requested by the Administrative Agent;

(6) a Borrowing Request relating to the Term B-4 Loans delivered to the
Administrative Agent (which notice must be received by the Administrative Agent
prior to 1:00 p.m., New York City time, one Business Day prior to the Amendment
No. 4 Effective Date);

(7) a Note executed by the Borrower in favor of a Replacement Term B-4 Lender if
such Replacement Term B-4 Lender requests a Note, reasonably in advance of the
Amendment No. 4 Effective Date;

(8) a certificate of a Responsible Officer of the Borrower to the effect that
each of the conditions set forth in Sections 2.20 and 4.2 of the Credit
Agreement and this Section 4 have been satisfied; and

(9) a completed “Life of Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together,
with respect to each such Mortgaged Property that is determined to be located
within a special flood hazard area, with a notice about special flood hazard
area status and flood disaster assistance duly executed by the Borrower and each
Loan Party relating thereto and as applicable, evidence of insurance).

(ii) Fees and Expenses Paid. The Lead Arrangers (as defined below) and
Administrative Agent shall have received (or the Borrower shall have made
arrangements reasonably satisfactory to the Administrative Agent for such
payment) all fees and other amounts due and payable on or prior to the Amendment
No. 4 Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses (including the reasonable fees, charges
and disbursements of Cahill Gordon & Reindel LLP, counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower on or prior to the
Amendment No. 4 Effective Date hereunder or under any other Loan Document.

(iii) Compliance with Credit Agreement. The conditions precedent set forth in
Sections 2.20 and 4.2 of the Credit Agreement shall have been satisfied both
before and after giving effect to the incurrence of the Term B-4 Loans.

Section 5. Post-Closing Covenant. Within 120 days after the Amendment No. 4
Effective Date, unless waived or extended by the Administrative Agent in its
sole

 

4



--------------------------------------------------------------------------------

discretion, the Administrative Agent shall have received either the items listed
in paragraph (a) or the items listed in paragraph (b) as follows:

(a) an opinion or email confirmation from local counsel in each jurisdiction
where a Mortgaged Property is located, in form and substance reasonably
satisfactory to the Administrative Agent, substantially to the effect that:

(i) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Secured Obligations (as defined in each
Mortgage), including the Secured Obligations evidenced by the Credit Agreement
as amended by this Amendment and the other documents executed in connection
therewith, for the benefit of the Secured Parties; and

(ii) no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Secured
Obligations, including the Secured Obligations evidenced by the Credit Agreement
as amended by this Amendment and the other documents executed in connection
therewith, for the benefit of the Secured Parties.

(b) with respect to the existing Mortgages, the following, in each case in form
and substance reasonably acceptable to the Administrative Agent:

(i) with respect to each Mortgage encumbering a Mortgaged Property, an amendment
thereof (each a “Mortgage Amendment”) duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
each Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Administrative Agent;

(ii) with respect to each Mortgage Amendment relating to a Mortgaged Property
for which Borrower or any Loan Party delivered a Mortgage Policy pursuant to the
Credit Agreement, a date down endorsement (each, a “Title Endorsement,”
collectively, the “Title Endorsements”) to such Title Policy relating to the
Mortgage encumbering the Mortgaged Property subject to such Mortgage assuring
the Administrative Agent that such Mortgage, as amended by such Mortgage
Amendment is a valid and enforceable first priority lien on such Mortgaged
Property in favor of the Administrative Agent for the benefit of the Secured
Parties free and clear of all defects, encumbrances and liens except for
Permitted Encumbrances (as defined in each Mortgage), and such Title Endorsement
shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent;

(iii) with respect to each Mortgage Amendment, opinions of local counsel to the
Loan Parties, which opinions (x) shall be addressed to the Administrative Agent
and the Secured Parties, (y) shall cover the enforceability of the respective
Mortgage as amended by such Mortgage Amendment, and such other matters incident
to the transactions contemplated herein as the Administrative Agent may
reasonably request and (z) shall be in form and substance reasonably
satisfactory to the Administrative Agent;

(iv) with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including without

 

5



--------------------------------------------------------------------------------

limitation, a so-called “gap” indemnification) as shall be required to induce
the title company to issue the Title Endorsements; and

(v) evidence acceptable to the Administrative Agent of payment by the Borrower
of all applicable title insurance premiums, search and examination charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgage Amendments and issuance of the Title
Endorsements.

Section 6. Expenses. As and to the extent provided in Section 10.5 of the Credit
Agreement, the Borrower agrees to reimburse the Administrative Agent for its and
the Lead Arrangers’ reasonable out-of-pocket expenses incurred by them in
connection with this Amendment, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent.

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission or by email in “.pdf” format shall be effective as delivery of a
manually executed counterpart hereof.

Section 8. Applicable Law. The validity, interpretation and enforcement of this
Amendment and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

Section 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 10. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. As of the Amendment No. 4 Effective Date,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Loan Documents to the Credit Agreement (including, without limitation, by means
of words like “thereunder,” “thereof” and words of like import), shall mean and
be a reference to the Credit Agreement as amended hereby, and this Amendment and
the Credit Agreement shall be read together and construed as a single
instrument. This Amendment shall constitute a Loan Document. The parties hereto
hereby consent to the incurrence of the Term B-4 Loans upon the terms and
subject to the conditions set forth herein. Upon the Amendment No. 4 Effective
Date, all conditions and requirements set forth in the Credit Agreement or the
other Loan Documents relating to the effectiveness of this Amendment and the
incurrence of the Term B-4 Loans shall be deemed satisfied.

Section 11. Acknowledgement and Affirmation. Each Company Loan Party party
hereto hereby expressly acknowledges, as of the Amendment No. 4 Effective Date,
(i) all of its obligations under the Guarantee, the Security Documents and the
other Loan Documents to which it is a party are reaffirmed and remain in full
force and effect on a continuous basis, (ii) its prior grant of security
interests pursuant to the Security Documents are reaffirmed and remain in full
force and effect after giving effect to this Amendment, (iii) the Obligations
include, among other things and without

 

6



--------------------------------------------------------------------------------

limitation, the due and punctual payment of the principal of, interest on, and
premium (if any) on, the Term B-4 Loans and (iv) except as expressly set forth
herein, the execution of this Amendment shall not operate as a waiver of any
right, power or remedy of the Administrative Agent or Lenders, constitute a
waiver of any provision of any of the Loan Documents or serve to effect a
novation of the Obligations. This Amendment shall not constitute a novation of
the Credit Agreement or any other Loan Document.

Section 12. Roles. It is agreed that Merrill Lynch, Pierce Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Amendment), Barclays Bank PLC, JPMorgan Chase Bank N.A. and Wells Fargo
Securities, LLC will act as joint lead arrangers and joint bookrunners for the
Term B-4 Loans (the “Lead Arrangers”).

[signature pages follow]

 

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:     JELD-WEN, INC.     By:  

/s/ L. Brooks Mallard

    Name:   L. Brooks Mallard     Title:   Executive Vice President and Chief
Financial Officer HOLDINGS:     JELD-WEN HOLDING, INC.     By:  

/s/ L. Brooks Mallard

    Name:   L. Brooks Mallard     Title:   Executive Vice President and Chief
Financial Officer GUARANTORS:     JELD-WEN DOOR REPLACEMENT SYSTEMS, INC.    
By:  

/s/ Wallace D. Corwin

    Name:   Wallace D. Corwin     Title:   Preside     HARBOR ISLES, LLC     By:
  JELD-WEN, INC., its Sole Member     By:  

/s/ Laura W. Doerre

    Name:   Laura W. Doerre     Title:   Executive Vice President, General
Counsel and Chief Compliance Officer     AMERICAN MILLWORK, INC.     By:  

/s/ Lennie Rhoades

    Name:   Lennie Rhoades     Title:   President



--------------------------------------------------------------------------------

CREATIVE MEDIA DEVELOPMENT, INC. By:  

/s/ James Parello

Name:   James Parelle Title:   President JW INTERNATIONAL HOLDINGS, INC. By:  

/s/ John Linker

Name:   John Linker Title:   President JW REAL ESTATE, INC. By:  

/s/ Scott Vining

Name:   Scott Vining Title:   President KARONA, INC. By:  

/s/ John Linker

Name:   John Linker Title:   President and Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N. A., as Administrative Agent By:  

/s/ Ronaldo Naval

Name:   Ronaldo Naval Title:   Vice President

BANK OF AMERICA, N.A.,

as a Replacement Term B-4 Lender and a Consenting Lender

By:  

/s/ David H. Strickert

Name:   David H. Strickert Title:   Managing Director



--------------------------------------------------------------------------------

Schedule 2.01

Term B-4 Loan Commitments

 

Lender

   Term B-4 Loan
Commitment  

Bank of America, N.A.

   $ 440,000,000  

Total:

   $ 440,000,000  



--------------------------------------------------------------------------------

AMENDED SCHEDULES

[See Attached]



--------------------------------------------------------------------------------

ANNEX A



--------------------------------------------------------------------------------

AMENDED TERM LOAN CREDIT AGREEMENT

among

JELD-WEN Holding, Inc.,

as Holdings,

JELD-WEN, Inc.,

as the Company Borrower,

The Several Lenders from Time to Time Parties Hereto,

and

Bank of America, N.A.,

as Administrative Agent

Dated as of October 15, 2014

As amended as of July 1, 2015, November 1, 2016 and2016, March 7, 2017 and
December 14, 2017

 

 

 

Bank of America, N.A.,

Wells Fargo Securities, LLC,

Barclays Bank PLC,

SunTrust Robinson Humphrey, Inc.

and

KeyBank National Association

as Joint Lead Arrangers and Joint Bookrunners

Barclays Bank PLC

and

Merrill Lynch, Pierce, Fenner & Smith Incorporated

as Amendment No. 1 Lead Arrangers and Bookrunners

as Amendment No. 2 Lead Arrangers and Bookrunners

and Amendment No. 23 Lead Arrangers and Bookrunners

Barclays Bank PLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated,

Barclays Bank PLC,

JPMorgan Chase Bank N.A.

and

Wells Fargo Securities, LLC

as Amendment No. 34 Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1

  DEFINITIONS      2  

1.1

  Defined Terms      2  

1.2

  Other Interpretive Provisions      6473  

1.3

  Accounting      6574  

1.4

  Limited Condition Transactions      6574  

SECTION 2

  AMOUNT AND TERMS OF COMMITMENTS      6675  

2.1

  Commitments      6675  

2.2

  Procedure for Borrowing of Loans      6676  

2.3

  Repayment of Loans      6776  

2.4

  Fees      6776  

2.5

  Optional Prepayments      6777  

2.6

  Mandatory Prepayments      6877  

2.7

  Conversion and Continuation Options      7079  

2.8

  Limitations on Eurodollar Tranches      7080  

2.9

  Interest Rates and Payment Dates      7180  

2.10

  Computation of Interest      7180  

2.11

  Inability to Determine Interest Rate; Illegality      7281  

2.12

  Pro Rata Treatment and Payments      7383  

2.13

  Requirements of Law      7484  

2.14

  Taxes      7585  

2.15

  Indemnity      7889  

2.16

  Change of Lending Office      7989  

2.17

  Replacement of Lenders      7989  

2.18

  Notes      8090  

2.19

  Incremental Credit Extensions      8090  

2.20

  Refinancing Amendments      8293  

2.21

  Defaulting Lenders      8394  

2.22

  Loan Modification Offers      8495  

2.23

  MIRE Event      96  

SECTION 3

  REPRESENTATIONS AND WARRANTIES      8596  

3.1

  Financial Condition      8596  

3.2

  No Change      8697  

3.3

  Existence; Compliance with Law      8697  

3.4

  Power; Authorization; Enforceable Obligations      8697  

3.5

  No Legal Bar      8798  

3.6

  Litigation      8798  

3.7

  Ownership of Property; Liens      8798  

3.8

  Intellectual Property      8798  

3.9

  Taxes      8898  

3.10

  Federal Regulations      8899  

3.11

  ERISA      8899  

3.12

  Investment Company Act; Other Regulations      8899  

3.13

  Environmental Matters      8899  

3.14

  Accuracy of Information, etc.      89100  

3.15

  Security Documents      89100  

 

-i-



--------------------------------------------------------------------------------

3.16

  Solvency      90101  

3.17

  Patriot Act; FCPA; OFAC      90101  

3.18

  Status as Senior Indebtedness      91101  

SECTION 4

  CONDITIONS PRECEDENT      91102  

4.1

  Conditions to Closing Date      91102  

4.2

  Conditions to Each Borrowing Date      93104  

SECTION 5

  AFFIRMATIVE COVENANTS      94104  

5.1

  Financial Statements      94104  

5.2

  Certificates; Other Information      94105  

5.3

  Payment of Taxes      96107  

5.4

  Maintenance of Existence; Compliance with Law      96107  

5.5

  Maintenance of Property; Insurance      97107  

5.6

  Inspection of Property; Books and Records; Discussions      97108  

5.7

  Notices      97108  

5.8

  Environmental Laws      98109  

5.9

  Additional Collateral, etc.      98109  

5.10

  Credit Ratings      101112  

5.11

  Further Assurances      101112  

5.12

  Designation of Unrestricted Subsidiaries      101112  

5.13

  ERISA      102113  

5.14

  Use of Proceeds      102113  

5.15

  [Reserved]      102113  

5.16

  [Reserved]      102113  

5.17

  Quarterly Conference Calls      102113  

5.18

  Post-Closing Actions      102113  

SECTION 6

  NEGATIVE COVENANTS      102113  

6.1

  Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock      103114  

6.2

  Limitation on Restricted Payments      109122  

6.3

  Dividend and Other Payment Restrictions Affecting Subsidiaries      117131  

6.4

  Asset Sales      119134  

6.5

  Transactions with Affiliates      120135  

6.6

  Liens      123139  

6.7

  Merger, Consolidation or Sale of All or Substantially All Assets      124139  

6.8

  [Reserved]      125141  

6.9

  Changes in Fiscal Year      125141  

6.10

  Negative Pledge Clauses      125141  

6.11

  Lines of Business      126141  

6.12

  Amendments to Organizational Documents      127  

SECTION 7

  GUARANTEE      127142  

7.1

  The Guarantee      127142  

7.2

  Obligations Unconditional      127143  

7.3

  Reinstatement      128144  

7.4

  No Subrogation      128144  

7.5

  Remedies      129144  

7.6

  Instrument for the Payment of Money      129144  

7.7

  Continuing Guarantee      129145  

 

-ii-



--------------------------------------------------------------------------------

7.8

  General Limitation on Guarantor Obligations      129145  

7.9

  Release of Guarantors      129145  

7.10

  Right of Contribution      130145  

7.11

  Keepwell      130146  

SECTION 8

  EVENTS OF DEFAULT      130146  

8.1

  Events of Default      130146  

8.2

  [Reserved]      132148  

8.3

  Action in Event of Default      133148  

8.4

  Application of Proceeds      133148  

SECTION 9

  ADMINISTRATIVE AGENT      134149  

9.1

  Appointment and Authority      134149  

9.2

  Rights as a Lender      135150  

9.3

  Exculpatory Provisions      135150  

9.4

  Reliance by Administrative Agent      136151  

9.5

  Delegation of Duties      136152  

9.6

  Resignation and Removal of Administrative Agent      136152  

9.7

  Non-Reliance on Administrative Agent and Other Lenders      137153  

9.8

  No Other Duties, Etc.      138153  

9.9

  Administrative Agent May File Proofs of Claim      138153  

9.10

  Collateral and Guaranty Matters      138154  

9.11

  Intercreditor Agreements      139155  

9.12

  Withholding Tax Indemnity      140155  

9.13

  Indemnification      140156  

SECTION 10

  MISCELLANEOUS      141156  

10.1

  Amendments and Waivers      141156  

10.2

  Notices      144159  

10.3

  No Waiver; Cumulative Remedies      146162  

10.4

  Survival of Representations and Warranties      146162  

10.5

  Payment of Expenses and Taxes      146162  

10.6

  Successors and Assigns; Participations and Assignments      148163  

10.7

  [Reserved]      153169  

10.8

  Adjustments; Set-off      153169  

10.9

  Counterparts; Electronic Execution      154169  

10.10

  Severability      154170  

10.11

  Integration      154170  

10.12

  Governing Law      154170  

10.13

  Submission To Jurisdiction; Waivers      154170  

10.14

  Acknowledgements      155171  

10.15

  Confidentiality      155171  

10.16

  Waivers Of Jury Trial      156172  

10.17

  USA Patriot Act Notification      156172  

10.18

  Maximum Amount      157172  

10.19

  Lender Action      157173  

10.20

  No Fiduciary Duty      158173  

10.21

  Acknowledgement and Consent to Bail-In of EEA Financial Insitutions
158Institutions      174  

10.22

  Certain ERISA Matters      174  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES: 1.1A    Commitments 1.1B    Excluded Assets[Reserved] 1.1C   
Mortgaged Properties 1.1D    Specified Dispositions 3.9    Taxes 3.15(a)    UCC
Filing Jurisdictions 4.1(h)    Local Counsel 6.1    Certain Existing
Indebtedness 6.2    Certain Existing Investments 6.5    Certain Transactions
with Affiliates 6.6    Certain Existing Liens EXHIBITS:    A-1    Form of Pledge
and Security Agreement A-2    [Reserved] A-3    [Reserved] B    Form of
Assignment and Assumption C-1    Form of Exemption Certificate C-2    Form of
Exemption Certificate C-3    Form of Exemption Certificate C-4    Form of
Exemption Certificate D-1    Form of ABL-Term Intercreditor Agreement D-2   
Form of Intercreditor Terms E    [Reserved] F    Form of Note G    [Reserved] H
   Form of Guarantor Joinder Agreement I    Form of Borrowing Request J    Form
of Solvency Certificate

 

-iv-



--------------------------------------------------------------------------------

AMENDED TERM LOAN CREDIT AGREEMENT (this “Agreement”), dated as of March 7,
2017,December 14, 2017 among JELD-WEN Holding, Inc., a Delaware corporation
(“Holdings”), JELD-WEN, Inc., a Delaware corporation (the “Company Borrower” or
the “Borrower”), the Company Subsidiary Guarantors (this and each other
capitalized term used herein without definition having the meaning assigned to
such term in Section 1.1), the several banks, financial institutions,
institutional investors and other entities from time to time party hereto as
lenders (the “Lenders”), and Bank of America, N.A., as Administrative Agent.

W I T N E S S E T H:

WHEREAS, on the Closing Date, the Lenders extended Loans to the Company Borrower
and the Tower Borrower (the “Initial Loans”) in an aggregate principal amount of
$775,000,000;

WHEREAS, on the Amendment No. 1 Effective Date, the Term B-1 Lenders extended
the Term B-1 Loans (the “Term B-1 Loans”) to the Company Borrower and the Tower
Borrower in an aggregate principal amount of $480,000,000;

WHEREAS, on the Amendment No. 2 Funding Date, the Term B-2 Lenders extended the
Term B-2 Loans (the “Term B-2 Loans”) to the Company Borrower in an aggregate
principal amount of $1,611,637,500, the proceeds of which were used to prepay
the Initial Loans and the Term B-1 Loans in full and to fund the Amendment No. 2
Distribution;

WHEREAS, on the Amendment No. 3 Effective Date, the Term B-3 Lenders extended
the Term B-3 Loans (the “Term B-3 Loans”) to the Company Borrower in an
aggregate principal amount of $1,236,637,500, the proceeds of which were used to
prepay the Term B-2 Loans in full;

WHEREAS, on the Amendment No. 4 Effective Date, the Company Borrower issued the
Senior Notes, the proceeds of which were used to voluntarily repay
$787,362,718.79 of the outstanding Term B-3 Loans immediately prior to the
Amendment No. 4 Refinancing (the “Amendment No. 4 Prepayment”);

WHEREAS, on the Amendment No. 34 Effective Date, the Term B-34 Lenders have
agreed to extend the Term B-34 Loans to the Borrower in an aggregate principal
amount of $1,236,637,500,440,000,000, the proceeds of which will bewere used to
refinance all outstanding Term B-2 Loans3 Loans (after giving effect to the
Amendment No. 4 Prepayment) (the “Amendment No. 4 Refinancing”);

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Administrative Agent, for the benefit of the Secured Parties, a lien on
substantially all of its assets (subject to certain limitations set forth in the
Loan Documents); and

WHEREAS, each of Holdings and the Company Subsidiary Guarantors has agreed to
guarantee the Obligations of the Borrower and to secure its respective
Obligations by granting to the Administrative Agent, for the benefit of the
Secured Parties, a lien on substantially all of its assets (subject to certain
limitations set forth in the Loan Documents).

NOW, THEREFORE, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1 DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“ABL Agent”: the Senior Representative (which shall be Wells Fargo Bank,
National Association on the Closing Date) under the ABL Credit Agreement.

“ABL Credit Agreement”: the Revolving Credit Agreement, dated as of the Closing
Date, among the Company Borrower, the other borrowers and guarantors party
thereto, the lenders from time to time party thereto and the ABL Agent, as
amended, restated, refinanced, supplemented or otherwise modified from time to
time in accordance with this Agreement and the ABL-Term Intercreditor Agreement.

“ABL Documents”: the ABL Credit Agreement and each other Loan Document (as
defined in the ABL Credit Agreement).

“ABL Obligations”: as defined in the ABL-Term Intercreditor Agreement.

“ABL Priority Collateral”: as defined in the ABL-Term Intercreditor Agreement.

“ABL-Term Intercreditor Agreement”: an Intercreditor Agreement substantially in
the form of Exhibit D-1.

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus  1⁄2 of 1%, (c) the Eurodollar Base Rate that would then be in effect
for a Eurodollar Loan with an Interest Period of one month plus 1% (provided
that, for the avoidance of doubt, the Eurodollar Base Rate for any day (for
purposes of the definition of “ABR”) shall be based on the rate determined two
Business Days prior to such date at approximately 11:00 A.M. (London, England
time) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) for deposits in dollars with a term
of one month) and (d) 2.00% per annum. Any change in the ABR due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acceptable Price”: as defined in the definition of “Dutch Auction.”

“Accepting Lenders”: as defined in Section 2.22(a).

“Acquired Indebtedness”: with respect to any specified Person:

(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person
whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Restricted Subsidiary of such specified Person; and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person;

 

-2-



--------------------------------------------------------------------------------

provided that any Indebtedness of such Person that is extinguished, redeemed,
defeased, retired or otherwise repaid at the time of or immediately upon
consummation of the transaction pursuant to which such other Person becomes a
Restricted Subsidiary of the specified Person will not be Acquired Indebtedness.

“Additional Amendment No. 1 Distributions”: additional Restricted Payments,
directly or indirectly, to the Sponsor and the other equity holders of Holdings,
including holders of equity awards or equity-based awards, and/or payments in
lieu thereof or related thereto, in an aggregate amount not to exceed
$50,000,000 (less the amount of Term B-1 Loans used by the Company Borrower
and/or its Restricted Subsidiaries to consummate certain acquisitions permitted
hereunder).

“Additional Lender”: at any time, any bank or other financial institution that
agrees to provide any portion of any (a) Incremental Loans pursuant to an
Incremental Amendment in accordance with Section 2.19 or (b) Permitted Credit
Agreement Refinancing Debt pursuant to a Refinancing Amendment in accordance
with Section 2.20; provided that (i) the Administrative Agent shall have
consented (not to be unreasonably withheld, conditioned or delayed) to such
Additional Lender if such consent would be required under Section 10.6(b) for an
assignment of Loans to such Additional Lender, (ii) the Company Borrower shall
have consented to such Additional Lender and (iii) if such Additional Lender is
an Affiliated Lender, such Additional Lender must comply with the limitations
and restrictions set forth in Section 10.6(b)(iv).

“Administrative Agent”: Bank of America, together with its affiliates, as the
administrative agent for the Lenders and as the collateral agent for the Secured
Parties under this Agreement and the other Loan Documents, together with any of
its successors in such capacities.

“Affiliate”: with respect to any specified Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction”: as defined in Section 6.5(a).

“Affiliated Lender”: the Sponsor, any Debt Fund Affiliate or any Non-Debt Fund
Affiliate.

“Affiliate Transaction”: as defined in Section 6.5(a).

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the aggregate then unpaid principal amount of such
Lender’s Loans.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Amendment No. 1”: Amendment No. 1, dated as of July 1, 2015, by and among
Holdings, the Company Borrower, the Tower Borrower, the Administrative Agent and
the Lenders party thereto.

 

-3-



--------------------------------------------------------------------------------

“Amendment No. 1 Distribution”: Restricted Payments, directly or indirectly, to
the Sponsor and the other equity holders of Holdings, including holders of
equity awards or equity-based awards, and/or payments in lieu thereof or related
thereto, in an aggregate amount not to exceed $420,000,000.

“Amendment No. 1 Effective Date”: July 1, 2015.

“Amendment No. 1 Engagement Letter”: the engagement letter, dated as of June 10,
2015, among the Administrative Agent, the Amendment No. 1 Lead Arrangers and
Bookrunners and the Company Borrower.

“Amendment No. 1 Lead Arrangers and Bookrunners”: Barclays Bank PLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

“Amendment No. 1 Transactions”: (i) the incurrence of the Term B-1 Loans,
(ii) the other amendments under Amendment No. 1, (iii) the Amendment No. 1
Distribution, (iv) the consummation of certain acquisitions permitted hereunder
and/or the payment of the Additional Amendment No. 1 Distributions and (v) the
payment of fees and expenses in connection therewith and related transactions.

“Amendment No. 2”: Amendment No. 2, dated as of November 1, 2016, by and among
Holdings, the Borrower, the Administrative Agent and the Lenders party thereto.

“Amendment No. 2 Distribution”: Restricted Payments, directly or indirectly, to
the Sponsor and the other equity holders of Holdings, including holders of
equity awards or equity-based awards, and/or payments in lieu thereof or related
thereto, in an aggregate amount not to exceed $400,000,000.

“Amendment No. 2 Effective Date”: November 1, 2016.

“Amendment No. 2 Engagement Letter”: the engagement letter, dated as of
October 4, 2016, among the Administrative Agent, the Amendment No. 2 Lead
Arrangers and Bookrunners and the Company Borrower.

“Amendment No. 2 Funding Date”: the date on which the Term B-2 Loans are funded
by the Term B-2 Lenders.

“Amendment No. 2 Lead Arrangers and Bookrunners”: Barclays Bank PLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

“Amendment No. 2 Transactions”: (i) the incurrence of the Term B-2 Loans and the
repayment of the Initial Loans and the Term B-1 Loans, (ii) the other amendments
under Amendment No. 2, (iii) the Amendment No. 2 Distribution, (iv) that certain
Amendment No. 2 to the ABL Credit Agreement, dated as of November 1, 2016, among
the Company Borrower, the other borrowers and guarantors party thereto, the
lenders from time to time party thereto and the ABL Agent, (v) the Tower Release
and (vi) the payment of fees and expenses in connection therewith and related
transactions.

“Amendment No. 3”: Amendment No. 3, dated as of March 7, 2017, by and among
Holdings, the Borrower, the Administrative Agent and the Lenders party hereto.

“Amendment No. 3 Effective Date”: March 7, 2017.

 

-4-



--------------------------------------------------------------------------------

“Amendment No. 3 Engagement Letter”: the engagement letter, dated as of February
February 23, 2017, among the Amendment No. 3 Lead Arrangers and Bookrunners and
the Borrower.

“Amendment No. 3 Lead Arrangers and Bookrunners”: Barclays Bank PLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the Amendment No. 3 Effective Date).

“Amendment No. 3 Transactions”: (i) the incurrence of the Term B-3 Loans and the
refinancing of all outstanding Term B-2 Loans, (ii) the other amendments under
Amendment No. 3 and (iii) the payment of fees and expenses in connection
therewith and related transactions.

“Amendment No. 4”: Amendment No. 4, dated as of December 14, 2017, by and among
Holdings, the Borrower, the Company Subsidiary Guarantors party thereto, the
Administrative Agent and the Lenders party thereto.

“Amendment No. 4 Effective Date”: December 14, 2017.

“Amendment No. 4 Engagement Letter”: the engagement letter, dated as of
December 4, 2017, among Merrill Lynch, Pierce, Fenner & Smith Incorporated and
the Borrower.

“Amendment No. 4 Lead Arrangers and Bookrunners”: Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the
Amendment No. 4 Effective Date), Barclays Bank PLC, JPMorgan Chase Bank N.A. and
Wells Fargo Securities, LLC.

“Amendment No. 4 Prepayment”: as defined in the preamble.

“Amendment No. 4 Refinancing”: as defined in the preamble.

“Amendment No. 4 Transactions”: (i) the issuance of the Senior Notes, (ii) the
Amendment No. 4 Prepayment, the incurrence of the Term B-4 Loans and the
Amendment No. 4 Refinancing, (iii) entry into that certain Amendment No. 3 to
the ABL Credit Agreement, dated as of December 14, 2017, among Holdings, the
Company Borrower, the other borrowers and guarantors party thereto, the lenders
party thereto and the ABL Agent and (iv) the payment of fees and expenses in
connection therewith and related transactions.

“Applicable Discount”: as defined in the definition of “Dutch Auction.”

“Applicable Margin”: with respect to:

(a) any Term B-3 Loan, (i) until delivery of financial statements in respect of
the fiscal period ending December 31, 2016 pursuant to Section 5.1, 3.00% per
annum in the case of Eurodollar Loans and 2.00% per annum in the case of ABR
Loans and (ii) thereafter4 Loan , the following percentages per annum, based
upon the Total Net Leverage Ratio as set forth in a certificate of a Responsible
Officer (the “Compliance Certificate”) delivered concurrently with the delivery
of financial statements under Section 5.1 received by the Administrative Agent
pursuant to Section 5.1,Company Borrower’s public corporate credit rating from
each of S&P and Moody’s (the “Rating”) in accordance with the pricing grid set
forth below:

 

-5-



--------------------------------------------------------------------------------

Applicable Margin

Pricing

Level

   Total Net  Leverage
RatioRating (Corporate  and
Stable or better)    Eurodollar
Rate   ABR

1

   BB/Ba2    1.75%   0.75%

12

   ³2.25:1.00BB-/Ba3    3.002.00%   2.001.00%

2

   < 2.25:1.00    2.75%   1.75%

Any increase or decrease in the Applicable Margin resulting from a publicly
announced change in the Total Net Leverage RatioRating shall become effective as
of the first Business Day immediately following the date a Compliance
Certificate is delivered concurrently with the delivery of required financial
statements pursuant to Section 5.1; provided that, uponpublic announcement
thereof and ending on the date immediately preceding the effective date of the
next such change. In the event of a split Rating, the Applicable Margin will be
determined by reference to the lower Rating; provided that if there is no Rating
from either S&P or Moody’s then Level II shall apply. Upon the request of the
Majority Lenders holding Term B-24 Loans, the highest Pricing Level shall apply
(x) as of the first Business Day after the date on which financial statements
and a concurrent Compliance Certificate was required to have been delivered but
were not delivered, and shall continue to so apply up to and including the date
on which such financial statements and Compliance Certificate are so delivered
(and thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.1(a) or Section 8.2(a) shall have occurred and be
continuing, and shall continue to so apply up to but excluding the date on which
such Event of Default is cured or waived (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply).

In the event that any Compliance Certificate is shown by the Administrative
Agent to be inaccurate (whether as a result of an inaccuracy in the financial
statements on which such Compliance Certificate is based, a mistake in
calculating the applicable Total Net Leverage Ratio or otherwise) at any time
that this Agreement is in effect and any Term B-3 Loans or Term B-3 Commitments
are outstanding such that the Applicable Margin for any period (an “Applicable
Period”) should have been higher than the Applicable Margin applied for such
Applicable Margin, then (i) the Borrower shall promptly (and in no event later
than five (5) Business Days thereafter) deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (ii) the Applicable
Margin shall be determined by reference to the corrected Compliance Certificate
(but in no event shall the Term B-3 Lenders owe any amounts to the Borrower),
and (iii) the Borrower shall pay to the Administrative Agent promptly upon
demand (and in no event later than

 

-6-



--------------------------------------------------------------------------------

five (5) Business Days after demand) any additional interest owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with the
terms hereof. Notwithstanding anything to the contrary in this Agreement, any
additional interest hereunder shall not be due and payable until demand is made
for such payment pursuant to clause (iii) above and accordingly, any nonpayment
of such interest as a result of any such inaccuracy shall not constitute a
Default (whether retroactively or otherwise), and no such amounts shall be
deemed overdue (and no amounts shall accrue interest at the rate specified in
Section 2.9(c)), at any time prior to the date that is five (5) Business Days
following such demand. The Borrower’s Obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

(b) any Incremental Loan, the Applicable Margin shall be as set forth in the
Incremental Amendment relating to the Incremental Commitment in respect of such
Incremental Loan;

(c) any Other Loan, the Applicable Margin shall be as set forth in the
Refinancing Amendment relating to such Loan; and

(d) any Extended Loan, the Applicable Margin shall be as set forth in the Loan
Modification Agreement relating to such Loan.

“Applicable Requirements”: in respect of any Indebtedness, Indebtedness that
satisfies the following requirements:

(a) (i) if such Indebtedness is secured by the Collateral on a pari passu basis
with the Obligations, such Indebtedness does not mature prior to thenthe Latest
Maturity Date and (ii) for any other Indebtedness, such Indebtedness does not
mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions), in each case prior to the date that is 91 days
after the then Latest Maturity Date at the time such Indebtedness is incurred;

(b) if such Indebtedness is secured by the Collateral, a Senior Representative
acting on behalf of the holders of such Indebtedness has become party to the
applicable Intercreditor Agreements (and/or the applicable Intercreditor
Agreements have been amended, supplemented or replaced in a manner reasonably
acceptable to the Administrative Agent, which results in such Senior
Representative having rights to share in the Collateral on a pari passu basis or
a junior-lien basis, as applicable);

(c) to the extent such Indebtedness is secured, it is not secured by any
property or assets of Holdings, the Borrower or any Restricted Subsidiary
thereof other than the Collateral (it being agreed that such Indebtedness shall
not be required to be secured by all of the Collateral); provided that
Indebtedness that may be incurred by Non-Guarantor Subsidiaries pursuant to
Section 6.1 may be secured by assets of Non-Guarantor Subsidiaries; and

(d) if such Indebtedness is permitted under Section 6.1 and such Indebtedness is
incurred by (i) any Non-Guarantor Subsidiary, such Indebtedness shall not be
guaranteed by any Loan Party and (ii) the Borrower or any Guarantor, such
Indebtedness shall not be guaranteed by any Person other than the Borrower or
Guarantors and shall not have any obligors other than the Borrower or
Guarantors; and

(e) the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors, premiums, optional prepayment or optional redemption
provisions and financial covenants) are (i) taken as a whole, not materially
more favorable to the providers of such Indebtedness than those set forth in the
Loan Documents or (ii) on market terms for “high yield” notes of the type being
incurred at the time of

 

-7-



--------------------------------------------------------------------------------

incurrence (it being agreed that such Indebtedness may be in the form of notes
or a credit agreement), except in each case for covenants or other provisions
contained in such Indebtedness that are applicable only after the then Latest
Maturity Date;

provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days (or a shorter period acceptable
to the Administrative Agent) prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Company Borrower has determined in good faith that such terms
and conditions satisfy the requirements of this definition, shall be conclusive
evidence that such terms and conditions satisfy the requirements of this
definition, unless the Administrative Agent notifies the Company Borrower within
such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees).

“Approved Electronic Communications”: as defined in Section 10.2.

“Approved Fund”: as defined in Section 10.6(b)(ii).

“Asset Sale”:

(1) the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a Sale Leaseback Transaction) of the Company Borrower or
any Restricted Subsidiary thereof outside of the ordinary course of business of
the Company Borrower or such Restricted Subsidiary (each referred to in this
definition as a “disposition”) or

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary of the
Borrower (other than (x) directors’ qualifying shares or shares or interests
required to be held by foreign nationals or other third parties to the extent
required by applicable law or (y) Preferred Stock or Disqualified Stock of a
Restricted Subsidiary issued in compliance with Section 6.1), other than to the
Borrower or another Restricted Subsidiary of the Borrower (whether in a single
transaction or a series of related transactions), in each case other than:

(a) a sale, exchange or other disposition of cash, Cash Equivalents or
Investment Grade Securities or obsolete, damaged, unnecessary, unsuitable or
worn out equipment or any sale or disposition of property or assets in
connection with scheduled turnarounds, maintenance and equipment and facility
updates or any disposition of inventory or goods (or other assets) held for sale
or no longer used in the ordinary course of business;

(b) the sale, conveyance or other disposition of all or substantially all of the
assets of the Company Borrower in a manner permitted pursuant to Section 6.7;

(c) any Permitted Investment or Restricted Payment that is permitted to be made,
and is made, under Section 6.2;

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary of the Company Borrower with an aggregate Fair Market
Value of less than $5,000,000;

(e) any transfer or disposition of property or assets by a Restricted Subsidiary
of the Company Borrower to the Company Borrower or by the Company Borrower or a
Restricted Subsidiary thereof to a Restricted Subsidiary of the Company Borrower
that is a Guarantor hereunder;

 

-8-



--------------------------------------------------------------------------------

(f) sales of assets received by the Company Borrower or any of its Restricted
Subsidiaries upon the foreclosure on a Lien;

(g) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(h) the unwinding of any Hedging Obligations;

(i) the sale, lease, assignment, license or sublease of inventory, equipment,
accounts receivable, notes receivable or other current assets held for sale in
the ordinary course of business or the conversion of accounts receivable into a
notes receivable;

(j) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(k) any financing transaction with respect to property built or acquired by the
Company Borrower or any Restricted Subsidiary thereof after the Closing Date;

(l) any exchange of assets for assets (including a combination of assets and
Cash Equivalents) related to a Similar Business of comparable or greater market
value or usefulness to the business of the Company Borrower and its Restricted
Subsidiaries, as a whole, as determined in good faith by the Company Borrower,
which in the event of an exchange of assets with a Fair Market Value in excess
of (i) $5,000,000 shall be evidenced by an Officer’s Certificate and
(ii) $10,000,000$75,000,000 shall be set forth in a resolution approved in good
faith by at least a majority of the Board of Directors of the Company Borrower;

(m) the grant in the ordinary course of business of any license or sub-license
of patents, trademarks, know-how and any other intellectual propertyIntellectual
Property Licenses;

(n) any sale or other disposition deemed to occur with creating, granting or
perfecting a Lien not otherwise prohibited by this Agreement or the Loan
Documents;

(o) the surrender or waiver or contract rights or settlement, release or
surrender of a contract, tort or other litigation claim in the ordinary course
of business;

(p) foreclosures, condemnations or any similar action on assets;

(q) the sale (without recourse) of receivables (and related assets) pursuant to
factoring arrangements entered into in the ordinary course of business;

(r) the sale, transfer, conveyance or other disposition of the assets (such
assets, the “Specified Assets”) set forth on Schedule 1.1D (each, a “Specified
Disposition”);

(s) [reserved];

(t) [reserved];

(u) any disposition of non-core assets (as determined by the Company Borrower in
good faith) acquired pursuant to any Permitted Acquisition by the Company
Borrower or any Restricted Subsidiary, provided that (i) the value of such
non-core assets does not exceed 50.0% of the consideration paid in connection
with such Permitted Acquisition, (ii) not less than 50.0% of the consideration
payable to

 

-9-



--------------------------------------------------------------------------------

the Company Borrower and the Restricted Subsidiaries in connection with such
Disposition is in the form of cash or Cash Equivalents (provided, further, that
for purposes of this clause (ii), any Designated Non-Cash Consideration received
by the Company Borrower or such Restricted Subsidiary in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this proviso that is at
that time outstanding, not in excess of the greater of $20,000,00045,000,000 and
0.9010% of Total AssetsConsolidated EBITDA, with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value, shall be deemed to be
cash), (iii) the consideration payable to the Company Borrower and the
Restricted Subsidiaries in connection with such Disposition is not less than
aggregate fair market value (as determined in good faith by the Company
Borrower) thereof and (iv) no Event of Default has occurred and is continuing or
would result therefrom and (v) all dispositions pursuant to this clause (u) do
not exceed, in the aggregate, $50,000,000;

(v) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; and

(w) the lapse, abandonment or other disposition (including the failure to
enforce, renew, prosecute or defend) of intellectual property rights in the
ordinary course of business, which in the reasonable good faith determination of
the Company Borrower are no longer commercially reasonable to maintain or are
not material to the conduct of the business of the Company Borrower and its
Restricted Subsidiaries taken as a whole.

“Assignee”: as defined in Section 10.6(b)(i).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit B.

“Auction Purchase”: a purchase of Loans or Commitments pursuant to a Dutch
Auction (x) in the case of a Permitted Auction Purchaser, in accordance with the
provisions of Section 10.6(b)(iii) or (y) in the case of an Affiliated Lender,
in accordance with the provisions of Section 10.6(b)(iv).

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America” means Bank of America, N.A., a national banking association,
acting in its individual capacity, and its successors.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereinafter in effect, or any successor statute.

“Beneficially Own”: as defined within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act; “Beneficial Ownership” shall have a correlative meaning.

“Benefited Lender”: as defined in Section 10.8(a).

 

-10-



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”: as to any Person, the board of directors or managers, sole
member or managing member, or other governing body, as applicable, of such
Person (or, if such Person is a partnership, the board of directors or other
governing body of the general partner of such Person) or any duty authorized
committee thereof.

“Borrower”: as defined in the preamble hereto.

“Borrowing”: a borrowing consisting of simultaneous Loans of the same Type.

“Borrowing Base”: as defined in Section 6.1(b)(ii).

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Request”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit I.

“Business”: as defined in Section 3.13(b).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the office of the Administrative Agent is located as
specified in Section 10.2 and, if such day relates to any Eurodollar Rate Loan,
means any such day that is also a London Banking Day.

“Business Successor” means (a) any former Subsidiary of the Company Borrower and
(b) any Person that, after the Amendment No. 4 Effective Date, has acquired,
merged or consolidated with a Subsidiary of the Company Borrower (that results
in such Subsidiary ceasing to be a Subsidiary of the Company Borrower), or
acquired (in one transaction or a series of transactions) all or substantially
all of the property and assets or business of a Subsidiary or assets
constituting a business unit, line of business or division of a Subsidiary of
the Company Borrower.

“Cancellation” or “Cancelled”: the cancellation, termination and forgiveness by
Permitted Auction Purchaser of all Loans, Commitments and related Obligations
acquired in connection with an Auction Purchase or other acquisition of Loans,
which cancellation shall be consummated as described in Section 10.6(b)(iii)(C)
and the definition of “Eligible Assignee.”

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person or any Restricted Subsidiary
thereof during such period for the acquisition or leasing (pursuant to a capital
lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that, in
conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of the Company Borrower and its Restricted Subsidiaries.

 

-11-



--------------------------------------------------------------------------------

“Capital Stock”: (1) in the case of a corporation, corporate stock; (2) in the
case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (4) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“Capitalized Lease Obligations”: at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP. For the
avoidance of doubt, “Capitalized Lease Obligations” shall not include
obligations or liabilities of any Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations would be required to be
classified and accounted for as an operating lease under GAAP as existing on the
Closing Date.

“Cash Contribution Amount”: the aggregate amount of cash contributions made to
the capital of the Borrower or any Guarantor described in the definition of
“Contribution Indebtedness.”

“Cash Equivalents”:

(1) U.S. dollars, Canadian dollars, pounds sterling, euros, the national
currency of any participating member state of the European Union and local
currencies held by the Borrower and any Restricted Subsidiaries thereof from
time to time in the ordinary course of business in connection with any business
conducted by such Person in such foreign jurisdiction;

(2) securities issued or directly and fully guaranteed or insured by the
government of the United States, Canada or any country that is a member of the
European Union or any agency or instrumentality thereof in each case with
maturities not exceeding two years from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500,000,000, or the foreign currency equivalent thereof, and whose
long-term debt is rated with an Investment Grade Rating by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “P-1/A-1” or the equivalent thereof by Moody’s or S&P
(or reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;

(6) readily marketable direct obligations issued by any state or commonwealth of
the United States of America or any political subdivision thereof having one of
the two highest rating categories obtainable from either Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) in each case with maturities not exceeding two years from the date of
acquisition;

 

-12-



--------------------------------------------------------------------------------

(7) Indebtedness or Preferred Stock issued by Persons (other than the Sponsor or
any of its Affiliates) with a rating of “A” or higher from S&P or “A-2” or
higher from Moody’s in each case with maturities not exceeding two years from
the date of acquisition;

(8) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (7) above; and

(9) instruments equivalent to those referred to in clauses (1) through (7) above
denominated in Euro or pound sterling or any other foreign currency comparable
in credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with (a) any business
conducted by any Restricted Subsidiary organized in such jurisdiction or (b) any
Investment in the jurisdiction where such Investment is made.

“Cash Management Agreement”: any agreement to provide Cash Management Services.

“Cash Management Obligations”: all obligations, including guarantees thereof, of
any Group Member to a Cash Management Provider that has appointed in writing the
Administrative Agent as its collateral agent in a manner reasonably acceptable
to the Administrative Agent and has agreed in writing with the Administrative
Agent that it is providing Cash Management Services to one or more Group Members
arising from transactions in the ordinary course of business of any Group
Member, to the extent such obligations are primary obligations of a Loan Party
or are guaranteed by a Loan Party.

“Cash Management Provider”: any Person that, as of the Closing Date or as of the
date it enters into any Cash Management Agreement, is a Lender, a Joint Lead
Arranger or the Administrative Agent or an Affiliate of a Lender, a Joint Lead
Arranger or the Administrative Agent, in its capacity as a counterparty to such
Cash Management Agreement.

“Cash Management Services”: any cash management facilities or services,
including (i) treasury, depositary and overdraft services, automated
clearinghouse transfer of funds (ii) foreign exchange, netting and currency
management services and (iii) purchase cards, credit or debit cards, electronic
funds transfer, automated clearinghouse arrangements or similar services.

“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code.

“CFC Holdco”: a Subsidiary that has no material assets other than capital stock
of one or more direct or indirect Foreign Subsidiaries that are CFCs.

“Change in Law”: (a) the adoption or taking effect of any Requirement of Law
after the Closing Date, (b) any change in any Requirement of Law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority after the Closing Date or (c) the compliance by any
Lender with any request, rule, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the Closing
Date; provided, however, that (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) of the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case constitute a “Change in Law” regardless of the date enacted, adopted
or issued.

 

-13-



--------------------------------------------------------------------------------

“Change in Tax Law”: shall mean the enactment, promulgation, execution or
ratification of, or any change in or amendment to, any law, treaty, regulation
or rule (or in the official application or interpretation of any law, treaty,
regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to taxation.

“Change of Control”: at any time, (a) prior to a Qualified Public Offering, the
Permitted Investors (i) shall fail to have the right, directly or indirectly, by
voting power, contract or otherwise, to elect or designate for election at least
a majority of the board of directors of Holdings or (ii) shall fail to
Beneficially Own Capital Stock of Holdings representing a majority of the voting
power represented by the issued and outstanding Capital Stock of Holdings,
(b) after a Qualified Public Offering, any “person” or “group” (within the
meaning of Rule 13d-5 of the Exchange Act but excluding any employee benefit
plan of such person and its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Investors, shall Beneficially Own Capital Stock
of Holdings representing more than 35.0% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of Holdings and the
percentage of the aggregate ordinary voting power represented by such Capital
Stock Beneficially Owned by such person or group exceeds the percentage of the
aggregate ordinary voting power represented by Capital Stock of Holdings then
Beneficially Owned by the Permitted Investors, unless (i) the Permitted
Investors have, at such time, the right or the ability, directly or indirectly,
by voting power, contract or otherwise to elect or designate for election at
least a majority of the board of directors of Holdings or (ii) during any period
of twelve (12) consecutive months immediately prior to such time, a majority of
the seats (other than vacant seats) on the board of directors of Holdings shall
be occupied by persons who were (x) members of the board of directors of
Holdings on the Closing Date or nominated by one or more Permitted Investors or
Persons nominated by one or more Permitted Investors or (y) appointed by
directors so nominated, (c) Holdings shall cease to Beneficially Own, directly
or indirectly, 100% of the issued and outstanding Capital Stock the occurrence
of any of the following: (1) the sale, lease or transfer, in one or a series of
related transactions, of all or substantially all of the assets of the Company
Borrower or (d) a “change of control” or similar event shall occur under the ABL
Credit Agreement or other Indebtedness of the Borrower and its Restricted
Subsidiaries the outstanding principal amount of which exceeds $35,000,000 in
the aggregate., taken as a whole, to any Person other than a Restricted
Subsidiary or one or more Permitted Holders; or (2) the Company Borrower becomes
aware of (by way of a report or any other filing pursuant to Section 13(d) of
the Exchange Act, proxy, vote, written notice or otherwise) the acquisition by
any Person or group (within the meaning of Section 13(d)(3) or Section 14(d)(2)
of the Exchange Act, or any successor provision), including any group acting for
the purpose of acquiring, holding or disposing of securities (within the meaning
of Rule 13d-5(b)(1) under the Exchange Act, or any successor provision), other
than one or more Permitted Holders, in a single transaction or in a related
series of transactions, by way of merger, amalgamation, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 or 13d-5 under the Exchange Act, or any successor provision) of 50%
or more of the total voting power of the Voting Stock of the Company Borrower
other than in connection with any transaction or series of transactions in which
the Company Borrower shall become a wholly owned Subsidiary of a parent entity
of which no person or group, as noted above, holds 50% or more of the total
voting power (other than a Permitted Holder).

“Class”: (a) when used with respect to Commitments, refers to whether such
Commitments are Commitments, Incremental Commitments, Other Commitments or
Extended Commitments and (b) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are Loans,
Incremental Loans, Other Loans or Extended Loans. Other Commitments, Extended
Commitments, Incremental Commitments, Other Loans, Extended Loans and
Incremental Loans made pursuant to any Incremental Amendment that have different
terms and conditions shall be construed to be in different Classes.

 

-14-



--------------------------------------------------------------------------------

“Closing Date”: October 15, 2014.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all of the assets and property of the Loan Parties, now owned or
hereafter acquired, whether real, personal or mixed upon which a Lien is
purported to be created by any Security Document, other than Excluded Assets.

“Commitment”: as to any Lender, (i) the Term B-34 Commitments, (ii) the
Incremental Commitments, if any, issued after the Amendment No. 34 Effective
Date pursuant to Section 2.19 or (iii) Other Commitments, if any, issued after
the Amendment No. 34 Effective Date pursuant to a Refinancing Amendment entered
into pursuant to Section 2.20.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with Holdings within the meaning of Section 4001 of ERISA
or is part of a group that includes Holdings and that is treated as a single
employer under Section 414 of the Code.

“Company Borrower”: as defined in the preamble hereto.

“Company Group Member”: the collective reference to Holdings, the Company
Borrower and its Restricted Subsidiaries.

“Company Guarantors”: the collective reference to Holdings and the Company
Subsidiary Guarantors.

“Company Loan Party”: the collective reference to each Loan Party that is a
Company Group Member.

“Company Subsidiary Guarantor”: each Restricted Subsidiary of the Company
Borrower that is a Domestic Subsidiary other than each Excluded Subsidiary.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated September 2014 and furnished to certain Lenders.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Company Borrower and its Restricted Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Company Borrower and its Restricted Subsidiaries at such date, but excluding
(a) the current portion of any Funded Debt of the Company Borrower and its
Restricted Subsidiaries and (b) without duplication of clause (a) above, all
Indebtedness consisting of Loans to the extent otherwise included therein.

 

-15-



--------------------------------------------------------------------------------

“Consolidated EBITDA”: with respect to the Company Borrower and its Restricted
Subsidiaries for any period, the Consolidated Net Income of the Company Borrower
and its Restricted Subsidiaries for such period:

(1) increased (without duplication) by the following, in each case, to the
extent deducted (and not added back) in arriving at Consolidated Net Income of
such Person for such period:

(a) provision for taxes based on income or profits or capital, including state,
franchise, excise, property and similar taxes and foreign withholding taxes of
such Person paid or accrued during such period deducted (and not added back) in
computing Consolidated Net Income, including an amount equal to the amount of
tax distributions actually made to the holders of Capital Stock of such Person
or any direct or indirect parent of such Person in respect of such period in
accordance with Section 6.2(b)(xii) which shall be included as though such
amounts had been paid as income taxes directly by such Persongiving effect to
any penalties and interest with respect thereto, and state taxes in lieu of
business fees (including business license fees) and payroll tax credits, income
tax credits and similar tax credits; plus

(b) consolidated Fixed Charges of such Person for such period (including
(x) bank fees and, (y) costs of surety bonds in connection with financing
activities, in each case, to the extent included in Fixed Charges and
(z) premium payments, debt discount, fees, charges and related expenses incurred
in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets), together with items
excluded from the definition of “Consolidated Interest Expense” pursuant to
clauses (1)(tr) through (1)(yz) thereof, in each case, to the extent the same
was deducted (and not added back) in calculating such Consolidated Net Income;
plus

(c) Consolidated Non-Cash Charges of such Person for such period to the extent
such non-cash charges were deducted (and not added back) in computing
Consolidated Net Income; plus

(d) any expenses (including legal and professional fees, costs and expenses) or
charges (other than depreciation or amortization expense) related to any Equity
Offering, Permitted Investment, acquisition, disposition, recapitalization or
the Incurrence of Indebtedness permitted to be Incurred by this Agreement,
including a refinancing thereof, and any amendment or modification to the terms
of any such transaction (in each case, whether or not successful), including
such fees, costs, expenses or charges related to the Transactions, in each case,
deducted (and not added back) in computing Consolidated Net Income; plus

(e) the amount of any cash restructuring costs, charges and, expenses, accruals
and reserves and business optimization expense included in such period in
computing Consolidated Net Income, including any one-time costs incurred in
connection with acquisitions after the Closing Date, and costs related to the
closure, reconfiguration and/or consolidation of facilities, start-up costs and
costs to relocate employees, integration and transaction costs, retention
charges, severance, contract termination costs, recruiting and signing bonuses
and expenses, future lease commitments, systems establishment costs, conversion
costs and excess pension charges and consulting fees, expenses attributable to
the implementation of costs savings initiatives, costs associated with tax
projects/audits and costs consisting of professional consulting or other fees
relating to any of the foregoing; plus

(f) any other non-cash losses, charges and expenses, including any write offs or
write downs, reducing Consolidated Net Income for such period (provided that if
any such non-cash charges represent an accrual or reserve for potential cash
items in any future period, (i) such Person may determine not to add back such
non-cash charge in the period for which Consolidated EBITDA is being calculated
and (ii) to the extent such Person does decide to add back such non-cash charge,
the cash payment in respect

 

-16-



--------------------------------------------------------------------------------

thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period); plus

(g) the amount of any minoritynon-controlling interest expense consisting of
Subsidiary income attributable to minoritynon-controlling equity interests of
third parties in any non-Wholly Owned Subsidiary of the Company Borrower
deducted (and not added back) in such period in calculating Consolidated Net
Income; plus

(h) the amount of management, monitoring, consulting, transaction and advisory
fees (including termination fees) and related expenses paid or accrued in such
period to the Permitted Investors to the extent otherwise permitted under
Section 6.5 to the extent deducted (and not added back) in computing
Consolidated Net Income; plus

(i) the amount of cost savings, operating expense reductions, restructuring and
integration charges and expenses and synergies that are expected to be realized
as a result of actions taken or expected to be taken within 24 months after the
date of any acquisition, divestiture or disposition, restructuring or the
implementation of an initiative, as applicable (calculated on a pro forma basis
as though such cost savings, operating expense reductions, restructuring and
integration charges and expenses and synergies had been realized on the first
day of such period as if such cost savings, operating expense reductions,
restructuring and integration charges and expenses and synergies were realized
during the entirety of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (A) such actions
are to be taken within 24 months after the consummation of the acquisition,
divestiture or disposition, restructuring or the implementation of an
initiative, as applicable, which is expected to result in cost savings,
operating expense reductions, restructuring and integration charges and expenses
or synergies, and (B) no cost savings, operating expense reductions,
restructuring and integration charges and expenses or synergies shall be added
pursuant to this defined term to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period and (C) the aggregate amount of cost
savings, operating expense reductions, restructuring charges and expenses and
synergies added pursuant to this clause (i) in any period of four consecutive
fiscal quarters shall not exceed 20.0% of Consolidated EBITDA (after giving
effect to this clause (i)) in the aggregate for any period of four consecutive
fiscal quarters (which adjustments may be incremental to pro forma adjustments
made pursuant to the second paragraph of the definition of “Fixed Charge
Coverage Ratio”); plus

(j) any costs or expenses incurred by the Company Borrower or a Restricted
Subsidiary thereof or any direct or indirect parent thereof pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such costs or expenses are funded with cash proceeds contributed
to the capital of the Company Borrower or net cash proceeds of an issuance of
Equity Interest of the Company Borrower (other than Disqualified Stock) solely
to the extent that such net cash proceeds are excluded from the calculation set
forth in Section 6.2(a)(3), to the extent deducted (and not added back) in
computing Consolidated Net Income; plus

(k) the tax effect of any items excluded from the calculation of Consolidated
Net Income pursuant to clauses (1), (3), (4) and (8) of the definition thereof;
plus

(l) earn-out obligations incurred in connection with any Permitted Acquisition
or other Investment permitted hereunder and paid or accrued during such period;
plus

(m) reset costs in connection with operations in new locations and facility
start-up costs associated with the opening of new manufacturing locations; plus

 

-17-



--------------------------------------------------------------------------------

(n) price increases, including in respect of raw materials used by the Company
Borrower and its Subsidiaries so long as any such price increase has been
effective for at least 90 days prior to the date of determination (calculated on
a pro forma basis as though such price increases had been realized on the first
day of such period as if such price increases were realized during the entirety
of such period); provided that the aggregate amount of price increases added
pursuant to this clause (n) in any period of four consecutive fiscal quarters
shall not exceed 15.0% of Consolidated EBITDA (after giving effect to this
clause (n)) in the aggregate for any period of four consecutive fiscal quarters
(which adjustments may be incremental to pro forma adjustments made pursuant to
the second paragraph of the definition of “Fixed Charge Coverage Ratio”);
plus[Reserved]; plus

(o) (i) charges or expenses in connection with the Tax Receivable Agreement and
(ii) gains or losses resulting from the re-measurements of obligations under the
Tax Receivable Agreement;[Reserved]; plus

(p) the amount of loss or discount on sale of receivables, Receivables Assets
and related assets to the Receivables Subsidiary in connection with a
Receivables Facility; plus

(q) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Financial Accounting Standards Codification No. 715 (and related
or successor interpretations), and any other items of a similar nature; plus

(r) losses from discontinued operations; plus

(s) unrealized losses due to foreign exchange adjustments (including, without
limitation, losses and expenses in connection with the effect of currency and
exchange rate fluctuations); plus

(2) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period; and

(3) increased (by losses) or decreased (by gains) by (without duplication) the
application of FASB Interpretation No. 45 (Guarantees) (and related or successor
interpretations).

“Consolidated Interest Expense”: with respect to any Person and its Restricted
Subsidiaries for any period, the sum, without duplication, of

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capitalized Lease Obligations, and (e) net
payments and receipts (if any) pursuant to interest rate Hedging Obligations
with respect to Indebtedness, and excluding (r) any prepayment premium or
penalty, (s) costs associated with obtaining Hedging Obligations and breakage
costs in respect of Hedging Obligations related to interest rates, (t) any
expense resulting from the discounting of any Indebtedness in connection with
the application of purchase or

 

-18-



--------------------------------------------------------------------------------

recapitalization accounting in connection with any acquisition, (u) penalties
and interest relating to taxes, (v) any “additional interest” or “penalty
interest” with respect to any securities, (w) any accretion or accrued interest
of discounted liabilities, (x) amortization of deferred financing fees,
amendment or consent fees, debt issuance costs, commissions, fees and expenses
and, (y) any expensing of bridge, commitment and other financing fees and
(z) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Receivables Facility; plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period;

provided that, for purposes of calculating Consolidated Interest Expense, no
effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under FASB ASC 815 and related or successor
interpretations as a result of the terms of the Indebtedness to which such
Consolidated Interest Expense relates.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Company Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

Notwithstanding the foregoing, any additional charges arising from (i) the
application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity— Overall—Recognition” (and related or
successor interpretations) to any series of Preferred Stock other than
Disqualified Stock or (ii) the application of Accounting Standards Codification
Topic 470-20 “Debt—Debt with Conversion Options—Recognition,” (and related or
successor interpretations) in each case, shall be disregarded in the calculation
of Fixed Charges.

“Consolidated Net Income”: with respect to the Company Borrower and its
Restricted Subsidiaries for any period, the aggregate of the Net Income of the
Company Borrower and its Restricted Subsidiaries for such period, on a
consolidated basis, and otherwise determined in accordance with GAAP; provided,
however, that, without duplication:

(1) any after-tax effect of extraordinary, non-recurring, non-operating or
unusual gains, losses, income or expenses (including all fees and expenses
relating thereto) (including costs and expenses relating to the Transactions),
severance, relocation costs, contract termination costs, system establishment
charges, consolidation and closing costs, integration and facilities opening
costs, business optimization costs, transition costs, restructuring costs,
signing, retention or completion bonuses and curtailments or modifications to
pension and post-retirement employee benefit plans and any fees, expenses,
charges or change in control payments related to any acquisition or Permitted
Investment (including any transition-related expenses (including retention or
transaction-related bonuses or payments) incurred before, on or after Amendment
No. 4 Effective Date) shall be excluded,

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such
period, whether effected through a cumulative effect adjustment or a retroactive
application in each case in accordance with GAAP, shall be excluded,

(3) any net after-tax effect of income or loss from disposed, abandoned or
discontinued operations and any net after-tax gains or losses on disposal of
disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

 

-19-



--------------------------------------------------------------------------------

(4) any net after-tax effect of gains or losses (including all fees and expenses
relating thereto) attributable to business dispositions or asset dispositions or
the sale or other disposition of any Capital Stock of any Person other than in
the ordinary course of business, as determined in good faith by the Company
Borrower, shall be excluded,

(5) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting (other than a Guarantor), shall be excluded; provided that (i) the
Consolidated Net Income of the Company Borrower shall be increased by the amount
of dividends or distributions or other payments that are actually paid in cash
(or to the extent converted into cash) to the referent Person or a Restricted
Subsidiary thereof in respect of such period and (ii) the Consolidated Net
Income for such period will include any ordinary course dividends or
distributions or other payments paid in cash (or converted into cash) with
respect to such equity ownership received from any such Person during such
period in excess of the amounts included in subclause (i) above,

(6) solely for the purpose of the definition of Excess Cash Flow and determining
the amount available for Restricted Payments under Section 6.2(a)(3)(A), the Net
Income for such period of any Restricted Subsidiary of the Company Borrower
(other than any Guarantor) shall be excluded to the extent that the declaration
or payment of dividends or similar distributions by such Restricted Subsidiary
of its Net Income is not at the date of determination permitted without any
prior governmental approval (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that Restricted Subsidiary or its stockholders, unless suchother
than (i) restriction with respect to the payment of dividends or similar
distributions hasthat have been legally waived, (ii) restrictions pursuant to
the Senior Notes, the Senior Notes Indenture or the ABL Credit Agreement and
(c) restrictions specified under Section 6.3(L), provided that Consolidated Net
Income of the Company Borrower will be increased by the amount of dividends or
other distributions or other payments actually paid in cash or Cash Equivalents
(or to the extent converted into cash or Cash Equivalents) to the Company
Borrower or any Restricted Subsidiary thereof in respect of such period, to the
extent not already included therein,

(7) effects of adjustments (including the effects of such adjustments pushed
down to the Company Borrower and its Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP and related authoritative
pronouncements resulting from the application of purchase accounting, fair value
accounting or recapitalization accounting in relation to any consummated
acquisition or Investment or the amortization or write-off of any amounts
thereof, net of taxes, shall be excluded,

(8) any net after-tax income (loss) from the early extinguishment of
(i) Indebtedness, (ii) Hedging Obligations or (iii) other derivative
instruments, in each case, including deferred financing costs written off and
premiums paid, shall be excluded,

(9) any impairment charge or expense or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets or investments in debt and equity securities or as a
result of a change in law or regulations, in each case, pursuant to GAAP and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(10) any (i) non-cash compensation charge or expense, including any such charge
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, and any cash charges associated with the
rollover, acceleration or payout of Equity Interests by management of the
Company Borrower or any of its direct or indirect parent companies, including
any expense resulting from the application of Statement of Financial Accounting
Standards No. 123R (and related or successor interpretations), (ii) income
(loss) attributable to deferred compensation plans or trusts and (iii) expense

 

-20-



--------------------------------------------------------------------------------

required to be recorded as compensation expense related to contingent
transaction consideration shall be excluded, provided that any subsequent
settlement in cash shall reduce Consolidated Net Income for the period in which
such payment occurs,

(11) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment, Asset
Sale, issuance or repayment of Indebtedness, Equity Offering, refinancing
transaction or amendment or modification of any debt instrument (in each case,
including any such transactions consummated prior to the Closing Date and any
such transaction undertaken but not completed) and any charges or non-recurring
merger or amalgamation costs incurred during such period as a result of any such
transaction, in each case, whether or not successful, shall be excluded,

(12) accruals and reserves that are established and not reversed within twelve
months after the Closing Date that are so required to be established as a result
of the Transactions (or within 12 months after the closing of any acquisition
that are so required to be established as a result of such acquisition) in
accordance with GAAPor adjusted as a result of an Investment permitted under
this Agreement in accordance with GAAP (including any adjustment or estimated
payouts or earn-outs) or changes as a result of the adoption or modification of
accounting policies during such period shall be excluded,

(13) an amount equal to the amount of tax distributions actually made to holders
of Capital Stock of such Person or any parent company of such Person in respect
of such period in accordance with Section 6.2(b)(xii) shall be excluded as
though such amounts had been paid as income taxes directly by such Person for
such period,non-cash charges or income related to adjustments to deferred tax
asset valuation allowances shall be excluded,

(14) any charges resulting from the application of Accounting Standards
Codification Topic 805 “Business Combinations,” Accounting Standards
Codification Topic 350 “Intangibles—Goodwill and Other,” Accounting Standards
Codification Topic 360-10-35-15 “Impairment or Disposal of Long-Lived Assets,”
Accounting Standards Codification Topic 480-10-25-4 “Distinguishing Liabilities
from Equity—Overall—Recognition” or Accounting Standards Codification Topic 820
“Fair Value Measurements and Disclosures” (and in each case, including any
related or successor interpretations) shall be excluded,

(15) non-cash interest expense resulting from the application of Accounting
Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition” (and related or successor interpretations) shall be
excluded,

(16) any net pension costs or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Financial Accounting Standards Codification Topic 712
“Compensation—Nonretirement Postemployment Benefits” (and related or successor
interpretations) and Financial Accounting Standards Codification Topic 715
“Compensation—Retirement Benefits,” and any other non-cash items of a similar
nature (and related or successor interpretations), shall be excluded,

(17) all amortization and write-offs of deferred financing fees, debt issuance
costs, commissions, fees and expenses, costs of surety bonds, charges owed with
respect to letters of credit, bankers’ acceptances or similar facilities, and
expensing of any bridge, commitment or other financing fees (including in
connection with a transaction undertaken but not completed) shall be excluded,

 

-21-



--------------------------------------------------------------------------------

(18) all discounts, commissions, fees and other charges (including interest
expense) associated with any Receivables Facility shall be excluded,

(1619 ) the following items shall be excluded:

(a) any net unrealized gain or loss (after any offset) resulting in such period
from Hedging Obligations and the application of Accounting Standards
Codification Topic 815 “Derivatives and Hedging”; and(a) all non-cash gains,
losses, expenses or charges attributable to the movement in the mark-to-market
valuation of Indebtedness, Hedging Obligations or other derivative instruments
will be excluded; and

(b) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses related to currency re-measurements of
Indebtedness (including any net loss or gain resulting from hedge agreements for
currency exchange risk).;

Solely for purposes of calculating Consolidated EBITDA, the Net Income of the
Company Borrower and its Restricted Subsidiaries shall be calculated without
deducting the income attributable to the minority equity interests of third
parties in any non-Wholly Owned Restricted Subsidiary of the Company Borrower
except to the extent of dividends declared or paid in respect of such period or
any prior period on the shares of Capital Stock of such Restricted Subsidiary
held by such third parties.provided that the Company Borrower may, in its sole
discretion, elect to not make any adjustment for any item pursuant to clauses
(1) through (19) above if any such item individually is less than $1,000,000 in
any fiscal quarter.

In addition, to the extent not already accounted for in the Consolidated Net
Income of such Person and its Restricted Subsidiaries, notwithstanding anything
to the contrary in the foregoing, Consolidated Net Income shall include (i) the
amount of proceeds received during such period from business interruption
insurance in respect of insured claims for such period, (ii) the amount of
proceeds as to which the Company Borrower has determined that there is a
reasonable evidencebasis it will be reimbursed by the insurer in respect of such
period from business interruption insurance (with a deduction for any amount so
added back to the extent denied by the applicable carrier (without any right of
appeal thereof) in writing within 180 days or not so reimbursed within 365 days)
and (iii) reimbursements of any expenses and, charges, losses or lost profits
that are covered by indemnification or other reimbursement provisions in
connection with any Permitted Investment or any sale, conveyance, transfer or
other disposition of assets permitted hereunder.

Notwithstanding the foregoing, (x) for the purpose of Section 6.2 only (other
than clauses (a)(3)(E) and (a)(3)(F) therein), there shall be excluded from
Consolidated Net Income any income arising from any sale or other disposition of
Restricted Investments made by the Company Borrower and its Restricted
Subsidiaries, any repurchases and redemptions of Restricted Investments from the
Company Borrower and its Restricted Subsidiaries, any repayments of loans and
advances which constitute Restricted Investments by the Company Borrower or any
of its Restricted Subsidiaries, any sale or other disposition of the stock of an
Unrestricted Subsidiary or any distribution or dividend from an Unrestricted
Subsidiary, in each case only to the extent such amounts increase the amount of
Restricted Payments permitted under such covenant pursuant to clauses (a)(3)(E)
and (a)(3)(F) therein and (y) for the purpose of the definition of Excess Cash
Flow only, there shall be excluded the income (or deficit) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of the Company Borrower or
is merged into or consolidated with the Company Borrower or any Restricted
Subsidiary thereof.

“Consolidated Non-Cash Charges”: with respect to the Company Borrower and its
Restricted Subsidiaries for any period, the aggregate depreciation, amortization
(including amortization of intangibles, deferred financing fees, debt issuance
costs, commissions, fees and expenses, expensing of any

 

-22-



--------------------------------------------------------------------------------

bridge, commitment or other financing fees, the non-cash portion of interest
expense resulting from the reduction in the carrying value under purchase or
recapitalization accounting of the Company Borrower’s outstanding Indebtedness
and commissions, discounts, yield and other fees and charges but excluding
amortization of prepaid cash expenses that were paid in a prior period),
non-cash impairment, non-cash compensation, non-cash rent and any other non-cash
losses, charges and expenses, including any write-offs or write-downs, of such
Person and its Restricted Subsidiaries reducing Consolidated Net Income of such
Person for such period on a consolidated basis and otherwise determined in
accordance with GAAP; provided that if any non-cash charges referred to in this
definition represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA in such future period to such extent
paid.

“Consolidated Total Debt”: as of any date of determination, the aggregate
principal amount of Indebtedness described in clauses (1)(a), (1)(b) and
(1)(d) of the definition of “Indebtedness” of the Company Borrower and its
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis, to the extent required to be recorded on a balance sheet in accordance
with GAAP, including, without duplication, the outstanding principal amount of
the Loans; provided, that (x) the amount of any revolving credit facility shall
be computed based upon the period-ending value of such Indebtedness during the
applicable period and (y) for the avoidance of doubt, undrawn letters of credit
shall not be included.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Consolidated Working Capital Adjustment”: for any period on a consolidated
basis, the amount (which may be a negative number) by which Consolidated Working
Capital as of the beginning of such period exceeds (or is less than (in which
case the Consolidated Working Capital Adjustment will be a negative number))
Consolidated Working Capital as of the end of such period.

“Contingent Obligations”: with respect to any Person, any obligation of such
Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including, any
obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefore,

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

-23-



--------------------------------------------------------------------------------

“Contribution Indebtedness”: Indebtedness of the Borrower or any Guarantor in an
aggregate principal amount not greater than the aggregate amount of cash
contributions (other than Excluded Contributions or any such cash contributions
that have been used to make a Restricted Payment) made to the capital of the
Borrower after the Closing Date, provided that:

(1) such Contribution Indebtedness is so designated as Contribution Indebtedness
pursuant to an Officer’s Certificate on the Incurrence date thereof; and

(2) such Contribution Indebtedness (a) is Incurred within 210 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness pursuant to an Officer’s Certificate on the Incurrence date
thereof.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.

“Debt Fund Affiliate”: an Affiliate of the Sponsor (other than Holdings or a
Subsidiary of Holdings) that is a bona fide debt fund or an investment vehicle
that is engaged in the making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of business and which is not managed on a day to day basis by Persons
responsible for the management of the Company Borrower on a day to day basis.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds”: as defined in Section 2.6(e).

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has refused (whether verbally or in
writing) to fund (and has not retracted such refusal), or has failed to fund,
any portion of the Loans required to be funded by it hereunder (collectively,
its “Funding Obligations”) within one (1) Business Day of the date required to
be funded by such Lender hereunder unless such Lender notifies the
Administrative Agent and the Company Borrower in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing), (b) has notified the
Administrative Agent or a Loan Party in writing that it does not intend to (or
will not be able to) satisfy such Funding Obligations or has made a public
statement to that effect with respect to its Funding Obligations or under any
other agreement in which it commits to extend credit (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it

 

-24-



--------------------------------------------------------------------------------

hereunder within one (1) Business Day of the date when due, (d) has failed,
within three (3) Business Days after written request by the Administrative
Agent, to confirm in a manner reasonably satisfactory to the Administrative
Agent that it will comply with its Funding Obligations; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (d) upon
the Administrative Agent’s receipt of such confirmation, or (e) has, or has a
direct or indirect parent company that has, (i) admitted in writing that it is
insolvent or pay its debts as they become due, (ii) become the subject of a
proceeding under any Debtor Relief Law, (iii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a substantial part
of its assets or a custodian appointed for it, (iv) is or becomes subject to
(A) a forced liquidation or (B) a Bail-In Action, (v) makes a general assignment
for the benefit of creditors or is otherwise adjudicated as, or determined by
any governmental authority having regulatory authority over such person or its
assets to be insolvent or bankrupt or (vi) taken any action in furtherance of,
or indicated its consent to, approval of or acquiescence in any such proceeding
or appointment or action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Designated Earlier Maturing Debt” means any (i) Incremental Facility, (ii) any
Permitted Credit Agreement Refinancing Debt and/or (iii) other Indebtedness
designated by the Borrower to the Administrative Agent that has a maturity date
earlier than the Maturity Date and/or a shorter Weighted Average Life to
Maturity than the remaining Term B-4 Loans; provided that at the time of any
incurrence of such Indebtedness, the aggregate principal amount of all such
Indebtedness shall not exceed $50,000,000.

“Designated Non-Cash Consideration”: the Fair Market Value of non-cash
consideration received by the Company Borrower or one of its Restricted
Subsidiaries in connection with an Asset Sale that is designated as Designated
Non-Cash Consideration pursuant to an Officer’s Certificate, setting forth the
basis of such valuation, less the amount of Cash Equivalents received in
connection with a subsequent sale of or collection on such Designated Non-Cash
Consideration.

“Designated Preferred Stock”: Preferred Stock of the Company Borrower or any
direct or indirect parent of the Company Borrower, as applicable (other than
Disqualified Stock), that is issued for cash (other than to the Company Borrower
or any of the Subsidiaries or an employee stock ownership plan or trust
established by the Company Borrower or any of the Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an Officer’s Certificate,
on the issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in Section 6.2(a)(3).

“Disposition”: with respect to any property (including Capital Stock of the
Borrower or any Restricted Subsidiary thereof), any sale, lease, Sale Leaseback
Transaction, assignment, conveyance, transfer or other disposition thereof
(including by merger or consolidation or amalgamation and excluding the granting
of a Lien permitted hereunder) and any issuance of Capital Stock of any
Restricted Subsidiary of the Company Borrower. The terms “Dispose” and “Disposed
of” shall have correlative meanings.

“Disposition Percentage”: as defined in Section 2.6(c).

“Disqualified Lenders” shall mean, at any time, those Persons previously
identified in writing by the Company Borrower to the Administrative Agent as
such list may be updated from time to time solely with respect to any competitor
of the Company Borrower and its Subsidiaries following the Closing Date. The
list of Disqualified Lenders shall be made available to all Lenders at all
times.

“Disqualified Stock”: any Capital Stock of such Person that, by its terms (or by
the terms of any security into which it is convertible or for which it is
redeemable or exchangeable, in each case at the option of the holder thereof),
or upon the happening of any event:

 

-25-



--------------------------------------------------------------------------------

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale;
provided that the relevant asset sale or change of control provisions, taken as
a whole, are no more favorable in any material respect to holders of such
Capital Stock than the asset sale and change of control provisions applicable to
this Facility and any prepayment requirement triggered thereby may not become
operative until compliance with the asset sale and change of control provisions
applicable to this Facility),

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock, or

(3) is redeemable at the option of the holder thereof (other than as a result of
a change of control or asset sale), in whole or in part, in each case prior to
91 days after the maturity date of the Facility; provided, however, that only
the portion of Capital Stock that so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
further, however, that if such Capital Stock is issued to any plan for the
benefit of employees of the Company Borrower or its Subsidiaries or by any such
plan to such employees, such Capital Stock shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Company
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations; provided, further, however, that any Capital Stock held
by any future, current or former employee, director, manager or consultant (or
their respective trusts, estates, investment funds, investment vehicles or
immediate family members), of the Company Borrower, any of its Subsidiaries, any
of its direct or indirect parent companies or any other entity in which the
Company Borrower or a Restricted Subsidiary thereof has an Investment and is
designated in good faith as an “affiliate” by the board of directors of the
Company Borrower (or the compensation committee thereof), in each case pursuant
to any stockholders’ agreement, management equity plan, stock option plan or any
other management or employee benefit plan or agreement shall not constitute
Disqualified Stock solely because it may be required to be repurchased by
Holdings, the Company Borrower or its subsidiaries; provided, further, however,
that any class of Capital Stock of such Person that by its terms authorizes such
Person to satisfy its obligations thereunder by delivery of Capital Stock that
is not Disqualified Stock shall not be deemed to be Disqualified Stock.

“Dollar” and “$”: lawful money of the United States.

“Domestic Subsidiary”: any Subsidiary of the Company Borrower organized under
the laws of the United States, any state within the United States or the
District of Columbia.

“Dutch Auction”: one or more purchases (each, a “Purchase”) by a Permitted
Auction Purchaser or an Affiliated Lender (either, a “Purchaser”) of Loans;
provided that, each such Purchase is made on the following basis:

(a) (i) the Purchaser will notify the Administrative Agent in writing (a
“Purchase Notice”) (and the Administrative Agent will deliver such Purchase
Notice to each relevant Lender) that such Purchaser wishes to make an offer to
purchase from each Lender and/or each Lender with respect to any Class of Loans
on an individual tranche basis Loans, in an aggregate principal amount as is
specified by such Purchaser (the “Loan Purchase Amount”) with respect to each
applicable tranche, subject to a range or minimum discount to par expressed as a
price at which range or price such Purchaser would consummate the Purchase (the
“Offer Price”) of such Loans to be purchased (it being understood that different
Offer Prices and/or Loan Purchase Amounts, as applicable, may be offered with
respect to different tranches of Loans and, in such an event, each such offer
will be treated as a separate offer pursuant to the terms of this definition);
provided that the Purchase Notice shall specify that each Return Bid (as defined
below) must be submitted by a date and time to be specified in the Purchase
Notice, which date shall be no earlier

 

-26-



--------------------------------------------------------------------------------

than the second Business Day following the date of the Purchase Notice and no
later than the fifth Business Day following the date of the Purchase Notice and
(ii) the Loan Purchase Amount specified in each Purchase Notice delivered by
such Purchaser to the Administrative Agent shall not be less than $10,000,000 in
the aggregate;

(b) such Purchaser will allow each Lender holding the Class of Loans subject to
the Purchase Notice to submit a notice of participation (each, a “Return Bid”)
which shall specify (i) one or more discounts to par of such Lender’s tranche or
tranches of Loans subject to the Purchase Notice expressed as a price (each, an
“Acceptable Price”) (but in no event will any such Acceptable Price be greater
than the highest Offer Price for the Purchase subject to such Purchase Notice)
and (ii) the principal amount of such Lender’s tranches of Loans at which such
Lender is willing to permit a purchase of all or a portion of its Loans to occur
at each such Acceptable Price (the “Reply Amount”);

(c) based on the Acceptable Prices and Reply Amounts of the Loans as are
specified by the Lenders, the Administrative Agent in consultation with such
Purchaser, will determine the applicable discount (the “Applicable Discount”)
which will be the lower of (i) the lowest Acceptable Price at which such
Purchaser can complete the Purchase for the entire Loan Purchase Amount and
(ii) in the event that the aggregate Reply Amounts relating to such Purchase
Notice are insufficient to allow such Purchaser to complete a purchase of the
entire Loan Purchase Amount or the highest Acceptable Price that is less than or
equal to the Offer Price;

(d) such Purchaser shall purchase Loans from each Lender with one or more
Acceptable Prices that are equal to or less than the Applicable Discount at the
Applicable Discount (such Loans being referred to as “Qualifying Loans” and such
Lenders being referred to as “Qualifying Lenders”), subject to clauses (e), (f),
(g) and (h) below;

(e) such Purchaser shall purchase the Qualifying Loans offered by the Qualifying
Lenders at the Applicable Discount; provided that if the aggregate principal
amount required to purchase the Qualifying Loans would exceed the Loan Purchase
Amount, such Purchaser shall purchase Qualifying Loans ratably based on the
aggregate principal amounts of all such Qualifying Loans tendered by each such
Qualifying Lender;

(f) the Purchase shall be consummated pursuant to and in accordance with
Section 10.6(b) and, to the extent not otherwise provided herein, shall
otherwise be consummated pursuant to procedures (including as to timing,
rounding and minimum amounts, Interest Periods, and other notices by such
Purchaser) reasonably acceptable to the Administrative Agent (provided that,
subject to the proviso of clause (g) of this definition, such Purchase shall be
required to be consummated no later than five Business Days after the time that
Return Bids are required to be submitted by Lenders pursuant to the applicable
Purchase Notice);

(g) upon submission by a Lender of a Return Bid, subject to the foregoing clause
(f), such Lender will be irrevocably obligated to sell the entirety or its pro
rata portion (as applicable pursuant to clause (e) above) of the Reply Amount at
the Applicable Discount plus accrued and unpaid interest through the date of
purchase to such Purchaser pursuant to Section 10.6(b) and as otherwise provided
herein; provided that as long as no Return Bids have been submitted each
Purchaser may rescind its Purchase Notice by notice to the Administrative Agent;
and

(h) purchases by a Permitted Auction Purchaser of Qualifying Loans shall result
in the immediate Cancellation of such Qualifying Loans.

 

-27-



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“ECF Percentage”: 50%; provided that the ECF Percentage shall be reduced to
(i) 25% if the Total Net First Lien Leverage Ratio as of the last day of such
fiscal year is less than or equal to 3.50 to 1.00 and greater than 3.00 to 1.00
and (ii) 0% if the Total Net First Lien Leverage Ratio as of the last day of
such fiscal year is less than or equal to 3.00 to 1.00.

“Eligible Assignee”: (a) any Lender, any Affiliate of a Lender and any Approved
Fund (any two or more Approved Funds with respect to a particular Lender being
treated as a single Eligible Assignee for all purposes hereof), and (b) any
commercial bank, insurance company, financial institution, investment or mutual
fund or other entity that is an “accredited investor” (as defined in Regulation
D under the Securities Act) and which extends credit or buys commercial loans in
the ordinary course; provided that “Eligible Assignee” (x) shall include
(i) Debt Fund Affiliates and Affiliated Lenders, subject to the provisions of
Section 10.6(b)(iv) and (ii) Permitted Auction Purchasers, subject to the
provisions of Section 10.6(b)(iii), and solely to the extent that such Permitted
Auction Purchasers purchase or acquire Loans pursuant to a Dutch Auction and
effect a Cancellation immediately upon such contribution, purchase or
acquisition pursuant to documentation reasonably satisfactory to the
Administrative Agent and (y) shall not include (1) any Disqualified Lender,
(2) any natural person or (3) the Company Borrower, Holdings or any Affiliate
(other than as set forth in this definition) of the Company Borrower or
Holdings.

“Engagement Letter”: the engagement letter, dated as of September 8, 2014, among
the Administrative Agent, the Joint Lead Arrangers and the Company Borrower.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning Materials of Environmental Concern, human health
and safety with respect to exposure to Materials of Environmental Concern, and
protection or restoration of the environment as now or may at any time hereafter
be in effect.

“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).

“Equity Offering”: any public or private sale after the Closing Date of common
stock or Preferred Stock of the Company Borrower or any direct or indirect
parent of the Company Borrower, as applicable (other than Disqualified Stock),
other than:

(1) public offerings with respect to such Person’s common stock registered on
Form S-8;

 

-28-



--------------------------------------------------------------------------------

(2) an issuance to any Restricted Subsidiary of the Company Borrower; and

(3) any such public or private sale that constitutes an Excluded Contribution.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: shall mean, with respect to any credit extension

(a) the rate per annum equal to the LIBOR or a comparable or successor rate
which rate is approved by the Administrative Agent, as publishedLondon Interbank
Offered Rate (“LIBOR”) quote on the applicable Bloomberg screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (the “LIBOR Screen Rate”) at
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; provided, however that the LIBOREurodollar Rate shall not
be less than 1.00% per annumzero; and

(b) for any rate calculation with respect to a ABR Loan on any date, the rate
per annum equal to LIBOR, at or about 11:00 A.M., London time determined two
Business Days prior to such date for Dollar deposits with a term of one month
commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any Excess Cash Flow Period:

(a) the sum, without duplication, of

(i) Consolidated Net Income for such Excess Cash Flow Period,

(ii) the amount of all non-cash charges (including depreciation and amortization
and reserves for future expenses) deducted in arriving at such Consolidated Net
Income,

 

-29-



--------------------------------------------------------------------------------

(iii) the Consolidated Working Capital Adjustment for such Excess Cash Flow
Period,

(iv) the aggregate net amount of non-cash loss on the Disposition of property by
the Company Borrower and the Restricted Subsidiaries during such Excess Cash
Flow Period (other than sales in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income,

(v) the amount of tax expense in excess of the amount of taxes paid in cash
during such Excess Cash Flow Period to the extent such tax expense was deducted
in determining Consolidated Net Income for such period, and

(vi) cash receipts in respect of Swap Agreements during such Excess Cash Flow
Period to the extent not otherwise included in Consolidated Net Income, and(vii)
the amount of expense under the Tax Receivable Agreement in excess of the amount
paid in cash during such Excess Cash Flow Period to the extent such expense was
deducted in determining Consolidated Net Income for such period, minus

(b) the sum, without duplication, of

(i) the amount of all non-cash credits included in arriving at such Consolidated
Net Income,

(ii) the aggregate amount actually paid by the Company Borrower and its
Restricted Subsidiaries in cash during such Excess Cash Flow Period on account
of Capital Expenditurescapital expenditures (excluding the principal amount of
Indebtedness incurred in connection with such expenditures other than Capital
Expenditurescapital expenditures made in such Excess Cash Flow Period where a
certificate in the form contemplated by the following clause (iii) was
previously delivered),

(iii) Capital Expenditureswithout duplication of amounts deducted in prior
periods, capital expenditures, Permitted Acquisitions and other Permitted
Investments that any Company Group Member shall, during such Excess Cash Flow
Period, become obligated to make within the 100 day period following the end of
such Excess Cash Flow Period(whether pursuant to binding contracts, commitments,
letters of intent, purchase orders or otherwise) but that are not made during
such Excess Cash Flow Period; provided that the Company Borrower shall deliver a
certificate to the Administrative Agent not later than 100 days after the end of
such Excess Cash Flow Period, signed by a Responsible Officer of the Company
Borrower and certifying that such Capital Expenditure, Permitted Acquisition or
other Permitted Investment, as applicable, will be made in the following Excess
Cash Flow Period; provided, further, however, that if any such Capital
Expenditurecapital expenditure, Permitted Acquisition or other Permitted
Investment, as applicable, is not actually made in cash within 100 days
afterduring the end of suchsubsequent Excess Cash Flow Period, such amount shall
be added back to Excess Cash Flow for the subsequent Excess Cash Flow Period,

(iv) to the extent not deducted in determining Consolidated Net Income,
Permitted Tax Distributions and taxes of any Company Group Member that were paid
in cash during such Excess Cash Flow Period,

(v) all mandatory prepayments of the Loans pursuant to Section 2.6 made during
such Excess Cash Flow Period as a result of any Asset Sale or Recovery Event,
but only to the extent that such Asset Sale or Recovery Event resulted in a
corresponding increase in Consolidated Net Income,

 

-30-



--------------------------------------------------------------------------------

(vi) the aggregate amount actually paid by the Company Borrower and its
Restricted Subsidiaries in cash during such Excess Cash Flow Period on account
of Permitted Acquisitions or other Permitted Investments (including any earn-out
payments, but excluding (x) the principal amount of Indebtedness incurred in
connection with such expenditures other than Indebtedness under any revolving
credit facility and (y) the proceeds of equity contributions to, or equity
issuances by, Holdings, which are contributed to the Company Borrower to finance
such expenditures),

(vii) to the extent not funded with the proceeds of Indebtedness (other than
Indebtedness in respect of any revolving credit facility), the aggregate amount
of all regularly scheduled principal amortization payments of Funded Debt made
on their due date during such Excess Cash Flow Period (including payments in
respect of Capitalized Lease Obligations to the extent not deducted in the
calculation of Consolidated Net Income),

(viii) to the extent not funded with the proceeds of Indebtedness (other than
Indebtedness in respect of any revolving credit facility), the aggregate amount
of all optional prepayments, repurchases and redemptions of Indebtedness (other
than (x) the Loans and (y) in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments thereunder)
made during the Specified Period for such Excess Cash Flow Period,

(ix) the aggregate net amount of non-cash gains on the Disposition of property
by the Company Borrower and the Restricted Subsidiaries during such Excess Cash
Flow Period (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income,

(x) to the extent not funded with proceeds of Indebtedness (other than any
revolving credit facility), the aggregate amount of all Investments made in cash
pursuant to Section 6.2(a) during such Excess Cash Flow Period,

(xi) any cash payments that are made during such Excess Cash Flow Period and
have the effect of reducing an accrued liability that was not accrued during
such period,

(xii) the amount of taxes paid in cash during such Excess Cash Flow Period to
the extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period,

(xiii) (a) to the extent not funded with the proceeds of Indebtedness (other
than any revolving credit facility) or deducted in determining Consolidated Net
Income, Restricted Payments made under Section 6.2(b)(iv), (b)(v), (b)(vi),
(b)(viii), (b)(xii), (b)(xiii), (b)(xxiii), (b)(xxiv) and (b)(xxv) and (b) the
proceeds from any Specified Dispositions to the extent Consolidated Net Income
is increased thereby,

(xiv) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Company Borrower and any Restricted Subsidiary
during such period that are required to be made in connection with any
prepayment or satisfaction and discharge of Indebtedness,

(xv) cash expenditures in respect of Swap Agreements during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income,

(xvi) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period to the extent not deducted in arriving
at such Consolidated Net Income,

 

-31-



--------------------------------------------------------------------------------

(xvii) the amount of cash and Cash Equivalents subject to cash collateral or
other deposit arrangements made with respect to Swap Agreements; provided, that
if such cash and Cash Equivalents cease to be subject to those arrangements,
such amount shall be added back to Excess Cash Flow for the subsequent Excess
Cash Flow Period when such arrangements cease,

(xviii) [Reserved],

(xix) amounts added to Consolidated Net Income pursuant to clauses (1), (3),
(4) and (11) of the definition of “Consolidated Net Income,” and

(xx) amounts constituting “matching contributions” in respect of 401(k) plans
(or any similar plans) maintained by any Company Group Member that the Company
Borrower shall, during such Excess Cash Flow Period, determine in good faith to
contribute or pay to employees of any Company Group Member within the 120 day
period following the end of such Excess Cash Flow Period; provided, that if such
payments or contributions are not actually paid or contributed in cash within
120 days after the end of such Excess Cash Flow Period, such amount shall be
added back to Excess Cash Flow for the subsequent Excess Cash Flow Period,
and(xxi) the amount of cash payments made in connection with the Tax Receivable
Agreement during such Excess Cash Flow Period to the extent they exceed the
amount of such expense deducted in determining Consolidated Net Income for such
period;

provided, further, that Excess Cash Flow shall not be less than zero;

“Excess Cash Flow Application Date”: as defined in Section 2.6(b).

“Excess Cash Flow Period”: each fiscal year of the Company Borrower beginning
with the fiscal year ending December 31, 2017.2018.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time, and any successor statute.

“Excluded Assets”: shall mean (i) Non-Material Property and all leasehold
interests in real property where a Loan Party is a tenant, (ii) any vehicles and
other assets subject to certificates of title (other than to the extent
perfection of the security interest in such assets is accomplished by the filing
of UCC financing statement), (iii) letter of credit rights (other than to the
extent perfection of the security interest therein is accomplished by the filing
of UCC financing statement) and commercial tort claims in an amount less than
$5,000,000,10,000,000, (iv) any assets the granting of a security interest in
which (A) is prohibited by law (including restrictions in respect of margin
stock and financial assistance, fraudulent conveyance, preference, thin
capitalization or other similar laws or regulations) or which would require
governmental (including regulatory) consent, approval, license or authorization
to be pledged, (B) requires third-party consents pursuant to a contractual
obligation binding on such asset to the extent such contractual obligation is in
existence on the Closing Date and set forth on Schedule 1.1B hereto or is in
existence at the time of acquisition of such asset and is permitted to be
incurred pursuant to the terms of this Agreement and, in each case provided that
any such prohibition in such contractual obligation is not included by a
Borrower or any of its Restricted Subsidiaries for the purpose of taking
advantage of the foregoing exclusion (after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law, the granting or
assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding any applicable prohibition) or (C) results in
material adverse Tax, accounting or regulatory consequences (as reasonably
determined by the Company Borrower in consultation with the Administrative
Agent), (v) any margin stock andMargin Stock, (vi) Capital Stock in any person
other than wholly-owned restricted subsidiaries to the extent not permitted (or
permitted without consent) by the terms of such person’s organizational or joint
venture documents except to the extent such prohibition is rendered

 

-32-



--------------------------------------------------------------------------------

ineffective after giving effect to applicable provisions of the Uniform
Commercial Code, (vivii) any assets where the cost (including costs attributable
to Taxes) or difficulty of obtaining a security interest in, or perfection of a
security interest in, such assets exceedsoutweighs the practical benefit to the
Lenders afforded thereby (as reasonably determined by both the Company Borrower
and the Administrative Agent), (vii (it being acknowledged that the maximum
guaranteed or secured amount may be limited to minimize stamp duty,
notarization, registration or other applicable fees, taxes and duties)),
(viii) any governmental licenses or state or local franchises, charters and
authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby,
(viiiix) any lease, license, agreement or similarother arrangement permitted
hereunder to the extent that a grant of a security interest therein would
(a) violate or invalidate such lease, license or, agreement or other arrangement
or create a right of termination in favor of any other party thereto (other than
a Borrower or a Guarantor) or (b) require the consent of any person (other than
a Loan Party), after giving effect to the applicable anti-assignment provisions
of the UCC or other applicable law, the assignment of which is expressly deemed
effective under the UCC or other applicable law notwithstanding such
prohibition, (ixx) (A) any intent-to-use trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, and (B) any other Intellectual Property, to the extent, if any, that,
and solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark applicationIntellectual Property under applicable federal law,
(xxi) any property subject to a capital lease, purchase money security interest
or, in the case of property of a Loan Party acquired after the Closing Date,
pre-existing secured indebtedness of such Loan Party not incurred in
anticipation of the acquisition by the applicable Loan Party, to the extent that
the granting of a security interest in such property would be prohibited under
the terms of such capital lease, purchase money financing or secured
indebtedness, (xixii) any Voting Stock of Unrestricted Subsidiaries and captive
insurance companies, (xiixiii) Voting Stock of a CFC Holdco or Foreign
Subsidiary that is a CFC other than 65% of the total outstanding Voting Stock of
a CFC Holdco or CFC that, in each case, is directly owned by a Borrower or a
Guarantor, (xiiixiv) [reserved], (xiv) any cash collateral pledged to secure the
obligations of the Company Borrower under the Existing Guarantee and (xivxv) the
Specified Assets; provided that “Excluded Assets” shall not include (a) any
proceeds, products, substitutions or replacements of such property unless
specifically excluded or (b) any asset or property that any Loan Party has
granted a Lien on or security interest in to secure the obligations under the
ABL Credit Agreement. In addition, for the avoidance of doubt, no actions in any
jurisdiction outside the United States shall be required in order to create any
security interests in assets located or titled outside of the United States, or
to perfect any security interests in such assets, including any intellectual
property registered or applied-for in any jurisdiction outside the United States
(it being understood that there shall be no security agreements or pledge
agreements governed under the laws of any jurisdiction outside the United
States) and in no event shall perfection by control or similar arrangements be
required with respect to any assets requiring perfection through control
agreements or perfection by “control” (other than in respect of (a) certificated
equity interests in the Borrower and materialthe wholly-owned Restricted
Subsidiaries of Holdings otherwise required to be pledged and (b) each
promissory note (if any) required to be pledged to the Administrative Agent
pursuant to the Security Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof);
provided that, to the extent any deposit and securities accounts are under the
control of the ABL Agent at any time pursuant to the terms of the ABL-Term
Intercreditor Agreement, the ABL Agent shall act as agent and gratuitous bailee
for the Administrative Agent for the purpose of perfecting the Administrative
Agent’s Liens in such deposit and security accounts.

“Excluded Contributions”: the net cash proceeds and Cash Equivalents received by
or contributed to the Borrower or the Guarantors after the Closing Date from:

(1) contributions to its common or preferred equity capital, and

 

-33-



--------------------------------------------------------------------------------

(2) the sale (other than to the Company Borrower or a Restricted Subsidiary
thereof or management equity plan or stock option plan or any other management
or employee benefit plan or agreement) of Capital Stock (other than Refunding
Capital Stock, Disqualified Stock and Designated Preferred Stock) of the Company
Borrower or any direct or indirect parent,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by an Officer of the Company Borrower on the date such
capital contributions are made or the date such Capital Stock is sold, as the
case may be, the proceeds of which are excluded from the calculation set forth
in Section 6.2(a)(3).

“Excluded Domestic Subsidiary”: any Subsidiary of the Company Borrower that is
(i) a CFC Holdco or (ii) a direct or indirect Domestic Subsidiary of a Foreign
Subsidiary that is a CFC.

“Excluded ECP Guarantor”: in respect of any Swap Obligation, any Loan Party that
is not a Qualified ECP Guarantor at the time such Swap Obligation is incurred.

“Excluded Subsidiary”: (a) any Subsidiary of Holdings or the Borrower (i) that
is not a Wholly Owned Subsidiary (provided that such Subsidiary shall cease to
be an Excluded Subsidiary at the time such Subsidiary becomes a Wholly Owned
Subsidiary), (ii) which is an Immaterial Subsidiary (provided that such
Subsidiary shall cease to be an Excluded Subsidiary at the time such Subsidiary
is no longer an Immaterial Subsidiary), (iii) for which the granting of a pledge
or security interest would be prohibited or restricted by applicable law
(including financial assistance, fraudulent conveyance, preference, thin
capitalization or other similar laws or regulations), whether on the Closing
Date or thereafter or by contract existing on the Closing Date, or, if such
Subsidiary is acquired after the Closing Date, by contract existing when such
Subsidiary is acquired (so long as such prohibition is not created in
contemplation of such acquisition), including any requirement to obtain the
consent of any Governmental Authority or third party, (iv) for which the
provision of a Guarantee would result in material adverse Tax consequences (as
reasonably determined in good faith by the Company Borrower in consultation with
the Administrative Agent), (v) that is a direct or indirect Domestic Subsidiary
of a Foreign Subsidiary that is a CFC or (vi) that is a CFC Holdco and (b) any
captive insurance company or not-for-profit subsidiary.

“Excluded Swap Obligation”: any obligation (a “Swap Obligation”) of any Excluded
ECP Guarantor to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act, if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act.

“Excluded Taxes”: with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on behalf of any Loan Party
hereunder or under any other Loan Document, (i) net income Taxes and franchise
Taxes (which franchise Taxes are imposed in lieu of net income Taxes) and any
branch profits Taxes, in each case imposed on such recipient as a result of
(a) such recipient being organized or having its principal office or applicable
lending office in the jurisdiction imposing such Tax, or any political
subdivision thereof or therein, or (b) any other present or former connection
between the recipient and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from such recipient
having executed, delivered, become a party to or performed its obligations or
received a payment under, received or perfected a security interest under,
engaged in any other transaction pursuant to, and/or enforced, this Agreement or
any other Loan Document), (ii) United States federal

 

-34-



--------------------------------------------------------------------------------

withholding Taxes to the extent imposed on amounts payable to any Lender (other
than any Lender becoming a party hereto pursuant to a Borrower’s request under
Section 2.17) pursuant to a law in effect at the time such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new lending office (or assignment, if
any), to receive additional amounts from a Loan Party with respect to such Taxes
pursuant Section 2.14(a), (iii) withholding Taxes that are attributable to a
Lender’s failure to comply with the requirements of paragraph (d), (e) or (g) of
Section 2.14 and (v) United States federal withholding Taxes imposed by FATCA.

“Existing Credit Agreement”: the Credit Agreement, dated as of September 19,
2011 (as amended, supplemented or otherwise modified prior to the date hereof),
among the Company Borrower, JELD-WEN of Europe, B.V., the several banks,
financial institutions, institutional investors and other entities from time to
time parties thereto as lenders and agents, and Bank of America, N.A., as agent.

“Existing Debt Release/Repayment”: collectively, (i) the release of Holdings,
the Company Borrower and its Subsidiaries as borrowers, issuers, grantors and
guarantors, as applicable, under the Existing Credit Agreement and the Existing
Indenture and the termination and release of all security interests and Liens
granted by Holdings, the Company Borrower and its Subsidiaries in connection
therewith, and (ii) the release of all Liens on the Collateral pledged by
Holdings and its Subsidiaries in connection with the Existing Guarantee.

“Existing Guarantee”: the Amended and Restated Guaranty, dated as of July 8,
2009, by the Company Borrower in favor of U.S. Bank National Association, as
amended by the Amendment of Guaranty, dated as of June 29, 2011.

“Existing Indenture”: the Indenture, dated as of October 3, 2011 (as amended,
supplemented or otherwise modified prior to the date hereof), among JELD-WEN
Escrow Corporation, Inc., Wells Fargo Bank, National Association, as trustee,
and Bank of America, N.A., as collateral agent.

“Extended Commitments”: one or more Classes of extended Commitments hereunder
that result from a Permitted Amendment.

“Extended Loans”: one or more classes of extended Loans that result from a
Permitted Amendment.

“Facility”: any Class of Loans, as the context may require.

“Fair Market Value”: with respect to any asset or property, the price which
could be negotiated in an arm’s length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction (as determined in good
faith by the Company Borrower).

“FATCA”: Sections 1471 through 1474 of the Code as in existence on the date of
this Agreement (and any amended or successor versions of such provisions that
are substantively comparable and not materially more onerous to comply with),
any current or future regulations thereunder and official interpretations
thereof, any agreements entered into pursuant to current Section 1471(b)(1) of
the Code (or any amended or successor version described above) and any fiscal or
regulatory legislation, rules or official practices adopted pursuant to any
published intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

 

-35-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers (or, if such day is not a Business Day,
for the next preceding Business Day), as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Bank of America from three federal
funds brokers of recognized standing selected by it.

“Fixed Charge Coverage Ratio”: with respect to the Company Borrower and its
Restricted Subsidiaries for any period, the ratio of Consolidated EBITDA of the
Company Borrower and its Restricted Subsidiaries for such period to the Fixed
Charges of the Company Borrower and its Restricted Subsidiaries for such period.
In the event that the Company Borrower or any of its Restricted Subsidiaries
Incurs, assumes, guarantees, redeems, (or gives irrevocable notice of redemption
for), repays, retires or extinguishes any Indebtedness (other than Indebtedness
incurred or repaid under any revolving credit facility, unless such Indebtedness
has been permanently repaid and has not been replaced) or issues or redeems
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated but prior
to or simultaneously with the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Fixed Charge Coverage Ratio Calculation
Date”), then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect to such Incurrence, assumption, guarantee, redemption (including as
contemplated by any such irrevocable notice of redemption), repayment,
retirement or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred at the
beginning of the applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), in each case with respect to an
operating unit of a business, and operational changes (including price
increases), that have been made by the Company Borrower or any of its Restricted
Subsidiaries has both determined to make and made after the Closing Date and
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Fixed Charge Coverage Ratio
Calculation Date (each, for purposes of this definition, a “pro forma event”)
shall be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations, discontinued operations and
operational changes (including price increases to the extent permitted by the
definition of Consolidated EBITDA) (and the change of any associated fixed
charge obligations and the change in Consolidated EBITDA resulting therefrom)
had occurred on the first day of the four-quarter reference period. If, since
the beginning of such period, any Person that subsequently became a Restricted
Subsidiary of the Company Borrower or was merged with or into the Company
Borrower or any Restricted Subsidiary thereof since the beginning of such period
shall have made or effected any Investment, acquisition, disposition, merger,
consolidation or discontinued operation, in each case with respect to an
operating unit of a business, or operational change (including price increases
to the extent permitted by the definition of Consolidated EBITDA) that would
have required adjustment pursuant to this definition, then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such Investment, acquisition, disposition, merger, consolidation,
discontinued operation, or operational change had occurred at the beginning of
the applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Company Borrower to the
extent identifiable and supportable. Any such pro forma calculation may include,
without duplication, reasonably identifiable and factually supportable
adjustments appropriate to reflect cost savings, operating expense reductions,
operational changes (including price increases to the extent permitted by the
definition of Consolidated EBITDA), restructuring and integration charges and
expenses and synergies reasonably expected to result from the applicable event
to the extent set forth in the

 

-36-



--------------------------------------------------------------------------------

definition of “Consolidated EBITDA;” provided, that such adjustments shall not
exceed the percentage-limitations thereon, if any, set forth in the definition
of “Consolidated EBITDA.”

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Fixed Charge Coverage Ratio Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Company Borrower to be
the rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP. For purposes of making the computation referred to above, interest on
any Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Company Borrower may designate.

“Fixed Charges”: with respect to any Person for any period, the sum of

(1) Consolidated Interest Expense of such Person for such period, and

(2) all cash dividend payments (excluding items eliminated in consolidation) on
any series of Disqualified Stock of such Person and its Restricted Subsidiaries;

provided, however, that, notwithstanding the foregoing, any charges arising from
(i) the application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall—Recognition” (and related or
successor interpretations) to any series of Preferred Stock other than
Disqualified Stock or (ii) the application of Accounting Standards Codification
Topic 470-20 “Debt—Debt with Conversion Options—Recognition,” (and related or
successor interpretations) in each case, shall be disregarded in the calculation
of Fixed Charges;provided, further, that, for the avoidance of doubt, payments
or charges in connection with the Tax Receivable Agreement shall not constitute
Fixed Charges.

“Flood Insurance Laws”: collectively, (i) National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.

“Foreign Subsidiary”: any Subsidiary of the Company Borrower that is not a
Domestic Subsidiary.

“Funded Debt”: as to any Person, all Indebtedness described in clauses (1)(a),
(1)(c) and (1)(e) of the definition of “Indebtedness” of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Company Borrower, Indebtedness in respect
of the Loans.

 

-37-



--------------------------------------------------------------------------------

“Funding Default”: as defined in Section 2.12(d).

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Company
Borrower and the Lenders.

“GAAP”: generally accepted accounting principles in the United States of America
that are in effect on the Closing Date. In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial definitions, ratios, standards or terms
in this Agreement, then at the Company Borrower’s request, the Administrative
Agent shall enter into negotiations with the Company Borrower in order to amend
such provisions of this Agreement so as to reflect equitably such Accounting
Changes with the desired result that the criteria for evaluating the Company
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Company Borrower, the
Administrative Agent and the Required Lenders, all financial ratios,
definitions, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred (other
than for purposes of delivery of financial statements under Sections 5.1(a) and
(b)). “Accounting Changes” refers to changes in accounting principles
(i) required by the promulgation of any rule, regulation, pronouncement or
opinion by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC or (ii) otherwise
proposed by the Company Borrower to, and approved by, the Administrative Agent.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Company Group Members.

“guarantee”: as to any Person, a guarantee (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
direct or indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness of
another Person.

“Guarantee”: as defined in Section 7.2.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services

 

-38-



--------------------------------------------------------------------------------

primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company Borrower in good faith.

“Guarantor Joinder Agreement”: an agreement substantially in the form of Exhibit
H.

“Guarantor Obligations”: as defined in Section 7.1(b).

“Guarantors”: the collective reference to the Company Guarantors.

“Hedging Obligations”: with respect to any Person, the obligations of such
Person under:

(1) currency exchange, interest rate or commodity Swap Agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and

(2) other agreements or arrangements designed to manage or protect such Person
against fluctuations in currency exchange, interest rates or commodity prices.

“Holdings”: as defined in the preamble hereto.

“Immaterial Subsidiary”: each Subsidiary (i) which, as of the most recent fiscal
quarter of the Company Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.1 (or, prior to delivery of the financial statements for the fiscal
year of the Company Borrower ending December 31, 2014, for which financial
statements have been delivered pursuant to Section 4.1(d)), contributed less
than five percent (5%) of Consolidated EBITDA for such period and (ii) which had
assets with a fair market value of less than five percent (5%) of the Total
Assets as of such date; provided that, if at any time the aggregate amount of
Consolidated EBITDA or Total Assets attributable to all Subsidiaries that are
Immaterial Subsidiaries exceeds ten percent (10%) of Consolidated EBITDA for any
such period or ten percent (10%) of Total Assets as of the end of any such
fiscal quarter, the Company Borrower (or, in the event the Company Borrower has
failed to do so within twenty (20) days, the Administrative Agent) shall
designate in its sole discretion sufficient Subsidiaries as “Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall no longer
constitute Immaterial Subsidiaries under this Agreement; provided further that
the Company Borrower may re-designate Subsidiaries as Immaterial Subsidiaries so
long as the Company Borrower is in compliance with the foregoing.

“Immediate Family Members” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is

 

-39-



--------------------------------------------------------------------------------

controlled by any of the foregoing individuals or any donor-advised fund of
which any such individual is the donor.

“Incremental Amendment”: as defined in Section 2.19(c).

“Incremental Commitments”: as defined in Section 2.19(a).

“Incremental Facility”: each Incremental Commitment and Incremental Loan.

“Incremental Facility Closing Date”: as defined in Section 2.19(c).

“Incremental Lender”: as defined in Section 2.19(a).

“Incremental Loans”: as defined in Section 2.19(a).

“Incremental Maturity Date”: the date on which an Incremental Loan matures as
set forth in the Incremental Amendment relating to such Incremental Loan.

“Incremental Percentage”: as to any Incremental Lender at any time, the
percentage which such Lender’s Incremental Commitments then constitutes of the
aggregate Incremental Commitments then outstanding.

“Incremental Yield Differential”: as defined in Section 2.19(a)(vii).

“Incur”: with respect to any Indebtedness, issue, assume, guarantee, incur or
otherwise become liable for; provided, however, that any Indebtedness or Capital
Stock of a Person existing at the time such person becomes a Subsidiary (whether
by merger, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such Person at the time it becomes a Subsidiary.

“Indebtedness”: with respect to any Person:

(1) the principal and premium (if any) of any Indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, assets or business, except (x) any such balance that constitutes a
trade payable, accrued expense or similar obligation to a trade creditor and
(y) any acquisition earn-out obligations, (d) in respect of Capitalized Lease
Obligations or (e) representing any Hedging Obligations, other than Hedging
Obligations that are incurred in the normal course of business and not for
speculative purposes, and that do not increase the Indebtedness of the obligor
outstanding at any time other than as a result of fluctuations in interest
rates, commodity prices or foreign currency exchange rates or by reason of fees,
indemnities and compensation payable thereunder, if and to the extent that any
of the foregoing Indebtedness (other than letters of credit and Hedging
Obligations) would appear as a liability on a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP, provided
that Indebtedness of any direct or indirect parent of the Company Borrower
appearing upon the balance sheet of the Company Borrower solely by reason of
push-down accounting under GAAP shall be excluded;

(2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations
described in clause (1) of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business); and

 

-40-



--------------------------------------------------------------------------------

(3) to the extent not otherwise included, obligations described in clause (1) of
another Person secured by a Lien on any asset owned by such Person (whether or
not such Indebtedness is assumed by such Person); provided, however, that the
amount of such Indebtedness will be the lesser of (a) the Fair Market Value of
such asset at such date of determination, and (b) the amount of such
Indebtedness of such other Person;

provided that (a) Contingent Obligations Incurred in the ordinary course of
business, (b) Other Obligations associated with other post-employment benefits
and pension plans, (c) any operating leases as such an instrument would be
determined in accordance with GAAP on the date of this Agreement, (d) in
connection with the purchase by the Company Borrower or its Restricted
Subsidiaries of any business, post-closing payment adjustments to which the
seller may be entitled to the extent such payment is determined by a final
closing balance sheet or such payment depends on the performance of such
business after the closing until 30 days after such obligation becomes
contractually due and payable, (e) deferred or prepaid revenues, (f) any Capital
Stock other than Disqualified Stock, (g) purchase price holdbacks in respect of
a portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller, (h) premiums payable to, and
advance commissions or claims payments from, insurance companies and (i) any
obligation, (i) intercompany liabilities arising from their cash management,
tax, and accounting operations, and (j) intercompany loans, advances or
Indebtedness having a term not exceeding 364 days (inclusive of any rollover or
extensions of terms) and made in connection with the Tax Receivable Agreementthe
ordinary course of business shall in each case be deemed not to constitute
Indebtedness.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Indemnified Liabilities”: as defined in Section 10.5.

“Independent Financial Advisor”: an accounting, appraisal or investment banking
firm or consultant, in each case of nationally recognized standing that is, in
the good faith determination of the Company Borrower, its direct or indirect
parent, qualified to perform the task for which it has been engaged.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: as defined in the Security Agreement.

“Intellectual Property Licenses”: as defined in the Security Agreement.

“Intellectual Property Security Agreements”: the Patent Security Agreement, the
Trademark Security Agreement and the Copyright Security Agreements, each dated
as of the date hereof, by the applicable grantors partyLoan Party thereto in
favor of the Administrative Agent, each in form and substance reasonably
satisfactory to the Administrative Agent and each as amended, restated, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the respective terms thereof and with this Agreement, and any additional
agreements or documents granting or purportingnecessary to grant or record a
Lien contemplated herein on intellectual property of any Loan Party for the
benefit of any Secured Party.

 

-41-



--------------------------------------------------------------------------------

“Intercreditor Agreement”: (i) the ABL-Term Intercreditor Agreement, and
(ii) any intercreditor agreement executed in connection with any transaction
requiring such agreement to be executed pursuant to the terms hereof, among the
Administrative Agent, the Borrower, the Guarantors and one or more Senior
Representatives in respect of such Indebtedness or any other party, as the case
may be, substantially on terms set forth on Exhibit D-2 (except to the extent
otherwise reasonably agreed by the Borrower and the Required Lenders, which
changes will be deemed approved by each Lender who has not objected within five
(5) Business Days following the posting thereof by the Administrative Agent to
the Lenders (or such other time as reasonably agreed by the Administrative Agent
and the Borrower)) and such other terms that are reasonably satisfactory to the
Administrative Agent, in each case, as amended, restated, supplemented, replaced
or otherwise modified from time to time with the consent of the Administrative
Agent (such consent not be unreasonably withheld, conditioned or delayed).

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December (commencing on March 31, 2015) to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurodollar Loan having an Interest Period of three months or less, the
last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan, the date of any repayment or
prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders under the relevant Facility) twelve months or a period shorter than
one month thereafter, as selected by the Company Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six or (if available to all Lenders under the relevant Facility)
twelve months or a period shorter than one month thereafter, as selected by the
Company Borrower by irrevocable notice to the Administrative Agent not later
than 1:00 P.M., New York City time, on the date that is three (3) Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Company Borrower (with respect to the Loans other than the Incremental
Loans) and the Company Borrower (with respect to the Incremental Loans) may not
select an Interest Period under the Facility beyond the date final payment is
due on the Loans;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iv) the Company Borrower shall select Interest Periods so as not to require a
scheduled payment of any Eurodollar Loan during an Interest Period for such
Loan; and

(v) if the Company Borrower shall fail to specify the Interest Period in any
notice of borrowing of, conversion to, or continuation of, Eurodollar Loans, the
Company Borrower shall be deemed to have selected an Interest Period of one
month.

 

-42-



--------------------------------------------------------------------------------

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities”:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents);

(2) securities that have an Investment Grade Rating;

(3) investments in any fund that invests at least 95% of its assets in
investments of the type described in clauses (1) and (2) which fund may also
hold immaterial amounts of cash pending investment and/or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments”: with respect to any Person, all investments by such Person in
other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, directors, employees and consultants made in the ordinary
course of business), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities issued by any other Person
(excluding, in the case of the Borrower and its Subsidiaries (i) intercompany
advances arising from their cash management, tax, and accounting operations and
(ii) intercompany loans, advances, or Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business). For purposes of the definition of “Unrestricted
Subsidiary” and Section 6.2:

(1) “Investments” shall include the portion (proportionate to the applicable
Holdings’ equity interest in such Subsidiary) of the Fair Market Value of the
net assets of a Subsidiary of the Company Borrower at the time that such
Subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a redesignation of such Subsidiary as a Restricted Subsidiary, the Company
Borrower shall be deemed to continue to have a permanent “Investment” in an
Unrestricted Subsidiary equal to an amount (if positive) equal to:

(a) the Company Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less

(b) the portion (proportionate to the Company Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by the Company Borrower.

For the avoidance of doubt, a guarantee by the Company Borrower or a Restricted
Subsidiary thereof of the obligations of another Person (the “primary obligor”)
shall not be deemed to be an Investment by the Company Borrower or such
Restricted Subsidiary in the primary obligor to the extent that such obligations
of the primary obligor are in favor of the Company Borrower or any Restricted

 

-43-



--------------------------------------------------------------------------------

Subsidiary thereof, and in no event shall a guarantee of an operating lease or
other business contract of the Company Borrower or any Restricted Subsidiary be
deemed an Investment.

“Investors”: means Onex Corporation, Onex Partners III LP, Onex Partners Manager
LP and/or one or more other investment funds advised, managed or controlled by
Onex Corporation and, in each case (whether individually or as a group) their
Affiliates and any investment funds that have granted to the foregoing control
in respect of their investments in the Company Borrower and its Restricted
Subsidiaries, but, in any event, excluding any of their respective portfolio
companies.

“IRS”: as defined in Section 10.6(c).

“Joint Bookrunners”: collectively, the Joint Bookrunners listed on the cover
page hereof.

“Joint Lead Arrangers”: collectively, the Joint Lead Arrangers listed on the
cover page hereof.

“Latest Maturity Date”: at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loans, Other
Loan or Other Commitment.

“Lender Presentation”: the Lender Presentation dated December 2017 and furnished
to certain Lenders.

“Lenders”: as defined in the preamble hereto.

“LIBOR” has the meaning set forth in the definition of “Eurodollar Rate”.

“LIBOR Screen Rate” has the meaning set forth in the definition of “Eurodollar
Rate”.

“LIBOR Successor Rate” has the meaning set forth in Section 2.11(d).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of ABR, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent in consultation with the Company
Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Company Borrower).

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Limited Condition Transaction” shall mean any Permitted Acquisition or,
Permitted Investment, Disposition, Restricted Payment (other than any Restricted
Payment to an Investor) or other transaction whose consummation is not
conditioned on the availability of, or on obtaining, third-party financing (or,
if such a condition does exist, the Company Borrower or any Restricted
Subsidiary, as

 

-44-



--------------------------------------------------------------------------------

applicable, would be required to pay any fee, liquidated damages or other amount
or be subject to any indemnity, claim or other liability as a result of such
third party financing not having been available or obtained).

“Loan”: any Term B-34 Loan, Other Loan or Incremental Loan, as the context
requires.

“Loan Documents”: this Agreement, any Intercreditor Agreement, the Notes, the
Security Documents, Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment
No. 4, a Refinancing Amendment, if any, an Incremental Amendment, if any, and a
Loan Modification Agreement, if any.

“Loan Modification Agreement”: as defined in Section 2.22(b).

“Loan Modification Offer”: as defined in Section 2.22(a).

“Loan Parties”: each Group Member that is a party to a Loan Document.

“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

“Majority Facility Lenders”: with respect to any Facility, the Majority Lenders
with respect to such Facility.

“Majority Lenders”: at any time with respect to any Facility, Lenders that are
non-Defaulting Lenders having Loans and unused and outstanding Commitments with
respect to such Facility representing more than 50% of the sum of all Loans
outstanding and unused and outstanding Commitments with respect to such Facility
at such time.

“Management Agreement”: one or more management services agreements between the
Company Borrower or any of its Affiliates and the Sponsor (or any of its
Affiliates), or a successor agreement between the Company Borrower or any of its
Affiliates and the Sponsor, as may be amended, supplemented or otherwise
modified from time to time; provided that such amendments, supplements or
modifications are not materially adverse to the Lenders as determined in good
faith by the Company Borrower.

“Management Investors”: means the members of the board of directors, officers
and employees of Holdings, the Company Borrower and/or its Subsidiaries who are
(directly or indirectly through one or more investment vehicles) investors in
direct or indirect parent companies of the Company Borrower.

“Management Stockholders”: the members of management of Holdings or its
Subsidiaries and their Control Investment Affiliates who are holders of Capital
Stock of Holdings or any direct or indirect parent company of Holdings on the
Closing Date.

“Mandatory Prepayment Date”: as defined in Section 2.6(e).

“Margin Stock”: as set forth in Regulation U of the Board of Governors of the
United States Federal Reserve System, or any successor thereto.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, liabilities, operations, financial condition or operating results of the
Company Borrower and its Restricted Subsidiaries taken as a whole, (b) the
ability of the Loan Parties (taken as a whole) to perform their

 

-45-



--------------------------------------------------------------------------------

obligations under the Loan Documents or (c) the rights, remedies and benefits
available to, or conferred upon, the Administrative Agent, any Lender or any
Secured Party hereunder or thereunder.

“Materially Adverse TRA Amendment” means any amendment to the Tax Receivables
Agreement that is materially adverse to the Lenders (as determined by the
Company Borrower). Material Property”: any fee owned real property with a Fair
Market Value equal to or greater than $20,000,000.

“Materials of Environmental Concern”: any chemicals, pollutants, contaminants,
wastes, toxic substances, hazardous substances, any petroleum or petroleum
products, asbestos, polychlorinated biphenyls, lead or lead-based paints or
materials, radon, urea-formaldehyde insulation, molds fungi, mycotoxins, and
radioactivity, or radiofrequency radiation that are regulated pursuant to
Environmental Law or may have an adverse effect on human health or the
environment.

“Material Property”: any fee owned real property with a Fair Market Value equal
to or greater than $5,000,000.

“Maturity Date”: July 1, 2022.December 14, 2024.

“Maximum Amount”: as defined in Section 10.19(a).

“Minimum Extension Condition”: as defined in Section 2.22(c).

“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.

“Mortgage”: each of the mortgages, deeds of trust, and deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties (or any Group Member required to become a Loan
Party pursuant to the terms of the Loan Documents) to the Administrative Agent,
in each case, in form and substance reasonably acceptable to the Administrative
Agent.

“Mortgaged Property”: the real properties as to which, pursuant to
Section 5.9(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages, including
each real property identified as a “Mortgaged Property” on Schedule 1.1C.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale, any Recovery Event
or any other sale of assets the proceeds thereof actually received in the form
of cash and Cash Equivalents (including any such proceeds received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received), net of (i) attorneys’ fees, accountants’ fees, investment banking
fees, and other bona fide fees, costs and expenses actually incurred in
connection therewith, (ii) amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale, Recovery Event or other sale of assets (other
than any Lien pursuant to a Security Document), (iii) taxes paid and the Company
Borrower’s reasonable and good faith estimate of income, franchise, sales, and
other applicable taxes required to be paid by any Company Group Member in
connection with such Asset Sale, Recovery Event or other sale of assets, (iv) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to the seller’s indemnities and representations and warranties to
the purchaser in respect of such Asset Sale, Recovery Event or other sale of
assets owing by any Company Group Member in connection therewith and which are
reasonably expected to be required

 

-46-



--------------------------------------------------------------------------------

to be paid; provided that to the extent such indemnification payments are not
made and are no longer reserved for, such reserve amount shall constitute Net
Cash Proceeds, (v) cash escrows to any Company Group Member from the sale price
for such Asset Sale, Recovery Event or other sale of assets; provided that any
cash released from such escrow shall constitute Net Cash Proceeds upon such
release, (vi) in the case of a Recovery Event, costs of preparing assets for
transfer upon a taking or condemnation and (vii) other customary fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account the reduction in tax liability resulting from any available operating
losses and net operating loss carryovers, tax credits, and tax credit carry
forwards, and similar tax attributes or deductions and any tax sharing
arrangements), and (b) in connection with any issuance or sale of Capital Stock
or any incurrence or issuance of Indebtedness, the cash proceeds received from
any such issuance or incurrence, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other bona
fide fees and expenses actually incurred in connection therewith.

“Net Income”: with respect to any Person, the net income (loss) attributable to
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends.

“New York UCC”: the UCC as in effect from time to time in the State of New York.

“Non-Debt Fund Affiliate”: any Affiliate of Holdings other than (i) Holdings or
any Subsidiary of Holdings, (ii) any Debt Fund Affiliate and (iii) any natural
person.

“Non-Excluded Taxes”: all Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.

“Non-Guarantor Subsidiary”: any Subsidiary of the Borrower which is not a
Guarantor; provided that the Company Borrower may in its sole discretion
designate any Non-Guarantor Subsidiary that is a Domestic Subsidiary as a
Company Subsidiary Guarantor.

“Non-Material Property”: any individual fee owned real property other than
Material Property.

“Non-U.S. Lender”: as defined in Section 2.14(d).

“Note”: a promissory note substantially in the form of Exhibit F, as it may be
amended, supplemented or otherwise modified from time to time.

“Obligations”: the unpaid principal of and interest on the Loans, and all other
obligations and liabilities of the Borrower or any other Loan Party (including
with respect to guarantees) to the Administrative Agent, any Lender or any other
Secured Party, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement or any other Loan Document or any
other document made, delivered or given in connection herewith or therewith or
any Specified Swap Agreement (other than, in the case of any Excluded ECP
Guarantor, any Excluded Swap Obligations arising thereunder) or any Specified
Cash Management Agreement, whether on account of principal, interest, fees,
indemnities, costs, expenses (including, in each case, all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower or any Guarantor pursuant to any Loan
Document and all interest accruing after the maturity of the Loans or the
maturity of Cash Management Obligations and interest, fees and other amounts
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower or
any

 

-47-



--------------------------------------------------------------------------------

Guarantor, whether or not a claim for post-filing or post-petition interest,
fees and other amounts is allowed in such proceeding), guarantee obligations or
otherwise.

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.

“Offer Price”: as defined in the definition of “Dutch Auction.”

“Officer”: the Chairman of the Board, Chief Executive Officer, Chief Financial
Officer, Chief Operating Officer, President, any Executive Vice President,
Senior Vice President, Vice President or Assistant Vice President, the
Controller, the Treasurer, the Assistant Treasurer or the Secretary of the
Company Borrower.

“Officer’s Certificate”: a certificate signed on behalf of the Company Borrower
by any one Officer of the Company Borrower, who must be the principal executive
officer, the principal financial officer, the treasurer, the controller, the
general counsel or the principal accounting officer of the Company Borrower that
meets the requirements set forth in this Agreement.

“Onex”: Onex Corporation.

“Organizational Document”: (i) relative to each Person that is a corporation,
its charter and its by-laws (or similar documents), (ii) relative to each Person
that is a limited liability company, its certificate of formation and its
operating agreement (or similar documents), (iii) relative to each Person that
is a limited partnership, its certificate of formation and its limited
partnership agreement (or similar documents), (iv) relative to each Person that
is a general partnership, its partnership agreement (or similar document) and
(v) relative to any Person that is any other type of entity, such documents as
shall be comparable to the foregoing.

“Other Applicable Indebtedness”: as defined in Section 2.6(c).

“Other Commitments”: one or more Classes of term loan commitments hereunder that
result from a Refinancing Amendment.

“Other Loans”: one or more Classes of Loans that result from a Refinancing
Amendment.

“Other Obligations”: any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness; provided that Other Obligations with respect to the
Loans shall not include fees or indemnification in favor of third parties other
than the Secured Parties.

“Other Taxes”: any and all present or future stamp or documentary, intangible,
recording or filing Taxes or similar excise or property Taxes arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document except to the extent any such Taxes that are (i) imposed as a result of
an assignment by a Lender (an “Assignment Tax”), other than assignment requested
by the Borrower, if such Assignment Tax is imposed as a result of any present or
former connection between the assignor or assignee and the jurisdiction imposing
such Assignment Tax (other than any connection arising from such recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, and/or enforced, any Loan
Documents), or (ii) Excluded Taxes.

 

-48-



--------------------------------------------------------------------------------

“Outstanding Amount”: with respect to the Loans on any date, the amount thereof
after giving effect to any borrowings and prepayments or repayments of Loans
occurring on such date.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“Patriot Act”: the USA PATRIOT Improvement and Reauthorization Act, Pub. L.
109-177 (signed into law March 9, 2009), as amended.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Percentage”: as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the aggregate Commitments (or, at any time after
the Amendment No. 34 Effective Date, the percentage which the aggregate
principal amount of such Lender’s Loans then outstanding constitutes of the
aggregate principal amount of the Loans then outstanding).

“Permitted Acquisition”: as defined in clause (23) of the definition of
“Permitted Investments.”

“Permitted Amendment”: an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.22, providing for an extension of the maturity date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith,
(a) a change to the Applicable Margin with respect to the Loans and/or
Commitments of the Accepting Lenders and/or (b) a change to the fees payable to,
or the inclusion of new fees to be payable to, the Accepting Lenders.

“Permitted Asset Swap”: the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Company Borrower or any of its
Restricted Subsidiaries and another Person; provided that any cash or Cash
Equivalents received must be applied in accordance with Section 6.4.

“Permitted Auction Purchaser”: the Company Borrower or Holdings.

“Permitted Credit Agreement Refinancing Debt”: (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness Incurred pursuant to a
Refinancing Amendment, in each case, Incurred in exchange for, or to extend,
renew, replace or Refinance, in whole or part, existing Loans (including any
successive Permitted Credit Agreement Refinancing Debt) (any such extended,
renewed, replaced or Refinanced Loans, “Refinanced Credit Agreement Debt”);
provided that (i) such extending, renewing or refinancing Indebtedness is in an
original aggregate principal amount (or accreted value, if applicable) not
greater than the aggregate principal amount (or accreted value, if applicable)
of the Refinanced Credit Agreement Debt plus an amount equal to unpaid and
accrued interest and premium thereon plus other reasonable and customary fees
and expenses (including upfront fees and original issue discount) and (ii) such
Refinanced Credit Agreement Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Permitted Credit Agreement Refinancing
Debt is Incurred.

“Permitted First Priority Refinancing Debt”: any secured Indebtedness incurred
by the Borrower in the form of one or more series of senior secured notes or
senior secured term loans (each, a

 

-49-



--------------------------------------------------------------------------------

“First Priority Refinancing Facility”); provided that (i) such Indebtedness is
secured by the Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations, (ii) such Indebtedness constitutes
Permitted Credit Agreement Refinancing Debt in respect of Loans (including
portions of Classes of Loans, Other Loans or Incremental Loans) and (iii) such
Indebtedness complies with the Permitted Refinancing Requirements; provided that
a certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days (or such shorter period acceptable to the
Administrative Agent) prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Company Borrower has determined in good faith that such terms and conditions
satisfy the requirement of this definition shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent notifies the Company Borrower within such five Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees)). Permitted First Priority Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Holders”: (1) (a) each of the Investors, (b) the Management Investors
and their respective Affiliates, (c) any Person who is acting solely as an
underwriter in connection with a public or private offering of Capital Stock of
any parent entity of the Company Borrower or the Company Borrower, acting in
such capacity, (d) any investor who is a holder of Equity Interests of the
Company Borrower (or any of its direct or indirect parent companies) on the
Amendment No. 4 Effective Date and (e) any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members, provided that, in the case
of such group and without giving effect to the existence of such group or any
other group, the Investors, the Management Investors and other beneficial owners
who were members of such group as of the Amendment No. 4 Effective Date,
collectively, have beneficial ownership of more than 50% of the total voting
power of the Voting Stock of the Company Borrower or any of its direct or
indirect parent companies held by such group, or (2) any Permitted Parent.

“Permitted Investments”:

(1) Investments by the Company Borrower or any Restricted Subsidiary thereof in
any other Restricted Subsidiary of the Company Borrower; provided that if such
Restricted Subsidiary receiving the Investment is a Non-Guarantor Subsidiary and
the Investment is made by a Loan Party in that Restricted Subsidiary, the
aggregate Fair Market Value of such Investment (being measured at the time such
Investment is made and without giving effect to subsequent changes in value),
taken together with all other Investments made pursuant to this proviso on or
after the Amendment No. 2 Funding Date, shall not exceed the greater of
$175,000,000 and 7.50% of Total Assets (at the time such Investment is made) in
the aggregate at any time outstanding;

(2) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(3) [Reserved];

(4) any Investment in securities, promissory notes or other assets, including
earnouts, not constituting Cash Equivalents or Investment Grade Securities and
received in connection with an Asset Sale made pursuant to Section 6.4 or any
other disposition of assets not constituting an Asset Sale;

(5) Investments existing on the ClosingAmendment No. 4 Effective Date or made
pursuant to binding commitments in effect on the ClosingAmendment No. 4
Effective Date (as replaced, Refinanced, refunded, renewed or extended);
provided that such Investments are in an aggregate amount that does not exceed
the amount existing on the Closing Date or made pursuant to binding commitments
in

 

-50-



--------------------------------------------------------------------------------

effect on the Closing Datethe amount of any such Investment may be increased in
such extension, modification or renewal (a) as required by the terms of such
Investment or binding commitment as in existence on the Amendment No. 4
Effective Date (including as a result of the accrual or accretion of interest or
original issue discount or the issuance of pay-in-kind securities) or (b) as
otherwise permitted under this Agreement; provided, further, that any
Investments in excess of $7,500,00020,000,000 and existing on the
ClosingAmendment No. 4 Effective Date or made pursuant to binding commitments in
effect on the ClosingAmendment No. 4 Effective Date shall be set forth on
Schedule 6.2;

(6) loans and advances to, and guarantees of Indebtedness of, officers, members
of the board of directors and employees of the Company Borrower (or any of its
direct or indirect parent companies) or a Restricted Subsidiary thereof not in
excess of $5,000,00010,000,000 outstanding at any one time, in the aggregate;

(7) any Investment acquired by the Company Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Company Borrower or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the Company Borrower of such other Investment or accounts receivable, (b
(b) received in connection with the bankruptcy or reorganization of suppliers
and customers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment), (c) in good
faith settlement of delinquent obligations of, and other disputes with Persons
who are not Affiliates or (c, (d) in satisfaction of judgments against other
Persons, (e) as a result of a foreclosure by the Company Borrower or any of its
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default or (f) consisting of
extensions of trade credit and accommodation guarantees in the ordinary course
of business including extensions of credit in the nature of accounts receivable
or notes receivable arising from the grant of trade credit;

(8) Hedging Obligations permitted under Section 6.1(b)(xii)incurred in the
ordinary course of business and not for speculative purposes;

(9) additional Investments by the Company Borrower or any of its Restricted
Subsidiaries having an aggregate Fair Market Value (being measured at the time
such Investment is made and without giving effect to subsequent changes in
value), taken together with all other Investments made pursuant to this clause
(9), not to exceed the greater of $50,000,000100,000,000 and 2.153.50% of Total
Assets (at the time such Investment is made) in the aggregate at any time
outstanding;

(10) loans and advances to (or guarantees of Indebtedness of) officers,
directors and employees for business related travel expenses (including
entertainment expense), moving and relocation expenses, tax advances, payroll
advances and other similar expenses, in each case Incurred in the ordinary
course of business or consistent with past practice or to fund such Person’s
purchase of Equity Interests of the Company Borrower or any direct or indirect
parent company thereof under compensation plans approved by the Board of
Directors of the Company Borrower (or any direct or indirect parent company
thereof) in good faith;

(11) Investments and other acquisitions the payment for which consists of Equity
Interests of the Company Borrower (other than Disqualified Stock) or any direct
or indirect parent of the Company Borrower, as applicable; provided, however,
that such Equity Interests will not increase the amount available for Restricted
Payments under Section 6.2(a)(3);

(12) (a) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 6.5 (except
transactions described in clauses (b)(ii),

 

-51-



--------------------------------------------------------------------------------

(b)(v), (b)(ix)(B), (b)(xxiii) and (b)(xxiv) therein), (b) the creation of Liens
on the assets of the Company Borrower or any Restricted Subsidiary in compliance
with Section 6.6 and (c) Restricted Payments permitted under Section 6.2 (other
than by reference to this clause (12));

(13) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(14) guarantees issued in accordance with Section 6.1 (except clause (xxv)(B));

(15) any Investment by the Company Borrower or any Company Guarantor in the
Company Borrower (in the case of any Company Guarantor) or other Company
Guarantors and Investments by Restricted Subsidiaries that are not Company
Guarantors in other Restricted Subsidiaries that are not Company Guarantors;

(16) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of other assets, intellectual property, receivables owing to the Company
Borrower or any Restricted Subsidiary or other rights in each case in the
ordinary course of business;

(17) Investments resulting from the receipt of non-cash consideration in an
Asset Sale received in compliance with Section 6.4 or any other disposition of
assets not constituting an Asset Sale;

(18) Investments in joint ventures of the Company Borrower or any of its
Restricted Subsidiaries having an aggregate Fair Market Value (being measured at
the time such Investment is made and without giving effect to subsequent changes
in value), taken together with all other Investments made pursuant to this
clause (18), not to exceed the greater of $20,000,000 and 0.90% of Total Assets
(at the time such Investment is made) in the aggregate at any time outstanding;

(19) Investments of a Restricted Subsidiary of the Company Borrower acquired
after the Closing Date or of an entity merged into or consolidated with a
Restricted Subsidiary of the Company Borrower in a transaction that is not
prohibited by Section 6.7 after the Closing Date to the extent that such
Investments were not made in contemplation of such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(20) advances, loans, rebates and extensions of credit (including the creation
of receivables) to suppliers, customers and vendors, and performance guarantees,
in each case in the ordinary course of business;

(21) the acquisition of assets or Capital Stock solely in exchange for the
issuance of common equity securities of the Company Borrower;

(22) Investments in any Similar Business having an aggregate Fair Market Value
(being measured at the time such Investment is made and without giving effect to
subsequent changes in value), taken together with all other Investments made
pursuant to this clause (22), not to exceed the greater of
$25,000,000100,000,000 and 1.103.50% of Total Assets (at the time such
Investment is made) in the aggregate; provided, that the aggregate amount of
Investments made in Non-Guarantor Subsidiaries under this clause (22) shall not
exceed the greater of $10,000,000 and 0.45% of Total Assets (at the time such
Investment is made) in the aggregate at any one time outstanding; and

(23) acquisitionsany Investment by the Company Borrower or any Restricted
Subsidiary thereof of the majority of the Capital Stock of Persons or of assets
constituting a division or

 

-52-



--------------------------------------------------------------------------------

business unit of, or product line or line of business, including research and
development and related assets in respect of any product, or all or
substantially all of the assets of a Person (each a “Permitted Acquisition”);
provided that (i) no Default or Event of Default has occurred or is continuing
both before and after giving effect to such Permitted Acquisition; provided
that, in the case of any Limited Condition Transaction, such condition shall be
limited to any Event of Default under Section 8.1(a) or 8.1(g), (ii) the line of
business of the acquired entity shall be similar, ancillary, complementary or
related to, or a reasonable extension, development or expansion of, the
businesses conducted by the Company Borrower and its Restricted Subsidiaries,
(iii) any Person acquired shall become, and any Person acquiring assets shall
be, and each Subsidiary of such Person shall become, a Restricted Subsidiary of
Holdings (unless any such Person is designated as an Unrestricted Subsidiary)
and (iv) Holdings, the Company Borrower or such Restricted Subsidiary, as
applicable, shall take, and shall cause such Person to take, all actions
required under Section 5.9 in connection therewith, provided, further, that with
respect to the acquisition of any Person that does not become a Company
Guarantor, the consideration provided by the Company Borrower or a Restricted
Subsidiary that is a Company Guarantor will be limited to an aggregate Fair
Market Value (being measured at the time such Investment is made and without
giving effect to subsequent changes in value), taken together with all other
Investments made pursuant to this proviso, not to exceed the greater of
$100,000,000 and 4.30% of Total Assets (at the time such acquisition is made) in
the aggregate; and;

(24) an acquisition by the Company Borrower or any Restricted Subsidiary thereof
(or an Investment by the Company Borrower or any Restricted Subsidiary thereof
in any Restricted Subsidiary of the Company Borrower in connection with such
acquisition) of the majority of the Capital Stock of Persons or of assets
constituting all or substantially all of the assets of a Person organized,
formed or otherwise domiciled in a member country of the European Economic Area
for aggregate consideration not to exceed $20,000,000.[Reserved];

(25) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(25) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities, not to exceed the greater of $100,000,000 and
3.50% of Total Assets (at the time such Investment is made) in the aggregate at
any time outstanding;

(26) the creation of Liens on the assets of the Company Borrower or any
Restricted Subsidiary in compliance with Section 6.2 and Restricted Payments
permitted under Section 6.2 (other than by reference to this clause (26));

(27) Investments relating to a Receivables Subsidiary that, in the good faith
determination of the Company Borrower are necessary or advisable to effect any
Receivables Facility, distributions or payments of Receivables Fees or any
repurchase obligation connection therewith including, without limitation,
Investments of funds held in accounts permitted or required by the arrangements
governing such Receivables Facilities or any related Indebtedness;

(28) any other Investment; provided that on a pro forma basis after giving
effect to such Investment the Total Net Leverage Ratio would be equal to or less
than 3.50 to 1.00;

(29) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers in the ordinary course of business;

(30) Investments (A) for utilities, security deposits, leases and similar
prepaid expenses incurred in the ordinary course of business and (B) trade
accounts created, or prepaid expenses accrued, in the ordinary course of
business;

 

-53-



--------------------------------------------------------------------------------

(31) non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Administrative Agent, for the benefit of the Lenders
and the other Secured Parties, taken as a whole, would not be materially
impaired;

(32) loans and advances to direct and indirect parent companies of the Company
Borrower (x) in lieu of, and not in excess of the amount of (after giving effect
to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to such companies in
accordance with Section 6.2 and (y) to the extent the proceeds thereof are
contributed or loaned or advanced to another Restricted Subsidiary;

(33) any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(34) Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant
to the definition of “Unrestricted Subsidiary” to the extent such Investments
were not made in contemplation of such redesignation; and

(35) Investments in the ordinary course of business in connection with
Settlements; and

(36) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contacts and loans or advances made to
distributors in the ordinary course of business.

For purposes of this Agreement, any Investment shall be determined on the date
such Investment is made, with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value.

“Permitted Investors”: the collective reference to the Sponsor, the Management
Stockholders and each other Person that is an investor in Holdings or the
immediate parent of Holdings on the Closing Date.

“Permitted Liens”: with respect to any Company Group Member:

(1) pledges or deposits by such Person in connection with (a) workers’ or
workmen’s compensation, employment or unemployment insurance and other types of
employers’ health tax, social security, retirement and other similar
legislation, employee source deductions, goods and services taxes, sales taxes,
municipal taxes, corporate taxes and pension fund obligations or other
insurance-related obligations (including, but not limited to, in respect of
deductibles, self-insured retention amounts and premiums and adjustments
thereto), (b) securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees or similar instrument for the benefit of) insurance carriers
providing property, casualty or liability insurance to the Company Borrower or
any Restricted Subsidiary or otherwise supporting the payment of items set forth
in the foregoing clause (a) or (c), or good faith deposits, prepayments or cash
pledges to securein connection with bids, tenders, contracts (other than for the
payment of Indebtedness) or leases to which such Person is a party, performance
and return of money bonds and other similar obligations incurred in the ordinary
course of business, or deposits to secure public or statutory obligations of
such Person or deposits of cash or U.S. government bonds to secure surety, stay,
customs or appeal bonds or statutory bonds to which such Person

 

-54-



--------------------------------------------------------------------------------

is a party, or deposits as security for contested taxes or import duties or for
the payment of rent, in each case Incurred in the ordinary course of business;

(2) Liens with respect to outstanding motor vehicle fines and Liens arising or
imposed by law, such as landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or construction contractors’ Liens and other similar
Liens, in each case for sums which have not yet been due or payable for more
than 30 days or which are being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review (or which, if due and payable, are being
contested in good faith by appropriate proceedings and for which adequate
reserves are being maintained, to the extent required by GAAP and such
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien);

(3) Liens for taxes, assessments or other governmental charges (i) which are not
yet overdue for more than thirty (30) days or (ii, (ii) which are not yet
payable or subject to penalties for nonpayment or (iii) which are being
contested in good faith by appropriate proceedings for which adequate reserves
are being maintained to the extent required by GAAP;

(4) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Personincurred or
deposits made to secure the performance of bids, trade contracts, governmental
contracts and leases, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds, bankers’ acceptance facilities and other obligations
of a like nature (including those to secure health, safety and environmental
obligations) and obligations in respect of letters of credit, bank guarantees or
similar instruments that have been posted to support the same, in each case
incurred in the ordinary course of its business or consistent with past
practices;

(5) minor(a) survey exceptions, minor encumbrances, easements, ground leases,
covenants, conditions, rights-of-way, licenses, servitudes, restrictions,
encroachments, protrusions, by-law, or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning, building code or other restrictions as to
the use of real properties or Liens incidental to(including defects and
irregularities in title and similar encumbrances) and other similar encumbrances
and title defects or irregularities affecting real property, that, in the
aggregate, do not materially interfere with the ordinary conduct of the business
of such Person or to the ownership of its properties which were not Incurred in
connection with Indebtedness and which do not, individually or in the
aggregate,the Company Borrower and its Restricted Subsidiaries, taken as a
whole, (b) rights of recapture of unused real property in favor of the seller of
property set forth in customary purchase agreements and related arrangements
with any governmental authority, (c) Liens arising from the right of distress
enjoyed by landlords or Liens otherwise granted to landlords, in either case, to
secure the payment of arrears of rent in respect of leased properties, so long
as such Liens are not exercised, (d) servicing agreements, development
agreements, site plan agreements and other agreements with any governmental
authority pertaining to the use or development of any of the assets of the
Person, provided that the same are complied with in all material respects and do
not materially adversely affectreduce the value of said propertiesthe assets of
the Person or materially impair theirinterfere with the use in the operation of
the business of such Person, (e) the reservations in any original grants from
the crown of any land or interest therein and statutory exceptions to title and
(f) other Liens on real property (including ground leases in respect of real
property on which facilities owned or leased by the Company Borrower or any of
the Restricted Subsidiaries are located);

(6) Liens Incurred to secure Other Obligations in respect of Indebtedness
permitted to be Incurred pursuant to Section 6.1(b)(i), (b)(ii), (b)(iv),
(b)(vi), (b)(vii), (b)(xiv), (b)(xv) or (b)(xvi);

 

-55-



--------------------------------------------------------------------------------

provided that, (A) in the case of Section 6.1(b)(vii), such Lien extends only to
the assets and/or Capital Stock, the acquisition, lease, construction, repair,
replacement or improvement of which is financed thereby and any replacements,
additions and accessions thereto and any income or profits thereof, (B) in the
case of Section 6.1(b)(iv) and (b)(vi), such Indebtedness complies with the
Applicable Requirements, (C) in the case of Section 6.1(b)(xv), such guarantee
may only be subject to Liens to the extent the underlying Indebtedness may be
subject to any Liens, (D) in the case of Section 66.1(b)(ii), such Indebtedness
is secured only by Liens on Collateral and is subject to the ABL-Term
Intercreditor Agreement and (F) in the case of Section 66.1(b)(xiv) such
Indebtedness complies with clause (b) of the Applicable Requirements;

(7) Liens existing on the ClosingAmendment No. 4 Effective Date; provided, that
any Liens securing Indebtedness or other obligations in excess of
$7,500,00020,000,000 shall be set forth on Schedule 6.6;

(8) Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or Incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property or other assets owned by the Company Borrower or
any Restricted Subsidiary of the Company Borrower (other than any replacements
of such property or assets and additions and accessions thereto, the proceeds or
products of such assets or property or shares of stock or improvements
thereonthereof and other than after-acquired property subject to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted under this Agreement that
require or include, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition);

(9) Liens on assets or on property at the time the Company Borrower or a
Restricted Subsidiary of the Company Borrower acquired such assets or property,
including any acquisition by means of a merger or consolidation with or into the
Company Borrower or any Restricted Subsidiary of the Company Borrower; provided,
however, that such Liens are not created or Incurred in connection with, or in
contemplation of, such acquisition; provided, further, however, that the Liens
may not extend to any other assets or property owned by the Company Borrower or
any Restricted Subsidiary of the Company Borrower (other than the proceeds or
products of such assets or property or shares of stock or improvements thereon);

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Company Borrower or another Restricted Subsidiary of the Company
Borrower permitted to be Incurred pursuant to Section 6.1;

(11) [Reserved];(a) Liens securing Hedging Obligations or on cash or Cash
Equivalents securing Hedging Obligations; provided that, with respect to Hedging
Obligations relating to Indebtedness, such Indebtedness is permitted under this
Agreement and (b) Liens on cash and Cash Equivalents used to satisfy or
discharge Indebtedness; provided such satisfaction or discharge is permitted
under this Agreement;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s accounts payable or obligations in respect of
bankers’ acceptances or trade letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods;

(13) leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights) in the ordinary course of business or
consistent with past practice which do not

 

-56-



--------------------------------------------------------------------------------

materially interfere with the ordinary conductoperation of the business of the
Company Borrower or any of its Restricted Subsidiaries;

(14) Liens arising from UCC financing statement filings regarding operating
leases entered into by the Company Borrower and its Restricted Subsidiaries in
the ordinary course of business and other Liens arising solely from
precautionary UCC financing statements or similar filings;

(15) Liens in favor of the Company Borrower or any Company Guarantor;

(16) deposits made in the ordinary course of business to secure liability to
insurance carriers, companies and brokers;

(17) Liens on the Equity Interests of Unrestricted Subsidiaries and joint
ventures that are not Restricted Subsidiaries of Holdings;

(18) grants of software and other technology licenses in the ordinary course of
business;

(19) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

(20) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business and Liens on insurance policies and the proceeds thereof securing
the financing of the premiums with respect thereto;

(21) Liens Incurred to secure Cash Management Obligations in the ordinary course
of business;

(22) Liens on equipment of the Company Borrower or any Restricted Subsidiary of
the Company Borrower granted in the ordinary course of business to the Company
Borrower’s or such Restricted Subsidiary’s client at which such equipment is
located;

(23) Liens to secure any modification, refinancing, refunding, extension,
renewal or replacement (or successive refinancings, refundings, extensions,
renewals or replacements) as a whole, or in part, of any Indebtedness secured by
any Lien referred to in clauses (6), (7), (8), (9), (10), (15), (23) (solely
with respect to Liens originally incurred under clauses (6), (7), (8), (9),
(10), (15), (24) and, (33) and (44)), (24) and (38) of this definition of
“Permitted Liens;” provided, however, that (x) such new Lien shall be limited to
all or part of the same property that secured the original Lien (plus proceeds
or products of such property or improvements on such property) and the proceeds
and products thereof, and (y) the Indebtedness secured by such Lien at such time
is not increased to any amount greater than the sum of (A) the outstanding
principal amount or, if greater, committed amount of the Indebtedness described
under clauses (6), (7), (8), (9), (10), (15), (24) and, (38) and (44) of this
definition of “Permitted Liens” at the time the original Lien became a Permitted
Lien under this Agreement, and (B) an amount necessary to pay accrued and unpaid
interest, any fees and expenses, including any premium and defeasance costs,
related to such modification, refinancing, refunding, extension, renewal or
replacement;

(24) other Liens securing obligations which obligations, taken together with all
obligations permitted to be secured pursuant to this clause (24), in the
aggregate do; provided, that at the time of the granting thereof and after
giving pro forma effect thereto, the lesser of (x) the aggregate outstanding
Indebtedness secured by Liens existing in reliance on this clause (24) and
(y) the fair market

 

-57-



--------------------------------------------------------------------------------

value of the assets securing such obligations shall not exceed the greater of
$25,000,000(A) $125,000,000 and 1.10(B) 4.25% of Total Assets (at the time such
Lien is created or Incurred) at any one time outstandingdetermined as of the
date of incurrence;

(25) [Reserved];Liens (a) on cash advances or escrow deposits in favor of the
seller of any property (including equipment and inventory) to be acquired in an
Investment permitted under this Agreement to be applied against the purchase
price for such Investment or otherwise in connection with any escrow
arrangements with respect to any such Investment or any Asset Sale permitted
under this Agreement (including any letter of intent or purchase agreement with
respect to such Investment or Asset Sale), (b) consisting of an agreement to
dispose of any property in an Asset Sale permitted under this Agreement, in each
case, solely to the extent such Investment or Asset Sale, as the case may be,
would have been permitted on the date of the creation of such Lien and
(c) solely on any cash earnest money deposits made by the Company Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement;

(26) Liens on receivables and related assets including proceeds thereof being
sold in factoring arrangements entered into in the ordinary course of business;

(27) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Company Borrower and its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Company Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(28) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(29) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.1; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;

(30) restrictions on dispositions of assets to be disposed of pursuant to merger
agreements, stock or asset purchase agreements and similar agreements;

(31) customary options, put and call arrangements, rights of first refusal and
similar rights relating to Investments in joint ventures and partnerships;

(32) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of the Company Borrower or any
Restricted Subsidiary thereof;

(33) Liens (i) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

 

-58-



--------------------------------------------------------------------------------

(34) Liens (i) of a collection bank arising under applicable law, including
Section 4-210 of the UCC, or any comparable or successor provision, on items in
the course of collection; (ii) attaching to a pooling, commodity trading
accountor securities trading accounts or other commodity or securities brokerage
accounts incurred in the ordinary course of business; andor (iii) in favor of a
banking or other financial institution or entity, or electronic payment service
provider arising as a matter of law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution (including the right of set-off) and which are within the general
parameters customary in the banking industryor finance industry or arising
pursuant to such banking or financial institution’s general terms and conditions
(including Liens in favor of deposit banks or securities intermediaries securing
customary fees, expenses or charges in connection with the establishment,
operation or maintenance of deposit accounts or securities accounts);

(35) Liens solely on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement in connection with an Investment
permitted hereunder;

(36) customary Liens on deposits required in connection with the purchase of
property, equipment and inventory, in each case incurred in the ordinary course
of business;

(37) Liens securing the Obligations created pursuant to any Loan Document, any
Specified Swap Agreement and any Specified Cash Management Agreement;

(38) Liens securing or arising pursuant to Sale Leaseback Transactions; and

(39) Liens on assets of Non-Guarantor Subsidiaries, provided such Liens secure
obligations of Non-Guarantor Subsidiaries that are otherwise permitted hereunder
and such Liens only encumber assets of such Non-Guarantor Subsidiaries;

(40) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

(41) Liens securing, or otherwise arising from, judgments for the payment of
money not constituting an Event of Default under Section 8.1(h) and notices of
lis pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings and for which adequate reserves have been made;

(42) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under the covenant described under Section 6.1 including
Liens deemed to exist in connection with Investments in repurchase agreements
under clause (4) of the definition of the term Cash Equivalents; provided that
such Liens do not extend to any assets other than those that are the subject of
such repurchase agreement;

(43) Liens that are contractual rights of setoff, banker’s lien, netting
agreements and other Liens (a) relating to Cash Management Services, deposit
accounts, securities accounts, cash management arrangements or in connection
with the issuance of Indebtedness, including letters of credit, bank guarantees
or other similar instruments, (b) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Company Borrower and its Restricted
Subsidiaries or (c) relating to purchase orders and other agreements entered
into with customers of the Company Borrower or any of its Restricted
Subsidiaries, in each case in the ordinary course of business;

 

-59-



--------------------------------------------------------------------------------

(44) Liens securing Indebtedness secured by the Collateral on a pari passu basis
(but without regard to the control of remedies) with the Obligations permitted
to be Incurred pursuant to the covenant described under Section 6.1 if, at the
time of Incurrence of such Indebtedness on a pro forma basis, (i) the Total Net
Secured Leverage Ratio would not exceed 3.50 to 1.00 and (ii) the Company
Borrower could incur $1.00 of additional Indebtedness under Section 6.1(a);

(45) Settlement Liens;

(46) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Company Borrower or any of its
Subsidiaries or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments;
provided that such Lien secures only the obligations of the Company Borrower or
such Subsidiaries in respect of such letter of credit to the extent such
obligations are permitted by Section 6.1;

(47) Receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof; and

(48) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Company Borrower or any
Restricted Subsidiary thereof or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof.

The Company Borrower may classify (or later reclassify) any Lien in one or more
of the above categories (including in part in one category and in part in
another category). For purposes of this definition, the term “Indebtedness”
shall be deemed to include interest on such Indebtedness.

“Permitted Priority Liens”: with respect to Collateral other than Capital Stock,
Permitted Liens.Parent” means any direct or indirect parent entity of the
Company Borrower (other than a Person formed in connection with, or in
contemplation of, a Change of Control transaction that results in a modification
of the beneficial ownership of the Company Borrower) that beneficially owns 100%
of the issued and outstanding voting stock of the Company Borrower, provided
that the ultimate beneficial ownership of the Company Borrower has not been
modified by the transaction by which such parent entity became the beneficial
owner of 100% of the voting stock of the Company Borrower.

“Permitted Refinancing Requirements”: with respect to any Indebtedness incurred
by the Borrower to Refinance, in whole or part, any other Indebtedness (such
other Indebtedness, “Refinanced Debt”):

(a) with respect to all such Indebtedness:

(i) the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors and optional prepayment or redemption terms) are substantially
identical to, or (taken as a whole) are no more favorable to, the providers of
such Indebtedness than those applicable to the Refinanced Debt (except for
financial covenants or other covenants or provisions applicable only to periods
after the Latest Maturity Date at the time of such Refinancing, as may be agreed
by the Company Borrower and the providers of such Indebtedness);

(ii) if such Indebtedness is guaranteed, it is not guaranteed by any Restricted
Subsidiary other than the Subsidiary Guarantors; and

 

-60-



--------------------------------------------------------------------------------

(iii) the proceeds of such Indebtedness are applied, substantially concurrently
with the incurrence thereof, to the pro rata prepayment of the outstanding
amount of the Refinanced Debt;

(b) if such Indebtedness constitutes Refinancing Debt:

(i) except in the case of any Designated Earlier Maturing Debt, such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
customary asset sale or change of control provisions), in each case prior to the
date that is 91 days after the then Latest Maturity Date at the time such
Indebtedness is incurred;

(ii) except in the case of any Designated Earlier Maturing Debt, such
Indebtedness does not have a shorter Weighted Average Life to Maturity than the
Refinanced Debt; and

(iii) such Indebtedness shares not greater than ratably in (or, if such
Indebtedness constitutes Permitted Unsecured Refinancing Debt or Permitted
Second Priority Refinancing Debt, on a junior basis with respect to) any
voluntary or mandatory prepayments of any Loans then outstanding; and

(c) if such Indebtedness is secured:

(i) such Indebtedness is not secured by any assets other than the Collateral (it
being understood that such Indebtedness shall not be required to be secured by
all of the Collateral); provided that Indebtedness that may be incurred by
Non-Guarantor Subsidiaries pursuant to Section 6.1 may be secured by assets of
Non-Guarantor Subsidiaries; and

(ii) a Senior Representative acting on behalf of the providers of such
Indebtedness shall have become party to an Intercreditor Agreement (or any
Intercreditor Agreement shall have been amended or replaced in a manner
reasonably acceptable to the Administrative Agent, which results in such Senior
Representative having rights to share in the Collateral as provided in the
definition of Permitted First Priority Refinancing Debt, in the case of
Permitted First Priority Refinancing Debt, or in the definition of Permitted
Second Priority Refinancing Debt, in the case of Permitted Second Priority
Refinancing Debt).

“Permitted Second Priority Refinancing Debt”: any secured Indebtedness incurred
by the Borrower in the form of one or more series of junior lien secured notes
or junior lien secured term loans (each, a “Second Priority Refinancing
Facility”); provided that (i) such Indebtedness is secured by the Collateral on
a junior lien, subordinated basis (with respect to liens only) to the
Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt, (ii) such Indebtedness constitutes Permitted Credit Agreement
Refinancing Debt in respect of Loans (including portions of Classes of Loans,
Other Loans or Incremental Loans) and (iii) such Indebtedness complies with the
Permitted Refinancing Requirements; provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days (or
such shorter period acceptable to the Administrative Agent) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Company Borrower has determined
in good faith that such terms and conditions satisfy the requirement of this
definition shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent notifies the Company Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it

 

-61-



--------------------------------------------------------------------------------

disagrees)). Permitted Second Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Tax Distributions”: payments made pursuant to Section 6.2(b)(xii).

“Permitted Unsecured Refinancing Debt”: any unsecured Indebtedness incurred by
the Borrower in the form of one or more series of senior unsecured notes or term
loans (each, an “Unsecured Refinancing Facility”); provided that (i) such
Indebtedness constitutes Permitted Credit Agreement Refinancing Debt in respect
of Loans (including portions of Classes of Loans, Other Loans or Incremental
Loans) and (ii) such Indebtedness complies with the Permitted Refinancing
Requirements; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days (or a shorter period
acceptable to the Administrative Agent) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Company Borrower has determined in good faith
that such terms and conditions satisfy the requirement of this definition shall
be conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Company Borrower within such five
Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)). Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.

“Person”: any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
venture, association, joint stock company, trust, bank trust company, land
trust, business trust, unincorporated organization, government or any agency or
political subdivision thereof or any other entity whether legal or not.

“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV of ERISA and in respect of which the Company Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform”: as defined in Section 5.2(a).

“Preferred Stock”: any Equity Interest with preferential right of payment of
dividends or redemptions upon liquidation, dissolution, or winding up.

“Prime Rate”: the rate of interest per annum announced from time to time by Bank
of America as its prime rate in effect at its principal office in New York City
(the Prime Rate not being intended to be the lowest rate of interest charged by
Bank of America in connection with extensions of credit to debtors).

“Private Lender Information”: any information and documentation that is not
Public Lender Information.

“Pro Forma Basis”: for the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each, a “Reference Period”), (i) if,
at any time during such Reference Period, the Company Borrower or any Restricted
Subsidiary shall have made any Disposition, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if, during such Reference Period, the Company Borrower or any
Restricted Subsidiary shall have made an acquisition of assets constituting at
least a division of a business unit of, or

 

-62-



--------------------------------------------------------------------------------

all or substantially all of the assets of, any Person, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such acquisition of assets constituting at least a division of a business
unit of, or all or substantially all of the assets of, any Person, occurred on
the first day of such Reference Period (including, in each such case, such pro
forma adjustments relating to a specific transaction or event and reflective of
actual or reasonably anticipated synergies and cost savings expected to be
realized or achieved in the twenty-four months following such transaction or
event, which pro forma adjustments shall be certified by the chief financial
officer, treasurer, controller or comptroller of the Company Borrower; provided
that, such adjustments shall not exceed the percentage-limitations thereon, if
any, set forth in the definition of “Consolidated EBITDA.” The term
“Disposition” in this definition shall not include dispositions of inventory and
other ordinary course dispositions of property.

“Projections”: as defined in Section 5.2(d).

“Properties”: as defined in Section 3.13(a).

“Pro Rata Share”: with respect to (i) any Facility, and each Lender and such
Lender’s share of all Commitments or Loans under such Facility, at any time a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Commitments of such Lender under
such Facility at such time and the denominator of which is the amount of the
aggregate Commitments under such Facility at such time; provided that if any
Loans are outstanding under such Facility, then the Pro Rata Share of each
Lender shall be a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Loans of such Lender
under such Facility at such time and the denominator of which is the amount of
the aggregate Loans at such time; provided, further, that if all Loans under
such Facility have been repaid, then the Pro Rata Share of each Lender under
such Facility shall be determined based on the Pro Rata Share of such Lender
under such Facility immediately prior to such repayment and (ii) with respect to
each Lender and all Loans and Outstanding Amounts at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the Outstanding Amount with respect to Loans and
Commitments of such Lender at such time and the denominator of which is the
Outstanding Amount (in aggregate); provided that if all Outstanding Amounts have
been repaid or terminated, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.

“Properties”: as defined in Section 3.13(a).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender Information”: information and documentation that is either
exclusively (i) of a type that would be publicly available if the Borrower,
Holdings and their respective Subsidiaries were public reporting companies or
(ii) not material with respect to the Borrower, Holdings and their respective
Subsidiaries or any of their respective securities for purposes of foreign,
United States Federal and state securities laws.

“Public Market”: at any time after (a) a Public Offering has been consummated
and (b) at least 15.0% of the total issued and outstanding common equity of
Holdings or Holdings’ direct or indirect parent has been distributed by means of
an effective registration statement under the Securities Act or sale pursuant to
Rule 144 under the Securities Act.

“Public Offering”: an initial underwritten public offering of common Capital
Stock of Holdings or Holdings’ direct or indirect parent pursuant to an
effective registration statement filed with the

 

-63-



--------------------------------------------------------------------------------

SEC in accordance with the Securities Act (other than a registration statement
on Form S-8 or any successor form).

“Purchase”: as defined in the definition of “Dutch Auction.”

“Purchase Notice”: as defined in the definition of “Dutch Auction.”

“Purchaser”: as defined in the definition of “Dutch Auction.”

“Qualified Counterparty”: any Person that, as of the Closing Date or as of the
date it enters into any Specified Swap Agreement, is a Lender, a Joint Lead
Arranger or the Administrative Agent or an Affiliate of a Lender, a Joint Lead
Arranger or the Administrative Agent in its capacity as a counterparty to such
Specified Swap Agreement.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, any Loan Party
that has total assets exceeding $10,000,000 (or total assets exceeding such
other amount so that such Loan Party is an “eligible contract participant” as
defined in the Commodity Exchange Act) at the time such Swap Obligation is
incurred.

“Qualified Equity Interests”: any Capital Stock that is not a Disqualified
Stock.Receivables Assets”: accounts receivable, royalty and other similar rights
to payment and any other assets related thereto subject to a Receivables
Facility that are customarily sold or pledged in connection with receivables
transactions and the proceeds thereof.

“Receivables Facility”: any of one or more receivables securitization financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the Obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Company Borrower or any of its
Restricted Subsidiaries (other than a Receivables Subsidiary) pursuant to which
the Company Borrower or any of its Restricted Subsidiaries sells or grants a
security interest in its accounts receivable or assets related thereto that are
customarily sold or pledged in connection with securitization transactions to
either (a) a Person that is not a Restricted Subsidiary or (b) a Receivables
Subsidiary that in turn sells its accounts receivable to a Person that is not a
Restricted Subsidiary.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Receivables Facility.

“Qualified Public Offering”: a Public Offering that results in a Public
Market.Receivables Subsidiary”: any Subsidiary formed for the purpose of, and
that solely engages only in one or more Receivables Facilities and other
activities reasonably related or incidental thereto.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation, eminent domain or similar
proceeding relating to any asset of any Group Member.

“Refinance”: in respect of any Indebtedness, to refinance, discharge, redeem,
defease, refund, extend, renew or repay any Indebtedness with the proceeds of
other Indebtedness, or to issue other Indebtedness, in exchange or replacement
for, such Indebtedness in whole or in part; “Refinanced” and “Refinancing” shall
have correlative meanings.

 

-64-



--------------------------------------------------------------------------------

“Refinanced Credit Agreement Debt”: as defined in the definition of “Permitted
Credit Agreement Refinancing Debt.”

“Refinanced Debt”: as defined in the definition of “Permitted Refinancing
Requirements.”

“Refinancing Amendment”: an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each Additional Lender
and Lender that agrees to provide any portion of the Permitted Credit Agreement
Refinancing Debt being incurred pursuant thereto, in accordance with
Section 2.20.

“Refinancing Debt”: Indebtedness under any First Priority Refinancing Facility,
Second Priority Refinancing Facility or Unsecured Refinancing Facility.

“Refunding Capital Stock”: as defined in Section 6.2(b)(ii)(A).

“Register”: as defined in Section 10.6(b)(vi).

“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act of
1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to repay the Loans pursuant to Section 2.6(c).

“Reinvestment Event”: as defined in Section 2.6(c).

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, replace, reconstruct or
repair assets useful in the business of the Company Borrower and its Restricted
Subsidiaries or in connection with a Permitted Acquisition.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event (or, if
later, 180 days after the date the Company Borrower or a Restricted Subsidiary
thereof has entered into a binding commitment to reinvest the Net Cash Proceeds
of such Reinvestment Event prior to the expiration of such one year period) and
(b) the date on which the Company Borrower shall have notified the
Administrative Agent in writing that it has determined not to acquire, replace,
reconstruct or repair assets useful in the business of the Company Borrower and
its Restricted Subsidiaries or in connection with a Permitted Acquisition.

“Related Business Assets”: assets (other than cash or Cash Equivalents) used or
useful in a Similar Business; provided that any assets received by the Company
Borrower or a Restricted Subsidiary thereof in exchange for assets transferred
by the Company Borrower or a Restricted Subsidiary thereof will not be deemed to
be Related Business Assets if they consist of securities of a Person, unless
upon receipt of the securities of such Person, such Person would become a
Restricted Subsidiary.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

-65-



--------------------------------------------------------------------------------

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reply Amount”: as defined in the definition of “Dutch Auction.”

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections.27,.28,.29,.30,.31,.32,.34 or.35 of PBGC Reg. § 4043.

“Repricing Indebtedness”: as defined in the definition of “Repricing
Transaction.”

“Repricing Transaction”: means, other than in the context of a transaction
involving a Change of Control, an underwritten public Equity Offering or the
financing of any Significant Acquisitionmaterial acquisition or similar material
Investment, (i) the repayment, prepayment, refinancing, substitution or
replacement of all or a portion of the Term B-34 Loans with the incurrence of
any Indebtedness (“Repricing Indebtedness”) having an effective interest cost or
weighted average yield (taking into account interest rate margin and benchmark
floors, recurring fees and all upfront or similar fees or original issue
discount (amortized over the shorter of (A) the weighted average life to
maturity of such term loans and (B) four years), but excluding any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared ratably with all lenders or holders of such term loans in their
capacities as lenders or holders of such term loans) that is less than the
effective interest cost or weighted average yield of the Term B-34 Loans and
(ii) any amendment, waiver, consent or modification to this Agreement relating
to the interest rate for, or weighted average yield (to be determined on the
same basis as that described in clause (i) above) of, the Term B-34 Loans
directed at, or the result of which would be, the lowering of the effective
interest cost or weighted average yield applicable to the Term B-34 Loans.

“Required Lenders”: at any time, non-Defaulting Lenders holding more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate unpaid principal amount of the Loans then
outstanding and (ii) the Total Incremental Commitments then in effect.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, controller, comptroller, secretary or vice president of any
Group Member, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of the Company Borrower.

“Restricted”: when referring to cash or Cash Equivalents of the Company Borrower
and its Restricted Subsidiaries, means that such cash or Cash Equivalents
(i) unless addressed in clause (ii) below, appear (or would be required to
appear) as “restricted” on the consolidated balance sheet of the Company
Borrower, (ii) are subject to any Lien in favor of any Person other than (x) the
Administrative Agent for the benefit of the Secured Parties or the ABL Agent and
(y) other Liens permitted under clauses (3), (10), (13), (15), (21), (23), (29),
(33), (34), (37) and (39) of the definition of “Permitted Liens” above, other
than consensual Liens on assets which constitute Collateral and rank prior to
the Liens in favor of the Secured Parties on the Collateral or (iii) are not
otherwise generally available for use by such Person; provided that, in addition
to the foregoing, for any date of determination, an amount equal to the
aggregate amount, as of such date of determination, of any cash or Cash
Equivalents on the consolidated balance sheet of the

 

-66-



--------------------------------------------------------------------------------

Company Borrower in respect of the reserves described in clause (b)(xviii) of
the definition of Excess Cash Flow shall be deemed to be “Restricted” for all
purposes under this Agreement.

“Restricted Investment”: an Investment other than a Permitted Investment.

“Restricted Payments”: as defined in Section 6.2(a).

“Restricted Subsidiary”: collectively, any Subsidiary of the Company Borrower
other than any Unrestricted Subsidiary; provided, however, that upon an
Unrestricted Subsidiary’s ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”

“Retired Capital Stock”: as defined in Section 6.2(b)(ii).

“Return Bid”: as defined in the definition of “Dutch Auction.”

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions and with which dealings are
prohibited under applicable law.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person described in
clause (a) or (b) above, with respect to (a), (b) or (c) above, only to the
extent dealing with such Person is prohibited by applicable law.

“Sanctions” shall mean applicable economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or
(b) the United Nations Security Council, the European Union or any EU member
state.

“S&P”: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor to the rating agency business thereof.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions the
Company Borrower or any Restricted Subsidiary thereof sells substantially all of
its right, title and interest in any property and, in connection therewith, the
Company Borrower or a Restricted Subsidiary thereof acquires, leases or licenses
back the right to use all or a material portion of such property.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Priority Refinancing Facility”: as defined in the definition of
“Permitted Second Priority Refinancing Debt.”

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders, any Qualified Counterparties and any Cash Management Providers.

“Securities Act”: the Securities Act of 1933, as amended from time to time, and
any successor statute.

 

-67-



--------------------------------------------------------------------------------

“Security Agreement”: the Pledge and Security Agreement to be executed and
delivered by the Borrower and each Guarantor, substantially in the form of
Exhibit A-1.

“Security Documents”: the collective reference to the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.

“Senior Notes”: the $400,000,000 4.625% senior notes due 2025 and the
$400,000,000 4.875% senior notes due 2027 issued by the Company Borrower under
the Senior Notes Indenture.

“Senior Notes Indenture”: the Indenture, dated as of December 14, 2017, among
the Company Borrower, the guarantors party thereto and Wilmington Trust,
National Association, as trustee.

“Senior Representative”: with respect to any series of Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt or any series of
Indebtedness permitted under Section 6.1(b)(ii) or (vi), the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Significant Acquisition”: an acquisition the result of which is that
Consolidated EBITDA, determined on a Pro Forma Basis after giving effect
thereto, is equal to or greater than 125.0% of Consolidated EBITDA immediately
prior to the consummation of such Permitted Acquisition, in each case with
respect to the Company Borrower and its Restricted Subsidiaries based on the
most recently completed period of four consecutive fiscal quarters for which the
financial statements and certificates required by Section 5.1(a) or (b), as the
case may be, have been or were required to have been delivered.Settlement” means
the transfer of cash or other property with respect to any credit or debit card
charge, check or other instrument, electronic funds transfer, or other type of
paper-based or electronic payment, transfer, or charge transaction for which a
Person acts as a processor, remitter, funds recipient or funds transmitter in
the ordinary course of its business.

“Settlement Asset” means any cash, receivable or other property, including a
Settlement receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

“Settlement Indebtedness” means any payment or reimbursement obligation in
respect of a Settlement Payment.

“Settlement Lien” means any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.

“Significant Subsidiary”: at any date of determination, each Restricted
Subsidiary of the Company Borrower that would be a “Significant Subsidiary”
within the meaning of Rule 1-02 of Regulation S-X under the Securities Act as
such rule is in effect of the Closing Date.

 

-68-



--------------------------------------------------------------------------------

“Similar Business”: any business engaged in by the Company Borrower, any
Restricted Subsidiaries of the Company Borrower, or any direct or indirect
parent on the date of the Closing Date and any business or other activities that
are reasonably similar, ancillary, complementary or related to, or a reasonable
extension, development or expansion of, the businesses in which the Company
Borrower and its Restricted Subsidiaries are engaged on the Closing Date.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvency Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit J.

“Solvent”: with respect to any Person and its Subsidiaries on a consolidated
basis, means that as of any date of determination, (a) the sum of the “fair
value” of the assets of such Person will, as of such date, exceed the sum of all
debts of such Person as of such date, as such quoted terms are determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the probable liability on existing debts of such Person as such
debts become absolute and matured, as such quoted term is determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct any business in which
it is or is about to become engaged and (d) such Person does not intend to
incur, or believe or reasonably should believe that it will incur, debts beyond
its ability to pay as they mature. For purposes of this definition, (i) “debt”
means liability on a “claim” and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
subordinated, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
For purposes of this definition, the amount of any contingent, unliquidated and
disputed claim and any claim that has not been reduced to judgment at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such liabilities meet the criteria for accrual under the Financial Accounting
Standards Board Statement of Financial Accounting Standards No. 5).

“Specified Assets”: as defined in the definition of “Asset Sale.”

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by any Group Member, on the one hand, and any Cash Management Provider, on
the other hand.

“Specified Class”: as defined in Section 2.22(a).

“Specified Dispositions”: as defined in the definition of “Asset Sale.”

“Specified Period”: as to (i) the Excess Cash Flow Period ending December 31,
2017,2018, the period commencing on January 1, 20172018 and ending on the day
immediately preceding the Excess Cash Flow Application Date that occurs in
calendar year 20182019 and (ii) any subsequent Excess Cash Flow Period, the
period commencing on the Excess Cash Flow Application Date that occurs during
such period and ending on the day immediately preceding the Excess Cash Flow
Application Date that occurs in the next succeeding Excess Cash Flow Period.

 

-69-



--------------------------------------------------------------------------------

“Specified Swap Agreement”: any Swap Agreement entered into by any Group Member,
on the one hand, and any Qualified Counterparty, on the other hand, in respect
of interest rates, currencies and commodities to the extent permitted under
Section 6.1.

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation or other event that by
the terms of the Loan Documents requires pro forma compliance with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis or after giving pro forma effect thereto.

“Sponsor”: Onex Corporation, Onex Partners III LP, Onex Partners Manager LP
and/or one or more other investment funds advised, managed or controlled by Onex
Corporation and, in each case (whether individually or as a group) their
Affiliates and any investment funds that have granted to the foregoing control
in respect of their investments in the Borrower and its Restricted Subsidiaries,
but, in any event, excluding any of their respective portfolio companies.

“Subordinated Indebtedness”: (a) with respect to the Borrower, any Indebtedness
of the Borrower which is by its terms contractually subordinated in right of
payment to the Loans and (b) with respect to any Guarantor, any Indebtedness of
such Guarantor which is by its terms contractually subordinated in right of
payment to its Guarantee.

“Subsidiary”: with respect to any Person (1) any corporation, partnership,
limited liability company, unlimited liability company, association, joint
venture or other business entity (other than a partnership, joint venture or
limited liability company) of which more than 50% of the total voting power of
shares of stock or other ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions having the power to direct or cause the direction of the management
and policies thereof at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, (2) any partnership, joint venture or limited liability
company of which (x) more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general and limited partnership interests,
as applicable, are owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of that Person or a combination
thereof, whether in the form of membership, general, special or limited
partnership interests or otherwise, and (y) such Person or any Restricted
Subsidiary of such Person is a controlling general partner or otherwise controls
such entity and (3) any Person that is consolidated in the consolidated
financial statements of the specified Person in accordance with GAAP. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of Holdings.

“Subsidiary Guarantor”: the collective reference to the Company Subsidiary
Guarantors.

“Suncadia Letter of Credit”: that certain letter of credit issued by U.S. Bank
National Association for the account of Suncadia, LLC.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company Borrower or
any of its Subsidiaries shall be a Swap Agreement.

 

-70-



--------------------------------------------------------------------------------

“Swap Obligation”: as defined in the definition of “Excluded Swap Obligation”.

“Taxes”: as defined in Section 2.14(a).

“Tax Receivable Agreement”: an income tax receivable agreement substantially in
form and substance consistent with the description thereof contained in the Form
S-1 Registration Statement filed by Holdings with the SEC on September 12, 2016,
as it may be amended from time to time (subject to the qualifications set forth
in Section 1.2(e)).

“Term B-23 Lender”: at any time, any Lender that has a Term B-2 Commitment or a
Term B-23 Loan at such time.

“Term B-3 Loans”: a Term B-3 Loan made pursuant to Amendment No. 3.

“Term B-34 Commitments”: the obligation of the Term B-34 Lenders to make Term
B-34 Loans to the Company Borrower on the Amendment No. 34 Effective Date in the
amount set forth opposite each Term B-34 Lender’s name on Schedule 2.01 to
Amendment No. 3 (or, with respect to each Cashless Option Lender referred to in
Amendment No. 3, the Term B-3 Commitment allocated by the Amendment No. 3 Lead
Arrangers and Bookrunners to such Cashless Option Lender).4.

“Term B-34 Lender”: at any time, any Lender that has a Term B-34 Commitment or a
Term B-34 Loan at such time.

“Term B-34 Loans”: a Term B-34 Loan made pursuant to Amendment No. 3.4.

“Term Priority Collateral”: as defined in the ABL-Term Intercreditor Agreement;
provided, that the Term Priority Collateral shall not include any Excluded
Assets.

“Title Policy”: a lender’s policy of title insurance utilizing the American Land
Title Association 2006 Form extended coverage, or such other form as is
reasonably acceptable to the Administrative Agent or, if applicable, a binding
marked commitment to issue such policy with a final policy to be dated the date
of recording of the Mortgages, issued by a title company selected by the Company
Borrower and reasonably acceptable to the Administrative Agent, insuring the
Lien of the applicable Mortgage in an amount at least equal to the Fair Market
Value of such real property (or such lesser amount as shall be agreed to by the
Administrative Agent in its reasonable discretion) in favor of the
Administrative Agent for the benefit of the Secured Parties, subject only to
those exceptions which are either Permitted Priority Liens or are otherwise
reasonably approved by the Administrative Agent and containing such endorsements
as the Administrative Agent shall reasonably require.

“Total Assets”: the total consolidated assets of the Company Borrower and its
Restricted Subsidiaries, as shown on the most recent consolidated or combined,
as applicable, balance sheet of the Company Borrower and its Restricted
Subsidiaries (giving pro forma effect to any acquisitions or dispositions of
assets or properties that have been made by the Company Borrower or any of its
Restricted Subsidiaries subsequent to the date of such balance sheet, including
through mergers or consolidations).

“Total Incremental Commitments”: at any time, the aggregate amount of the
Incremental Commitments then in effect.

“Total Net First Lien Leverage Ratio”: as at the last day of any period, the
ratio of (a) the excess of (i) Consolidated Total Debt on such day consisting of
Indebtedness (x) constituting the Obligations, (y) that is secured by the
Collateral on a pari passu basis with the Obligations or (z) that was incurred
pursuant to Section 6.1(b)(ii) or Section 6.1(b)(vii) over (ii) an amount equal
to the sum of the (x)

 

-71-



--------------------------------------------------------------------------------

Unrestricted cash and Cash Equivalents, (y) cash and Cash Equivalents restricted
in favor of the Administrative Agent and (z) of cash and Cash Equivalents
restricted in favor of the ABL Agent, in each case of the Company Borrower and
its Restricted Subsidiaries on such date, to (b) Consolidated EBITDA, calculated
on a Pro Forma Basis for such period, and with such pro forma or scheduling
adjustments to Consolidated Total Debt and Consolidated EBITDA as are
appropriate and consistent with the pro forma or scheduling adjustment
provisions set forth in the definition of “Fixed Charge Coverage Ratio”.

“Total Net Leverage Ratio”: as at the last day of any period, the ratio of
(a) the excess of (i) the amount of Consolidated Total Debt on such day over
(ii) an amount equal to the sum of the (x) Unrestricted cash and Cash
Equivalents, (y) cash and Cash Equivalents restricted in favor of the
Administrative Agent and (z) of cash and Cash Equivalents restricted in favor of
the ABL Agent, in each case of the Company Borrower and its Restricted
Subsidiaries on such date, to (b) Consolidated EBITDA of the Company Borrower
and its Restricted Subsidiaries, calculated on a Pro Forma Basis for such
period, and with such pro forma or scheduling adjustments to Consolidated Total
Debt and Consolidated EBITDA as are appropriate and consistent with the pro
forma or scheduling adjustment provisions set forth in the definition of “Fixed
Charge Coverage Ratio”.

“Total Net Secured Leverage Ratio”: as at the last day of any period, the ratio
of (a) the excess of (i) the amount of Consolidated Total Debt on such day
consisting of Indebtedness (x) that is secured by the Collateral or (y) that was
incurred pursuant to Section 6.1(b)(vii) over (ii) an amount equal to the sum of
the (x) Unrestricted cash and Cash Equivalents, (y) cash and Cash Equivalents
restricted in favor of the Administrative Agent and (z) of cash and Cash
Equivalents restricted in favor of the ABL Agent, in each case of the Company
Borrower and its Restricted Subsidiaries on such date, to (b) Consolidated
EBITDA of the Company Borrower and its Restricted Subsidiaries, calculated on a
Pro Forma Basis for such period, and with such pro forma or scheduling
adjustments to Consolidated Total Debt and Consolidated EBITDA as are
appropriate and consistent with the pro forma or scheduling adjustment
provisions set forth in the definition of “Fixed Charge Coverage Ratio”.

“Tower Borrower”: Onex BP Finance LP, a Delaware limited partnership.

“Tower Release”: as defined in Amendment No. 2.

“Transactions”: (a) the consummation of the tower transactions, (b) the
execution and delivery of the ABL Documents to be entered into on the Closing
Date, (c) the execution and delivery of the Loan Documents to be entered into on
the Closing Date, (d) the Existing Debt Release/Repayment and (e) the payment of
fees and expenses incurred in connection therewith.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“UCC”: the Uniform Commercial Code (or any similar or equivalent legislation) as
in effect from time to time in any applicable jurisdiction.

“United States”: the United States of America.

“Unrestricted”: when referring to cash or Cash Equivalents, means that such cash
or Cash Equivalents are not Restricted.

“Unrestricted Subsidiary”: (i) any Subsidiary (other than a Subsidiary in
existence as of the Closing Date) of Holdings (other than the Borrower)
designated by the board of directors of Holdings as

 

-72-



--------------------------------------------------------------------------------

an Unrestricted Subsidiary pursuant to Section 5.12 subsequent to the Closing
Date and (ii) any Subsidiary of an Unrestricted Subsidiary.

“Unsecured Refinancing Facility”: as defined in the definition of “Permitted
Unsecured Refinancing Debt.”

“Voting Stock”: with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity”: when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments.

“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.2 Other Interpretive Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP; (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” or “Incur”
shall be construed to mean incur, create, issue, assume or become liable in
respect of (and the words “incurred” and, “Incurred”, “incurrence” and
“Incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, real property, leasehold
interests and contract rights, (v) the term “consolidated” with respect to any
Person refers to such Person consolidated with its Restricted Subsidiaries, and
excludes from such consolidation any Unrestricted Subsidiary as if such
Unrestricted Subsidiary were not an Affiliate of such Person and (vi) references
to exhibits, agreements or other Contractual Obligations (including any of the
Loan Documents) shall, unless otherwise specified, be deemed to refer to such
exhibits, agreements or Contractual Obligations as amended, supplemented,
restated, amended and restated or otherwise modified from time to time. For
purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by

 

-73-



--------------------------------------------------------------------------------

reference to, amounts stated in Dollars, any requisite currency translation
shall be based on the rate of exchange between the applicable currency and
Dollars (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) in effect on the Business Day
immediately preceding the date of such transaction (except for such other time
periods as provided for in Section 6.1) or determination and shall not be
affected by subsequent fluctuations in exchange rates.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and clause, paragraph, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Holdings may amend the income tax receivable agreement referred to in the
definition of “Tax Receivable Agreement” from time to time, including pursuant
to Materially Adverse TRA Amendments. However, for purposes of Sections
6.2(b)(xxv) and Section 6.5(b)(xx), “Tax Receivable Agreement” shall mean the
Tax Receivable Agreement without giving effect to any such Materially Adverse
TRA Amendments. Accordingly, the portion of any Restricted Payment in respect of
amounts payable under the Tax Receivable Agreement as a result of a Materially
Adverse TRA Amendment in excess of the amounts that would have been payable
under the Tax Receivable Agreement without giving effect to any Materially
Adverse TRA Amendment may only be made to the extent a Restricted Payment basket
(other than Section 6.2(b)(xxv)) is available, and a Materially Adverse TRA
Amendment shall only be permitted hereunder to the extent not prohibited by
Section 6.5 (other than Section 6.5(b)(xx)).

1.3 Accounting. For purposes of all financial definitions and calculations in
this Agreement, including the determination of Excess Cash Flow, there shall be
excluded for any period the effects of purchase or recapitalization accounting
(including the effects of such adjustments pushed down to the Company Borrower
and its Restricted Subsidiaries) in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, post-employment
benefits, deferred revenue and debt line items thereof) and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Company Borrower and its Restricted Subsidiaries), as a result of
the Transactions, any acquisition consummated prior to the Closing Date, any
Permitted Acquisitions, or the amortization or write-off of any amounts thereof.

1.4 Limited Condition Transactions. Notwithstanding anything to the contrary
herein, in connection with any action being taken solely in connection with a
Limited Condition Transaction, for purposes of:

(a) determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test, including the Total Net First
Lien Leverage Ratio, Total Net Secured Leverage Ratio, Total Net Leverage Ratio
and Fixed Charge Coverage Ratio, or requires the absence of any Default or Event
of Default; or

(b) testing availability under baskets set forth in this Agreement (including
determining the amount under clause (i) of the proviso to Section 2.19(a) or any
other baskets measured as a percentage of Total Assets or Consolidated EBITDA);

 

-74-



--------------------------------------------------------------------------------

in each case, at the option of the Company Borrower (the Company Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCT Election”), the date of determination of whether any such
action is permitted hereunder shall be deemed to be the date the definitive
agreements for such Limited Condition Transaction are entered into (the “LCT
Test Date”), and if, after giving effect to the Limited Condition Transaction
and the other transactions to be entered into in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) on a Pro Forma
Basis as if they had occurred at the beginning of the most recently completed
period of four consecutive fiscal quarters for which the financial statements
and certificates required by Section 5.1(a) or (b), as the case may be, have
been or were required to have been delivered ending prior to the LCT Test Date,
the Company Borrower would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test or basket, such
ratio, test or basket shall be deemed to have been complied with. For the
avoidance of doubt, (x) if any of such ratios or baskets are exceeded (or, with
respect to the Fixed Charge Coverage Ratio, not reached) as a result of
fluctuations in such ratio or basket (including due to fluctuations in
Consolidated EBITDA of the Company Borrower and its Subsidiaries or fluctuations
of the target of any Limited Condition Transaction) at or prior to the
consummation of the relevant Limited Condition Transaction, such ratios and
other provisions will not be deemed to have been exceeded (or, with respect to
the Fixed Charge Coverage Ratio, not reached) as a result of such fluctuations
solely for purposes of determining whether the Limited Condition Transaction is
permitted hereunder and (y) such ratios and other provisions shall not be tested
at the time of consummation of such Limited Condition Transaction or related
Specified Transactions. If the Company Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with the calculation of any
ratio, test or basket availability with respect to the Incurrence of
Indebtedness or Liens, the making of Restricted Payments, the making of any
Permitted Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary or any other Specified Transaction on or following
the relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement or irrevocable notice for such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition Transaction
(a “Subsequent Transaction”), for purposes of determining whether any such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated; provided that, in connection with any Subsequent Transaction,
the calculation of Consolidated Net Income (and any defined term a component of
which is Consolidated Net Income) shall not assume such until such time as the
applicable Limited Condition Transaction has been consummatedactually closed or
the definitive agreement with respect thereto has been terminated or expire.

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments.

(a) Subject to the terms and conditions hereof, each Term B-34 Lender severally
agrees to make a single Term B-34 Loan to the Company Borrower on the Amendment
No. 34 Effective Date in Dollars and in an amount not to exceed the amount of
the Term B-34 Commitment of such Lender.

(b) The Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.7. The Term B-34 Commitments shall
automatically terminate at 5:00 P.M., New York City time, on the Amendment
No. 34 Effective Date.

 

-75-



--------------------------------------------------------------------------------

2.2 Procedure for Borrowing of Loans. The Company Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 121:00 noonp.m., New York City time, one Business
Day prior to the Amendment No. 34 Effective Date) requesting that the Term B-34
Lenders make the Term B-34 Loans on the Amendment No. 34 Effective Date and
specifying (x) the amount to be borrowed and (y) instructions for remittance of
the Loans to be borrowed. Upon receipt of such notice the Administrative Agent
shall promptly notify each Lender thereof. Not later than 1:00 P.M., New York
City time, on the Amendment No. 34 Effective Date, each Term B-34 Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term B-34 Loans to be made by such Term
B-34 Lender. Such borrowing will then be made available to the Company Borrower
by the Administrative Agent crediting such account as is designated in writing
to the Administrative Agent by the Company Borrower, with the aggregate of the
amounts made available to the Administrative Agent by the Term B-34 Lenders and
in like funds as received by the Administrative Agent.

2.3 Repayment of Loans.

(a) The principal amount of the Term B-34 Loans of each Term B-34 Lender shall
be repaid (i) on the last Business Day of each March, June, September and
December, commencing with the last Business Day of March 2017,2018, in an amount
equal to 0.25% of the aggregate principal amount of the Term B-34 Loans
outstanding on the Amendment No. 34 Effective Date and (ii) on the Maturity
Date, in an amount equal to the aggregate principal amount outstanding on such
date, together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment.

(b) To the extent not previously paid, (i) each Incremental Loan shall be due
and payable on the Incremental Maturity Date applicable to such Incremental
Loan, (ii) each Other Loan shall be due and payable on the maturity date thereof
as set forth in the Refinancing Amendment applicable thereto together and
(iii) each Extended Loan shall be due and payable on the maturity date thereof
as set forth in the Permitted Amendment applicable thereto together, in each
case, with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of payment.

2.4 Fees.

(a) The Borrower agreed to pay to the Administrative Agent and the Joint Lead
Arrangers (and their respective affiliates) the fees in the amounts and on the
dates as set forth in any fee agreements (including the Engagement Letter) with
such Persons and to perform any other obligations contained therein.

(b) The Borrower agreed to pay to the Amendment No. 1 Lead Arrangers and
Bookrunners (and their respective affiliates) the fees in the amounts and on the
dates as set forth in any fee agreements (including the Amendment No. 1
Engagement Letter) with such Persons and to perform any other obligations
contained therein.

(c) The Borrower agreed to pay to the Amendment No. 2 Lead Arrangers and
Bookrunners (and their respective affiliates) the fees in the amounts and on the
dates as set forth in any fee agreements (including the Amendment No. 2
Engagement Letter) with such Persons and to perform any other obligations
contained therein.

(d) The Borrower agreesagreed to pay to the Amendment No. 3 Lead Arrangers and
Bookrunners (or their respective affiliates) the fees in the amounts and on the
dates as set forth in any fee

 

-76-



--------------------------------------------------------------------------------

agreements (including the Amendment No. 3 Engagement Letter) with such Persons
and to perform any other obligations contained therein.

(e) The Borrower agrees to pay to the Amendment No. 4 Lead Arrangers and
Bookrunners (or their respective affiliates) the fees in the amounts and on the
dates as set forth in any fee agreements with such Persons and to perform any
other obligations contained therein.

2.5 Optional Prepayments.

(a) The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, in each case, without premium or penalty, upon irrevocable
notice delivered to the Administrative Agent no later than 4:00 P.M., New York
City time, three Business Days prior to the prepayment date, in the case of
Eurodollar Loans, and no later than 2:00 P.M., New York City time, on the
prepayment date, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.15; provided, further, that if such
notice of prepayment indicates that such prepayment is to be funded with the
proceeds of a Refinancing of the Facility, such notice of prepayment may be
revoked if such Refinancing is not consummated and any Eurodollar Loan that was
the subject of such notice shall be continued as an ABR Loan. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid. Partial prepayments of Loans shall
be in an aggregate principal amount of (x) in the case of ABR Loans, $500,000 or
a whole multiple of $100,000 in excess thereof and (y) in the case of Eurodollar
Loans, $1,000,000 or a whole multiple of $100,000 in excess thereof.

(b) Notwithstanding anything herein to the contrary, in the event that, on or
prior to the date that is six months after the Amendment No. 34 Effective Date,
the Borrower (x) makes any prepayment of Loans with the proceeds of any
Repricing Transaction described under clause (i) of the definition of Repricing
Transaction, or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction under clause (ii) of the definition of Repricing
Transaction, the Borrower shall on the date of such prepayment or amendment, as
applicable, pay to each Lender (I) in the case of such clause (x), 1.00% of the
principal amount of the Loans so prepaid and (II) in the case of such clause
(y), 1.00% of the aggregate amount of the Loans affected by such Repricing
Transaction and outstanding on the effective date of such amendment.

2.6 Mandatory Prepayments.

(a) If any Indebtedness shall be incurred by any Group Member (other than any
Indebtedness permitted to be incurred by any such Person in accordance with
Section 6.1), concurrently with, and as a condition to closing of such
transaction, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such issuance or incurrence toward the prepayment of the
Loans as set forth in clause (f) of this Section 2.6.

(b) Subject to clause (d) of this Section 2.6, if, for any Excess Cash Flow
Period, there shall be Excess Cash Flow in an amount greater than
$10,000,000,25,000,000, the Company Borrower shall prepay the Loans as set forth
in clause (f) of this Section 2.6 in an amount equal to the excess of (i)the ECF
Percentage of the amount by which such Excess Cash Flow exceeds $10,000,000 over
(ii) 25,000,000, provided that such amount shall, at the option of the Company
Borrower, be reduced on a dollar-for-dollar basis for such fiscal year by (to
the extent not funded with the proceeds of Indebtedness constituting “long

 

-77-



--------------------------------------------------------------------------------

term indebtedness” under GAAP (other than Indebtedness in respect of any
revolving credit facility), the aggregate amount of: (1) all Purchases by any
Permitted Auction Purchaser (determined by the actual cash purchase price paid
by such Permitted Auction Purchaser for such Purchase and not the par value of
the Loans purchased by such Permitted Auction Purchaser) pursuant to a Dutch
Auction permitted hereunder and (2) voluntary prepayments of Loans made by the
Borrower during the Specified Period for such Excess Cash Flow Period, shall, on
the relevant Excess Cash Flow Application Date, be applied toward the prepayment
of the Loans as set forth in clause (f) of this Section 2.6. .

Each such prepayment shall be made on a date (an “Excess Cash Flow Application
Date”) no later than 10 Business Days after the date on which the financial
statements of the Company Borrower referred to in Section 5.1(a), for the fiscal
year with respect to which such prepayment is made, are required to be delivered
to the Lenders.

(c) Subject to clause (d) of this Section 2.6, if, on any date, the Borrower or
any Restricted Subsidiary shall receive Net Cash Proceeds from (x) any Asset
Sale or any Recovery Event in excess of $10,000,00020,000,000 in any fiscal year
or (y) any Sale Leaseback Transaction in excess of $15,000,00020,000,000 in any
fiscal year, then, unless no Default or Event of Default has occurred and is
continuing and the Company Borrower has determined in good faith that such Net
Cash Proceeds shall be reinvested in its business (a “Reinvestment Event”), then
100% of such Net Cash Proceeds (such percentage as it may be reduced as
described below, the “Disposition Percentage”) shall be applied within five
Business Days of such date to prepay (A) outstanding Loans in accordance with
this Section 2.6 and (B) at the Company Borrower’s option, outstanding
Indebtedness that is secured by the Collateral on a pari passu basis incurred
(x) as Permitted First Priority Refinancing Debt or (y) pursuant to
Section 6.1(b)(vi)(I) (collectively, “Other Applicable Indebtedness”); provided
that the Disposition Percentage with respect to the Net Cash Proceeds of any
Asset Sale shall be (x) 50% the Total Net First Lien Leverage Ratio as of the
last day of such fiscal year is less than or equal to 3.50 to 1.00 and greater
than 3.00 to 1.00 and (y) 25% if the Total Net First Lien Leverage Ratio as of
the last day of such fiscal year is less than or equal to 3.00 to 1.00, and
provided further that, notwithstanding the foregoing, on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to any Asset Sale or Recovery Event, shall be applied to prepay the
outstanding Loans as set forth in clause (f) of this Section 2.6. Any such Net
Cash Proceeds may be applied to Other Applicable Indebtedness only to (and not
in excess of) the extent to which a mandatory prepayment in respect of such
Asset Sale or Recovery Event is required under the terms of such Other
Applicable Indebtedness (with any remaining Net Cash Proceeds applied to prepay
outstanding Loans in accordance with the terms hereof), unless such application
would result in the holders of Other Applicable Indebtedness receiving in excess
of their pro rata share (determined on the basis of the aggregate outstanding
principal amount of Loans and Other Applicable Indebtedness at such time) of
such Net Cash Proceeds relative to Lenders, in which case such Net Cash Proceeds
may only be applied to Other Applicable Indebtedness on a pro rata basis with
outstanding Loans. To the extent the holders of Other Applicable Indebtedness
decline to have such indebtedness repurchased, repaid or prepaid with any such
Net Cash Proceeds, the declined amount of such Net Cash Proceeds shall promptly
(and, in any event, within 10 Business Days after the date of such rejection) be
applied to prepay Loans in accordance with the terms hereof (to the extent such
Net Cash Proceeds would otherwise have been required to be applied if such Other
Applicable Indebtedness was not then outstanding).

(d) Notwithstanding anything to the contrary in this Agreement (including
clauses (b) and (c) above), to the extent that any of or all the Net Cash
Proceeds of any Asset Sale or Recovery Event by a Foreign Subsidiary (a “Foreign
Disposition”) or Excess Cash Flow attributable to Foreign Subsidiaries (or
foreign branches of Domestic Subsidiaries) are prohibited or delayed by
applicable local law from being repatriated to the United States (including
financial assistance and corporate benefit restrictions and fiduciary and
statutory duties of the relevant directors) or such repatriation would result in
material adverse

 

-78-



--------------------------------------------------------------------------------

Tax consequences, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Loans at the times set
forth in this Section 2.6 but may be retained by the applicable Foreign
Subsidiary or branch so long, but only so long, as such applicable local law
will not permit repatriation to the United States or such material adverse Tax
consequences would continue to result from such repatriation (the Borrower
hereby agreeing to cause the applicable Foreign Subsidiary or branch to promptly
take commercially reasonable actions to permit such repatriation without
violating applicable local law or incurring material adverse Tax consequences),
and once such repatriation of any of such affected Net Cash Proceeds or Excess
Cash Flow is permitted under such applicable local law or material adverse Tax
consequences would no longer result from such repatriation, such repatriation
will be immediately effected and such repatriated Net Cash Proceeds or Excess
Cash Flow will be promptly (and in any event not later than 10 Business Days
after such repatriation) applied (net of additional Taxes payable or reserved
against as a result thereof) to the repayment of the Loans pursuant to this
Section 2.6.

(e) The Company Borrower shall deliver to the Administrative Agent notice of
each prepayment required under this Section 2.6 not less than five Business Days
prior to the date such prepayment shall be made (each such date, a “Mandatory
Prepayment Date”). Such notice shall set forth (i) the Mandatory Prepayment Date
and (ii) the principal amount of each Loan (or portion thereof) to be prepaid.
The Administrative Agent will promptly notify each applicable Lender of such
notice and of each such Lender’s Pro Rata Share of the prepayment. Each such
Lender may reject all of its Pro Rata Share of the prepayment (such declined
amounts, the “Declined Proceeds”) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Company Borrower no
later than 5:00 P.M., New York City time, one (1) Business Day after the date of
such Lender’s receipt of such notice from the Administrative Agent. Each
Rejection Notice from a given Lender shall specify the principal amount of the
prepayment to be rejected by such Lender. If a Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the
prepayment to be rejected, any such failure will be deemed an acceptance of the
total amount of such prepayment. Any Declined Proceeds may be retained by the
Company Borrower. The Company Borrower shall deliver to the Administrative
Agent, at the time of each prepayment required under this Section 2.6, a
certificate signed by a Responsible Officer of the Company Borrower setting
forth in reasonable detail the calculation of the amount of such prepayment.

(f) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.6 shall be applied to the prepayment of the Loans in accordance with
Section 2.12(b). The application of any prepayment of Loans pursuant to this
Section 2.6 shall be made on a pro rata basis regardless of Type. Each
prepayment of the Loans under this Section 2.6 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

2.7 Conversion and Continuation Options.

(a) The Company Borrower may elect from time to time to convert Eurodollar Loans
to ABR Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 3:00 P.M., New York City time, on the Business Day
preceding the proposed conversion date; provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Company Borrower may elect from time to time to convert ABR
Loans to Eurodollar Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 3:00 P.M., New York City time, on the
third Business Day preceding the proposed conversion date (which notice shall
specify the length of the initial Interest Period therefor); provided, further,
that, no ABR Loan may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

-79-



--------------------------------------------------------------------------------

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Company Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided
that, to the extent the Required Lenders provide written notice thereof to the
Company Borrower, no Eurodollar Loan may be continued as such when any Event of
Default has occurred and is continuing; provided, further, that if the Company
Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.8 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $500,000 or a whole multiple of $100,000 in excess
thereof and (b) no more than 10 Eurodollar Tranches shall be outstanding at any
one time.

2.9 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section plus 2% and (ii) if all or a portion of (x) any interest payable
on any Loan or (y) any other amount payable hereunder or under any other Loan
Document shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Facility plus 2%), in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to Section 2.9(c) shall be payable from time to
time on demand.

2.10 Computation of Interest.

(a) Interest payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to ABR
Loans, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Company Borrower and the relevant
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Loan resulting from a change in the ABR shall become effective as of
the opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Company Borrower
and the

 

-80-



--------------------------------------------------------------------------------

relevant Lenders of the effective date and the amount of each such change in
interest rate. In computing interest on any Loan, the date of the making of such
Loan or the first day of an Interest Period applicable to such Loan or, with
respect to an ABR Loan being converted from a Eurodollar Loan, the date of
conversion of such Eurodollar Loan to such ABR Loan, as the case may be, shall
be included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to an ABR Loan being
converted to a Eurodollar Loan, the date of conversion of such ABR Loan to such
Eurodollar Loan, as the case may be, shall be excluded; provided that if a Loan
is repaid on the same day on which it is made, one day’s interest shall be paid
on that Loan.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Company Borrower, deliver to the Company
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).

2.11 Inability to Determine Interest Rate; Illegality.

(a) If prior to the first day of any Interest Period, the Administrative Agent
or the Majority Facility Lenders in respect of the relevant Facility shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that (i) by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or (ii) that such Lender shall incur increased costs
or reductions in the amounts received or receivable hereunder with respect to
any Facility because of (x) any change since the Closing Date in any applicable
law or governmental rule, regulation, order, guideline or request (whether or
not having the force of law) or in the interpretation or administration thereof
and including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Eurodollar Rate
and/or (y) other circumstances arising since the Closing Date affecting Lender,
the interbank market or the position of such Lender in such market (including
that the Eurodollar Rate with respect to such Eurodollar Loan does not
adequately and fairly reflect the cost to such Majority Facility Lender of
funding such Eurodollar Loan), then, such Lender (or the Administrative Agent,
in the case of clause (i) shall promptly give notice (by telephone promptly
confirmed in writing) to the Company Borrower and, except in the case of clause
(i) above, the Administrative Agent of such determination. If such notice is
given (x) any Eurodollar Loans under the relevant Facility requested to be made
on the first day of such Interest Period shall be made as ABR Loans, (y) any
Loans under the relevant Facility that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (z) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent (which the
Administrative Agent agrees to do promptly once such condition no longer
exists), no further Eurodollar Loans under the relevant Facility shall be made
or continued as such, nor shall the Borrower have the right to convert Loans
under the relevant Facility to Eurodollar Loans.

(b) If any Lender determines that any Requirement of Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable lending office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, then, by written notice to the Company Borrower and to the
Administrative Agent:

 

-81-



--------------------------------------------------------------------------------

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Borrowing of Eurodollar Loans (or to convert a Borrowing of ABR Loans to
Borrowing of Eurodollar Loans or to continue a Borrowing of Eurodollar Loans for
an additional Interest Period) shall, as to such Lender only, be deemed a
request for an ABR Loan (or a request to continue an ABR Loan as such for an
additional Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
the case may be), unless such declaration shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans (the interest rate on which shall, if necessary to avoid
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the ABR), in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in clause (a) above until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for any such Lender to
determine or charge interest rates based upon the Eurodollar Rate.

In the event any Lender shall exercise its rights under paragraphs (i) or
(ii) of this clause (b), all payments and prepayments of principal that would
otherwise have been applied to repay the Eurodollar Loans that would have been
made by such Lender or the converted Eurodollar Loans of such Lender shall
instead be applied to repay the ABR Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Loans.

For purposes of this clause (b), a notice to the Company Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases, such notice shall be effective on the date of receipt by the
Company Borrower.

(c) If any Secured Party determines, acting reasonably, that any applicable law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Secured Party to hold or benefit from a Lien over real
property of the Loan Parties pursuant to any law of the United States or any
State thereof, such Secured Party may notify the Administrative Agent and
disclaim any benefit of such security interest to the extent of such illegality;
provided that such determination or disclaimer shall not invalidate, render
unenforceable or otherwise affect in any manner such Lien for the benefit of any
other Secured Party.

(d) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Company Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Company Borrower) that the Company Borrower or Required Lenders (as
applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or

 

-82-



--------------------------------------------------------------------------------

used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company Borrower may amend this Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein) (any such
proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes. Any such amendment (a “LIBOR Successor
Amendment”) shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
LIBOR Successor Amendment to all Lenders and the Company Borrower unless, prior
to such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such LIBOR Successor Amendment (in which case, the Administrative Agent and the
Company Borrower may propose an alternative LIBOR Successor Amendment). If no
LIBOR Successor Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), (x) any Eurodollar Loans under the relevant Facility requested to
be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans, in each without regard to clause (c) of the definition of “ABR”.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

2.12 Pro Rata Treatment and Payments.

(a) Each borrowing by the Company Borrower from the Lenders hereunder shall be
made pro rata according to the respective Percentages or Incremental
Percentages, as the case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) on account of principal of and
interest on the Loans shall be made pro rata to the Lenders according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
The amount of each optional prepayment of the Loans made pursuant to Section 2.5
shall be applied as directed by the Company Borrower in the notice described in
Section 2.5 and, if no direction is given by the Company Borrower, in the direct
order of maturity. The amount of each mandatory prepayment of the Loans pursuant
to Section 2.6 (other than any such prepayment pursuant to Section 2.6(b)) shall
be applied as directed by the Company Borrower in the notice described in
Section 2.6 and, if no direction is given by the Company Borrower, in the direct
order of maturity. The amount of each mandatory prepayment of the Loans pursuant
to Section 2.6(b) shall be applied in the direct order of maturity.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 3:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. Any payments received after such time shall be deemed to be received on
the next Business Day at the

 

-83-



--------------------------------------------------------------------------------

Administrative Agent’s sole discretion. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. Except as otherwise provided hereunder, if any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be required on the immediately
preceding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the time of any Borrowing that such Lender will not make the
amount that would constitute its share of such Borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor (a “Funding Default”),
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the Borrower. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

2.13 Requirements of Law.

(a) Subject to clause (c) of this Section 2.13, if any Change in Law shall
(i) subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any Application, any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof, (ii) impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is

 

-84-



--------------------------------------------------------------------------------

not otherwise included in the determination of the Eurodollar Rate or
(iii) impose on such Lender any other condition, and the result of any of the
foregoing is to increase the cost to such Lender by an amount that such Lender
reasonably deems to be material, of making, converting into, continuing or
maintaining Eurodollar Loans, or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Company Borrower (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled.

(b) Subject to clause (c) of this Section 2.13, if any Lender shall have
determined that compliance by such Lender (or any corporation controlling such
Lender) with any Change in Law regarding capital adequacy or liquidity shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Loans to a level below that which such Lender or such
corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount reasonably deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Company Borrower
(with a copy to the Administrative Agent) of a written request therefor (setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.13(b)), the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.

(c) Notwithstanding anything to the contrary in this Agreement (including
clauses (a) and (b) above), reimbursement pursuant to this Section 2.13 for
(A) increased costs arising from any market disruption (i) shall be limited to
circumstances generally affecting the banking market and (ii) may only be
requested by Lenders representing the Majority Facility Lenders with respect to
the applicable Facility and (B) increased costs because of any Change in Law
resulting from clause (i) or (ii) of the proviso to the definition of “Change in
Law” may only be requested by a Lender imposing such increased costs on
borrowers similarly situated to the Borrower under syndicated credit facilities
comparable to those provided hereunder. A certificate as to any additional
amounts payable pursuant to this Section submitted by any Lender to the Company
Borrower (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error. The Borrower shall pay such Lender the additional
amount shown as due on any such certificate promptly after and, in any event,
within 10 Business Days of receipt thereof. Notwithstanding anything to the
contrary in this Section, the Borrower shall not be required to compensate a
Lender pursuant to this Section for any amounts incurred more than nine months
prior to the date that such Lender notifies the Company Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

(d) This Section 2.13 shall not apply to any Non-Excluded Taxes or Other Taxes
(each of which is provided for in Section 2.14) or any Excluded Taxes.

2.14 Taxes.

(a) All payments made by any Loan Party under this Agreement or under any other
Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, including any penalties,
interest and additions to tax with respect thereto, now or hereafter imposed,
levied, collected,

 

-85-



--------------------------------------------------------------------------------

withheld or assessed by any Governmental Authority (collectively, “Taxes”),
unless required by applicable law. If any such Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder or
under any other Loan Document, the applicable withholding agent shall pay, or
withhold and remit, to the applicable Governmental Authority the full amount of
such Taxes, and if the Tax in question is a Non-Excluded Tax or an Other Tax,
the applicable Loan Party shall pay such additional amounts as may be necessary
so that, after any required withholdings have been made (including any
withholdings attributable to any payments required to be made under this
Section 2.14) each Lender (or in the case of a payment made to the
Administrative Agent for its own account, such Administrative Agent) receives on
the due date a net sum equal to what it would have received had such
Non-Excluded Taxes or Other Taxes not been levied or imposed. The Loan Parties
shall, jointly and severally, indemnify the Administrative Agent and each Lender
within 20 Business Days after written demand therefor, for the full amount of
any Non-Excluded Taxes or Other Taxes levied or imposed and paid by such Person
(including Non-Excluded Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.14), whether or not such
Non-Excluded Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that if the Administrative
Agent or any Lender requests indemnification more than 90 days after the earlier
of (1) the date on which the Administrative Agent or the applicable Lender, as
the case may be, received written demand for payment of the applicable
Non-Excluded Taxes or Other Taxes from the relevant Governmental Authority or
(2) the date on which the Administrative Agent or the applicable Lender, as the
case may be, paid the applicable Non-Excluded Taxes or Other Taxes, the
Administrative Agent or the applicable Lender shall not be indemnified to the
extent that such failure or delay results in prejudice to the Borrower). A
certificate stating the amount of such payment or liability and setting forth in
reasonable detail the calculation thereof prepared in good faith and delivered
to the Company Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender shall
be conclusive absent manifest error.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Taxes are payable by any Loan Party, within 45 days of the date
the payment of any such Taxes is due pursuant to applicable law, the Company
Borrower shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by the relevant Loan Party showing payment
thereof, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(d) EachAny Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company Borrower and the Administrative Agent, at the time or
times reasonably requested by the Company Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Company Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company Borrower or the Administrative Agent as will
enable the Company Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Without limiting the generality of the foregoing, each Lender that
is not a “United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Company Borrower and the Administrative
Agent two original accurate and complete copies of whichever of the following is
applicable: (i) U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable (or successor forms) claiming eligibility for the

 

-86-



--------------------------------------------------------------------------------

benefits of an income tax treaty to which the United States is a party,
(ii) U.S. Internal Revenue Service Form W-8ECI (or successor forms), (iii) in
the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (A) a statement
substantially in the form of Exhibit C-1 (any such Exhibit C certificate, a
“Form of Exemption Certificate” and (B) a U.S. Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable (or successor forms), (iv) to the extent a
Non-U.S. Lender is not the beneficial owner (for example, where the Non-U.S.
Lender is a partnership or participating Lender), U.S. Internal Revenue Service
Form W-8IMY (or successor forms) of the Non-U.S. Lender, accompanied by Form
W-8ECI, Form W-8BEN or W-BEN-E, a statement substantially in the form of Exhibit
C-2 or Exhibit C-3, Form W-9, and/or other certification documents from each
beneficial owner, as applicable (in each case, or any subsequent versions
thereof or successors thereto) that would be required under this Section 2.14(d)
if such beneficial owner were a Lender; provided that if the Non-U.S. Lender is
a partnership (and not a participating Lender) and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a statement substantially in the
form of Exhibit C-4 on behalf of each such direct or indirect partner), and
(v) any other form prescribed by applicable United States federal income tax
laws (including the Treasury regulations) as a basis for claiming complete
exemption from, or reduction in, United States federal withholding tax on any
payments to such Lender under any Loan Document. Each Lender that is a “United
States person” as defined in Section 7701(a)(30) of the Code shall deliver to
the Company Borrower and the Administrative Agent two original copies of U.S.
Internal Revenue Service Form W-9, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Lender claiming
complete exemption from United States federal backup withholding. The
Administrative Agent shall provide to the Company Borrower two accurate and
complete original signed copies of whichever of the following is applicable:
(1) if the Administrative Agent is a United States person (as such term is
defined in Section 7701(a)(30) of the Code), Internal Revenue Service Form W-9
certifying to such Administrative Agent’s exemption from U.S. federal backup
withholding or (2) if the Administrative Agent is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code), (i) Internal Revenue
Service Form W-8ECI with respect to payments received for its own account and
(ii) Internal Revenue Service Form W-8IMY (together with all required
accompanying documentation) with respect to payments received by it on behalf of
the Lenders. The documentation referenced in the previous three sentences shall
be delivered by the Administrative Agent and each Lender on or before the date
it becomes a party to this Agreement. Notwithstanding any other provision of
this paragraph (d)In addition, the Administrative Agent shall not be required to
deliver any documentation pursuant to this paragraph (d) that the Administrative
Agent is not legally eligible to deliver as a result of a Change in Tax Law
after the date of this Agreement. or each Lender (as applicable) shall deliver
the Forms promptly upon the obsolescence or invalidity of any Forms previously
delivered by the Administrative Agent or such Lender and upon the written
request of the Company Borrower or the Administrative Agent. The Administrative
Agent and each Lender shall promptly notify the Company Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered Form to the Company Borrower (or any other form or certification
adopted by the U.S. taxing authorities for such purpose).Notwithstanding any
other provision of this paragraph (d) or Section 2.14(e), (X) each Lender shall
not be required to deliver any documentation pursuant to this paragraph (d) or
Section 2.14(e) that such Lender is not legally eligible to deliver and (Y) the
Administrative Agent shall not be required to deliver any documentation pursuant
to this paragraph (d) that the Administrative Agent is not legally eligible to
deliver as a result of a Change in Tax Law after the date of this Agreement.

(e) If any Lender is entitled to an exemption from or reduction of any
withholding Tax with respect to payments under this Agreement or any other Loan
Document, then such Lender shall deliver to the Company Borrower and the
Administrative Agent, at the time or times reasonably requested by the Company
Borrower or the Administrative Agent, such properly completed and executed
documentation

 

-87-



--------------------------------------------------------------------------------

prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding, provided that the
Administrative Agent or such Lender, as applicable, is legally eligible to
complete, execute and deliver such documentation and in the Administrative
Agent’s or such Lender’s judgment, as applicable, such completion, execution or
submission would not materially prejudice the legal position of the
Administrative Agent and such Lender. In addition, each Lender agrees that,
whenever a lapse in time or change in circumstances renders any documentation
(including any specific documentation required in Section 2.14(d) or (g))
obsolete, expired or inaccurate in any respect, deliver promptly to the Company
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Company Borrower or
the Administrative Agent) or immediately notify the Company Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 2.14,
it shall pay over such refund to the Company Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by any Loan Party under
this Section 2.14 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes imposed with respect to such refund)
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Company Borrower, upon
the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Company Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the
Administrative Agent or any Lender be required to pay any amount to the Borrower
pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than it would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph (f) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Company Borrower or any other Person.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to Section 2.14(d) and/or
Section 2.14(e).

(g) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Company Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company Borrower or the Administrative Agent as may
be necessary for the Company Borrower and the Administrative Agent to comply
with their obligations under FATCA, to determine that such Lender has complied
with such Lender’s obligations under FATCA and to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this paragraph
(g), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

-88-



--------------------------------------------------------------------------------

(h) The agreements in this Section 2.14 shall survive the termination of this
Agreement, the payment of the Loans and all other amounts payable hereunder,
resignation of the Administrative Agent and any assignment of rights by, or
replacement of, any Lender.

2.15 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Company Borrower
has given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Company Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, reduced, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, reduce,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, reduce, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest or other return for such Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any) over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurodollar market. A certificate as
to any amounts payable pursuant to this Section submitted to the Company
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.16 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Sections 2.13 or 2.14 with respect to
such Lender, it will, if requested by the Company Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage,
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Sections
2.13 or 2.14.

2.17 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Sections
2.11, 2.13 or 2.14 (or with respect to which the Borrower is required to pay
additional amounts or indemnity payments pursuant to such sections), (b) becomes
a Defaulting Lender or otherwise defaults in its obligation to make Loans
hereunder or (c) has not consented to a proposed change, waiver, discharge or
termination of the provisions of this Agreement as contemplated by Section 10.1
that requires the consent of all Lenders or all Lenders under a particular
Facility or each Lender affected thereby and which has been approved by the
Required Lenders as provided in Section 10.1, with a Lender or Eligible
Assignee; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) in the case of clause (a), prior to any such
replacement, such Lender shall have taken no action under Section 2.16
sufficient to eliminate the continued need for payment of amounts owing pursuant
to Sections 2.11, 2.13 or 2.14, (iii) the replacement financial institution or
other Eligible Assignee shall purchase, at par, all Loans and other amounts (or,
in the case of clause (c) as it relates to provisions affecting a particular
Facility, Loans or other amounts owing under such Facility) owing to such
replaced Lender on or prior to the date of replacement, (iv) the Borrower shall
be liable to such replaced Lender under Section 2.15 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (v) the replacement financial institution
or other Eligible Assignee, if not already a Lender, shall be reasonably
satisfactory to the Administrative Agent, (vi) the replaced Lender shall be
deemed to have made such replacement in

 

-89-



--------------------------------------------------------------------------------

accordance with the provisions of Section 10.6, (vii) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) required pursuant to Sections 2.11, 2.13 or 2.14, as the case may be,
(viii) the Borrower shall pay to such replaced Lender all accrued and unpaid
interest on all outstanding Loans of such replaced Lender and any prepayment
premium due to the Lenders under Section 2.5(b) and (ix) any such replacement
shall not be deemed to be a waiver of any rights that the Borrower, the
Administrative Agent or any other Lender shall have against the replaced Lender.
Upon any such assignment, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof (or, in the case of clause (c) as it relates to
provisions affecting a particular Facility, a Lender under such Facility);
provided that any rights of such replaced Lender to indemnification hereunder
shall survive as to such replaced Lender. Each Lender, the Administrative Agent
and the Borrower agrees that in connection with the replacement of a Lender and
upon payment to such replaced Lender of all amounts required to be paid under
this Section 2.17, the Administrative Agent and the Borrower shall be
authorized, without the need for additional consent from such replaced Lender,
to execute an Assignment and Assumption on behalf of such replaced Lender, and
any such Assignment and Assumption so executed by the Administrative Agent and,
to the extent required under Section 10.6, the Borrower, shall be effective for
purposes of this Section 2.17 and Section 10.6. Notwithstanding anything to the
contrary in this Section 2.17, in the event that a Lender which holds Loans or
Commitments under more than one Facility does not agree to a proposed amendment,
supplement, modification, consent or waiver which requires the consent of all
Lenders under a particular Facility, the Borrower shall be permitted to replace
the non-consenting Lender with respect to the affected Facility and may, but
shall not be required to, replace such Lender with respect to any unaffected
Facilities.

2.18 Notes. If so requested by any Lender by written notice to the Company
Borrower (with a copy to the Administrative Agent), the Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Company Borrower’s receipt of such notice) a
Note or Notes to evidence such Lender’s Loans.

2.19 Incremental Credit Extensions. (a) The Borrower may, at any time or from
time to time after the Closing Date, by notice from the Company Borrower to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request one or more additional tranches of Loans
(the commitments thereof, the “Incremental Commitments”, the loans thereunder,
the “Incremental Loans”, and a Lender making such loans, an “Incremental
Lender”); it being understood that Amendment No. 1 and Amendment No. 2 each
constituted an “Incremental Amendment” with respect to the establishment of the
Term B-2 Commitments as “Incremental Commitments” and the Term B-2 Loans as
“Incremental Loans”; provided that:

(i) after giving effect to any such Incremental Loans, the aggregate amount of
Incremental Loans incurred after the Amendment No. 4 Effective Date shall not
exceed an amount equal to the sum of (x) an unlimited amount at any time so long
as the Total Net First Lien Leverage Ratio on a Pro Forma Basis (but without
giving effect to the cash proceeds remaining on the balance sheet of such
Incremental Loans) as of the most recently completed period of four consecutive
fiscal quarters for which the financial statements and certificates required by
Section 5.1(a) or (b), as the case may be, have been or were required to have
been delivered does not exceed 4.35 to 1.00 ((I) 4.35 to 1.00 or (II) in the
case of any Incremental Facility incurred to consummate a Permitted Acquisition
or other Investment not prohibited by this Agreement, either (A) 4.35 to 1.00 or
(B) the Total Net First Lien Leverage Ratio immediately prior to the incurrence
of such Incremental Facility (in each case, without giving effect to any
contemporaneous borrowing under clause (z) below), plus (y) the amount of all
prior voluntary prepayments of the Loans, Incremental Loans and Indebtedness
incurred pursuant to Section 6.1(b)(vi)(I) that is secured by the Collateral

 

-90-



--------------------------------------------------------------------------------

on a pari passu basis with the Obligations prior to such time, plus
(z) $285,000,000the greater of (I) $450,000,000 and (II) Consolidated EBITDA for
the most recently completed period of four consecutive fiscal quarters for which
the financial statements and certificates required by Section 5.1(a) or (b), as
the case may be, have been or were required to have been delivered does not
exceed, calculated on a Pro Forma Basis (less, in the case of this clause (z),
the aggregate principal amount of Indebtedness incurred under
Section 6.1(b)(vi)(I)(c) or Section 6.1(b)(vi)(II)(c)); provided that, for the
avoidance of doubt, the amount available to the Borrower pursuant to this clause
(z) (A) shall not be reduced by the Term B-1 Loans or, the Term B-2 Loans or the
Term B-3 Loans and (B) shall be available at all times and shall not be subject
to the ratio test described in foregoing clause (x); provided, further, that the
Borrower may incur such Indebtedness under any clause (x), (y) or (z) above in
such order as it may elect in its sole discretion; provided, further, that the
Borrower may redesignate any such Incremental Loans originally designated as
incurred pursuant to clause (z) above if, at the time of such redesignation, the
Borrower would be permitted to incur under clause (x) above the aggregate
principal amount of Indebtedness being so redesignated (for purposes of clarity,
with any such redesignation having the effect of increasing the Borrower’s
ability to incur indebtedness under clause (z) above as of the date of such
redesignation by the amount of such Indebtedness so redesignated);

(ii) the Incremental Loans shall rank pari passu in right of payment and of
security with the other Loans and Commitments hereunder;

(iii) except in the case of any Designated Earlier Maturing Debt, the
Incremental Loans shall not mature earlier than the Maturity Date;

(iv) except in the case of any Designated Earlier Maturing Debt, the Incremental
Loans shall have a Weighted Average Life to Maturity no shorter than the
Weighted Average Life to Maturity of the Loans;

(v) subject to clauses (iii) and (iv) above, the interest rates and the,
amortization schedule, rate floors, upfront fees, funding discounts, original
issue discounts, financial covenants (if any), prepayment terms and premiums and
other terms and conditions applicable to any such Incremental Loans shall be
determined by the Borrower and the applicable Incremental Lenders;

(vi) no Default or Event of Default (or, in connection with a Limited Condition
Transaction, no Default or Event of Default under Section 8.1(a) or 8.1(f))
shall exist on the Incremental Facility Closing Date with respect to any
Incremental Amendment entered into in connection therewith (and after giving
effect to any Incremental Loans made thereunder); and

(vii) with respect to any Incremental AmendmentFacility incurred on or prior to
the date that is six (6) months after the Amendment No. 4 Effective Date (other
than Incremental Loans in an aggregate principal amount that does not exceed
$50,000,000) and that (a) is incurred pursuant to Section 2.19(a)(i)(x)
(excluding any Incremental Facility redesignated thereunder), (b) ranks equal in
right of payment with the Term B-4 Loans and is secured by the Collateral on a
pari passu basis with the Obligations, (c) is broadly syndicated, (d) is
scheduled to mature prior to the date that is twelve (12) months after the
Maturity Date and (e) is denominated in U.S. Dollars, if the all-in-yield
(whether in the form of interest rate margins, original issue discount, upfront
fees or interest rate floors (subject to the first proviso in this clause
(vii)), with such increased amount being equated to interest margin for purposes
of determining any increase to the Applicable Margin under the Facility) with
respect to the Incremental Loans made thereunder (as determined by the

 

-91-



--------------------------------------------------------------------------------

Borrower and the applicable Incremental Lenders) exceeds the all-in yield (after
giving effect to interest rate margins (including the interest rate floors
(subject to the first proviso in this clause (vii))), original issue discount
(equated to interest based on an assumed four-year life to maturity or, if
shorter, the remaining life to maturity thereof) and upfront fees (which shall
be deemed to constitute like amount of original issue discount), but excluding
any arrangement, structuring or other fees payable in connection therewith that
are not shared with all Lenders providing such Incremental Loan, which shall not
be included and equated to the interest rate) with respect to the existing
Loans, after giving effect to any increase or repricing thereof that has
theretofor become effective (it being understood that if any such repricing was
effected as a refinancing tranche, the OID applicable to the refinanced loans
shall be taken into account), by more than 50 basis points (the amount of such
excess above 50 basis points being referred to herein as the “Incremental Yield
Differential”), then, upon the effectiveness of such Incremental Amendment, the
Applicable Margin then in effect for Loans shall automatically be increased by
the Incremental Yield Differential; provided, that if the Incremental Loans
include an interest-rate floor greater than the interest rate floor applicable
to the Loans, the differential between such interest rate floors shall be
equated to the interest rate margins for purposes of determining whether an
increase to the Applicable Margin shall be required, but only to the extent an
increase in the interest rate floor applicable to the Loans would cause an
increase in the Applicable Margin applicable to such Loans, and in such case the
interest rate floor (but not the Applicable Margin) applicable to the Loans
shall be increased to the extent of such differential between interest rate
floors; provided, further, that any Incremental Facility that constitutes
fixed-rate Indebtedness shall be swapped to a floating rate on a customary
matched-maturity basis.

(b) Except as set forth in Section 2.19(a), the Incremental Loans shall be
treated substantially the same as the Loans, including with respect to mandatory
and voluntary prepayments (unless the applicable Incremental Lenders agree to a
less than pro rata share of such prepayments) and Guarantees. Each notice from
the Company Borrower to the Administrative Agent pursuant to Section 2.19(a)
shall set forth the requested amount and proposed terms of the relevant
Incremental Loans.

(c) Incremental Loans may be made by any existing Lender or any Additional
Lender (provided that no Lender shall be obligated to make a portion of any
Incremental Loan) on terms permitted in this Section 2.19 and, to the extent not
permitted in this Section 2.19, all terms and documentation with respect to any
Incremental Loan which (i) are materially more restrictive on the Group Members,
taken as a whole, than those with respect to the Loans (but excluding any terms
applicable after the Maturity Date) or (ii) relate to provisions of a mechanical
(including with respect to the Collateral and currency mechanics) or
administrative nature, shall in each case be reasonably satisfactory to the
Administrative Agent; provided that the Administrative Agent shall have
consented (such consent not to be unreasonably withheld, conditioned or delayed)
to such Lender’s making such Incremental Loans if such consent would be required
under Section 10.6(b) for an assignment of Loans to such Lender or Additional
Lender. Commitments in respect of Incremental Loans shall become Commitments
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section including, subject to clause
(b) of this Section 2.19, amendments to Sections 2.3(a) and 2.5(b) that do not
adversely affect the Lenders affected thereby. The effectiveness of any
Incremental Amendment shall be (unless waived or not required by the Incremental
Lenders in connection with a Limited Condition Transaction) subject to the
satisfaction of the condition set forth in clause (d) below and such other
conditions as the parties thereto shall agree (the effective date of any such
Incremental

 

-92-



--------------------------------------------------------------------------------

Amendment, an “Incremental Facility Closing Date”). The Borrower will use the
proceeds of the Incremental Loans for any purpose not prohibited by this
Agreement.

(d) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects (except where such representations and warranties are already qualified
by materiality, in which case such representation and warranty shall be accurate
in all respects) on and as of the Incremental Facility Closing Date as if made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except
where such representations and warranties are already qualified by materiality,
in which case such representation and warranty shall be accurate in all
respects) as of such earlier date.

(e) Notwithstanding anything to the contrary herein, this Section 2.19 shall
supersede any provisions in Sections 2.12 or 10.1 to the contrary and the
Borrower and the Administrative Agent may amend Section 2.12 to implement any
Incremental Amendment.

2.20 Refinancing Amendments.

(a) At any time after the Closing Date, the Borrower may obtain, from any Lender
or any Additional Lender, Permitted Credit Agreement Refinancing Debt in respect
of all or any portion of the Loans then outstanding under this Agreement (which
for purposes of this clause will be deemed to include any then outstanding Other
Loans) in the form of Other Loans or Other Commitments pursuant to a Refinancing
Amendment; it being understood that Amendment No. 34 constitutes a “Refinancing
Amendment” with respect to the establishment of the Term B-34 Commitments as
“Other Commitments” and the Term B-34 Loans as “Other Loans”; provided that such
Permitted Credit Agreement Refinancing Debt:

(i) shall not be permitted to rank senior in right of payment or security to the
other Loans and Commitments hereunder;

(ii) will have such pricing, premiums, optional prepayment terms and financial
covenants as may be agreed by the Borrower and the Lenders thereof;

(iii) will have a maturity date that is not prior to the maturity date of, and
will have a Weighted Average Life to Maturity that is not shorter than, the
Loans being Refinanced;

(iv) subject to clause (ii) above, will have terms and conditions that are
either substantially identical to, or, taken as a whole, less favorable to the
Lenders or Additional Lenders providing such Permitted Credit Agreement
Refinancing Debt than, the Refinanced Debt; and

(v) the proceeds of such Permitted Credit Agreement Refinancing Debt shall be
applied, substantially concurrently with the incurrence thereof, to the
prepayment of outstanding Loans being so Refinanced;

provided, further, that the terms and conditions applicable to such Permitted
Credit Agreement Refinancing Debt may provide for any financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Permitted Credit Agreement Refinancing
Debt is issued, incurred or obtained. The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.2 (unless waived by the Lenders providing
such Permitted

 

-93-



--------------------------------------------------------------------------------

Credit Agreement Refinancing Debt) and, to the extent reasonably requested by
the Administrative Agent, be subject to the receipt by the Administrative Agent
of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Closing Date
under Section 4.1.

(b) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Credit Agreement Refinancing
Debt incurred pursuant thereto (including any amendments necessary to treat the
Loans and Commitments subject thereto as Other Loans and/or Other Commitments).

(c) Any Refinancing Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement, any Intercreditor Agreement (or to
effect a replacement of any Intercreditor Agreement) and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.

(d) Notwithstanding anything to the contrary in this Agreement, this
Section 2.20 shall supersede any provisions in Sections 2.12 or 10.1 to the
contrary and the Borrower and the Administrative Agent may amend Section 2.12 to
implement any Refinancing Amendment.

2.21 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted in the definitions of “Required Lenders” and “Majority Lenders”
and otherwise as set forth in Section 10.1.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans and such
Lender is a Defaulting Lender under clause (a) of the definition thereof, such
payment shall be applied solely to pay the relevant Loans of the relevant
non-Defaulting Lenders on a pro rata basis. Any payments,

 

-94-



--------------------------------------------------------------------------------

prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Pro Rata Share
(without giving effect to Section 2.21(a)(ii)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) No Release. The provisions hereof attributable to Defaulting Lenders shall
not release or excuse any Defaulting Lender from failure to perform its
obligations hereunder.

2.22 Loan Modification Offers.

(a) The Borrower may, on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders of one or more Classes on the same terms to each such
Lender (each Class subject to such a Loan Modification Offer, a “Specified
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower; provided that (i) any such offer shall be made by the Borrower to
all Lenders with Loans with a like maturity date (whether under one or more
tranches) on a pro rata basis (based on the aggregate outstanding principal
amount of the applicable Loans), (ii) no Default or Event of Default shall have
occurred and be continuing at the time of any such offer and (iii) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than five
Business Days nor more than 45 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent); provided that,
notwithstanding anything to the contrary, (x) assignments and participations of
Specified Classes shall be governed by the same or, at the Borrower’s
discretion, more restrictive assignment and participation provisions than those
set forth in Section 10.6, and (y) no repayment of Specified Classes shall be
permitted unless such repayment is accompanied by an at least pro rata repayment
of all earlier maturing Loans (including previously extended Loans) (or all
earlier maturing Loans (including previously extended Loans) shall otherwise be
or have been terminated and repaid in full). Permitted Amendments shall become
effective only with respect to the Loans and Commitments of the Lenders of the
Specified Class that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Loans and Commitments of such Specified Class as
to which such Lender’s acceptance has been made. No Lender shall have any
obligation to accept any Loan Modification Offer.

(b) A Permitted Amendment shall be effected pursuant to an amendment to this
Agreement (a “Loan Modification Agreement”) executed and delivered by the
Borrower, each applicable Accepting Lender and the Administrative Agent. The
Administrative Agent shall promptly notify each

 

-95-



--------------------------------------------------------------------------------

Lender as to the effectiveness of each Loan Modification Agreement. No Loan
Modification Agreement shall provide for any extension of any Specified Class in
an aggregate principal amount that is less than 25% of such Specified Class then
outstanding or committed, as the case may be. Each Loan Modification Agreement
may, without the consent of any Lender other than the applicable Accepting
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrower, to give effect to the provisions of this Section 2.22,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder; provided that (x) no Loan Modification Agreement may
provide for (i) any Specified Class to be secured by any Collateral or other
assets of any Group Member that does not also secure the Loans and (ii) so long
as any Loans are outstanding, any mandatory or voluntary prepayment provisions
that do not also apply to the Loans on a pro rata basis; and (y) the terms and
conditions of the applicable Loans and/or Commitments of the Accepting Lenders
(excluding pricing, fees, rate floors and optional prepayment or redemption
terms) shall be substantially identical to, or (taken as a whole) shall be no
more favorable to, the Accepting Lenders than those applicable to the Specified
Class (except for financial covenants or other covenants or provisions
applicable only to periods after the Latest Maturity Date at the time of such
Loan Modification Offer, as may be agreed by the Borrower and the Accepting
Lenders).

(c) Subject to Section 2.22(b), the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Loan
Modification Agreement that a minimum amount (to be determined and specified in
the relevant Loan Modification Offer in the Borrower’s sole discretion and may
be waived by the Borrower) of Loans of any or all applicable Classes be
extended.

(d) Notwithstanding anything to the contrary in this Agreement, this
Section 2.22 shall supersede any provisions in Sections 2.12 or 10.1 to the
contrary and the Borrower and the Administrative Agent may amend Section 2.12 to
implement any Loan Modification Agreement.

2.23 MIRE Event. Notwithstanding anything to the contrary herein, if there are
Mortgages at such time, any amendment to this Agreement pursuant to which any
increase, extension, or renewal of Loans is contemplated shall be subject to
flood insurance due diligence and flood insurance compliance in accordance with
Section 5.5 hereto.

SECTION 3 REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, each Loan Party (in the case of Holdings, only in respect
of itself to the extent set forth in this Section 3) hereby jointly and
severally represents and warrants to the Administrative Agent and each Lender
that:

3.1 Financial Condition.

(a) The unaudited balance sheets and related unaudited statements of income and
comprehensive income and statement of cash flows related to the Company Borrower
for the fiscal quarter ended June 28, 2014 present fairly in all material
respects the consolidated financial condition of the Company Borrower and its
consolidated Subsidiaries as at such applicable date, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal quarters then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved.

 

-96-



--------------------------------------------------------------------------------

(b) The audited balance sheets for the fiscal years ended December 31, 2013 and
December 31, 2012 and related statements of income and comprehensive income and
statements of cash flows related to the Company Borrower for the fiscal years
ended December 31, 2013, December 31, 2012 and December 31, 2011, in each case
reported on by and accompanied by an unqualified report as to going concern or
scope of audit from PricewaterhouseCoopers LLP, present fairly in all material
respects the consolidated financial condition of the Company Borrower and its
consolidated Subsidiaries as at such applicable date, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal years then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). No Group Member has,
as of the Closing Date after giving effect to the Transactions and excluding
obligations under the Loan Documents and the ABL Documents, any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long term leases or unusual forward or long term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, which are required in conformity with GAAP
to be disclosed therein and which are not reflected in the most recent financial
statements referred to in this paragraph.

3.2 No Change. Since December 31, 2013,2016, there has been no development or
event that has had or couldwould reasonably be expected to have a Material
Adverse Effect.

3.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and (where applicable in the relevant jurisdiction) in good
standing under the laws of the jurisdiction of its organization, (b) has the
power and authority to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation or other organization and (where
applicable in the relevant jurisdiction) in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law, except in the case of clauses (a) (as it relates to good
standing), (c) and (d) above, to the extent that the failure to comply therewith
couldwould not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

3.4 Power; Authorization; Enforceable Obligations.

(a) Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder. Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the extensions of credit on the terms and conditions
of this Agreement and to authorize the other Transactions.

(b) No Governmental Approval or consent or authorization of, filing with, notice
to or other act by or in respect of, any other Person is required in connection
with the extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) Governmental Approvals, consents, authorizations, filings
and notices that have been obtained or made and are in full force and effect and
(ii) the filings referred to in Section 3.15. No Governmental Approval or
consent or authorization of, filing with, notice to or other act by or in
respect of, any other Person is required in connection with the consummation of
the Transactions, except (x) Governmental Approvals, consents, authorizations,
filings and notices that have been obtained or made and are in full force and
effect, (y) the filings referred to in Section 3.15 and (iii) those, the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

 

-97-



--------------------------------------------------------------------------------

(c) Each Loan Document has been duly executed and delivered on behalf of each
applicable Loan Party. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
applicable Loan Party, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings and guarantees hereunder and the use of
the proceeds thereof will not violate any material Requirement of Law, any
Contractual Obligation of any Group Member that is material to the Company
Borrower and its Subsidiaries, taken as a whole, or the Organizational Documents
of any Loan Party and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law, any such Organizational Documents or any such Contractual
Obligation (other than the Liens created by the Security Documents and the ABL
Documents). The consummation of the Transactions will not (a) violate (x) any
Requirement of Law or any Contractual Obligation of any Group Member, except as
would not reasonably be expected to have a Material Adverse Effect or (y) the
Organizational Documents of any Loan Party and (b) will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law, any such
Organizational Documents or any such Contractual Obligation (other than the
Liens created by the Security Documents and the ABL Documents).

3.6 Litigation. No litigation, suit or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of any Loan Party,
threatened by or against any Group Member or against any of their respective
properties, assets or revenues (a) with respect to any of the Loan Documents or
any of the transactions contemplated hereby or thereby, or (b) as to which there
is a reasonable possibility of an adverse determination that couldwould
reasonably be expected to have a Material Adverse Effect.

3.7 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 6.6 and except where the
failure to have such title or other interest couldwould not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

3.8 Intellectual Property. Except as could not, individually or in anthe
aggregate, reasonably be expected to have a Material Adverse Effect, the Group
Members own, or are licensed to use, all intellectual property necessary for the
conduct in all material respects of the business of the Company Borrower and its
Restricted Subsidiaries, taken as a whole, as currently conducted. No material
claim has been asserted and is pending by any Person challenging or questioning
any Group Member’s use of any intellectual property or the validity or
effectiveness of any Group Member’s intellectual property or alleging that the
conduct of any Group Member’s business infringes or violates the rights of any
Person, nor does Holdings or the Borrower know of any valid basis for any such
claim except for such claims that could not reasonably be expected to impair or
interfere in any material respect with the operations of the business conducted
by the Company Borrower and its Restricted Subsidiaries, taken as a whole, or
result in a Material Adverse Effect.

3.9 Taxes. Except as set forth on Schedule 3.9 or as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(i) each Group Member has filed or caused to be filed all Tax returns that are
required to be filed and has paid all Taxes due and payable (including in its
capacity as a withholding agent), whether or not shown on such Tax returns, and
any

 

-98-



--------------------------------------------------------------------------------

assessments made against it or any of its property by any Governmental Authority
(other than any amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); and (ii) no Tax Lien has been filed, and, to the knowledge of any of
the Group Members, no claim is being asserted, with respect to any such tax, fee
or other charge. No Tax assessment, deficiency or other claim has been filed,
and, to the knowledge of any of the Group Members, is being threatened in
writing, with respect to any Taxes that, individually or in the aggregate,
couldwould reasonably be expected to have a Material Adverse Effect.

3.10 Federal Regulations. No Group Member is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and no part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for the purpose of buying or carrying Margin Stock or
for any purpose that violates the provisions of the Regulations of the Board.

3.11 ERISA. Neither a Reportable Event nor a failure to meet the minimum funding
standards of Section 412 or 430 of the Code or Section 302 or 303 of ERISA has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan. Except as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, each Plan has been operated and maintained in compliance in all
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period. The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by a material amount.
Neither the Borrower nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or could
reasonably be expected to result in a material liability under ERISA. No such
Multiemployer Plan is in Reorganization or Insolvent.

3.12 Investment Company Act; Other Regulations. NoNone of the Loan PartyParties
is required to register as an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of under the Investment Company Act
of 1940, as amended from time to time. No Loan Party is subject to regulation
under any Requirement of Law (other than Regulation X of the Board) that limits
its ability to incur Indebtedness.

3.13 Environmental Matters. Except as, in the aggregate, couldwould not
reasonably be expected to have a Material Adverse Effect:

(a) the facilities and real properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and (to the knowledge of the Group
Members) have not previously contained, any Materials of Environmental Concern
in amounts or concentrations or under circumstances that constitute or
constituted a violation of any Environmental Law;

(b) no Group Member has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Loan Party have knowledge that any such notice is being threatened;

(c) Materials of Environmental Concern have not been released, transported,
generated, treated, stored or disposed of from the Properties in violation of,
or in a manner or to a location that is reasonably expected to give rise to
liability under, any Environmental Law;

 

-99-



--------------------------------------------------------------------------------

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Group Member, threatened, under any Environmental
Law to which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business;

(e) the Properties and all operations at the Properties are in compliance, and
(to the knowledge of the Group Members) have in the past been in compliance,
with all applicable Environmental Laws;

(f) to the knowledge of the Group Members, there are no past or present
conditions, events, circumstances, facts, or activities that would reasonably be
expected to give rise to any liability or other obligation for any Group Member
under any Environmental Laws;

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

3.14 Accuracy of Information, etc. No statement or information concerning any
Group Member or the Business contained in this Agreement, any other Loan
Document, the Confidential Information MemorandumLender Presentation or any
other document, certificate or statement furnished by or on behalf of any Loan
Party to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained, as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
MemorandumLender Presentation, as of the ClosingAmendment No. 4 Effective Date),
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not materially
misleading. The projections and pro forma financial information, taken as a
whole, contained in the materials referenced above are based upon good faith
estimates and assumptions believed by management of the Company Borrower to be
reasonable at the time made and as of the Closing Date (with respect to such
projections and pro forma financial information delivered prior to the Closing
Date), it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact, forecasts and projections
are subject to uncertainties and contingencies, actual results during the period
or periods covered by such financial information may differ from the projected
results set forth therein by a material amount and no assurance can be given
that any forecast or projections will be realized.

3.15 Security Documents.

(a) Each of the Security Documents is effective to create or record in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of (i) the Capital Stock described in the Security
Agreement that are securities represented by stock certificates or otherwise
constituting certificated securities within the meaning of Section 8-102(a)(15)
of the New York UCC or the corresponding code or statute of any other applicable
jurisdiction, when certificates representing such Capital Stock are delivered to
the Administrative Agent, and (ii) in the case of the other Collateral not
described in clause (i) constituting personal property described in the Security
Agreement, when financing statements and other filings, agreements and actions
specified on Schedule 3.15(a) in appropriate form are executed and delivered,
performed or filed in the offices specified on Schedule 3.15(a), as the case may
be, the Administrative Agent, for the benefit of the Secured Parties, shall have
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, in each case prior and superior in right to any
other Person (except, in the

 

-100-



--------------------------------------------------------------------------------

case of Permitted Priority Liens). Other than as set forth on Schedule 3.15(a),
as of the Closing Date, none of the Capital Stock of the Borrower or Company
Subsidiary Guarantor that is a limited liability company or partnership is a
Certificated Security (as defined in the Security Agreement).

(b) Each of the Mortgages delivered on or after the Closing Date is, or upon
execution and recording will be, effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the recording offices for the
applicable jurisdictions in which the Mortgaged Properties are located, each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person other than holders of Permitted Priority Liens. Schedule 1.1C lists, as
of the Closing Date, each Material Property located in the United States and
held by any Loan Party.

3.16 Solvency. As of the Closing Date, the Group Members, on a consolidated
basis, after giving effect to the Transactions and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
and the other transactions contemplated hereby and thereby, will be and will
continue to be, Solvent.

3.17 Patriot Act; FCPA; OFAC.

(a) To the extent applicable, each Loan Party and each Group Member is in
compliance, in all material respects, with the Patriot Act.

(b) The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents, to the extent acting
on behalf of the Borrower or its Subsidiaries, with applicable Sanctions and the
U.S. Foreign Corrupt Practices Act of 1977, as amended, and, to the knowledge of
the Borrower, other applicable anti-corruption laws, and the Borrower, Holdings,
their respective Subsidiaries and their respective officers, directors and
employees and, to the knowledge of the Borrower, their respective agents, are in
compliance with applicable Sanctions, the U.S. Foreign Corrupt Practices Act of
1977, as amended, and, to the knowledge of the Borrower, other applicable
anti-corruption laws, in all material respects. None of (a) the Borrower, any
Restricted Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent, affiliate or
other representative of the Borrower or any Subsidiary is a Sanctioned Person,
nor is the Borrower or any Subsidiary located, organized or resident in a
Sanctioned Country. No use of proceeds of the Loan by the Borrower, its
Restricted Subsidiaries and their respective directors, officers, employees and
agents will violate applicable Sanctions, the U.S. Foreign Corrupt Practices Act
of 1977, as amended, or to the knowledge of the Borrower, any other applicable
anti-corruption laws.

3.18 Status as Senior Indebtedness. The Obligations under the Facilities
constitute “senior debt,” “senior indebtedness,” “guarantor senior debt,”
“senior secured financing” and “designated senior indebtedness” (or any
comparable term) for all Indebtedness (if any) that is subordinated in right of
payment to the Obligations.

Notwithstanding anything herein or in any other Loan Document to the contrary,
no officer of any Group Member shall have any personal liability in connection
with the representations and warranties and other certifications in this
Agreement or any other Loan Document.

 

-101-



--------------------------------------------------------------------------------

SECTION 4 CONDITIONS PRECEDENT

4.1 Conditions to Closing Date. The agreement of each Lender to make the Loan to
be made by it under this Agreement on the Closing Date is subject to the
satisfaction, prior to or concurrently with the making of such Loan on the
Closing Date, of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received:

(i) this Agreement, executed and delivered by the Borrower, each Guarantor and
each Person listed on Schedule 1.1A;

(ii) the Security Agreement, executed and delivered by the Borrower and the
Guarantors;

(iii) the ABL-Term Intercreditor Agreement, executed and delivered by the
Borrower, the Guarantors, the Administrative Agent and the ABL Agent;

(iv) [reserved];

(v) [reserved];

(vi) the Intellectual Property Security Agreements, executed and delivered by
each applicable Loan Party;

(vii) each other Security Document, executed and delivered by each applicable
Loan Party;

(viii) each Note, executed by the Borrower in favor of each Lender requesting
the same;

(ix) [reserved];

(x) [reserved];

(xi) [reserved]; and

(xii) a Borrowing Request, executed and delivered by the Company Borrower and/or
Tower Borrower.

(b) ABL Documents. The ABL Documents shall be in full force and effect.

(c) Existing Debt Release/Repayment. The Existing Debt Release/Repayment shall
have been or, substantially concurrently with the borrowing of the Loans shall
be, consummated, and after giving effect to the Transactions, the Group Members
shall have outstanding no Indebtedness other than (i) the Loans,
(ii) Indebtedness in respect of the ABL Credit Agreement and (iii) Indebtedness
permitted to be outstanding under Section 6.1(b)(iii) of this Agreement.

(d) Financial Statements. The Lenders shall have received (a) audited balance
sheets for the fiscal years ended December 31, 2013 and December 31, 2012 and
related statements of income and comprehensive income and statements of cash
flows related to the Company Borrower for the fiscal years ended December 31,
2013, December 31, 2012 and December 31, 2011 and (b) unaudited balance sheets

 

-102-



--------------------------------------------------------------------------------

and related statements of income and comprehensive income and statement of cash
flows related to the Company Borrower for the fiscal quarter ended June 28,
2014.

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Closing Date, and all expenses required
to be paid on the Closing Date for which reasonably detailed invoices have been
presented (including the reasonable, fees and expenses of legal counsel to the
Administrative Agent) to the Company Borrower at least three Business Days prior
to the Closing Date.

(f) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, in form and substance reasonably
acceptable to the Administrative Agent, with appropriate insertions and
attachments, including certified organizational authorizations, incumbency
certifications, the certificate of incorporation or other similar Organizational
Document of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and bylaws or other similar
Organizational Document of each Loan Party certified by a Responsible Officer as
being in full force and effect on the Closing Date and (ii) a good standing
certificate (long form, to the extent available) for each Loan Party from its
jurisdiction of organization.

(g) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Fried, Frank, Harris, Shriver & Jacobson, LLP, special counsel
to the Loan Parties, and executed legal opinions of each local counsel to the
Loan Parties set forth on Schedule 4.1(h), each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent.

(h) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock (to
the extent certificated) pledged pursuant to the Security Agreement, the Onex
Pledge Agreement and the Canadian Pledge Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof, and (ii) each promissory note (if any) required
to be pledged to the Administrative Agent pursuant to the Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

(i) Filings, Registrations and Recordings. Each document (including any UCC
financing statement) required by the Security Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than Permitted
Priority Liens), shall have been executed and delivered to the Administrative
Agent in proper form for filing, registration or recordation.

(j) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate, which demonstrates that the Group Members, on a
consolidated basis, are and, after giving effect to the Transactions and the
other transactions contemplated hereby, will be, Solvent.

(k) Patriot Act. The Administrative Agent and the Lenders (to the extent
reasonably requested in writing at least 10 days prior to the Closing Date)
shall have received, at least three Business Days prior to the Closing Date, all
documentation and other information that the Administrative Agent reasonably
determines to be required by Governmental Authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including the
Patriot Act.

 

-103-



--------------------------------------------------------------------------------

(l) Representations and Warranties. The representations and warranties set forth
in Section 3 shall be true and correct in all material respects (or, if already
qualified by “materiality,” “Material Adverse Effect” or similar phrases, in all
respects (after giving effect to such qualification)) on and as of the Closing
Date (except those representations and warranties that address matters only as
of a particular date or only with respect to a specific period of time which
need only to be true and accurate as of such date).

(m) No Material Adverse Effect. Since December 31, 2013, there shall not have
been any event, occurrence or development that has had, or would be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.

(n) Insurance Certificates. The Administrative Agent shall have received
insurance certificates satisfying the requirements of Section 4.2(b) of the
Security Agreement.

(o) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower confirming satisfaction of
the conditions set forth in Section 4.2(a) and (b).

(p) Perfection Certificate. The Administrative Agent shall have received a
Perfection Certificate in form reasonably acceptable to it as well as UCC, tax,
judgment lien and intellectual property lien searches reasonably requested by
the Administrative Agent.

4.2 Conditions to Each Borrowing Date. The agreement of each Lender to make any
extension of credit requested to be made by it on any date (other than its
initial extension of credit on the Closing Date or any Incremental Loan) is
subject to the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (except where such representations and
warranties are already qualified by materiality, in which case such
representation and warranty shall be accurate in all respects) on and as of such
date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except where such representations and warranties are already
qualified by materiality, in which case such representation and warranty shall
be accurate in all respects) as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date or after giving effect to the extensions of
credit requested to be made on the Closing Date.

SECTION 5 AFFIRMATIVE COVENANTS

Holdings and the Company Borrower hereby jointly and severally agree that, until
all Commitments have been terminated and the principal of and interest on each
Loan, and all fees and all other expenses or amounts payable under any Loan
Document shall have been paid in full (other than contingent indemnification
obligations for which no claim has been made), each of Holdings and the Company
Borrower shall, and shall cause each if its Restricted Subsidiaries to:

5.1 Financial Statements. Furnish to the Administrative Agent (who shall
promptly furnish to each Lender):

(a) as soon as available, but in any event within 90 days after the last day of
each fiscal year of the Company Borrower ending thereafter, a copy of the
audited consolidated balance sheet of the

 

-104-



--------------------------------------------------------------------------------

Company Borrower and its consolidated Subsidiaries as at the end of such year
and the related audited consolidated statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year and accompanied by an opinion of PricewaterhouseCoopers LLP or
other independent certified public accountants of recognized national standing,
which opinion shall not be subject to qualification as to scope or contain any
“going concern” qualification or exception other than with respect to or
resulting from (i) the maturity of any Indebtedness under this Agreement or, the
ABL Credit Agreement or the Senior Notes or (ii) any potential inability to
satisfy any financial covenant under any agreement governing any Indebtedness on
a future date or for a future period (provided that delivery within the time
periods specified above of copies of the Annual Report on Form 10-K of the
Company Borrower (or any direct or indirect parent company thereof) filed with
the SEC shall be deemed to satisfy the requirements of this Section 5.1(a)); and

(b) as soon as available, but in any event within 45 days after the last day of
the first three fiscal quarters of each fiscal year of the Company Borrower, the
unaudited consolidated balance sheet of the Company Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous fiscal
quarter of the previous year, certified by a Responsible Officer as fairly
stating in all material respects the financial position of the Company Borrower
and its consolidated Subsidiaries in accordance with GAAP for the period covered
thereby (subject to normal year-end audit adjustments and the absence of
footnotes) (provided that delivery within the time periods specified above of
copies of the Quarterly Report on Form 10-Q of the Company Borrower (or any
direct or indirect parent company thereof) filed with the SEC shall be deemed to
satisfy the requirements of this Section 5.1(b)).

Notwithstanding the foregoing, the delivery by the Company Borrower of all such
financial statements and related deliverables required pursuant to clauses
(a) and (b) above of Holdings (or any direct or indirect parent company thereof)
and its consolidated Subsidiaries (and not the Company Borrower and its
consolidated Subsidiaries), whether or not such filings are filed with the SEC,
shall be deemed to satisfy the requirements of Sections 5.1(a) and (b). All such
financial statements shall be complete and correct in all material respects and
shall be prepared in reasonable detail and (except as otherwise provided below)
in accordance with GAAP applied consistently (except to the extent any such
inconsistent application of GAAP has been approved by such accountants (in the
case of clause (a) above) or officer (in the case of clause (b) above), as the
case may be, and disclosed in reasonable detail therein) throughout the periods
reflected therein and with prior periods.

5.2 Certificates; Other Information. Furnish to the Administrative Agent (who
shall promptly furnish to each Lender) or, in the case of clause (g), to the
relevant Lender:

(a) promptly upon the request of the Administrative Agent, in connection with
the delivery of any financial statements or other information pursuant to
Section 5.1 or this Section 5.2, confirmation of whether such statements or
information contains any Private Lender Information. The Borrower and each
Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to the Borrower, Holdings, their respective Subsidiaries or their
securities) and, if documents or notices required to be delivered pursuant to
Section 5.1 or this Section 5.2 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that the Company
Borrower has indicated contains Private Lender Information shall not be posted
on that portion of the Platform designated for such public-side Lenders,
provided that if the Company Borrower has not indicated whether a document or
notice delivered pursuant to Section 5.1 or this Section 5.2 contains Private
Lender Information, the Administrative Agent reserves the right to post such
document

 

-105-



--------------------------------------------------------------------------------

or notice solely on that portion of the Platform designated for Lenders who wish
to receive material nonpublic information with respect to the Borrower,
Holdings, their respective Subsidiaries or their securities;

(b) concurrently with the delivery of the financial statements referred to in
Section 5.1(a), a report of the accounting firm opining on or certifying such
financial statements stating that in the course of its regular audit of the
financial statements of the Company Borrower and its consolidated Subsidiaries
(or of Holdings (or any direct or indirect parent company thereof) and its
consolidated SubsidariesSubsidiaries, as the case may be), which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge that any Default insofar as it relates to
financial or accounting matters has occurred or, if in the opinion of such
accounting firm such a Default has occurred, specifying the nature and extent
thereof;

(c) concurrently with thenot later than five (5) Business Days after any
delivery of any financial statements pursuant to Section 5.1, (i) a certificate
of a Responsible Officer stating that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate, (ii) (x) with respect to each annual financial statement commencing
with the fiscal year of the Company Borrower (or Holdings or any direct or
indirect parent company thereof, as the case may be) ending December 31,
2017,2018 and only to the extent the Borrower would be required to prepay the
Loans pursuant to Section 2.6(b), the amount, if any, of Excess Cash Flow for
such fiscal year together with the calculation thereof in reasonable detail),
and (y) to the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
and a list of any registered intellectual property acquired or developed by any
Loan Party since the date of the most recent report delivered pursuant to this
clause (y) (or, in the case of the first such report so delivered, since the
Closing Date), (iii) certifying a list of names of all Immaterial Subsidiaries,
that each Subsidiary set forth on such list individually qualifies as an
Immaterial Subsidiary and that all such Subsidiaries in the aggregate do not
exceed the limitation set forth in clause (ii) of the definition of the term
“Immaterial Subsidiary”, (iv) certifying a list of names of all Unrestricted
Subsidiaries and that each Subsidiary set forth on such list individually
qualifies as an Unrestricted Subsidiary and (v) a Compliance Certificate as
contemplated by the definition of Applicable Margin;

(d) as soon as available, but in any event within 90 days after the last day of
each fiscal year of the Company Borrower (commencing with the fiscal year ending
on or about December 31, 2015), a detailed consolidated budget for the following
fiscal year (including (i) projected consolidated quarterly income statements
and (ii) projected consolidated annual balance sheets of the Company Borrower
(or Holdings or any direct or indirect parent company thereof, as the case may
be) and its consolidated Subsidiaries, the related consolidated statements of
projected cash flow and projected changes in financial position and projected
income) (collectively, the “Projections”), which Projections shall be based on
reasonable estimates, information and assumptions that are reasonable at the
time in light of the circumstances then existing, it being understood that
projections are subject to uncertainties and there is no assurance that any
projections will be realized;[reserved];

(e) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 5.1(a) and (b) above, a narrative discussion
and analysis of the financial condition and results of operations of the Company
Borrower (or Holdings or any direct or indirect parent company thereof, as the
case may be) and its Restricted Subsidiaries for such fiscal quarter or fiscal
year, as applicable, and for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter (or for the entire such fiscal
year most recently ended in the case of such discussion and analysis given after
the end of such fiscal year), as compared to the comparable periods of the
previous year (provided that delivery within the time periods specified above of
copies of the Quarterly Report on Form

 

-106-



--------------------------------------------------------------------------------

10-Q and Annual Report on Form 10-K, as applicable, of the Company Borrower (or
any direct or indirect parent company thereof) filed with the SEC shall be
deemed to satisfy the requirements of this Section 5.2(e));

(f) promptly, copies of all financial statements and reports that the Company
Borrower sends generally to the holders of any class of its debt securities or
public equity securities, acting in such capacity, and, within five days after
the same are filed, copies of all financial statements and reports that the
Company Borrower may make to, or file with, the SEC (other than the items
referred to in Sections 5.1(a), 5.1(b) and 5.2(e));

(g) promptly following any Lender’’s request therefor, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable ““know your customer”” and anti-money
laundering or terrorist financing rules and regulations, including the Patriot
Act; and

(h) as promptly as reasonably practicable from time to time following the
Administrative Agent’s request therefor, such other information regarding the
operations, business affairs and financial condition of any Group Member, or
compliance with the terms of any Loan Document, as the Administrative Agent may
reasonably request.

5.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its Tax obligations of
whatever nature, except (i) where the failure to do so could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(ii) where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member.

5.4 Maintenance of Existence; Compliance with Law. (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
all rights, privileges and franchises, in each case necessary or desirable in
the normal conduct of its business, except, in each case, as otherwise permitted
by Section 6.7 or by the Security Agreement and except, in the case of clause
(ii) above, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; (b) comply with all Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(c) comply with all Governmental Approvals except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

5.5 Maintenance of Property; Insurance. (a) Keep all property (other than
Intellectual Property) useful and necessary in its business in good working
order and condition, ordinary wear and tear and casualty and condemnation
excepted, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (b) maintain all the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect and (c) maintain with insurance companies that the Company Borrower
believes (in the good faith judgment of the management of the Company Borrower)
are financially sound and responsible at the time the relevant coverage is
placed or renewed insurance in at least such amounts (after giving effect to any
self-insurance which the Company Borrower believes (in the good faith judgment
of management of the Company Borrower) is reasonable and prudent in light of the
size and nature of its business) and against at least such risks (and with such
risk retentions) as the Company Borrower believes (in the good faith judgment of
management of the Company Borrower) is reasonable and prudent in light of the
size and nature of its

 

-107-



--------------------------------------------------------------------------------

business. The Administrative Agent shall be named as an additional insured or
loss payee, as applicable, in respect of all applicable insurance.

If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, then the Company Borrower shall,
or shall cause the applicable Loan Party to (a) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (b) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.

In connection with any amendment to this Agreement pursuant to which any
increase, extension, or renewal of Loans is contemplated, the Company Borrower
shall cause to be delivered to the Administrative Agent for any Mortgaged
Property (if any), a completed “life of the loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to such Mortgaged
Property, duly executed and acknowledged by the appropriate Loan Parties, and
evidence of flood insurance (to the extent required by the preceding paragraph),
as applicable, in each case in form and substance reasonably acceptable to the
Administrative Agent.

5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which entries full, true and correct in all
material respects in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities and (b) permit, at the
Borrower’s expense, representatives of the Administrative Agent to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time during normal business hours, upon
reasonable prior written notice, and as often as may reasonably be desired and
to discuss the business, operations, properties and financial and other
condition of the Company Group Members with officers and employees of the
Company Group Members and with their independent certified public accountants;
provided that (i) in no event shall there be more than one such visit for the
Administrative Agent and its representatives as a group per calendar year except
during the continuance of an Event of Default and (ii) the Company Borrower
shall have the right to be present during any discussions with accountants.

5.7 Notices. Promptly give notice to the Administrative Agent (who shall
promptly furnish to each Lender) of:

(a) the occurrence of any Default or Event of Default;

(b) the following events, promptly and in any event within 30 days after the
Company Borrower knows or has reason to know thereof: (i) the occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan in a material amount, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan that would result in the imposition of
a material withdrawal liability, or (ii) the institution of proceedings or the
taking of any other action by the PBGC or the Company Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination (in other than a “standard termination” as defined in ERISA),
Reorganization or Insolvency of, any Plan; and

(c) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

-108-



--------------------------------------------------------------------------------

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer of the Company Borrower setting forth details of the
occurrence referred to therein and stating what action the relevant Group Member
proposes to take with respect thereto.

5.8 Environmental Laws.

(a) Comply with, and take commercially reasonably action to ensure compliance by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and take commercially reasonably action to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, and in
the event that any Group Member shall fail timely to commence or cause to be
commenced or fail diligently to prosecute to completion such actions, or contest
such requirement in good faith as provided herein, allow the Administrative
Agent (at its election) to cause such actions to be performed, and promptly pay
all costs and expenses (including attorneys’ and consultants’ fees, charges and
disbursements) thereof or incurred by the Administrative Agent in connection
therewith.

5.9 Additional Collateral, etc.

(a) With respect to any property (to the extent included in the definition of
Collateral) acquired at any time after the Closing Date by any Loan Party (or
any Group Member required to become a Loan Party pursuant to the terms of the
Loan Documents) (other than (x) any property described in paragraph (b), (c) or
(d) below and (y) any property subject to a Lien expressly permitted by clauses
(6)(A), (8), (9), (12), (16), (26), (29), (35) and (38) of the definition of
“Permitted Liens” to the extent and for so long as the obligations relating to
such Liens do not permit a Lien on such property in favor of the Secured
Parties) as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, within 90120 days (or such longer
period as the Administrative Agent shall reasonably agree) (i) execute and
deliver to the Administrative Agent such amendments to the Security Agreement or
such other documents as the Administrative Agent reasonably deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in such United States property and (ii) take all
actions reasonably necessary or advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected security interest (subject
to Permitted Liens) in such property, including the filing of UCC financing
statements in such jurisdictions as may be required by the Security Agreement or
by law or as may reasonably be requested by the Administrative Agent.

(b) Subject to the last sentence of this paragraph, with respect to any interest
in any Material Property either (i) owned at the Closing Date by any Loan Party
or (ii) acquired by any Loan Party (or any Group Member required to become a
Loan Party pursuant to the terms of the Loan Documents) after the Closing Date
(other than any such real property subject to a Lien expressly permitted by
clauses (8), (9) and (38) of the definition of “Permitted Liens” to the extent
and for so long as the obligations relating to such Liens do not permit a Lien
on such property in favor of the Secured Parties), within 90120 days (or such
longer period as the Administrative Agent shall reasonably agree, but (solely
with respect to any such real property acquired after the Closing Date that
constitutes Material Property) in no event prior to the date that is forty-five
(45) days after the Company Borrower has given notice of such acquisition to the

 

-109-



--------------------------------------------------------------------------------

Administrative Agent and in no event prior to the Company Borrower receiving
confirmation from the Administrative Agent that flood insurance due diligence
and compliance in accordance with Section 5.5 hereof has been completed (it
being understood that the applicable Loan Party’s obligation to grant a Mortgage
shall be extended for so long as is required for the Lenders to complete such
flood insurance due diligence and compliance)) of the Closing Date or the
acquisition of such Material Property, as applicable, (i) execute and deliver a
Mortgage, in favor of the Administrative Agent, for the benefit of the Secured
Parties, covering such interest in real property, (ii) if requested by the
Administrative Agent, provide the Lenders with a Title Policy as well as a
current ALTA survey thereof (or an existing ALTA survey (accompanied if
necessary by a “no-change” affidavit and/or other documents)) sufficient to
remove the survey exception from the Title Policy and to obtain survey coverage
in the Title Policy, together with a surveyor’s certificate in form reasonably
acceptable to the Administrative Agent; provided that with respect to the
Mortgaged Properties listed on Schedule 1.1B for which any Loan Party delivers
to the Administrative Agent a second lien priority Mortgage in lieu of a Title
Policy the applicable Loan Party shall cause to be delivered to the
Administrative Agent a current title search and PZR zoning report reasonably
acceptable to the Administrative Agent, (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
enforceability, due authorization, execution and delivery of any such Mortgage
and the Lien created thereby, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent, (iv) if
requested by the Administrative Agent, a completed “Life-of-Loan” Federal
Emergency Management Agency standard flood hazard determination with respect to
each Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Company Borrower),
(v) if requested by the Administrative Agent, with respect to any property
located in a special flood hazard area, provide a copy of, or a certificate as
to coverage and a declaration page relating to, the insurance policies required
by Section 5.5, each of which (a) shall be endorsed or otherwise amended to
include a lender’s loss payable endorsement, (b) shall identify the address of
each property located in a special flood hazard area, (c) shall indicate the
applicable flood zone designation, the flood insurance coverage and the
deductible relating thereto, (d) shall provide that the insurer will give the
Administrative Agent 45 days written notice of cancellation or non-renewal, and
(e) shall be otherwise in form and substance satisfactory to the Administrative
Agent and (vi) provide evidence reasonably satisfactory to the Administrative
Agent of payment by the Company Borrower of all Title Policy premiums, search
and examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the Title Policies and endorsements contemplated by
clause (ii) above. Notwithstanding the foregoing, no Loan Party (or any Group
Member required to become a Loan Party pursuant to the terms of the Loan
Documents) shall be required to provide a Mortgage with respect to any Excluded
Assets.

(c) With respect to (x) any new Subsidiary Guarantor created or acquired after
the Closing Date by any Group Member (which, for the purposes of this
Section 5.9(c), shall include any existing Group Member that ceases to be an
Excluded Domestic Subsidiary or a Non-Guarantor Subsidiary), within 90 or
(y) any Domestic Subsidiary that the Company Borrower, at its option, elects to
cause to become a Subsidiary Guarantor, within 120 days (or such longer period
as the Administrative Agent shall reasonably agree) after the date of such
creation or acquisition or election (i) execute and deliver to the
Administrative Agent such amendments to this Agreement and the Security
Agreement or other Security Documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary Guarantor that is owned by any Group Member,
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock (if any), together with undated stock powers, in blank, executed
and delivered by a duly authorized officer of the relevant Group Member,
(iii) cause such new Subsidiary Guarantor (a) to execute and deliver to the
Administrative Agent (x) a Guarantor

 

-110-



--------------------------------------------------------------------------------

Joinder Agreement or such comparable documentation requested by the
Administrative Agent to become a Subsidiary Guarantor, (y) a joinder agreement
to the Security Agreement, substantially in the form annexed thereto, (b) to
take such actions reasonably necessary or advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected security
interest in the Collateral described in the Security Agreement with respect to
such new Subsidiary Guarantor, including the filing of UCC financing statements
in such jurisdictions as may be required by the Security Agreement or by law or
as may be requested by the Administrative Agent, and (c) to deliver to the
Administrative Agent a certificate of such Subsidiary Guarantor, in form and
substance reasonably acceptable to the Administrative Agent, with appropriate
insertions and attachments, and (iv) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(d) With respect to any new Restricted Subsidiary which is directly owned by a
Borrower or a Guarantor and is a CFC Holdco or a Foreign Subsidiary that is a
CFC (in each case, other than an Immaterial Subsidiary), created or acquired
after the Closing Date by any Loan Party, within 90120 days (or such longer
period as the Administrative Agent shall reasonably agree) after the date of
such creation or acquisition (i) execute and deliver to the Administrative Agent
such amendments to the Security Agreement or other Security Documents and, to
the extent requested by the Administrative Agent, a security agreement
compatible with the laws of such Foreign Subsidiary’s jurisdiction in form and
substance reasonably satisfactory to the Administrative Agent, in each case, as
the Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest (subject to Permitted Priority Liens) in the Capital Stock of
such CFC Holdco or Foreign Subsidiary that is a CFC that is directly owned by
any such Loan Party (provided that in no event shall more than 65% of the total
outstanding Voting Stock of any such CFC Holdco or Foreign Subsidiary that is a
CFC be required to be so pledged), (ii) deliver to the Administrative Agent the
certificates (if any) representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, and take such other action as may be necessary or, in
the reasonable opinion of the Administrative Agent, desirable to perfect the
Administrative Agent’s security interest therein, and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent; provided that in the event the stamp, excise or similar taxes of any
jurisdiction applicable to the pledge of Capital Stock of any Foreign Subsidiary
organized in such jurisdiction are excessive in relation to customary practices
or the benefit afforded to the Secured Parties from such pledge and the
compliance with the provisions of this Section 5.9(d) would result in the
imposition of such stamp, excise or similar taxes on the Borrower and its
Restricted Subsidiaries, the Administrative Agent may elect not to require the
Loan Parties to pledge such Capital Stock of any such Foreign Subsidiary or not
to require such pledge to be recorded or registered in any applicable
jurisdiction, or may defer such requirement to such date or time as the
Administrative Agent may determine.

(e) With respect to any new Non-Guarantor Subsidiary created or acquired after
the Closing Date by any Loan Party (but excluding any such Subsidiary the
Capital Stock of which constitutes an Excluded Asset or that is a CFC Holdco or
a Foreign Subsidiary that is a CFC), within 90120 days (or such longer period as
the Administrative Agent shall reasonably agree) after the date of such creation
or acquisition (i) execute and deliver to the Administrative Agent such
amendments to this Agreement and the Security Agreement as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected security interest (subject to
Permitted Priority Liens) in the Capital Stock of such Non-Guarantor Subsidiary
that is owned by any Loan Party, (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock (if any), together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the

 

-111-



--------------------------------------------------------------------------------

relevant Group Member and (iii) cause such new Subsidiary Guarantor to deliver
to the Administrative Agent a certificate of such Subsidiary Guarantor, in form
and substance reasonably acceptable to the Administrative Agent, with
appropriate insertions and attachments.

(f) Notwithstanding anything to the contrary in this Agreement (i) no actions in
any jurisdiction outside the United States shall be required in order to create
any security interests in assets located or titled outside of the United States,
or to perfect any security interests in such assets, including any intellectual
property registered or applied-for in any jurisdiction outside the United States
(it being understood that there shall be no security agreements or pledge
agreements governed under the laws of any jurisdiction outside the United
States) and (ii) in no event shall control agreements or perfection by control
or similar arrangements be required with respect to any Collateral (including
deposit or securities accounts), other than in respect of (x) certificated
equity interests in the Borrower and its Restricted Subsidiaries otherwise
required to be pledged pursuant to the terms of any Loan Document and (y) each
intercompany note and promissory note (if any) required to be pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof; provided that, to the extent any deposit and securities
accounts are under the control of the ABL Agent at any time pursuant to the
terms of the ABL-Term Intercreditor Agreement, the ABL Agent shall act as agent
and gratuitous bailee for the Administrative Agent for the purpose of perfecting
the Administrative Agent’s Liens in such deposit and securities accounts.

5.10 Credit Ratings. Use commercially reasonable efforts to maintain at all
times a credit rating by each of S&P and Moody’s in respect of the Facilities
provided for under this Agreement and a corporate rating by S&P and a corporate
family rating by Moody’s for the Company Borrower (it being understood that
there shall be no requirement to maintain any specific credit rating).

5.11 Further Assurances. At any time or from time to time upon the reasonable
request of the Administrative Agent, at the expense of the Borrower, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent may reasonably request in order to effect
fully the purposes of the Loan Documents. In furtherance and not in limitation
of the foregoing, the Loan Parties shall take such actions as the Administrative
Agent may reasonably request from time to time (including the execution and
delivery of guaranties, security agreements, pledge agreements, mortgages, deeds
of trust, landlord’s consents and estoppels, stock powers, financing statements
and other documents, the filing or recording of any of the foregoing, obtaining
of title insurance with respect to any of the foregoing that relates to an
interest in real property, and the delivery of stock certificates and other
collateral with respect to which perfection is obtained by possession, in each
case to the extent required by the applicable Security Documents) to ensure that
the Obligations are guaranteed by the Guarantors, on a first priority basis
(subject to Permitted Priority Liens) and are secured by substantially all of
the assets (other than those assets specifically excluded by the terms of this
Agreement and the other Loan Documents) of the Loan Parties.

5.12 Designation of Unrestricted Subsidiaries. The Borrower may at any time
after the Closing Date designate any Restricted Subsidiary of Holdings as an
Unrestricted Subsidiary and subsequently re-designate any Unrestricted
Subsidiary as a Restricted Subsidiary, so long as (i) after giving effect
thereto, on a Pro Forma Basis as of the most recently completed period of four
consecutive fiscal quarters for which the financial statements and certificates
required by Section 5.1(a) or (b), as the case may be, have been or were
required to have been delivered, the Company Borrower would have been able to
Incur $1.00 of additional Indebtedness under Section 6.1(a) and (ii) no Default
or Event of Default has occurred and is continuing or would result therefrom.
The designation of any Restricted Subsidiary as an Unrestricted Subsidiary after
the Closing Date shall constitute an Investment by the applicable Loan Party or
Restricted Subsidiary therein at the date of designation in an amount equal to
the fair market value of the

 

-112-



--------------------------------------------------------------------------------

applicable Loan Party’s or Restricted Subsidiary’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (x) the incurrence at the time of designation of Indebtedness or
Liens of such Subsidiary existing at such time, and (y) a return on any
Investment by the applicable Loan Party or Restricted Subsidiary in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of such Loan Party’s or Restricted
Subsidiary’s Investment in such Subsidiary. For the avoidance of doubt, the
Borrower shall not be permitted to be an Unrestricted Subsidiary.

5.13 ERISA. Cause each Commonly Controlled Entity to maintain all Plans that are
presently in existence or may, from time to time, come into existence, in
compliance with the terms of any such Plan, ERISA, the Code and all other
applicable laws, except to the extent the failure to do so could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

5.14 Use of Proceeds. The proceeds of the Loans made on the Closing Date were
used to consummate the Transactions. The proceeds of Term B-1 Loans made on the
Amendment No. 1 Effective Date were used to consummate the Amendment No. 1
Transactions. The proceeds of Term B-2 Loans made on the Amendment No. 2 Funding
Date were used to consummate the Amendment No. 2 Transactions. The proceeds of
Term B-3 Loans made on the Amendment No. 2 Funding Date were used to consummate
the Amendment No. 3 Transactions. The proceeds of Term B-34 Loans made on the
Amendment No. 34 Effective Date shall be used to consummate the Amendment No. 34
Transactions. The proceeds of the Incremental Loans shall be used for working
capital and general corporate purposes of the Group Members. The proceeds of the
Other Loans shall be used as provided in Section 2.20.

5.15 [Reserved].

5.16 [Reserved].

5.17 Quarterly Conference Calls. The Company Borrower shall use its commercially
reasonable efforts to participate in one conference call each fiscal quarter
with the Administrative Agent and the Lenders within 10 Business Days of the
date on which financial statements are delivered pursuant to Section 5.1(a) or
(b), as applicable.

5.17 5.18 Post-Closing Actions. The Company Borrower agrees that it will, or
will cause its relevant Subsidiaries to, complete each of the actions described
below as soon as commercially reasonable and by no later than the date set forth
below with respect to such action or such later date as the Administrative Agent
may reasonably agree:

(a) The Company Borrower shall deliver to the Administrative Agent within 10
days after the Closing Date (or such later period agreed to by the
Administrative Agent in its sole discretion), in respect of each Loan Party,
evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the secured parties, as
an additional insured or loss payee, as the case may be, under all applicable
insurance policies.

SECTION 6 NEGATIVE COVENANTS

Holdings and the Company Borrower hereby jointly and severally agree that, until
all Commitments have been terminated and the principal of and interest on each
Loan and all fees and all other expenses or amounts payable under any Loan
Document shall have been paid in full (other than contingent indemnification
obligations for which no claim has been made), each of Holdings and the Company
Borrower shall, and shall cause its Restricted Subsidiaries to comply with this
Section 6.

 

-113-



--------------------------------------------------------------------------------

6.1 Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock.

(a) The Company Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and (ii) the
Company Borrower shall not permit any of its Restricted Subsidiaries to issue
any shares of Preferred Stock; provided, however, that the Company Borrower and
any of its Restricted Subsidiaries may Incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock and the Company Borrower and
any of its Restricted Subsidiaries may issue shares of Preferred Stock, in each
case if the Fixed Charge Coverage Ratio of the Company Borrower and its
Restricted Subsidiaries for the most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such additional Indebtedness is Incurred or such Disqualified
Stock or Preferred Stock is issued would have been at least 2.00 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been Incurred, or the
Disqualified Stock or Preferred Stock had been issued, as the case may be, and
the application of proceeds therefrom had occurred at the beginning of such
four-quarter period; provided, further, that the amount of Indebtedness that may
be Incurred and Disqualified Stock or Preferred Stock that may be issued
pursuant to this clause (a) by Restricted Subsidiaries that are not Guarantors
of the Loans and Obligations, takenhowever, that, on a pro forma basis, together
with all other Indebtedness Incurred and Disqualified Stock and Preferred Stock
issued pursuant to this proviso to this clause (a), shall not exceed the greater
of $25,000,000any amounts Incurred or issued, as applicable, and outstanding by
Restricted Subsidiaries that are not Guarantors pursuant to Section 6.1(b)(xiv)
and Section 6.1(b)(xxiii), no more than the greater of $175,000,000 and
1.105.00% of Total Assets (at the time suchof Indebtedness is Incurred),
Disqualified Stock or Preferred Stock at any one time outstanding. and incurred
or issued, as applicable, pursuant to this clause (xxiii) shall be incurred by
Restricted Subsidiaries that are not Guarantors;

(b) The limitations set forth in Section 6.1(a) shall not apply to (such
Indebtedness, and any Indebtedness permitted to be Incurred pursuant to
Section 6.1(a), “Permitted Debt”):

(i) Indebtedness Incurred pursuant to this Agreement and any other Loan
Document;

(ii) Indebtedness Incurred pursuant to the ABL Documents; provided, that the
aggregate amount of Indebtedness permitted under this clause (ii) shall not
exceed an amount equal to the greater of (a) $400,000,000 and (b) the sum of
(w) 9085% of the book value of the accounts receivable of the borrowers under
the ABL Documents, (x) the lesser of (I) 90% of the net orderly
liquidationCompany Borrower and its Restricted Subsidiaries, (x) 80% of the book
value of the inventory of the borrowers under the ABL Documents and (II) 75% of
the value (calculated at the lower of cost or market value) of the inventory of
the borrowers under the ABL Documents, (y) 85Company Borrower and its Restricted
Subsidiaries, and (y) 50% of the net orderly liquidationbook value of the
equipment of the borrowers under the ABL Documents that constitutes ABL Priority
Collateral and (z) 60% of the fair market value of the real property of the
borrowers under the ABL Documents that constitutes ABL Priority
CollateralCompany Borrower and its Restricted Subsidiaries (such clauses (b)(w),
(x), and (y) and (z), collectively, the “Borrowing Base”); provided, that the
aggregate amount attributable to the Borrowing Base from clauses (b)(y) and
(z) above cannot exceed 15% of the Borrowing Base;

(iii) Indebtedness existing on the ClosingAmendment No. 4 Effective Date (other
than Indebtedness described in clauses (i) and (ii) of this Section 6.1(b));
provided, that any

 

-114-



--------------------------------------------------------------------------------

Indebtedness in excess of $7,500,00020,000,000 (other than any intercompany
Indebtedness) shall be set forth on Schedule 6.1;

(iv) Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt;

(v) Permitted Unsecured Refinancing Debt;

(vi) Indebtedness not to exceed (I) an amount equal to the sum of (a) an
unlimited amount at any time so long as the Total Net First Lien Leverage Ratio
on a Pro Forma Basis (but without giving effect to the cash proceeds remaining
on the balance sheet of such Indebtedness) as of the most recently completed
period of four consecutive fiscal quarters for which the financial statements
and certificates required by Section 5.1(a) or (b), as the case may be, have
been or were required to have been delivered (calculated assuming that such
Indebtedness is fully drawn throughout such period) does not exceed 4.35 to 1.00
(without giving effect to any contemporaneous borrowing under clause (c) below),
plus (b) the amount of all prior voluntary prepayments of the Loans, Incremental
Loans and Indebtedness incurred pursuant to this Section 6.1(b)(vi)(I) that is
secured by the Collateral on a pari passu basis with the Obligations prior to
such time (less, in the case of this clause (b), the aggregate principal amount
of Indebtedness Incurred under Section 2.19(a)(i)(y) or
Section 6.1(b)(vi)(II)(b)), plus (c) $285,000,000the greater of (I) $450,000,000
and (II) Consolidated EBITDA for the most recently completed period of four
consecutive fiscal quarters for which the financial statements and certificates
required by Section 5.1(a) or (b), as the case may be, have been or were
required to have been delivered does not exceed, calculated on a Pro Forma Basis
(less, in the case of this clause (c), the aggregate principal amount of
Indebtedness Incurred under Section 2.19(a)(i)(z) or Section 6.1(b)(vi)(II)(c));
provided that the Borrower may incur such Indebtedness under any of clause (a),
(b), or (c) above in such order as it may elect in its sole discretion and (II)
an amount equal to the sum of (a) an unlimited amount at any time so long as the
Total Net Secured Leverage Ratio on a Pro Forma Basis (but without giving effect
to the cash proceeds remaining on the balance sheet of such Indebtedness) as of
the most recently completed period of four consecutive fiscal quarters for which
the financial statements and certificates required by Section 5.1(a) or (b), as
the case may be, have been or were required to have been delivered (calculated
assuming that such Indebtedness is fully drawn throughout such period) does not
exceed 5.35 to 1.00, plus (b) the amount of all prior voluntary prepayments of
any Indebtedness incurred pursuant to this Section 6.1(b)(vi)(II) that is
secured by the Collateral on a junior lien basis to the Obligations prior to
such time, plus (c) $285,000,000the greater of (I) $450,000,000 and (II)
Consolidated EBITDA for the most recently completed period of four consecutive
fiscal quarters for which the financial statements and certificates required by
Section 5.1(a) or (b), as the case may be, have been or were required to have
been delivered does not exceed, calculated on a Pro Forma Basis (less, in the
case of this clause (c), the aggregate principal amount of Indebtedness Incurred
under Section 2.19(a)(i)(z) or Section 6.1(b)(vi)(I)(c)); provided that the
Borrower may incur such Indebtedness under any of clause (a), (b), or (c) above
in such order as it may elect in its sole discretion; provided, further, that
the Borrower may redesignate any such Indebtedness originally designated as
Incurred pursuant to Section 6.1(b)(vi)(I)(c) or Section 6.1(b)(vi)(II)(c) if,
at the time of such redesignation, the Borrower would be permitted to incur
under Section 6.1(b)(vi)(I)(a) or Section 6.1(b)(vi)(II)(a), respectively, the
aggregate principal amount of Indebtedness being so redesignated (for purposes
of clarity, with any such redesignation having the effect of increasing the
Borrower’s ability to incur indebtedness under Section 6.1(b)(vi)(I)(c) or
Section 6.1(b)(vi)(II)(c) as of the date of such redesignation by the amount of
such Indebtedness so redesignated); provided further, that the amount of
Indebtedness that may be Incurred and Disqualified Stock or Preferred Stock that
may be issued pursuant to this

 

-115-



--------------------------------------------------------------------------------

clause (vi) by Restricted Subsidiaries that are Non-Guarantor Subsidiaries,
taken together with all other Indebtedness Incurred and Disqualified Stock and
Preferred Stock issued pursuant to this proviso to this clause (vi), shall not
exceed the greater of $25,000,000100,000,000 and 1.103.50% of Total Assets (at
the time such Indebtedness is Incurred) at any one time outstanding; provided,
further, that the Applicable Requirements shall have been satisfied; provided,
further, that no Indebtedness under this clause (vi) may be Incurred at any time
that a Default or Event of Default (or, in connection with a Limited Condition
Transaction, no Default or Event of Default under Section 8.1(a) or 8.1(f) has
occurred and is continuing; provided, further, that, any Indebtedness in the
form of loans Incurred under clause (vi)(I) thaton or prior to the date that is
six (6) months after the Amendment No. 4 Effective Date (other than Indebtedness
in an aggregate principal amount that does not exceed $50,000,000) that (a) is
incurred pursuant to Section 6.1(b)(vi)(I)(a) or Section 6.1(b)(vi)(II)(a)
(excluding any Indebtedness redesignated thereunder), (b) ranks equal in right
of payment with the Term B-4 Loans and is secured by the Collateral on a pari
passu basis with the Obligations, (c) is broadly syndicated, (d) is scheduled to
mature prior to the date that is twelve (12) months after the Maturity Date and
(e) is denominated in U.S. Dollars shall be subject to Section 2.19(a)(vii),
mutatis mutandis;

(vii) Indebtedness (including Capitalized Lease Obligations, mortgage financings
or purchase money obligations) Incurred by the Company Borrower or any of its
Restricted Subsidiaries, Disqualified Stock issued by the Company Borrower or
any of its Restricted Subsidiaries and Preferred Stock issued by any Restricted
Subsidiaries of the Company Borrower to finance or Refinance, all or any part of
the acquisition, purchase, lease, construction, design, installation, repair,
replacement or improvement of property (real or personal), plant or equipment or
other fixed or capital assets used or useful in the business of the Company
Borrower or its Restricted Subsidiaries or in a Similar Business (whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets) in an aggregate principal amount, including all Indebtedness
Incurred to renew, refund, Refinance, replace, defease or discharge any
Indebtedness Incurred pursuant to this clause (vii), not to exceed the greater
of $50,000,000125,000,000 and 2.154.25% of Total Assets (at the time such
Indebtedness is Incurred) at any one time outstanding;

(viii) Indebtedness (x) in respect of any bankers’ acceptance, bank guarantees,
discounted bill of exchange or the discounting or factoring of receivables for
credit management purposes, warehouse receipt or similar facilities, and
reinvestment obligations related thereto, entered into in the ordinary course of
business and (y) constituting reimbursement obligations with respect to letters
of credit issued, bank guarantees, banker’s acceptances, warehouse receipts, or
similar instruments issued or created in the ordinary course of business,
including letters of credit in respect of workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims; provided, however, that
upon the drawing of such letters of credit or the Incurrence of such
Indebtedness, such obligations are reimbursed within 30 days following such
drawing, health, disability or other employee benefits or property, casualty or
liability insurance;

(ix) Indebtedness arising from agreements of the Company Borrower or a
Restricted Subsidiary of the Company Borrower providing for indemnification,
adjustment of purchase price, earnout or similar obligations, in each case,
Incurred in connection with the acquisition or disposition of any business,
assets or a Subsidiary of the Company Borrower in accordance with the terms of
this Agreement, other than guarantees of Indebtedness Incurred by

 

-116-



--------------------------------------------------------------------------------

any Person acquiring all or any portion of such business, assets or Subsidiary
for the purpose of financing such acquisition;

(x) shares of Preferred Stock of a Restricted Subsidiary issued to the Company
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event that results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the Company
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of shares of Preferred Stock;

(xi) Indebtedness or Disqualified Stock of (a) a Restricted Subsidiary to the
Company Borrower or (b) the Company Borrower or any Restricted Subsidiary to any
Restricted Subsidiary; provided that if the Company Borrower or a Guarantor
Incurs such Indebtedness or issues such Disqualified Stock to a Restricted
Subsidiary that is not the Company Borrower or a Guarantor such Indebtedness or
Disqualified Stock, as applicable, is subordinated in right of payment to the
Loans or the Guarantee of such Guarantor, as the case may be and is(but only to
the extent permitted pursuant to Section 6.2by applicable law and not giving
rise to adverse tax consequences); provided, further, that any subsequent
issuance or transfer of any Capital Stock or any other event that results in any
Restricted Subsidiary lending such Indebtedness or Disqualified Stock, as
applicable, ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness or Disqualified Stock, as applicable, (except
to the Company Borrower or another Restricted Subsidiary) shall be deemed, in
each case, to be an Incurrence of such Indebtedness or Disqualified Stock, as
applicable;

(xii) Hedging Obligations that are Incurred in the ordinary course of business
(and not for speculative purposes): (1) for the purpose of fixing or hedging
interest rate risk with respect to any Indebtedness that is permitted by the
terms of this Agreement to be outstanding; (2) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges; or
(3) for the purpose of fixing or hedging commodity price risk with respect to
any commodity purchases;

(xiii) obligations (including reimbursement obligations within respect to
letters of creditof self-insurance and bank guarantees)obligations in respect of
performance, bid, appeal and surety bonds, performance and completion
guarantees, statutory, export or import indemnities, customs and completion
guarantees (not for borrowed money) and similar obligations provided by the
Company Borrower or any of its Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case, in the ordinary course of business and consistent with past practice;

(xiv) Indebtedness, Disqualified Stock or Preferred Stock in an aggregate
principal amount or liquidation preference that, when aggregated with the
principal amount or liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and Incurred pursuant to
this clause (xiv), does not exceed the greater of $50,000,000250,000,000 and
2.158.50% of Total Assets (at the time such Indebtedness is Incurred) at any one
time outstanding; provided, however, that, on a pro forma basis, together with
any amounts Incurred or issued, as applicable, and outstanding by Restricted
Subsidiaries that are not Guarantors pursuant to Section 6.1(a) and
Section 6.1(b)(xxiii)(x), no more than the greater of $175,000,000 and 5.00% of
Total Assets of Indebtedness, Disqualified Stock or Preferred Stock at

 

-117-



--------------------------------------------------------------------------------

any one time outstanding and incurred or issued, as applicable, pursuant to this
clause (xiv) shall be incurred by Restricted Subsidiaries that are not
Guarantors;

(xv) any guarantee by Holdings or any of its Restricted Subsidiaries of
Indebtedness or other obligations of Holdings or any of its Restricted
Subsidiaries so long as the Incurrence of such Indebtedness or other obligations
by Holdings or such Restricted Subsidiary is permitted under the terms of this
Agreement; provided that if such Indebtedness is by its express terms
subordinated in right of payment to the Loans or the Guarantee of any Guarantor,
any such guarantee of Holdings or such Restricted Subsidiary with respect to
such Indebtedness shall be subordinated in right of payment to the Guarantee of
Holdings or such Restricted Subsidiary substantially to the same extent as such
Indebtedness is subordinated to the Loans or the Guarantee of Holdings or such
Restricted Subsidiary, as applicable;

(xvi) any Indebtedness Incurred pursuant to Sale Leaseback Transactions;

(xvii) the Incurrence by the Company Borrower or any of its Restricted
Subsidiaries of Indebtedness or Disqualified Stock or Preferred Stock of a
Restricted Subsidiary of the Company Borrower that serves to refund, Refinance,
replace or defease any Indebtedness, Disqualified Stock or Preferred Stock
Incurred as permitted under clause (a) of this Section 6.1 and clauses (b)(ii),
(b)(iii), (b)(vi), (b)(vii), (b)(xiv), (b)(xvii), (b)(xx), (b)(xxii),
(b)(xxiii), (b)(xxiv), (b)(xxix), (b)(xxx) and (xb)(xxxi) of this Section 6.1 or
any Indebtedness, Disqualified Stock or Preferred Stock Incurred to so refund or
Refinance such Indebtedness, Disqualified Stock or Preferred Stock, including
any additional Indebtedness, Disqualified Stock or Preferred Stock Incurred to
pay accrued and unpaid interest, fees and expenses, including any premium and
defeasance costs and fees in connection therewith (subject to the following
proviso, “Refinancing Indebtedness”) prior to its respective maturity; provided,
however, that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, being refunded or Refinanced;

(B) has a stated maturity which is no earlier than the stated maturity of the
Indebtedness being refunded or refinanced;

(C) to the extent such Refinancing Indebtedness Refinances (x) Subordinated
Indebtedness, such Refinancing Indebtedness is Subordinated Indebtedness, or
(y) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness is
Disqualified Stock or Preferred Stock;

(D) is Incurred in an aggregate principal amount (or if issued with original
issue discount an aggregate issue price) that is equal to or less than the sum
of (x) the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being Refinanced plus (y) the amount necessary to pay accrued and unpaid
interest, fees and expenses, including any premium and defeasance costs and fees
Incurred in connection with such Refinancing; and

(E) shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock of
a Subsidiary that is not a Guarantor that Refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Company Borrower; (y) Indebtedness, Disqualified
Stock or Preferred Stock of a Subsidiary that is not a Guarantor that Refinances
Indebtedness, Disqualified Stock or Preferred

 

-118-



--------------------------------------------------------------------------------

Stock of a Guarantor; or (z) Indebtedness, Disqualified Stock or Preferred Stock
of the Company Borrower or a Restricted Subsidiary that Refinances Indebtedness,
Disqualified Stock or Preferred Stock of an Unrestricted Subsidiary;

(xviii) (w) Settlement Indebtedness, (x) Indebtedness arising from (x) Cash
Management Services and, (y) Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, provided that, in
the case of this (y), such Indebtedness is extinguished within ten Business Days
of its Incurrence and (z) other Indebtedness in respect of netting services,
automated clearinghouse arrangements, overdraft protections and similar
arrangements, in each case, in connection with deposit accounts;

(xix) Indebtedness of the Company Borrower or any Restricted Subsidiary of the
Company Borrower supported by a letter of credit or bank guarantee issued
pursuant to this Agreement, in a principal amount not in excess of the stated
amount of such letter of credit or bank guarantee;

(xx) Contribution Indebtedness;

(xxi) Indebtedness of the Company Borrower or any Restricted Subsidiary of the
Company Borrower consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements;

(xxii) (i) Indebtedness, Disqualified Stock or Preferred Stock of the Company
Borrower or any Restricted Subsidiary Incurred to finance an acquisition or
(ii) Acquired Indebtedness of the Company Borrower or any Restricted Subsidiary
in an aggregate principal amount that, when aggregated with the principal amount
or liquidation preference of all other Indebtedness, Disqualified Stock and
Preferred Stock then outstanding and Incurred pursuant to this clause (xxii),
does not exceed $10,000,000 at any one time outstanding;[Reserved];

(xxiii) (x) Indebtedness, Disqualified Stock or Preferred Stock of the Company
Borrower or any of its Restricted Subsidiaries Incurred to finance anany
investment or acquisition or (y) Acquired Indebtedness of the Company Borrower
or any of its Restricted Subsidiaries; provided that, in either case, after
giving effect to the transactions that result in the Incurrence or issuance
thereof, on a pro forma basis, (1) either (a) the Company Borrower would be
permitted to Incur at least $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in clause (a) of this Section 6.1 or
(b) the Fixed Charge Coverage Ratio of the Company Borrower and its Restricted
Subsidiaries would not be less than immediately prior to such transactions and
(2) the aggregate principal amount of Indebtedness Incurred or assumed;
provided, however, that, on a pro forma basis, together with any amounts
Incurred or issued, as applicable, and outstanding by Restricted Subsidiaries
which are Non-Guarantor Subsidiaries under this clause (xxiii) shall not
exceedthat are not Guarantors pursuant to Section 6.1(a) and
Section 6.1(b)(xiv), no more than the greater of $10,000,000175,000,000 and
0.455.00% of Total Assets (at the time suchof Indebtedness is Incurred),
Disqualified Stock or Preferred Stock at any one time outstanding: and incurred
or issued, as applicable, pursuant to this clause (xxiii) shall be incurred by
Restricted Subsidiaries that are not Guarantors;

(xxiv) [Reserved];the incurrence by the Company Borrower and any Guarantor of
Indebtedness represented by the Senior Notes and the guarantees thereof, as
applicable;

 

-119-



--------------------------------------------------------------------------------

(xxv) Guarantees (A) Incurred in the ordinary course of business in respect of
obligations of (or to) suppliers, customers, franchisees, lessors and licensees
that, in each case, are non-Affiliates or (B) otherwise constituting Investments
permitted under this Agreement;

(xxvi) Indebtedness issued by the Company Borrower or any of its Restricted
Subsidiaries to current or former employees, directors, managers and consultants
thereof, their respective estates, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests of the Company Borrower
or any direct or indirect parent company of the Company Borrower to the extent
described in Section 6.2(b)(iv);

(xxvii) Indebtedness owed on a short-term basis of no longer than 30 days to
banks and other financial institutions Incurred in the ordinary course of
business of the Company Borrower and its Restricted Subsidiaries with such banks
or financial institutions that arises in connection with ordinary banking
arrangements to manage cash balances of the Company Borrower and its Restricted
Subsidiaries;

(xxviii) customer deposits and advance payments received in the ordinary course
of business from customers for goods purchased in the ordinary course of
business;

(xxix) Indebtedness consisting of obligations under deferred compensation
(including indemnification obligations, obligations in respect of purchase price
adjustments, earn-outs, incentive non-competes and other contingent obligations)
or other similar arrangements incurred or assumed in connection with any
acquisition or other investment or any disposition, in each case, not prohibited
under this Agreement;

(xxx) (xxix) Indebtedness Incurred by of any Restricted Subsidiaries that are
Non-Guarantor Subsidiaries in an aggregate principalSubsidiary that is not a
Guarantor; provided that, at the time of any such incurrence of Indebtedness
(and after giving pro forma effect thereto), the aggregate amount thatof
Indebtedness incurred under this clause (xxx), when aggregated with the
principal amount of all other Indebtedness then outstanding and Incurred
pursuant to this clause (xxix)outstanding amount of Indebtedness of any
Restricted Subsidiary that is not a Guarantor which serves to refinance any
Indebtedness incurred as permitted under this clause (xxx) or any Indebtedness
issued to so refund or refinance such Indebtedness, does not exceed the greater
of $25,000,000 and 1.10(x) 5.00% of Total Assets (at the time such Indebtedness
is Incurred) at any one time outstanding;and (y) $175,000,000 in the aggregate;
and

(xxx) Indebtedness Incurred by Foreign Subsidiaries in an aggregate principal
amount that, when aggregated with the principal amount of all other Indebtedness
then outstanding and Incurred pursuant to this clause (xxx), does not exceed the
greater of $50,000,000 and 2.15% of Total Assets (at the time such Indebtedness
is Incurred) at any one time outstanding; and

(xxxi) Indebtedness Incurred by joint ventures of the Company Borrower or any of
its Restricted Subsidiaries in an aggregate principal amount that, when
aggregated with the principal amount of all other Indebtedness then outstanding
and Incurred pursuant to this clause (xxxi), does not exceed the greater of
$10,000,000 and 0.45% of Total Assets (at the time such Indebtedness is
Incurred) at any one time outstanding.all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (i) through (xxx).

 

-120-



--------------------------------------------------------------------------------

(c) For purposes of determining compliance with this Section 6.1, in the event
that an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) meets the criteria of more than one of the categories of
Permitted Debt (including clause (a) of this Section 6.1), the Company Borrower
shall, in its sole discretion, at the time of Incurrence, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) in
any manner that complies with this Section 6.1; provided, that, Indebtedness
incurred under clauses (b)(i) or (b)(ii) of this Section 6.1 shall be deemed for
all purposes of this Agreement to have been incurred under such clauses or
subclauses and shall not be reclassified. With respect to clause (vii), (xiv),
(xxix), and (xxx), and (xxxi) of this Section 6.1, if at any time that the
Company Borrower would be entitled to have incurred any then-outstanding item of
Indebtedness under clause (a) of this Section 6.1, such item of Indebtedness
shall be automatically reclassified into an item of Indebtedness incurred
pursuant to clause (a) of this Section 6.1. The Company Borrower will also be
entitled to divide, classify or reclassify an item of Indebtedness in more than
one of the types of Permitted Debt described in clauses (a) and (b) of this
Section 6.1 without giving pro forma effect to the Indebtedness, Disqualified
Stock or Preferred Stock (or any portion thereof) Incurred pursuant to clause
(b) of this Section 6.1 when calculating the amount of Indebtedness,
Disqualified Stock or Preferred Stock (or any portion thereof) that may be
Incurred pursuant to clause (a) of this Section 6.1. For the avoidance of doubt,
Indebtedness Incurred under any subclause of clause (a)(i) of Section 2.19 or
any subclause of clause (b)(vi) of this Section 6.1 shall be deemed to have been
Incurred solely pursuant to such specific subclause and shall not be permitted
to be reclassified as Indebtedness Incurred under the other subclause of such
Section 2.19(a) or 6.1(b)(vi), as applicable. For purposes of determining
compliance with this Section 6.1, with respect to Indebtedness Incurred,
re-borrowings of amounts previously repaid pursuant to “cash sweep” provisions
or any similar provisions that provide that Indebtedness is deemed to be repaid
daily (or otherwise periodically) shall only be deemed for purposes of this
Section 6.1 to have been Incurred on the date such Indebtedness was first
Incurred and not on the date of any subsequent re-borrowing thereof. Accrual of
interest, the accretion of accreted value, the amortization of original issue
discount, the payment of interest in the form of additional Indebtedness with
the same terms, the payment of dividends on Disqualified Stock or Preferred
Stock in the form of additional shares of Disqualified Stock or Preferred Stock
of the same class, the accretion of liquidation preference and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an Incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 6.1. For the avoidance of doubt, the outstanding principal amount of any
particular Indebtedness shall be counted only once. Guarantees of, or
obligations in respect of letters of credit relating to, Indebtedness that is
otherwise included in the determination of a particular amount of Indebtedness
shall not be included in the determination of such amount of Indebtedness,
provided that the Incurrence of the Indebtedness represented by such guarantee
or letter of credit, as the case may be, was in compliance with this
Section 6.1.

(d) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed or
first Incurred (whichever yields the lower U.S. dollar equivalent), in the case
of revolving credit debt; provided that if such Indebtedness is Incurred to
Refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed (i) the principal amount of such
Indebtedness being Refinanced. plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing. The principal amount of any Indebtedness
incurred to refinance other

 

-121-



--------------------------------------------------------------------------------

Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

6.2 Limitation on Restricted Payments.

(a) The Company Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(i) pay any dividend or make any distribution on account of the Company
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests, including
any payment made in connection with any merger or consolidation involving the
Company Borrower (other than dividends, payments or distributions (A) payable
solely in Equity Interests (other than Disqualified Stock) of the Company
Borrower or to the Company Borrower and its Restricted Subsidiaries; or (B) by a
Restricted Subsidiary so long as, in the case of any dividend or distribution
payable on or in respect of any class or series of securities issued by a
Restricted Subsidiary other than a Wholly Owned Restricted Subsidiary, the
Company Borrower or a Restricted Subsidiary receives at least its pro rata share
of such dividend or distribution in accordance with its Equity Interests in such
class or series of securities);

(ii) purchase or otherwise acquire or retire for value any Equity Interests of
the Company Borrower or any other direct or indirect parent of the Company
Borrower;

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, any Subordinated Indebtedness (other than the payment,
redemption, repurchase, defeasance, acquisition or retirement of
(A) Subordinated Indebtedness in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such payment, redemption, repurchase, defeasance,
acquisition or retirement and (B) Indebtedness permitted under
Section 6.1(b)(xi)); or

(iv) make any Restricted Investment;

(all such payments and other actions set forth in clauses (i) through
(iv) above, other than any of the exceptions thereto, being collectively
referred to as “Restricted Payments”), unless, at the time of such Restricted
Payment:

(F) (1) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

(G) (2) in the case of Restricted Payments described in Sections 6.2(a)(i),
(ii) and (iii) above, immediately after giving effect to such transaction on a
pro forma basis, the Company Borrower could Incur $1.00 of additional
Indebtedness under Section 6.1(a); and

(H) (3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company Borrower and its Restricted Subsidiaries
after the Closing Date (including Restricted Payments permitted by clauses
(b)(i), (b)(ii) (with respect to the payment of dividends on Refunding Capital
Stock pursuant to clause (B) thereof only), (b)(vi)(C), (b)(viii) and (b)(xvi)
of this Section 6.2, but excluding all other Restricted

 

-122-



--------------------------------------------------------------------------------

Payments permitted by clause (b) of this Section 6.2), is less than the sum of,
without duplication,

(A) 50% of the Consolidated Net Income of the Company Borrower for the period
(taken as one accounting period) from June 30, 2014 to the end of the Company
Borrower’s most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment (or, in the case
such Consolidated Net Income for such period is a deficit, minus 100% of such
deficit), plus

(B) 100% of the aggregate net proceeds, including cash and the Fair Market Value
of assets other than cash, received by the Company Borrower after the Closing
Date from the issue or sale of Equity Interests of the Company Borrower or any
direct or indirect parent of the Company Borrower (excluding (without
duplication) Refunding Capital Stock (as defined below), Designated Preferred
Stock, Cash Contribution Amount, Excluded Contributions and Disqualified Stock),
including Equity Interests issued upon conversion of Indebtedness or upon
exercise of warrants or options (other than an issuance or sale to a Restricted
Subsidiary of the Company Borrower or an employee stock ownership plan or trust
established by the Company Borrower or any of its Subsidiaries), plus

(C) 100% of the aggregate amount of contributions to the capital of the Company
Borrower received in cash and the Fair Market Value of property other than cash
after the Closing Date (other than Excluded Contributions, Refunding Capital
Stock, Designated Preferred Stock and Disqualified Stock and the Cash
Contribution Amount), plus

(D) the principal amount of any Indebtedness, or the liquidation preference or
maximum fixed repurchase price, as the case may be, of any Disqualified Stock,
of the Company Borrower or any Restricted Subsidiary thereof issued after the
Closing Date (other than Indebtedness or Disqualified Stock issued to the
Company Borrower or anotheran employee stock ownership plan or trust established
by the Company Borrower or any Restricted Subsidiary (other than to the extent
such employee stock ownership plan or trust has been funded by the Company
Borrower or any Restricted Subsidiary) that has been converted into or exchanged
for Equity Interests in the Company Borrower or any direct or indirect parent of
the Company Borrower (other than Disqualified Stock), plus

(E) 100% of the aggregate amount received by the Company Borrower or any
Restricted Subsidiary in cash and the Fair Market Value marketable securities or
other of property other than cash received by the Company Borrower or any
Restricted Subsidiary from:

 

  (I)

the sale or other disposition (other than to the Company Borrower or a
Restricted Subsidiary) of Restricted Investments made by the Company Borrower
and its Restricted Subsidiaries and from repurchases and redemptions of such
Restricted Investments from the Company Borrower and its Restricted Subsidiaries
by any Person (other than the Company Borrower or any of its

 

-123-



--------------------------------------------------------------------------------

  Subsidiaries) and from repayments of loans or advances which constituted
Restricted Investments (other than in each case to the extent that the
Restricted Investment was made pursuant to clauses (b)(vii) or (b)(x) of this
Section 6.2),

 

  (II) the sale (other than to the Company Borrower or a Restricted Subsidiary
of the Company Borrower) of the Capital Stock of an Unrestricted Subsidiary, or

 

  (III) any distribution or dividend from an Unrestricted Subsidiary (to the
extent such distribution or dividend is not already included in the calculation
of Consolidated Net Income); plus

(F) in the event any Unrestricted Subsidiary of the Company Borrower has been
redesignated as a Restricted Subsidiary or has been merged or consolidated with
or into, or transfers or conveys its assets to, or is liquidated into, the
Company Borrower or a Restricted Subsidiary of the Company Borrower, in each
case after the Closing Date, the Fair Market Value (as determined in accordance
with the next succeeding sentence) of the Investment of the Company Borrower in
such Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), after
deducting any Indebtedness associated with the Unrestricted Subsidiary so
designated or combined or any Indebtedness associated with the assets so
transferred or conveyed (other than in each case to the extent that the
designation of such Subsidiary as an Unrestricted Subsidiary was made pursuant
to clauses (b)(vii) or (b)(x) of this Section 6.2 or constituted a Permitted
Investment); plus

(G) the aggregate amount of any retained Declined Proceeds; plus

(H) (G) $25,000,000.

(b) The provisions of Section 6.2(a) will not prohibit:

(i) the payment of any dividend or distribution or consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of a redemption notice related thereto, if at the date of declaration
or notice such payment would have complied with the provisions of this
Agreement;

(ii) (A) the redemption, repurchase, defeasance, retirement or other acquisition
of any Equity Interests (“Retired Capital Stock”) of the Company Borrower or any
direct or indirect parent of the Company Borrower or any Restricted Subsidiary
or Subordinated Indebtedness of the Company Borrower or any Restricted
Subsidiary, in exchange for, or out of the proceeds of the substantially
concurrent sale of, Equity Interests of the Company Borrower or any direct or
indirect parent of the Company Borrower to the extent the proceeds therefrom are
contributed to the Company Borrower or contributions to the equity capital of
the Company Borrower (other than any Disqualified Stock or any Equity Interests
sold to the Company Borrower or any Subsidiary of the Company Borrower or to an
employee stock ownership plan or any trust established by the Company Borrower
or any of its Subsidiaries) (collectively, including any such contributions,
“Refunding Capital Stock”); (B) if immediately prior to the retirement of
Retired Capital Stock, the declaration and payment of dividends thereon was
permitted under clause (vi) of

 

-124-



--------------------------------------------------------------------------------

this Section 6.2(b), the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, defease, retire or otherwise acquire any Equity
Interests of any direct or indirect parent company of the Company Borrower) in
an aggregate amount per year no greater than the aggregate amount of dividends
per annum that were declarable and payable on such Retired Capital Stock
immediately prior to such retirement; and (C) the declaration and payment of
accrued dividends on the Retired Capital Stock out of the proceeds of the
substantially concurrent sale (other than to a Subsidiary of the Company
Borrower or to an employee stock ownership plan or any trust established by the
Company Borrower or any of its Subsidiaries) of Refunding Capital Stock;

(iii) the redemption, repurchase, defeasance or other acquisition or retirement
of Subordinated Indebtedness of the Company Borrower or any Restricted
Subsidiary made by exchange for, or out of the proceeds of the substantially
concurrent sale of, new Indebtedness of the Company Borrower or a Restricted
Subsidiary that is Incurred in accordance with Section 6.1 so long as:

(A) the principal amount of such new Indebtedness does not exceed the principal
amount (or accreted value, if applicable) of the Subordinated Indebtedness being
so redeemed, repurchased, defeased, acquired or retired for value (plus accrued
and unpaid interest, fees and expenses, including any premium and defeasance
costs, required to be paid under the terms of the instrument governing the
Subordinated Indebtedness being so redeemed, repurchased, defeased, acquired or
retired plus any fees and expenses Incurred in connection therewith, including
reasonable tender premiums);

(B) such Indebtedness is subordinated to the Facilities or the related
Guarantee, as the case may be, at least to the same extent as such Subordinated
Indebtedness so purchased, exchanged, redeemed, repurchased, defeased, acquired
or retired for value;

(C) such Indebtedness has a final scheduled maturity no earlier than the final
scheduled maturity date of the Subordinated Indebtedness being so redeemed,
repurchased, defeased, acquired or retired; and

(D) such Indebtedness has a Weighted Average Life to Maturity that is not less
than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, repurchased, defeased, acquired or retired;

(iv) the purchase, retirement, redemption or other acquisition (or dividends to
the Company Borrower or any other direct or indirect parent of the Company
Borrower to finance any such purchase, retirement, redemption or other
acquisition) for value of Equity Interests of the Company Borrower or any other
direct or indirect parent of the Company Borrower held by any future, present or
former employee, director or consultant of the Company Borrower or any direct or
indirect parent of the Company Borrower or any Subsidiary of the Company
Borrower or their estates or the beneficiaries of such estates pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or other similar agreement or arrangement; provided, however, that
the aggregate amounts paid under this clause (iv) do not exceed $10,000,000 in
any calendar year, which shall increase to $15,000,000 subsequent to the
consummation of an underwritten public Equity Offering by the Company Borrower
or any direct

 

-125-



--------------------------------------------------------------------------------

or indirect parent25,000,000 (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum (without giving
effect to the following proviso) of $15,000,000 in any calendar year, which
shall increase to $25,000,000 subsequent to the consummation of an underwritten
public Equity Offering by the Company Borrower or any direct or indirect
parent)50,000,000; provided, further, however, that such amount in any calendar
year may be increased by an amount not to exceed:

(A) the cash proceeds received by the Company Borrower or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Stock)
of the Company Borrower or any other direct or indirect parent of the Company
Borrower (to the extent contributed to the Company Borrower) to members of
management, directors or consultants of the Company Borrower and its Restricted
Subsidiaries or the Company Borrower or any other direct or indirect parent of
the Company Borrower that occurs after the Closing Date (provided that the
amount of such cash proceeds utilized for any such repurchase, retirement, other
acquisition or dividend will not increase the amount available for Restricted
Payments under clause (a)(iii) of this Section 6.2); plus

(B) the cash proceeds of key man life insurance policies received by the Company
Borrower or any direct or indirect parent of the Company Borrower (to the extent
contributed to the Company Borrower) and its Restricted Subsidiaries after the
Closing Date;

provided that the Company Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A) and (B) above in any calendar
year); in addition, cancellation of Indebtedness owing to the Company Borrower
from any current or former officer, director or employee (or any permitted
transferees thereof) of the Company Borrower or any of its Restricted
Subsidiaries (or any direct or indirect parent company thereof), in connection
with a repurchase of Equity Interests of the Company Borrower from such Persons
will not be deemed to constitute a Restricted Payment for purposes of this
Section 6.2 or any other provisions of this Agreement;

(C) the amount of any bona fide cash bonuses otherwise payable to members of the
board of directors, consultants, officers, employees, managers or independent
contractors of direct or indirect parent companies of the Company Borrower, the
Company Borrower or any Restricted Subsidiary that are foregone in return for
the receipt of Equity Interests, the Fair Market Value of which is equal to or
less than the amount of such cash bonuses; less

(D) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A), (B) and (C) of this clause (iv);

provided further that cancellation of Indebtedness owing to the Company Borrower
or any Restricted Subsidiary from members of the board of directors,
consultants, officers, employees, managers or independent contractors (or their
respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) of direct or indirect parent companies of the
Company Borrower, the Company Borrower or any Restricted Subsidiary in
connection with a repurchase of Equity Interests of the Company Borrower or any
direct or indirect parent companies of the Company Borrower will not be deemed
to constitute a Restricted Payment for purposes of this Agreement;

 

-126-



--------------------------------------------------------------------------------

(v) the payment of dividends or distributions to holders of any class or series
of Disqualified Stock of the Company Borrower or any of its Restricted
Subsidiaries and any Preferred Stock of any Restricted Subsidiaries issued or
Incurred in accordance with Section 6.1;

(vi) (A) the payment of dividends or distributions to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued
after the Closing Date, (B) the payment of dividends to any direct or indirect
parent of the Company Borrower, the proceeds of which will be used to fund the
payment of dividends to holders of any class or series of Designated Preferred
Stock (other than Disqualified Stock) of any direct or indirect parent of the
Company Borrower issued after the Closing Date; and (C) the declaration and
payment of dividends on Refunding Capital Stock that is Preferred Stock in
excess of the dividends declarable and payable thereon pursuant to clause
(b)(ii) of this Section 6.2; provided, however, that (x) for the most recently
ended four full fiscal quarters for which internal financial statements are
available immediately preceding the date of issuance of such Designated
Preferred Stock or the declaration of such dividends on Refunding Capital Stock
that is Preferred Stock, after giving effect to such issuance (and the payment
of dividends or distributions) on a pro forma basis, the Fixed Charge Coverage
Ratio of the Company Borrower and its Restricted Subsidiaries would have been at
least 2.00 to 1.00 and (y) the aggregate amount of dividends declared and paid
pursuant to this clause (vi) does not exceed the net cash proceeds actually
received by the Company Borrower from any such sale of Designated Preferred
Stock (other than Disqualified Stock issued after the Closing Date);

(vii) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value (being measured at the time such Investment is made and without giving
effect to subsequent changes in value), taken together with all other
Investments made pursuant to this clause (vii) that are at that time
outstanding, not to exceed the greater of $10,000,000 and 0.45% of Total Assets
(at the time such Investment is made) at any one time outstanding;[Reserved];

(viii) the payment of dividends on the Company Borrower’s common stock (or the
payment of dividends to any direct or indirect parent of the Company Borrower to
fund the payment by any direct or indirect parent of the Company Borrower of
dividends on such entity’s common stock) of up to 6.0% per annum of the net
proceeds received by the Company Borrower from any public offering of common
stock or contributed to the Company Borrower or any other direct or indirect
parent of the Company Borrower from any public offering of common
stock;[Reserved];

(ix) Restricted Payments that are made with Excluded Contributions;

(x) other Restricted Payments in an aggregate amount, taken together with all
other Restricted Payments made pursuant to this clause (x) subsequent to the
Amendment No. 14 Effective Date, not to exceed the greater of
$50,000,000100,000,000 and 2.153.50% of Total Assets (at the time such
Restricted Payment is made);

(xi) the distribution, as a dividend or otherwise, of shares of Capital Stock or
other securities of, or Indebtedness owed to, the Company Borrower or a
Restricted Subsidiary of the Company Borrower by, Unrestricted Subsidiaries;

(xii) the payment of any dividends or other distributions or the making of loans
or advances to any direct or indirect parent of the Company Borrower or a
Restricted Subsidiary in amounts required for such parent to pay U.S. federal,
state, foreign and/or local income taxes, (as

 

-127-



--------------------------------------------------------------------------------

the case may be) imposed on with respect to any taxable period in which the
Company Borrower and/or any of its Subsidiaries is a member of a consolidated,
combined, unitary or similar basis, to the extent suchincome tax group (a “Tax
Group”) of which such direct or indirect parent company of the Company Borrower
is the common parent, foreign, federal, state and local income taxes that are
attributable to the income of the Company Borrower or such Restricted Subsidiary
(and, to the extent of the amounts actually received by the Company Borrower or
a Restricted Subsidiary from an Unrestricted Subsidiary, amounts required to pay
such taxes to the extent attributable to the income of such Unrestricted
Subsidiary paid to the Company Borrower or a Restricted Subsidiary), as the case
may be; provided that the Company Borrower or its Subsidiaries; provided that,
for each taxable period, in each case the amount of such payments made in
respect of any tax yearsuch taxable period in the aggregate shall does not
exceed the amount of such taxes that the Company Borrower or Restricted
Subsidiary, as the case may be,and its Subsidiaries would have been required to
pay in respect of U.S., federal, state, foreign and local taxes (as the case may
be) for such year had the Company Borrower or such Restricted Subsidiary paid
such taxes as a stand-alone taxpayer (or stand-alone group)if they were a
stand-alone Tax Group with the Company Borrower as the corporate common parent
of such stand-alone Tax Group (reduced by any such taxes paid directly by the
Company Borrower or such Restrictedany Subsidiary);

(xiii) the payment of dividends, other distributions or other amounts to, or the
making of loans or advances to any direct or indirect parent, in the amount
required for such entity to, if applicable:

(A) pay amounts equal to the amounts required for any direct or indirect parent
of the Company Borrower to pay fees and expenses (including franchise or similar
taxes) required to maintain its corporate existence, customary salary, bonus and
other benefits payable to, and indemnities provided on behalf of, officers and
employees of the Company Borrower or any direct or indirect parent of the
Company Borrower, if applicable, and general corporate operating and overhead
expenses of any direct or indirect parent of the Company Borrower, if
applicable, in each case to the extent such fees, expenses, salaries, bonuses,
benefits and indemnities are attributable to the ownership or operation of the
Company Borrower, if applicable, and its Subsidiaries;

(B) pay, if applicable, amounts equal to amounts required for any direct or
indirect parent of the Company Borrower, if applicable, to pay interest and/or
principal on Indebtedness the proceeds of which have been contributed to the
Company Borrower or any of its Restricted Subsidiaries and that has been
guaranteed by, or is otherwise considered Indebtedness of, the Company Borrower
or any of its Restricted Subsidiaries Incurred in accordance with Section 6.1;

(C) pay fees and expenses Incurred by any direct or indirect parent, other than
to Affiliates of the Company Borrower, related to any equity or debt offering of
such parent (whether or not successful);

(D) reasonable and customary indemnification claims made by members of the board
of directors or officers, employees, directors, managers, consultants or
independent contractors of such parent entity attributable to the ownership or
operations of the Company Borrower and its Restricted Subsidiaries;

 

-128-



--------------------------------------------------------------------------------

(E) fees and expenses otherwise permitted to be paid by the Company Borrower and
any Restricted Subsidiaries under this Agreement;

(F) to finance any Investment that, if made by the Company Borrower, would be
permitted by this Agreement; provided that (A) such Restricted Payment shall be
made substantially concurrently with the closing of such Investment and (B) such
direct or indirect parent company shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests but
not including any loans or advances made pursuant to clause (16) of the
definition of “Permitted Investments”) to be contributed to the Company Borrower
or its Restricted Subsidiaries or (2) the Person formed or acquired to merge
into or amalgamate or consolidate with the Company Borrower or any of the
Restricted Subsidiaries to the extent such merger, amalgamation or consolidation
is permitted under Section 6.7 in order to consummate such acquisition or
Investment (any such property or assets so contributed, merged or amalgamated
shall be disregarded for purposes of determining any amount calculated under
this Agreement with respect to contributions to the capital of the Company
Borrower or any of its Restricted Subsidiaries; and

(G) (D) payments to the Sponsor (a) pursuant to the Management Agreement or any
amendment thereto (so long as such amendment is not less advantageous to the
Lenders in any material respect than the Management Agreement) or (b) for any
other financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities, including in connection with
acquisitions or divestitures, in each case to the extent permitted under
Section 6.5(b)(xii) and (b)(xiii);

(xiv) (A) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants and (B) in connection with the withholding of
a portion of the Equity Interests granted or awarded to a director or an
employee to pay for the taxes payable by such director or employee upon such
grant or award;

(xv) [reserved];Restricted Payments by any Restricted Subsidiary to the Company
Borrower or direct or indirect parent companies of the Company Borrower to the
extent the proceeds of such Restricted Payments are contributed or loaned or
advanced to another Restricted Subsidiary; it being understood that, to the
extent any such loan or advance was made by a direct or indirect parent company
of the Company Borrower to any Restricted Subsidiary, the repayment of such loan
or advance shall constitute a Restricted Payment;

(xvi) the payment, purchase, redemption, defeasance or other acquisition or
retirement for value of Subordinated Indebtedness, Disqualified Stock or
Preferred Stock of the Company Borrower and its Restricted Subsidiaries in
connection with a change of control or an Asset Sale that is permitted under
Section 6.4 and the other terms of this Agreement; provided that, prior to such
payment, purchase, redemption, defeasance or other acquisition or retirement for
value, the Company Borrower (or a third party to the extent permitted by this
Agreement) has applied such amounts in accordance with Section 2.6 as a result
of such change of control or Asset Sale, as the case may be;

 

-129-



--------------------------------------------------------------------------------

(xvii) any joint venture that is not a Restricted Subsidiary may make Restricted
Payments required or permitted to be made pursuant to the terms of the joint
venture arrangements to holders of its Equity Interests;

(xviii) the Amendment No. 1 Distribution and any Additional Amendment No. 1
Distributions;

(xix) the payment of cash in lieu of the issuance of fractional shares of Equity
Interests upon exercise or conversion of securities exercisable or convertible
into Equity Interests of the Company Borrower;

(xx) payments or distributions, in the nature of satisfaction of dissenters’
rights, pursuant to or in connection with a consolidation, merger or transfer of
assets that complies with the provisions of this Agreement applicable to
mergers, consolidations and transfers of all or substantially all the property
and assets of the Company Borrower;

(xxi) Restricted Payments; provided, that the Total Net Leverage Ratio, on a Pro
Forma Basis as of the most recently completed period of four consecutive fiscal
quarters for which the financial statements and certificates required by
Section 5.1(a) or (b), as the case may be, have been or were required to have
been delivered, does not exceed 3.253.50 to 1.00;

(xxii) Restricted Payments that are made with proceeds of Specified
Dispositions;

(xxiii) Restricted Payments made to fund any distributions in respect of any
employee stock ownership plan;

(xxiv) the Amendment No. 2 Distribution; and

(xxv) the declaration and payment of dividends or the payment of other
distributions by the Company Borrower or a Restricted Subsidiary to, or the
making of loans or advances to, any of their respective direct or indirect
parent companies to allow payments by the Company Borrower or any direct or
indirect parent company of the Company Borrower in respect of withholding or
similar taxes payable in connection with any grant or vesting of an Equity
Interest to or by, or repurchase, or dividend or other distribution to
facilitate a repurchase, of an Equity Interest from, any future, present or
former employee, director, officer, manager or consultant (or their respective
Control Investment Affiliates, Immediate Family Members or permitted
transferees), or in connection with any repurchases of Equity Interests in
consideration of such payments, including deemed repurchases in connection with
the exercise of stock options, warrants or other incentive interests and the
vesting of restricted stock and restricted stock units or any deemed repurchases
of Equity Interests representing a portion of the exercise price of such options
or warrants or other incentive interest;

(xxvi) distributions or payments of Receivables Fees;

(xxvii) payments to the Company Borrower or direct and indirect parent companies
of the Company Borrower to permit such Person to honor any conversion request by
a holder of convertible Indebtedness and make cash payments in lieu of
fractional shares in connection with any such conversion and may make payments
on convertible Indebtedness in accordance with its terms; and

 

-130-



--------------------------------------------------------------------------------

(xxviii) (xxv) Restricted Payments made to fund obligations of Holdings under
the Tax Receivable Agreement;(a) the conversion of any Subordinated Indebtedness
to Equity Interests (other than Disqualified Stock) of the Company Borrower or
any of its direct or indirect parent companies, and (b) any payment that is
intended to prevent any Subordinated Indebtedness from being treated as an
“applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code ;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (b)(vii), (b)(viii), (b)(x), (b)(xi),
and (b)(xxi) of this Section 6.2, no Default or Event of Default shall have
occurred and be continuing or would occur as a consequence thereof.

(c) For purposes of this Section 6.2, if any Investment or Restricted Payment
would be permitted pursuant to one or more provisions described above and/or one
or more of the exceptions contained in the definition of “Permitted
Investments,” the Company Borrower may divide and classify such Investment or
Restricted Payment in any manner that complies with this Section 6.2 and may
later divide and reclassify any such Investment or Restricted Payment so long as
the Investment or Restricted Payment (as so divided and/or reclassified) would
be permitted to be made in reliance on the applicable exception as of the date
of such reclassification.

6.3 Dividend and Other Payment Restrictions Affecting Subsidiaries. The Company
Borrower shall not, and shall not permit any of its Restricted Subsidiaries that
is not a Guarantor to, directly or indirectly create or otherwise cause to
become effective any consensual encumbrance or consensual restriction on the
ability of any Restricted Subsidiary that is not a Guarantor to:

(a) (i) pay dividends or make any other distributions to the Company Borrower or
any of its Restricted Subsidiaries (1) on its Capital Stock or (2) with respect
to any other interest or participation in, or measured by, its profits; or
(ii) pay any Indebtedness owed to the Company Borrower or any of its Restricted
Subsidiaries;

(b) make loans or advances to the Company Borrower or any of its Restricted
Subsidiaries; or

(c) sell, lease or transfer any of its properties or assets to the Company
Borrower or any of its Restricted Subsidiaries;

except in each case for such encumbrances or restrictions existing under or by
reason of:

(A) (I) contractual encumbrances or restrictions in effect or entered into or
existing on the ClosingAmendment No. 4 Effective Date, including pursuant to
this Agreement, the ABL Documents, Hedging Obligations and the other documents
relating to the Transactions;

(B) (J) this Agreement, the Loan Documents, the ABL Documents and, in each case,
any guarantees thereof;

(C) (K) applicable law or any applicable rule, regulation or order;

(D) (L) any agreement or other instrument of a Person or relating to
Indebtedness or Capital Stock acquired by or merged or consolidated with or into
the Company Borrower or any Restricted Subsidiary, or any transaction entered
into in connection with any such acquisition, merger, consolidation or
amalgamation, which was in existence at the time of such acquisition or at the
time it merges, amalgamates or consolidates with or into the Company Borrower or
any

 

-131-



--------------------------------------------------------------------------------

Restricted Subsidiary or assumed in connection with the acquisition of assets
from such Person (but not created in contemplation thereof), which encumbrance
or restriction or condition set forth in such agreement is not applicable to any
Person, or the properties or assets of any Person and its Subsidiaries, other
than the Person and its Subsidiaries (and the Person into which such Person is
merged or consolidated), or the property or assets of the Person and its
Subsidiaries, so acquired or the property or assets so assumed;

(E) (M) contracts or agreements for the sale or disposition of assets, including
customaryany restrictions with respect to a Restricted Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of all or
substantially all theany Capital Stock or assets of such Restricted Subsidiary;

(F) (N) Indebtedness secured by a Lien that is otherwise permitted to be
Incurred pursuant to Sections 6.1 and 6.6 that limit the right of the debtor to
dispose of the assets securing such Indebtedness;

(G) (O) restrictions on cash (or Cash Equivalents) or other deposits or
restrictions on net worth imposed by customers under contracts entered into in
the ordinary course of business or arising in connection with any Permitted
Liens;

(H) (P) customary and usual provisions in joint venture, operating or other
similar agreements, asset sale agreements and stock sale agreements in
connection with the entering into of such transaction;

(I) (Q) purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business that impose restrictions of the
nature described in clause (c) of this Section 6.3 on the property so acquired;

(J) (R) customary provisions contained in leases, subleases, licenses,
sublicenses, contracts, asset sale agreements and other similar agreements
(i) entered into in the ordinary course of business (including leases or
licenses of intellectual property) that impose restrictions of the type
described in clause (c) of this Section 6.3 on the property subject to such
lease, license, contract or agreement or (ii) are otherwise permitted under this
Agreement so long as such restrictions relate only to the assets subject
thereto;

(K) (S) [Reserved];the Senior Notes Indenture, the Senior Notes and the
guarantees thereof;

(L) (T) other Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary of the Company Borrower that is Incurred subsequent to the
Closing Date pursuant to Section 6.1; provided that either (A) such encumbrances
and restrictions contained in any agreement or instrument will not materially
affect the Company Borrower’s ability to make anticipated principal or interest
payment on the Loans (as determined by the Company Borrower in good faith) or
(B) such encumbrances and restrictions are not materially more restrictiveless
favorable, taken as a whole, than those, in the case of encumbrances,
outstanding on the Closing Date, and in the case of restrictions, contained in
this Agreement;

(M) (U) any Restricted Investment not prohibited by Section 6.2 and any
Permitted Investment;

 

-132-



--------------------------------------------------------------------------------

(N) (V) arising or agreed to in the ordinary course of business, not relating to
any Indebtedness, and that do not, individually or in the aggregate, detract
from the value of property or assets of the Company Borrower or any Restricted
Subsidiary thereof in any manner material to the Company Borrower or any
Restricted Subsidiary thereof;

(O) (W) existing under, by reason of or with respect to Refinancing
Indebtedness; provided that the encumbrances and restrictions contained in the
agreements governing that Refinancing Indebtedness are not materially more
restrictive, taken as a whole, than those contained in the agreements governing
the Indebtedness being Refinanced;

(P) (X) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Company Borrower or any of its Restricted Subsidiaries is a party entered into
in the ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Company Borrower or such
Restricted Subsidiary that are the subject of such agreement, the payment rights
arising thereunder or the proceeds thereof and does not extend to any other
asset or property of the Company Borrower or such Restricted Subsidiary or the
assets or property of any other Restricted Subsidiary;

(Q) customary provisions restricting the assignment of any agreement;

(R) agreements entered into in connection with any Sale Leaseback Transaction
permitted hereunder;

(S) any encumbrance or restriction with respect to a Restricted Subsidiary that
was previously an Unrestricted Subsidiary which encumbrance or restriction
exists pursuant to or by reason of an agreement that such Subsidiary is a party
to or entered into before the date on which such Subsidiary became a Restricted
Subsidiary; provided that such agreement was not entered into in anticipation of
an Unrestricted Subsidiary becoming a Restricted Subsidiary and any such
encumbrance or restriction does not extend to any assets or property of Holdings
or any other Restricted Subsidiary other than the assets and property of such
Restricted Subsidiary;

(T) restrictions created in connection with any Receivables Facility that, in
the good faith determination of the Company Borrower, are necessary or advisable
to effect such Receivables Facility;

(U) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of direct or indirect parent companies of the
Company Borrower, the Company Borrower or any Restricted Subsidiary;

(V) customary net worth provisions contained in real property leases entered
into by Subsidiaries, so long as the Company Borrower has determined in good
faith that such net worth provisions could not reasonably be expected to impair
the ability of the Company Borrower and its Subsidiaries to meet their ongoing
obligations; and

(W) (Y) any encumbrances or restrictions of the type referred to in clauses (a),
(b) and (c) of this Section 6.3 imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1A) through (16V) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or

 

-133-



--------------------------------------------------------------------------------

refinancings are, in the good faith judgment of the Company Borrower, not
materially more restrictive as a whole with respect to such dividend and other
payment restrictions than those contained in the dividend or other payment
restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

For purposes of determining compliance with this Section 6.3, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to the Company Borrower or
a Restricted Subsidiary of the Company Borrower to other Indebtedness Incurred
by the Company Borrower or any such Restricted Subsidiary shall not be deemed a
restriction on the ability to make loans or advances.

6.4 Asset Sales. The Company Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, cause or make an Asset Sale, unless:

(a) the Company Borrower or any of its Restricted Subsidiaries, as the case may
be, receives consideration at the time of such Asset Sale at least equal to the
Fair Market Value (as determined in good faith by the Company Borrower at the
time of contractually agreeing to such Asset Sale) of the Equity Interests
issued or assets sold or otherwise disposed of;

(b) immediately before and after giving effect to such Asset Sale, no Event of
Default has occurred and is continuing or would result therefrom; and

(c) except in the case of a Permitted Asset Swap, at least 75.0% of the
consideration therefore received by the Company Borrower or such Restricted
Subsidiary, as the case may be, is in the form of cash or Cash Equivalents;
provided that the amount of:

(i) any liabilities (as shown on the Company Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the notes theretofootnotes thereto
for which internal financial statements are available immediately preceding such
date, or, if incurred, increased or decreased subsequent to the date of such
balance sheet, such liabilities that would have been reflected in the Company
Borrower’s or such Restricted Subsidiary’s balance sheet or in the
notesfootnotes thereto if such incurrence, increase or decreaseaccrual had taken
place on or prior to the date of such balance sheet, as reasonably determined in
good faith by the Company Borrower) of the Company Borrower or any Restricted
Subsidiary of the Company Borrower (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee (or a
third party on behalf of the transferee) of any such assets or Equity Interests
pursuant to an agreement that releases or indemnifies the Company Borrower or
such Restricted Subsidiary (or a third party on behalf of the transferee), as
the case may be, from further liability or are otherwise cancelled or terminated
in connection with the transaction with such transferee (other than intercompany
debt owed to the Company Borrower or its Restricted Subsidiaries);

(ii) any notes or other obligations or other securities or assets received by
the Company Borrower or such Restricted Subsidiary from such transferee that are
converted by the Company Borrower or such Restricted Subsidiary into cash or
Cash Equivalents within 180 days of the receipt thereof (to the extent of the
cash or Cash Equivalents received);

(iii) any Designated Non-cash Consideration received by the Company Borrower or
any of its Restricted Subsidiaries in such Asset Sale having an aggregate Fair
Market Value (being measured at the time received and without giving effect to
subsequent changes in

 

-134-



--------------------------------------------------------------------------------

value), taken together with all other Designated Non-cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not to exceed
the greater of $20,000,000125,000,000 and 0.904.25% of Total Assets (at the time
of the receipt of such Designated Non-Cash Consideration);

(iv) Indebtedness of any Restricted Subsidiary of the Company Borrower that is
no longer a Restricted Subsidiary as a result of such Asset Sale, to the extent
that the Company Borrower and each other Restricted Subsidiary are released from
any Guarantee of such Indebtedness in connection with such Asset Sale; and

(v) consideration consisting of Indebtedness of the Company Borrower or any
Guarantor received from Persons who are not the Company Borrower or a Restricted
Subsidiary,

shall each be deemed to be Cash Equivalents for the purposes of this
Section 6.4;

After the Company Borrower’s or any Restricted Subsidiary’s receipt of the Net
Cash Proceeds of any Asset Sale pursuant to clause (c) above, the Company
Borrower or such Restricted Subsidiary shall apply the Net Cash Proceeds from
such Asset Sale if and to the extent required by Section 2.6(c).

6.5 Transactions with Affiliates.

(a) The Company Borrower shall not, and shall not permit any Restricted
Subsidiaries of the Company Borrower to, directly or indirectly, make any
payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction or series of transactions, contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate of the Company Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate consideration in excess of
$10,000,000,25,000,000, unless such Affiliate Transaction is on terms that are
not materially less favorable to the Company Borrower or the relevant Restricted
Subsidiary than those that could have been obtained in a comparable transaction
by the Company Borrower or such Restricted Subsidiary with an unrelated Person.

(b) The foregoing provisions will not apply to the following:

(i) (A) transactions between or among (x) Holdings and/or any of its Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction) and (y) Holdings and/or any of its Restricted Subsidiaries (or
an entity that becomes a Restricted Subsidiary as a result of such transaction),
and (B) any merger or consolidation of the Company Borrower or any direct parent
company of the Company Borrower, provided that such parent company shall have no
material liabilities and no material assets other than cash, Cash Equivalents
and the Capital Stock of the Company Borrower and such merger or consolidation
is otherwise in compliance with the terms of this Agreement and effected for a
bona fide business purpose;

(ii) (A) Restricted Payments permitted by Section 6.2 (including any payments
that are exceptions to the definition of Restricted Payments set forth in
Section 6.2(a)(i) through (iv)) and (B) Permitted Investments;

(iii) transactions pursuant to compensatory, benefit and incentive plans and
agreements with officers, directors, managers or employees of the Company
Borrower or any of its

 

-135-



--------------------------------------------------------------------------------

Restricted Subsidiaries approved by a majority of the Board of Directors of the
Company Borrower in good faith;

(iv) the payment of reasonable and customary fees and reimbursements, reasonable
out-of-pocket costs and compensation paid to, and indemnity and employment and
severance and similar arrangements provided on behalf of, former members of the
board of directors, current or future officers, directors, managers,
distributors, employees or consultants of the Company Borrower or any Restricted
Subsidiary or any direct or indirect parent of the Company Borrower;

(v) transactions in which the Company Borrower or any of the Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Company Borrower or such Restricted Subsidiary from a financial point of
view or meets the requirements of clause (a)(i) of this Section 6.5;

(vi) payments, loans or advances to employees or consultants or guarantees in
respect thereof (or cancellation of loans, advances or guarantees) for bona fide
business purposes in the ordinary course of business;

(vii) any agreement, instrument or arrangement as in effect as of the Closing
Date or any transaction contemplated thereby, or any amendment thereto or
replacement thereof (so long as any such amendment or replacement is not
disadvantageous to Lenders in any material respect when taken as a whole as
compared to the applicable agreement as in effect on the Closing Date as
reasonably determined by the Company Borrower in good faith);

(viii) the existence of, or the performance by the Company Borrower or any of
its Restricted Subsidiaries of its obligations under the terms of any
stockholders or similar agreement (including any registration rights agreement
or purchase agreement related thereto) to which it is a party as of the Closing
Date, and any amendment thereto or similar transactions, agreements or
arrangements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Company Borrower or any of its
Restricted Subsidiaries of its obligations under, any future amendment to any
such existing transaction, agreement or arrangement or under any similar
transaction, agreement or arrangement entered into after the Closing Date shall
only be permitted by this clause (viii) to the extent that the terms of any such
existing transaction, agreement or arrangement together with all amendments
thereto, taken as a whole, or new transaction, agreement or arrangement are not
otherwise more disadvantageous to the Lenders in any material respect than the
original transaction, agreement or arrangement as in effect on the Closing
Datewhen taken as a whole;

(ix) (A) transactions with customers, clients, suppliers, contractors, joint
venture partners or purchasers or sellers of goods or services, in each case in
the ordinary course of business and otherwise in compliance with the terms of
this Agreement, which are fair to the Company Borrower and the Restricted
Subsidiaries of the Company Borrower in the reasonable determination of the
Company Borrower, and are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party or (B) transactions
with joint ventures or Unrestricted Subsidiaries entered into in the ordinary
course of business;

 

-136-



--------------------------------------------------------------------------------

(x) (wv) the Transactions, (w) the Amendment No. 1 Transactions, (x) the
Amendment No. 12 Transactions, (y) the Amendment No. 23 Transactions and (z) the
Amendment No. 34 Transactions and, in each case, transactions reasonably related
thereto;

(xi) the sale or issuance of Equity Interests (other than Disqualified Stock) of
the Company Borrower;

(xii) the payment of annual management, consulting, monitoring and advisory fees
to the Sponsor pursuant to the Management Agreement to the Sponsor in an
aggregate amount in any fiscal year not to exceed $5,000,000, plus all
out-of-pocket reasonable expenses Incurred by the Sponsor or any of its
Affiliates in connection with the performance of management, consulting,
monitoring, advisory or other services with respect to the Company Borrower and
its Restricted Subsidiaries, plus any applicable termination fee paid pursuant
to such Management Agreement;[reserved];

(xiii) payments by the Company Borrower or any of its Restricted Subsidiaries to
the SponsorInvestors made for any financial advisory, consulting, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or, divestitures or
financing, which payments are (x) made pursuant to agreements with the Sponsor
as in effect on the Closing Date or (y) approved by a majority of the Board of
Directors of the Company Borrower or any direct or indirect parent of the
Company Borrower in good faith or a majority of the disinterested members of the
board of directors of the Company Borrower;

(xiv) any contribution to the capital of the Company Borrower or any Restricted
Subsidiary;

(xv) transactions permitted by, and complying with, the provisions of
Section 6.7;

(xvi) transactions between the Company Borrower or any of its Restricted
Subsidiaries and any Person, a director of which is also a director of the
Company Borrower or any direct or indirect parent of the Company Borrower;
provided, however, that such director abstains from voting as a director of the
Company Borrower or such direct or indirect parent of the Company Borrower, as
the case may be, on any matter involving such other Person;

(xvii) pledges of Equity Interests of Unrestricted Subsidiaries;

(xviii) any employment agreements, option plans and other similar arrangements
entered into by the Company Borrower or any of its Restricted Subsidiaries with
employees or consultants in the ordinary course of business;

(xix) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by the Board of Directors of the Company Borrower or any direct or
indirect parent of the Company Borrower or of a Restricted Subsidiary of the
Company Borrower, as appropriate, in good faith;

 

-137-



--------------------------------------------------------------------------------

(xx) the entering into of any tax sharing agreement or arrangement or the Tax
Receivable Agreement and any payments permitted by Section 6.2(b)(xii) and
Section 6.2(b)(xxv);[reserved];

(xxi) any transaction involving aggregate consideration of less than
$20,000,00075,000,000 so long as any such transaction is approved by the Board
of Directors of Holdings or its Restricted Subsidiaries, as applicable;

(xxii) any employment, consulting, service or termination agreement, or
customary indemnification arrangements, entered into by the Company Borrower or
any of its Restricted Subsidiaries with current, former or future officers and
employees of the Company Borrower or any of its Restricted Subsidiaries and the
payment of compensation to officers and employees of the Company Borrower or any
of its Restricted Subsidiaries (including amounts paid pursuant to employee
benefit plans, employee stock option or similar plans), in each case in the
ordinary course of business;

(xxiii) transactions with a Person that is an Affiliate of the Company Borrower
solely because the Company Borrower, directly or indirectly, owns Equity
Interests in, or controls, such Person entered into in the ordinary course of
business;

(xxiv) transactions listed on Schedule 6.5;

(xxv) transactions with Affiliates solely in their capacity as holders of
Indebtedness or Equity Interests of the Company Borrower or any of its
Subsidiaries, so long as such transaction is with all holders of such class (and
there are such non-Affiliate holders) and such Affiliates are treated no more
favorably than all other holders of such class generally;

(xxvi) any agreement that provides customary registration rights to the equity
holders of the Company Borrower or any direct or indirect parent of the Company
Borrower and the performance of such agreements;

(xxvii) payments to and from and transactions with any joint venture in the
ordinary course of business (including, without limitation, any cash management
activities related thereto); provided such joint venture is not controlled by an
Affiliate (other than a Restricted Subsidiary) of the Company Borrower; and

(xxviii) transactions between any Group Member and any Person that is an
Affiliate thereof solely due to the fact that a director of such Person is also
a director of Holdings or any direct or indirect parent of Holdings; provided,
however, that such director abstains from voting as a director of Holdings or
such direct or indirect parent of Holdings, as the case may be, on any matter
involving such other Person;

(xxix) sales of accounts receivable, or participations therein, Receivables
Assets or related assets in connection with any Receivables Facility;

(xxx) investments by any of the Investors in securities of the Company Borrower
or any of its Restricted Subsidiaries (and payment of reasonable out-of-pocket
expenses incurred by such Investors in connection therewith) so long as (i) the
investment is being offered generally to other investors on the same or more
favorable terms and (ii) the investment constitutes less than 5.00% of the
proposed or outstanding issue amount of such class of securities;

 

-138-



--------------------------------------------------------------------------------

(xxxi) employment and severance arrangements between the Company Borrower and
its Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business or otherwise in connection with the Transactions
(including loans and advances pursuant to clause (10) of the definition of
Permitted Investments);

(xxxii) transactions with affiliated captive insurers and insurance agencies in
the ordinary course of business consistent with past practice;

(xxxiii) any lease or sublease entered into between the Company Borrower or any
Restricted Subsidiary, as lessee or sublessee and any Affiliate of the Company
Borrower, as lessor or sublessor, which is approved by a majority of the
disinterested members of the board of directors of the Company Borrower in good
faith;

(xxxiv) intellectual property licenses or sublicenses (including the provision
of software under an open source license) in the ordinary course of business; or

(xxxv) any transition services arrangement, supply arrangement or similar
arrangement entered into in connection with or in contemplation of the
disposition of assets or Equity Interests in any Restricted Subsidiary permitted
under Section 6.4 or entered into with any Business Successor, in each case,
that the Company Borrower determines in good faith is either fair to the Company
Borrower or otherwise on customary terms for such type of arrangements in
connection with similar transactions.

6.6 Liens. The Company Borrower shall not, and shall not permit any Restricted
Subsidiary to, create or Incur any Lien (other than Permitted Liens) that
secures obligations under any Indebtedness on any asset or property of the
Company Borrower or any Guarantor.

6.7 Merger, Consolidation or Sale of All or Substantially All Assets. The
Company Borrower shall not consolidate or merge with or into or wind up into
(whether or not the Company Borrower is the surviving corporation), or sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of its properties or assets in one or more related transactions, to any Person
unless:

(a) the Company Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Company Borrower)
or to which such sale, assignment, transfer, lease, conveyance or other
disposition will have been made is a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state thereof, the District of Columbia, or any territory thereof (the Company
Borrower or such Person, as the case may be, being herein called the “Successor
Company”) and, if such entity is not a corporation, a co-obligor of the
Obligations is a corporation organized or existing under such laws;

(b) the Successor Company (if other than the Company Borrower) expressly assumes
all the obligations of suchthe Company Borrower under this Agreement and the
other Loan Documents to which it is a party;

(c) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any of its
Restricted Subsidiaries as a result of such transaction as having been Incurred
by the Successor Company or such Restricted Subsidiary at the time of such
transaction) no Default or Event of Default shall have occurred and be
continuing;

 

-139-



--------------------------------------------------------------------------------

(d) immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period,
either:

(i) the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 6.1(a); or

(ii) the Fixed Charge Coverage Ratio for the Successor Company and its
Restricted Subsidiaries would not be less than such ratiobe equal to or greater
than the Fixed Charge Coverage Ratio for the Company Borrower and its Restricted
Subsidiaries immediately prior to such transaction;

(e) if the Successor Company is an entity other than the Company Borrower, each
Guarantor (unless it is the other party to the transactions described above)
shall have by a Guarantor Joinder Agreement confirmed that its Guarantee shall
apply to the Successor Company’s obligations under this Agreement and the other
Loan Documents; and

(f) the Company Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate and an opinion of counsel (which may be subject to
customary assumptions and exclusions) stating that such consolidation, merger or
transfer complies with this Agreement and the other Loan Documents.

The Successor Company (if other than the Company Borrower) will succeed to, and
be substituted for, the Company Borrower under this Agreement and in such event
the Company Borrower will automatically be released and discharged from its
obligations under this Agreement and the other Loan Documents. Notwithstanding
clauses (c) and (d) of this Section 6.7, (A) the Company Borrower may
consolidate with, merge into or sell, assign, transfer, lease, convey or
otherwise dispose (including in connection with a liquidation) of all or part of
its properties and assets to any Restricted Subsidiary and (B) the Company
Borrower may merge or consolidate with an Affiliate incorporated or organized
solely for the purpose of reincorporating or reorganizing the Company Borrower
in another state of the United States, the District of Columbia or any territory
of the United States.

No Guarantor will, and the Company Borrower will not permit any Guarantor to,
consolidate or merge with or into or wind up into (whether or not such Guarantor
is the surviving corporation), or sell, assign, transfer, lease, convey or
otherwise dispose (including in connection with a liquidation) of all or
substantially all of its properties or assets in one or more related
transactions to, any Person (herein called the “Successor Guarantor”) unless
(i) the surviving company (or company to which such assets are transferred) in
such liquidation, merger, sale, transfer or other disposition is the Company
Borrower or a Guarantor; or (ii):

(A) (Z) such sale or disposition or consolidation or merger is not in violation
of Section 6.4;

(B) (AA) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Guarantor or any of its
Subsidiaries as a result of such transaction as having been Incurred by the
Successor Guarantor or such Subsidiary at the time of such transaction) no
Default or Event of Default shall have occurred and be continuing;

(C) (BB) the Successor Guarantor (if other than such Guarantor) shall have
delivered or caused to be delivered to the Administrative Agent an Officer’s
Certificate stating and an

 

-140-



--------------------------------------------------------------------------------

opinion of counsel (which may be subject to customary assumptions and
exclusions) that such consolidation, merger or transfer complies with this
Agreement; and

(D) (CC) the Successor Guarantor expressly assumes all the obligations of such
Guarantor under this Agreement and the other Loan Documents, pursuant to a
Guarantor Joinder Agreement.

The Successor Guarantor will succeed to, and be substituted for, such Guarantor
under this Agreement and such Guarantor’s Guarantee, and such Guarantor will
automatically be released and discharged from its obligations under this
Agreement and such Guarantor’s Guarantee. Notwithstanding the foregoing, (x) a
Guarantor may merge or consolidate with an Affiliate incorporated or organized
solely for the purpose of reincorporating or reorganizing such Guarantor in
another state of the United States, the District of Columbia or any territory of
the United States, so long as the amount of Indebtedness of the Guarantor is not
increased thereby, (y) a Guarantor may merge or consolidate with or transfer all
or part of its properties or assets to another Guarantor or the Company Borrower
and (z) a Guarantor may convert into a corporation, partnership, limited
partnership, limited liability corporation or trust organized or existing under
the laws of the jurisdiction of organization of such Guarantor or any of the
jurisdictions set forth in clause (x) of this sentence.

6.8 [Reserved].

6.9 Changes in Fiscal Year. The Company Borrower shall not permit the fiscal
year of the Company Borrower to end on a day other than December 31.

6.10 Negative Pledge Clauses. The Company Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of any Group
Member to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party other than (a) this
Agreement and the other Loan Documents, (b) any agreements evidencing or
governing any purchase money Liens or Capitalized Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) customary restrictions on
the assignment of leases, licenses and contracts entered into in the ordinary
course of business, (d) any agreement in effect at the time any Person becomes a
Restricted Subsidiary; provided that such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary, (e) customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary (or the assets of a Restricted Subsidiary) pending such
sale; provided that such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold (or whose assets are to be sold) and
such sale is permitted hereunder), (f) restrictions and conditions existing on
the ClosingAmendment No. 4 Effective Date and any amendments or modifications
thereto so long as such amendment or modification does not expand the scope of
any such restriction or condition in any material respect, (g) restrictions
under agreements evidencing or governing or otherwise relating to Indebtedness
of Foreign Subsidiaries or Non-Guarantor Subsidiaries permitted under
Section 6.2; provided that such Indebtedness is only with respect to the assets
of Foreign Subsidiaries or Non-Guarantor Subsidiaries, (h) customary provisions
in joint venture agreements, limited liability company operating agreements,
partnership agreements, stockholders agreements and other similar agreements and
(i) customary restrictions and conditions contained in agreements relating to
Sale Leaseback Transactions.

6.11 Lines of Business; Holdings. The Company Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, enter into any business, either
directly or through any Restricted Subsidiary, except for those businesses in
which the Company Borrower and the Restricted Subsidiaries are engaged on the
Closing Date or that are reasonably related, complementary or ancillary thereto
and

 

-141-



--------------------------------------------------------------------------------

reasonable extensions thereof. Holdings shall not Incur any material
Indebtedness or material liabilities, own any material assets or engage in any
business or activity other than (i) the ownership of all outstanding Capital
Stock in the Company Borrower, (ii) maintaining its corporate existence,
(iii) participating in tax, accounting and other administrative activities as
the parent of the consolidated group of companies including the other Group
Members or other Subsidiaries of Holdings, (iv) the performance of obligations
under the Loan Documents to which it is a party, (v) making and receiving
Restricted Payments and Investments to the extent permitted by Section 6.2,
(vi) Incurring and guaranteeing Indebtedness permitted to be Incurred or
guaranteed by Holdings pursuant to Section 6.1 (excluding, for the avoidance of
doubt, any Indebtedness that may only be incurred or guaranteed by the Company
Borrower and its Restricted Subsidiaries), (vii) establishing, creating,
developing, registering, enforcing, prosecuting and maintaining, as applicable,
bank accounts and intellectual property rights, (viii) entering into employment
agreements and other arrangements with officers and directors, (ix) performing
its obligations with respect to the Transactions, (x) engaging in any public
offering of its common stock or any other issuance or sale of its Equity
Interests, (xi) providing indemnification to officers, managers and directors,
(xiixi) engaging in any activities incidental to compliance with the provisions
of the Securities Act and the Exchange Act and similar laws and regulations of
other jurisdictions and the rules of securities exchanges, in each case, as
applicable to companies with listed equity or debt securities, as well as
activities incidental to investor relations, shareholder meetings and reports to
shareholders or debt-holders, (xiiixii) engaging in activities required to
comply with applicable laws, (xivxiii) the obtainment of, and the payment of any
fees and expenses for, management, consulting, investment banking and advisory
services to the extent otherwise permitted by this Agreement, (xvxiv) in
connection with, and following the completion of, a public offering, activities
necessary or reasonably advisable for or incidental to the initial registration
and listing of Holdings’ (or its direct or indirect parent’s) common stock and
the continued existence of Holdings (or its direct or indirect parent) as a
public company, (xvixv) performing its obligations under any management
agreement with any Permitted Investor, (xviixvi) guaranteeing ordinary course
obligations incurred by any of its Restricted Subsidiaries, (xviii) obligations
in respect of the convertible preferred securities of Holdings issued to the
Sponsor and certain other investors, and (xix) entering into and performing its
obligations under the Tax Receivable Agreement and (xx) engaging in any
activities incidental to the foregoing.

6.12 Amendments to Organizational Documents. Holdings and the Company Borrower
shall not, and shall not permit any Company Group Member to, terminate or agree
to any amendment, supplement, or other modification of (pursuant to a waiver or
otherwise), or waive any of its rights under, any Organizational Documents of
any of the Company Group Members, if, in light of the then-existing
circumstances, a Material Adverse Effect would be reasonably likely to exist or
result after giving effect to such termination, amendment, supplement or other
modification or waiver, except, in each case, as otherwise permitted by the Loan
Documents.

SECTION 7 GUARANTEE

7.1 The Guarantee. (a) [Reserved].

(b) Each Company Guarantor hereby jointly and severally guarantees, as a primary
obligor and not as a surety, to each Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of (1) the principal of and interest (including any interest, fees,
costs or charges that would accrue but for the provisions of the Bankruptcy Code
after any bankruptcy or insolvency petition under the Bankruptcy Code or any
similar law of any other jurisdiction) on (i) the Loans made by the Lenders to
the Company Borrower, (ii) the Incremental Loans made by the Incremental Lenders
to the Company Borrower, (iii) the Other Loans made by any lender thereof, and
(iv) the Notes held by each Lender of the Company Borrower and (2) all other
Obligations from time to time owing to the Secured

 

-142-



--------------------------------------------------------------------------------

Parties by the Company Borrower (such obligations under clauses (1) and
(2) being herein collectively called the “Guarantor Obligations”). Each Company
Guarantor hereby jointly and severally agrees that, if the Company Borrower
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guarantor Obligations, such Company Guarantor will
promptly pay the same in cash, without any demand or notice whatsoever, and that
in the case of any extension of time of payment or renewal of any of the
Guarantor Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

7.2 Obligations Unconditional. The obligations of the Guarantors under
Section 7.1, shall constitute a guaranty of payment (and not of collection) and
to the fullest extent permitted by applicable Requirements of Law, are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guarantor Obligations
of the Company Borrower under this Agreement, the Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guarantor Obligations, and irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety by any Company Guarantor, as applicable (except for payment in full).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall, in each case, remain
absolute, irrevocable and unconditional under any and all circumstances as
described above;

(b) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guarantor Obligations shall
be extended, or such performance or compliance shall be waived;

(c) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(d) the maturity of any of the Guarantor Obligations shall be accelerated, or
any of the Guarantor Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guarantor Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(e) any Lien or security interest granted to, or in favor of, any Lender or the
Administrative Agent as security for any of the Guarantor Obligations shall fail
to be valid or perfected or entitled to the expected priority;

(f) the release of any other Guarantor pursuant to Section 7.9, or otherwise; or

(g) any other circumstance whatsoever which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guarantor
Obligations or which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower or any Guarantor for the Guarantor
Obligations, or of such Guarantor under the Guarantee or of any security
interest granted by any Guarantor, whether in a proceeding under any Debtor
Relief Law or in any other instance.

Each of the Guarantors hereby expressly waives diligence, presentment, demand of
payment, marshaling, protest and all notices whatsoever, and any requirement
that any Secured Party exhaust any right, power or remedy or proceed against the
Company Borrower, as the case may be, under

 

-143-



--------------------------------------------------------------------------------

this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guarantor Obligations. Each of the
Guarantors waives any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guarantor Obligations and notice of
or proof of reliance by any Secured Party upon the guarantee made under this
Section 7 (this “Guarantee”) or acceptance of the Guarantee, and the Guarantor
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon the Guarantee, and all dealings between
the Company Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon the Guarantee. The
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guarantor Obligations at any time or from time to time held by
the Secured Parties and the obligations and liabilities of the Guarantors
hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Parties or any other person at any time of any right or remedy against the
Company Borrower or against any other person which may be or become liable in
respect of all or any part of the Guarantor Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. The Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the applicable
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guarantor
Obligations outstanding.

7.3 Reinstatement. The obligations of the Guarantors under this Section 7 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Company Borrower or any other Loan Party in respect of
the Guarantor Obligations is rescinded or must be otherwise restored by any
holder of any of the Guarantor Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

7.4 No Subrogation. Each Guarantor hereby agrees that until the payment and
satisfaction in full in cash of all Guarantor Obligations (other than contingent
indemnification obligations for which no claim has been made) and the expiration
and termination of the Commitments under this Agreement it shall waive any claim
and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its Guarantee, whether by subrogation, right
of contribution or otherwise, against the Company Borrower, as applicable, or
any other Guarantor of any of the Guarantor Obligations or any security for any
of the Guarantor Obligations.

7.5 Remedies. Each Guarantor jointly and severally agrees that, as between the
Guarantors and the Lenders, the obligations of the Borrower under this Agreement
and the Notes, if any, may be declared to be forthwith due and payable as
provided in Section 8 (and shall be deemed to have become automatically due and
payable in the circumstances provided in Section 8) for purposes of Section 7.1,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower or any Guarantor and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable,
or the circumstances occurring where Section 8 provides that such obligations
shall become due and payable), such obligations (whether or not due and payable
by the Company Borrower) shall forthwith become due and payable by the
Guarantors for purposes of Section 7.1.

7.6 Instrument for the Payment of Money. Each Guarantor hereby acknowledges that
the Guarantee constitutes an instrument for the payment of money, and consents
and agrees that any Lender or the Administrative Agent, at its sole option, in
the event of a dispute by such Guarantor in the payment of any moneys due
hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213.

 

-144-



--------------------------------------------------------------------------------

7.7 Continuing Guarantee. The Guarantee made by the Company Guarantors is a
continuing guarantee of payment, and shall apply to all Guarantor Obligations
whenever arising.

7.8 General Limitation on Guarantor Obligations. In any action or proceeding
involving any federal, state, provincial or territorial, corporate, limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 7.1 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 7.1, then, notwithstanding
any other provision to the contrary, the amount of such liability of such
Guarantor shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 7.10)
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding. To effectuate the
foregoing, the Administrative Agent and the Guarantors hereby irrevocably agree
that the Guarantor Obligations of each Guarantor in respect of the Guarantee at
any time shall be limited to the maximum amount as will result in the Guarantor
Obligations of such Guarantor with respect thereto hereof not constituting a
fraudulent transfer or conveyance after giving full effect to the liability
under such Guarantee and its related contribution rights but before taking into
account any liabilities under any other guarantee by such Guarantor. For
purposes of the foregoing, all guarantees of such Guarantor other than its
Guarantee will be deemed to be enforceable and payable after the Guarantee. To
the fullest extent permitted by applicable law, this Section 7.8 shall be for
the benefit solely of creditors and representatives of creditors of each
Guarantor and not for the benefit of such Guarantor or the holders of any Equity
Interest in such Guarantor.

7.9 Release of Guarantors. A Company Subsidiary Guarantor shall be automatically
released from its obligations hereunder in the event that all the Capital Stock
of such Company Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of to a Person other than a Loan Party in a transaction permitted by
this Agreement; provided that the Company Borrower shall have delivered to the
Administrative Agent, at least five days, or such shorter period as the
Administrative Agent may agree, prior to the date of the release, a written
notice of such for release identifying the relevant Company Subsidiary Guarantor
and the terms of the sale or other disposition in reasonable detail, together
with a certification by the Company Borrower stating that such transaction is in
compliance with this Agreement and the other Loan Documents. In connection with
any such release of a Guarantor, the Administrative Agent shall execute and
deliver to the Company Borrower, at the Company Borrower’s expense, all UCC
termination statements and other documents that the Company Borrower shall
reasonably request to evidence such release.

7.10 Right of Contribution. Each Company Subsidiary Guarantor hereby agrees that
to the extent that a Company Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Company Subsidiary
Guarantor shall be entitled to seek and receive contribution from and against
any other Company Subsidiary Guarantor hereunder which has not paid its
proportionate share of such payment Each Company Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 7.4. The
provisions of this Section 7.10 shall in no respect limit the obligations and
liabilities of any Company Subsidiary Guarantor to the Administrative Agent and
the other Secured Parties, and each Subsidiary Guarantor shall remain liable to
the Administrative Agent and the other Secured Parties for the full amount
guaranteed by such Company Subsidiary Guarantor hereunder. Notwithstanding the
foregoing, no Excluded ECP Guarantor shall have any obligations or liabilities
to any Guarantor, the Administrative Agent or any other Secured Party with
respect to Excluded Swap Obligations.

 

-145-



--------------------------------------------------------------------------------

7.11 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Guarantee in respect of Swap Obligations;
provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under the Guarantee as it relates to such Loan Party voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. The obligations of each Qualified ECP Guarantor under this
Section 7.11 shall remain in full force and effect until the termination and
release of all Obligations in accordance with the terms of this Agreement. Each
Qualified ECP Guarantor intends that this Section 7.11 constitute, and this
Section 7.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 8 EVENTS OF DEFAULT

8.1 Events of Default. An Event of Default shall occur if any of the following
events shall occur and be continuing; provided that any requirement for the
giving of notice, the lapse of time, or both, has been satisfied:

(a) the Company Borrower shall fail to make (x) any payment of principal of any
Loan (other than any payment of principal required under Section 2.3(a)(i)),
(y) any payment of principal required under Section 2.3(a)(i) within one
Business Day or (z) any payment of interest on any Loan or any other payment
hereunder or under any other Loan Document within three Business Days, in each
case after any such amount becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Company Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurateincorrect in any material respect (except where such
representations and warranties are already qualified by materiality, in which
case, in any respect) on or as of the date made or deemed made (or if any
representation or warranty is expressly stated to have been made as of a
specific date, inaccurateincorrect in any material respect as of such specific
date), and such incorrect representation or warranty (if curable) shall remain
incorrect for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower; or

(c) any Company Loan Party shall default in the observance or performance of any
agreement contained in Section 5.4(a)(i) (in respect of the Company Borrower),
Section 5.7(a) or Section 6 of this Agreement; or

(d) any Company Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section 8.1), and such
default shall continue unremedied for a period of 30 days after notice to the
Company Borrower from the Administrative Agent or the Required Lenders; or

(e) any Company Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation in respect of
Indebtedness, but excluding the Loans) on the scheduled or original due date
with respect thereto; or (ii) default in making any payment of any interest on
any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any

 

-146-



--------------------------------------------------------------------------------

instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to (x) cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable or (y) to cause, with the
giving of notice if required, any Company Group Member to purchase or redeem or
make an offer to purchase or redeem such Indebtedness prior to its stated
maturity; provided that a default, event or condition described in clause (i),
(ii) or (iii) of this Section 8.1(e) shall not at any time constitute an Event
of Default unless, at such time, one or more defaults, events or conditions of
the type described in clauses (i), (ii) and (iii) of this Section 8.1(e) shall
have occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $35,000,00075,000,000;
provided, further, that clause (iii) of this Section 8.1(e) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary Disposition
of the property or assets securing such Indebtedness, if such Disposition is
permitted hereunder and such Indebtedness that becomes due is paid upon such
Disposition; or

(f) (i) Holdings, the Company Borrower or any Significant Subsidiary shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings, the Company Borrower or any Significant Subsidiary shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against Holdings, the Company Borrower or any Significant
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against
Holdings, the Company Borrower or any Significant Subsidiary any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) Holdings, the Company Borrower or any
Significant Subsidiary shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) Holdings, the Company Borrower or any
Significant Subsidiary shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
Plan shall fail to meet the minimum funding standards of Section 412 or 430 of
the Code or Section 302 or 303 of ERISA or any Lien in favor of the PBGC or a
Plan shall arise on the assets of any Company Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (v) any Company Group Member or any Commonly Controlled
Entity shall, or is reasonably likely to, incur any liability in connection with
a complete or partial withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan that could give rise to liability under Title IV of
ERISA; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

 

-147-



--------------------------------------------------------------------------------

(h) one or more judgments or decrees shall be entered against any Company Group
Member involving in the aggregate a liability (not (x) paid or covered by
insurance as to which the relevant insurance company has been notified of the
claim and has not denied coverage or (y) covered by valid third party
indemnification obligation from a third party which is Solvent) of
$35,000,00075,000,000 or more, and all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof; or

(i) any of the Security Documents (with respect to a material portion of the
Collateral) shall cease, for any reason, to be in full force and effect, other
than pursuant to the terms hereof or thereof, or any Company Loan Party or any
Affiliate of any Company Loan Party shall so assert, or any Lien created by any
of the Security Documents in any material portion of the Collateral shall cease
to be enforceable and of the same effect and priority purported to be created
thereby, except (A) to the extent that (x) any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Security Agreement or from the failure of the Administrative
Agent to file UCC continuation statements (or similar statements or filings in
other jurisdictions) or take any other action within its control and except as
to Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has been notified
and has not denied coverage and (y) the Company Loan Parties take such action as
the Administrative Agent may reasonably request to remedy such loss of
perfection or priority or (B) the fair market value of assets affected thereby
does not exceed $1,500,000; or

(j) the Guarantee of Holdings or any Guarantor that is a Significant Subsidiary
shall cease, for any reason, to be in full force and effect, other than as
provided for in Sections 7.9 or 9.10, or any Company Loan Party or any Affiliate
of any Company Loan Party shall so assert; or

(k) a Change of Control shall occur.

8.2 [Reserved].

8.3 Action in Event of Default. Upon any Event of Default specified in clause
(i) or (ii) of Section 8.1(f), the Commitments shall immediately terminate
automatically and the Loans (with accrued interest thereon) and all other
Obligations owing under this Agreement and the other Loan Documents shall
automatically immediately become due and payable and (b) if any other Event of
Default under Section 8.1 occurs, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by written notice to the Company Borrower, declare
the Loans (with accrued interest thereon) and all other Obligations owing under
this Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable. Except as expressly
provided above in this Section 8.3, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrower.

8.4 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, the Administrative Agent may apply, at such time or times as the
Administrative Agent may elect, all or any part of proceeds constituting
Collateral in payment of the Obligations (and in the event the Loans and other
Obligations are accelerated pursuant to Section 8.3, the Administrative Agent
shall, from time to time, apply the proceeds constituting Collateral in payment
of the Obligations) in the following order:

(a) First, to the payment of all costs and expenses of any sale, collection or
other realization on the Collateral, including reimbursement for all costs,
expenses, liabilities and advances made

 

-148-



--------------------------------------------------------------------------------

or incurred by the Administrative Agent in connection therewith (including all
reasonable costs and expenses of every kind incurred in connection any action
taken pursuant to any Loan Document or incidental to the care or safekeeping of
any of the Collateral or in any way relating to the Collateral or the rights of
the Administrative Agent and the other Secured Parties hereunder, reasonable
attorneys’ fees and disbursements and any other amount required by any provision
of law (including Section 9-615(a)(3) of the UCC)), and all amounts for which
Administrative Agent is entitled to indemnification hereunder and under the
other Loan Documents and all advances made by the Administrative Agent hereunder
and thereunder for the account of any Loan Party (excluding principal and
interest in respect of any Loans extended to such Loan Party), and to the
payment of all costs and expenses paid or incurred by the Administrative Agent
in connection with the exercise of any right or remedy hereunder or under this
Agreement or any other Loan Document and to the payment or reimbursement of all
indemnification obligations, fees, costs and expenses owing to the
Administrative Agent hereunder or under this Agreement or any other Loan
Document, all in accordance with the terms hereof or thereof;

(b) Second, for application by it towards all other Obligations (including,
without duplication, Guarantor Obligations with respect to Loans), pro rata
among the Secured Parties according to the amounts of the Obligations then held
by the Secured Parties (including all Obligations arising under Specified Swap
Agreements);

(c) Third, for application by it towards the ABL Obligations, if any, as and to
the extent required by the Intercreditor Agreement; and

(d) Fourth, any balance of such proceeds remaining after all of such obligations
shall have been satisfied by payment in full in immediately available funds and
the Commitments shall have been terminated, be paid over to or upon the order of
the applicable Loan Party or to whosoever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may direct.

SECTION 9 ADMINISTRATIVE AGENT

9.1 Appointment and Authority.

(a) Administrative Agent. Each of the Lenders hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Section 9 are solely for the benefit of the Administrative Agent and the Lenders
and, except to the extent that any Group Member has any express rights under
this Section 9, no Group Member shall have rights as a third party beneficiary
of any of such provisions.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Qualified Counterparty and a potential Cash Management
Provider) hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all

 

-149-



--------------------------------------------------------------------------------

provisions of this Section 9 and Section 10, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders. Each Lender agrees that it shall not
take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy with respect to any Collateral against the Borrower or any other
Loan Party or any other obligor under any of the Loan Documents, the Specified
Swap Agreements or any Specified Cash Management Agreement (including, in each
case, the exercise of any right of setoff, rights on account of any banker’s
lien or similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral of the Borrower or any other Loan Party, without the prior written
consent of the Administrative Agent. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or a sale of any of the Collateral pursuant to Section 363 of the
Bankruptcy Code, the Administrative Agent or any Lender may be the purchaser of
any or all of such Collateral at any such sale and the Administrative Agent, as
agent for and representative of the Lenders (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, with the consent or at the
direction of the Required Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale.

9.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Holdings, the Company Borrower or any of their respective
Subsidiaries or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to

 

-150-



--------------------------------------------------------------------------------

take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.1) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by a Borrower or a Lender.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Section 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(f) The Administrative Agent shall not be responsible for, nor have any
liability in connection with, maintaining, updating, monitoring or enforcing the
list of Disqualified Lenders or for any assignment or participation to a
Disqualified Lender.

9.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or such other number or percentage of Lenders as shall be provided for herein
or in the other Loan Documents) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting,

 

-151-



--------------------------------------------------------------------------------

or in refraining from acting, under this Agreement and the other Loan Documents
in accordance with a request of the Required Lenders (or such other number or
percentage of Lenders as shall be provided for herein or in the other Loan
Documents), and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and all future holders of the Loans.

9.5 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 9 shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

9.6 Resignation and Removal of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to the approval of the
Company Borrower, not to be unreasonably withheld, for so long as no Event of
Default set forth under Section 8.1(a) or 8.1(f) has occurred and is continuing,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, in consultation with the Borrower, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Requirement of Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and,
subject to the approval of the Company Borrower, not to be unreasonably
withheld, for so long as no Event of Default set forth under Section 8.1(a) or
8.1(f) has occurred and is continuing, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed), all payments, communications and determinations provided to be made
by, to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or

 

-152-



--------------------------------------------------------------------------------

removed) Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 9 and Section 10.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.

9.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.8 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Administrative
Agent, Joint Bookrunners or Joint Lead Arrangers listed on the cover page
hereof, the Amendment No. 1 Lead Arrangers and Bookrunners, the Amendment No. 2
Lead Arrangers and Bookrunners, the Amendment No. 3 Lead Arrangers and
Bookrunners or the Amendment No. 34 Lead Arrangers and Bookrunners shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

9.9 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.8 and 10.5) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the

 

-153-



--------------------------------------------------------------------------------

Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.8 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

9.10 Collateral and Guaranty Matters.

(a) Each of the Lenders (including in its capacities as a potential Qualified
Counterparty and a potential Cash Management Provider) irrevocably authorize the
Administrative Agent (without requirement of notice to or consent of any Lender
except as expressly required by Section 10.1): (i) to release any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
(1) at the time the property subject to such Lien is disposed of or to be
disposed of as part of or in connection with any disposition permitted hereunder
or under any other Loan Document to any Person other than a Loan Party,
(2) subject to Section 10.1, if the release of such Lien is approved, authorized
or ratified in writing by the Required Lenders, (3) if the property subject to
such Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under the Guarantee or (4) that constitutes Excluded Assets;
provided, that this clause (4) shall not apply to any Mortgaged Properties that
are subject to a Mortgage as of the Amendment No. 4 Effective Date that
constitute Excluded Assets solely as a result of Amendment No. 4; (ii) to
release or subordinate, as expressly permitted hereunder, any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by this Agreement
to the extent required by the holder of, or pursuant to the terms of any
agreement governing, the obligations secured by such Liens; and (iii) to release
any Guarantor from its obligations under the Guarantee if such Person ceases to
be a Restricted Subsidiary or becomes an Excluded Subsidiary as a result of a
transaction or designation permitted hereunder.

(b) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
(pursuant to clause (a) above) any Guarantor from its obligations under the
Guarantee.

(c) At such time as the Loans and the other Obligations (other than contingent
obligations for which no claim has been made) shall have been satisfied by
payment in full in immediately available funds and the Commitments have been
terminated, the Collateral shall be automatically released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Group Member under the Security Documents
shall automatically terminate, all without delivery of any instrument or
performance of any act by any Person.

(d) If (i) a Guarantor was released from its obligations under the Guarantee or
(ii) the Collateral was released from the assignment and security interest
granted under the Security Document (or the interest in such item subordinated),
the Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to) execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such Guarantor from its obligations under the Guarantee, the release of such
item of Collateral from the assignment and security interest granted

 

-154-



--------------------------------------------------------------------------------

under the Security Documents or to subordinate its interest in such item, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

(e) If as a result of any transaction not prohibited by this Agreement (i) any
Guarantor becomes an Excluded Domestic Subsidiary or a Foreign Subsidiary that
is a CFC, then (x) such Guarantor’s Guarantee shall be automatically released,
and (y) the Voting Stock of such Guarantor (other than 65% of the total
outstanding Voting Stock of a CFC Holdco or Foreign Subsidiary that is a CFC
that, in each case, is directly owned by a Borrower or a Guarantor) shall be
automatically released from the security interests created by the Loan
Documents, or (ii) any CFC Holdco or any Foreign Subsidiary that is a CFC ceases
to be directly owned by a Borrower or Guarantor, then the Capital Stock of such
Subsidiary shall be automatically released from any security interests created
by the Loan Documents. In connection with any termination or release pursuant to
this Section 9.10(e), the Administrative Agent and any applicable Lender shall
promptly execute and deliver to any Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 9.10(e) shall be without recourse to or warranty by the Administrative
Agent or any Lender.

9.11 Intercreditor Agreements.

The Lenders hereby authorize the Administrative Agent to enter into any
Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement and any such intercreditor agreement is binding
upon the Lenders.

Except as otherwise expressly set forth herein or in any Security Document, no
Qualified Counterparty or Cash Management Provider that obtains the benefits of
Section 8.4, any Guarantee or any Collateral by virtue of the provisions hereof
or of any Guarantee or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Section 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations and Obligations arising under Specified Swap Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Provider or Qualified Counterparty, as the case
may be.

9.12 Withholding Tax Indemnity.

To the extent required by any applicable Requirement of Laws, the Administrative
Agent may withhold from any payment to any Lender under any Loan Document an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered or not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective), such Lender shall,
within 10 days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower or any other Loan Party pursuant to
Section 2.14 and without limiting or expanding the obligation of the Borrower or
any other Loan Party to do so) for all amounts paid, directly or indirectly, by
the Administrative Agent as Taxes or otherwise, together with all expenses
incurred, including legal expenses and any other out-of-pocket expenses, whether
or not such Tax was correctly or legally imposed or asserted by the relevant

 

-155-



--------------------------------------------------------------------------------

Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12. The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

9.13 Indemnification.

Each of the Lenders agrees to indemnify the Administrative Agent, the Joint Lead
Arrangers (and their Related Parties), the Amendment No. 1 Lead Arrangers and
Bookrunners (and their Related Parties), the Amendment No. 2 Lead Arrangers and
Bookrunners (and their Related Parties), the Amendment No. 3 Lead Arrangers and
Bookrunners (and their Related Parties) and the Amendment No. 34 Lead Arrangers
and Bookrunners (and their Related Parties) in their respective capacities as
such (to the extent not reimbursed by any Loan Party and without limiting or
expanding the obligation of the Loan Parties to do so), according to its
Aggregate Exposure Percentage in effect on the date on which indemnification is
sought under this Section 9.13 (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, in accordance with its Aggregate Exposure Percentage immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
the Administrative Agent, the Joint Lead Arrangers or their Related Parties, the
Amendment No. 1 Lead Arrangers and Bookrunners or their Related Parties, the
Amendment No. 2 Lead Arrangers and Bookrunners, the Amendment No. 3 Lead
Arrangers and Bookrunners or their Related Parties or the Amendment No. 34 Lead
Arrangers and Bookrunners or their Related Parties (the foregoing, the “Lender
Indemnitees”) in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent or any other Person
under or in connection with any of the foregoing; provided that no Lender shall
be liable to any Lender Indemnitee for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent that they are (i) (A) found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Lender Indemnitee, (B) found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from a material breach of the Loan
Documents by such Lender Indemnitee, or (C) are disputes that do not involve an
act or omission by the Borrower, Holdings or any of their respective Affiliates
and that are brought by any Lender Indemnitee against any other Lender
Indemnitee (other than in its capacity as Administrative Agent, Joint Lead
Arranger, Joint Bookrunner, Amendment No. 1 Lead Arranger and Bookrunner,
Amendment No. 2 Lead Arranger and Bookrunner, Amendment No. 3 Lead Arranger and
Bookrunners, Amendment No. 34 Lead ArrangerArrangers and BookrunnerBookrunners
or similar role hereunder) or (ii) settlements entered into by such person
without such Lender’s written consent (such consent to not be unreasonably
withheld, conditioned or delayed). The agreements in this Section 9.13 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

SECTION 10 MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Except as otherwise provided in Section 2.11(d) or clause (b) below, neither
this Agreement nor any other Loan Document (or any terms hereof or thereof) may
be amended, supplemented

 

-156-



--------------------------------------------------------------------------------

or modified other than in accordance with the provisions of this Section 10.1.
The Required Lenders and each Loan Party party to the relevant Loan Document
may, or, with the written consent of the Required Lenders, the Administrative
Agent and each Loan Party party to the relevant Loan Document may, from time to
time, (i) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Loan, reduce the stated rate
of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders) and (y) that
any amendment or modification of defined terms used in the leverage ratios in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (A)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment or increase such Lender’s Commitment, in each case without the
written consent of each Lender directly adversely affected thereby; (B) amend,
modify, eliminate or reduce the voting rights of any Lender under this
Section 10.1 without the written consent of all Lenders; (C) (x) reduce any
percentage specified in the definition of Required Lenders, (y) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents or (z) release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under Section 7 of this Agreement or under the
Security Agreement, in each case without the written consent of all Lenders;
(D) amend, modify or waive any provision of Section 2.12(a) or (b) which results
in a change to the pro rata application of Loans under any Facility without the
written consent of each Lender directly affected thereby in respect of each
Facility adversely affected thereby, unless the amendment is made in connection
with an amendment pursuant to paragraph (b) below, in which case the written
consent of the Required Lenders shall be required; (E) amend, modify or waive
any provision of Section 9 without the written consent of the Administrative
Agent; or (F) amend or modify the application of prepayments set forth in
Section 2.6(g) in a manner that adversely affects any Facility without the
written consent of the Majority Facility Lenders of each adversely affected
Facility. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing during the period
such waiver is effective; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

(b) Notwithstanding anything in this Agreement (including clause (a) above) or
any other Loan Document to the contrary:

(i) this Agreement may be amended (or amended and restated) with the written
consent of the Administrative Agent, each Lender participating in the additional
or extended credit facilities contemplated under this paragraph (b)(i) and the
Borrower (w) to add one or more additional credit facilities to this Agreement
or to increase the amount of the existing facilities under this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the accrued
interest in respect thereof, (x) to permit any such additional credit facility
which is a Loan facility or any such increase

 

-157-



--------------------------------------------------------------------------------

in the Facility to share ratably in prepayments with the Loans and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders;

(ii) this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Repriced Loans (as defined below) to permit a (x) any prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Loans with
the proceeds of, or any conversion of Loans into, any new or replacement tranche
of syndicated Loans bearing interest with an “effective yield” (taking into
account interest rate margin and benchmark floors, recurring fees and all
upfront or similar fees or original issue discount (amortized over the shorter
of (A) the weighted average life to maturity of such Loans and (B) four years),
but excluding any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared ratably with all lenders or holders of
such Loans in their capacities as lenders or holders of such Loans) less than
the “effective yield” applicable to the Loans (determined on the same basis as
provided in the preceding parenthetical) and (y) any amendment to the Loans or
any tranche thereof which reduces the “effective yield” applicable to such Loans
(as determined on the same basis as provided in clause (x)) (“Repriced Loans”);
provided that the Repriced Loans shall otherwise meet the Applicable
Requirements;

(iii) this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Repricing Indebtedness to permit any Repricing Transaction;

(iv) this Agreement and the other Loan Documents may be amended or amended and
restated as contemplated by Section 2.19 in connection with any Incremental
Amendment and any related increase in Commitments or Loans, with the consent of
the Borrower, the Administrative Agent and the Incremental Lenders providing
such increased Commitments or Loans (provided, that the Administrative Agent may
enter into an Intercreditor Agreement (or amend, supplement or modify and
existing Intercreditor Agreement) as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the terms of any such
Incremental Loans);

(v) this Agreement and the other Loan Documents may be amended in connection
with the incurrence of any Permitted Credit Agreement Refinancing Debt pursuant
to Section 2.20 to the extent (but only to the extent) necessary to reflect the
existence and terms of such Permitted Credit Agreement Refinancing Debt
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Loans and/or Other Commitments), with the written consent of
the Borrower, the Administrative Agent and each Additional Lender and Lender
that agrees to provide any portion of such Permitted Credit Agreement
Refinancing Debt (a “Refinancing Amendment”) (provided that the Administrative
Agent and the Borrower may effect such amendments to this Agreement, any
Intercreditor Agreement (or enter into a replacement thereof) and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the terms of such Refinancing
Amendment);

(vi) this Agreement and the other Loan Documents may be amended in connection
with any Permitted Amendment pursuant to a Loan Modification Offer in accordance
with Section 2.22(b) (and the Administrative Agent and the Borrower may effect
such amendments to this Agreement, any Intercreditor Agreement (or enter into a
replacement thereof) and the other

 

-158-



--------------------------------------------------------------------------------

Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the terms of such Permitted
Amendment);

(vii) the Administrative Agent may amend an Intercreditor Agreement (or enter
into a replacement thereof), additional Security Documents and/or replacement
Security Documents (including a collateral trust agreement) in connection with
the incurrence of (x) any Permitted First Priority Refinancing Debt to provide
that a Senior Representative acting on behalf of the holders of such
Indebtedness shall become a party thereto and shall have rights to share in the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations, (y) any Permitted Second Priority Refinancing Debt to
provide that a Senior Representative acting on behalf of the holders of such
Indebtedness shall become a party thereto and shall have rights to share in the
Collateral on a junior lien, subordinated basis to the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and
(z) any Indebtedness incurred pursuant to Section 6.1(b)(vi) to provide that an
agent, trustee or other representative acting on behalf of the holders of such
Indebtedness shall become a party thereto and shall have rights to share in the
Collateral on a pari passu or junior lien, subordinated basis to the Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt;

(viii) amendments and waivers of this Agreement and the other Loan Documents
that affect solely the Lenders under any Facility or any Incremental Facility
(including waiver or modification of conditions to extensions of credit
thereunder, the availability and conditions to funding of any Incremental
Facility and pricing and other modifications) will require only the consent of
Lenders holding more than 50% of the aggregate commitments or loans, as
applicable, under such Facility or Incremental Facility and, in each case,
(x) no other consents or approvals shall be required and (y) any fees or other
consideration payable to obtain such amendments or waivers need only be offered
on a pro rata basis to the Lenders under the affected Facility or Incremental
Facility, as the case may be; and

(ix) this Agreement and the other Loan Documents may be amended with the consent
of the Administrative Agent and the Borrower to correct any mistakes or
ambiguities of a technical nature.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Company Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

To the Company Borrower:   

JELD-WEN, Inc.

440 S. Church Street, Suite 400

Charlotte, North Carolina 28202

Attn: L. Brooks MallardChief Financial Officer

Telephone: (704) 378-5700

Email: bmallard@jeldwen.com bmallard@jeldwen.com

 

with a copy to:

 

-159-



--------------------------------------------------------------------------------

  

JELD-WEN, Inc.

440 S. Church Street, Suite 400

Charlotte, North Carolina 28202

Attn: General Counsel

Telephone: (704) 378-5700

Email: LegalNotice@jeldwen.com

 

To any Guarantor:   

c/o the Company Borrower at the address set forth above

 

in each case, with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

Cleary Gottlieb Steen & Hamilton LLP

One New YorkLiberty Plaza

New York, New York 1000410006

Attn: Daniel J. BurskyMargaret S. Peponis

Telecopy: (212) 859-8000225-3999

Telephone: (212) 859-4000225-2822

Email: daniel.bursky@friedfrank.commpeponis@cgsh.com

 

To the Administrative Agent:   

Henry Pennell

Bank of America, N.A.

901 Main Street, 14th Floor

TX1-492-14-11

Dallas, TX 75202

Telecopy: (214) 290-9448

Telephone: (214) 209-1226

Email: henry.pennell@baml.comhenry.pennell@baml.com

 

With a copy to:

 

Julie Lindberg

Julia Barry

Bank of America, N.A.

100 N. Tryon Street, 17th Floor

NC1-007-17-15

Charlotte, NC 28255

Telecopy: (TBD)

Telephone: (980) 388-6652

Email: Julie.lindberg@baml.comjulia.barry@baml.com

; provided that any notice, request or demand to or upon the Administrative
Agent or the Lenders shall not be effective until received. In no event shall a
voice mail message be effective as a notice, communication

 

-160-



--------------------------------------------------------------------------------

or confirmation hereunder. All telephonic notices to the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender (“Approved Electronic Communications”). The Administrative
Agent or the Borrower may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (a) notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgment), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(b) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the foregoing clause (a) of notification that such
notice or communication is available and identifying the website address
therefor.

Each Loan Party agrees to assume all risk, and hold the Administrative Agent,
the Joint Bookrunners and each Lender harmless from any losses, associated with,
the electronic transmission of information (including the protection of
confidential information), except to the extent caused by the gross negligence
or willful misconduct of such Person.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Each Loan Party, the Lenders, the Joint Lead Arrangers, the Joint Bookrunners,
the Amendment No. 1 Lead Arrangers and Bookrunners, the Amendment No. 2 Lead
Arrangers and Bookrunners, the Amendment No. 3 Lead Arrangers and Bookrunners,
the Amendment No. 34 Lead Arrangers and Bookrunners and the Administrative Agent
agree that the Administrative Agent may, but shall not be obligated to, store
any Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.

 

-161-



--------------------------------------------------------------------------------

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees upon the occurrence of
the Closing Date (a) to pay or reimburse the Joint Lead Arrangers and the
Administrative Agent (without duplication) for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one primary counsel to the
Administrative Agent, the Joint Lead Arrangers and the Joint Bookrunners, taken
as a whole, and one local counsel to the foregoing Persons, taken as a whole, in
each appropriate jurisdiction (which may include one special counsel acting in
multiple jurisdictions) (and additional counsel in the case of actual or
perceived conflicts), and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Company Borrower
on or prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all of their
reasonable out-of-pocket costs and expenses (other than allocated costs of
in-house counsel) incurred in connection with the workout, restructuring,
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the reasonable fees and
disbursements of one primary counsel to the Lenders, the Administrative Agent,
the Joint Lead Arrangers, the Joint Bookrunners, the Amendment No. 1 Lead
Arrangers and Bookrunners, the Amendment No. 2 Lead Arrangers and Bookrunners,
the Amendment No. 3 Lead Arrangers and Bookrunners and the Amendment No. 34 Lead
Arrangers and Bookrunners, taken as a whole, and one local counsel to the
foregoing Persons, taken as a whole, in each appropriate jurisdiction (which may
include one special counsel acting in multiple jurisdictions) (and in the case
of an actual or perceived conflict of interest by any of the foregoing Persons,
additional counsel to such affected Person), (c) to pay, indemnify, and hold
each Lender and the Administrative Agent harmless from, any and all recording
and filing fees that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender, the Administrative Agent, each Joint Lead Arranger, the Joint
Bookrunners, the Amendment No. 1 Lead Arrangers and Bookrunners, the Amendment
No. 2 Lead Arrangers and Bookrunners, the Amendment No. 3 Lead Arrangers and
Bookrunners, the Amendment No. 3 Lead Arrangers and Bookrunners, the Amendment
No. 4 Lead Arrangers and Bookrunners and each of their respective Affiliates
that are providing services in connection with the financing contemplated by
this Agreement and each member (and successors and assigns), officer, director,
trustee, employee, agent and controlling person of the foregoing (each, an
“Indemnitee”) harmless from and against any and all other claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to or
arising out of or in connection with the

 

-162-



--------------------------------------------------------------------------------

execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents (regardless of
whether any Indemnitee is a party hereto and regardless of whether any such
matter is initiated by a third party, the Borrower, any other Loan Party or any
other Person), including any of the foregoing relating to the use of proceeds of
the Loans or the violation of, noncompliance with or liability under, any
Environmental Law relating to any Group Member or any of the Properties and the
reasonable fees and expenses of one primary legal counsel to the Indemnitees,
taken as a whole (or in the case of an actual or perceived conflict of interest
by an Indemnitee, additional counsel to the affected Indemnitees), and one local
counsel in each appropriate jurisdiction (which may include one special counsel
acting in multiple jurisdictions) to the Indemnitees in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”) (but excluding any losses, liabilities, claims, damages, costs or
expenses relating to the matters referred to in Sections 2.13 and 2.15 (which
shall be the sole remedy in respect of the matters set forth therein)), provided
that the Borrower shall not have any obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are (i) (A) found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee, (B) found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from a material breach of
the Loan Documents by such Indemnitee, (C) any dispute that does not involve an
act or omission by the Borrower, Holdings or any of their respective Affiliates
and that is brought by any Indemnitee against any other Indemnitee (other than
in its capacity as Administrative Agent, Joint Lead Arranger, Joint Bookrunner,
Amendment No. 1 Lead Arranger and Bookrunner, Amendment No. 2 Lead Arranger and
Bookrunner, Amendment No. 3 Lead Arranger and Bookrunner, Amendment No. 34 Lead
Arranger and Bookrunner or similar role hereunder), (D) directly and exclusively
caused, with respect to the violation of, noncompliance with or liability under,
any Environmental Law relating to any of the Properties, by the act or omissions
by Persons other than the Borrower or any Subsidiary of the Borrower or their
respective Related Parties with respect to the applicable Property that occur
after the Administrative Agent sells the respective Property pursuant to a
foreclosure or has accepted a deed in lieu of foreclosure or (E) with respect to
Taxes, other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim or (ii) settlements entered into by such person without
the Borrower’s written consent (such consent to not be unreasonably withheld,
conditioned or delayed). All amounts due under this Section 10.5 shall be
payable not later than 10 days after written demand therefor. Statements payable
by the Borrower pursuant to this Section 10.5 shall be submitted to the Borrower
at the address set forth in Section 10.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (other than as provided in Section 10.19) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and the
Administrative Agent (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void).

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it and the Note or
Notes (if any) held by it) with the prior written consent (such consent not to
be unreasonably withheld, conditioned or delayed) of:

 

-163-



--------------------------------------------------------------------------------

(A) in the case of any Lender (other than with respect to Incremental Loans and
Incremental Commitments) or Incremental Lender (with respect to Incremental
Loans and Incremental Commitments), the Company Borrower, provided that such
consent shall be deemed to have been given if the Company Borrower has not
responded within 10 Business Days after notice by the Administrative Agent,
provided, further, that no consent of the Company Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Section 8.1(a) (or, in respect
of the Borrower, Section 8.1(f)) has occurred and is continuing, any other
Eligible Assignee; and

(B) except with respect to an assignment of Loans to an existing Lender, an
Affiliate of a Lender or an Approved Fund, the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (provided that, in each case, that simultaneous assignments to or by
two or more Approved Funds shall be aggregated for purposes of determining such
amount) unless the Administrative Agent and, in the case of Loans (other than
Incremental Loans), Incremental Loans or Incremental Commitments, the Company
Borrower otherwise consents;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and applicable Forms.

This paragraph (b) shall not prohibit any Lender from assigning all or any
portion of its rights and obligations among separate Facilities on a non-pro
rata basis.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Assignments to Permitted Auction Purchasers. Each Lender acknowledges that
each Permitted Auction Purchaser is an Eligible Assignee hereunder and may

 

-164-



--------------------------------------------------------------------------------

purchase or acquire Loans hereunder from Lenders from time to time (x) pursuant
to a Dutch Auction in accordance with the terms of this Agreement (including
Section 10.6 hereof), subject to the restrictions set forth in the definitions
of “Eligible Assignee” and “Dutch Auction” or (y) pursuant to open market
purchases, in each case, subject to the following limitations:

(A) each Permitted Auction Purchaser agrees that, notwithstanding anything
herein or in any of the other Loan Documents to the contrary, with respect to
any Auction Purchase or other acquisition of Loans, (1) under no circumstances,
whether or not any Loan Party is subject to a bankruptcy or other insolvency
proceeding, shall such Permitted Auction Purchaser be permitted to exercise any
voting rights or other privileges with respect to any Loans and any Loans that
are assigned to such Permitted Auction Purchaser shall have no voting rights or
other privileges under this Agreement and the other Loan Documents and shall not
be taken into account in determining any required vote or consent and (2) such
Permitted Auction Purchaser shall not receive information provided solely to
Lenders by the Administrative Agent or any Lender and shall not be permitted to
attend or participate in meetings attended solely by Lenders and the
Administrative Agent and their advisors; rather, all Loans held by any Permitted
Auction Purchaser shall be automatically Cancelled immediately upon the purchase
or acquisition thereof in accordance with the terms of this Agreement (including
Section 10.6 hereof);

(B) at the time any Permitted Auction Purchaser is making purchases of Loans it
shall enter into an Assignment and Assumption Agreement;

(C) immediately upon the effectiveness of each Auction Purchase or other
acquisition of Loans, a Cancellation (it being understood that such Cancellation
shall not constitute a voluntary repayment of Loans for purposes of this
Agreement) shall be automatically irrevocably effected with respect to all of
the Loans and related Obligations subject to such Auction Purchase, with the
effect that such Loans and related Obligations shall for all purposes of this
Agreement and the other Loan Documents no longer be outstanding, and the
Borrower and the Guarantors shall no longer have any Obligations relating
thereto, it being understood that such forgiveness and cancellation shall result
in the Borrower and the Guarantors being irrevocably and unconditionally
released from all claims and liabilities relating to such Obligations which have
been so cancelled and forgiven, and the Collateral shall cease to secure any
such Obligations which have been so cancelled and forgiven; and

(D) at the time of such Purchase Notice and Auction Purchase or other
acquisition of Loans, (w) no Default or Event of Default shall have occurred and
be continuing, (x) Holdings, the Borrower or any of their respective Affiliates
shall not be required to make any representation that it is not in possession of
material non-public information with respect to Holdings, the Borrower, their
respective subsidiaries or their respective securities and (y) any Affiliated
Lender that is a Purchaser shall identify itself as such.

Notwithstanding anything to the contrary herein, this Section 10.6(b)(iii) shall
supersede any provisions in Section 2.17 to the contrary.

 

-165-



--------------------------------------------------------------------------------

(iv) Assignments to Affiliated Lenders. Any Lender may, at any time, assign all
or a portion of its rights and obligations with respect to Loans to an
Affiliated Lender through (x) Dutch Auctions open to all Lenders on a pro rata
basis or (y) open market purchases, in each case subject to the following
limitations:

(A) notwithstanding anything in Section 10.1 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Lenders have
(1) consented to any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 10.1), (2) otherwise acted on
any matter related to any Loan Document, (3) directed or required Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, or (4) subject to Section 2.17,
voted on any plan of reorganization pursuant to Title 11 of the United States
Code, that in either case does not require the consent of each Lender or each
affected Lender or does not adversely affect such Affiliated Lender
disproportionately in any material respect as compared to other Lenders, the
Sponsor and any Non-Debt Fund Affiliate will be deemed to have voted in the same
proportion as Lenders that are not Affiliated Lenders voting on such matter; and
the Sponsor and each Non-Debt Fund Affiliate each hereby acknowledges, agrees
and consents that if, for any reason, its vote to accept or reject any plan
pursuant to Title 11 of the United States Code) is not deemed to have been so
voted, then such vote will be (x) deemed not to be in good faith and
(y) “designated” pursuant to Section 1126(e) of Title 11 of the United States
Code such that the vote is not counted in determining whether the applicable
class has accepted or rejected such plan in accordance with Section 1126(c) of
Title 11 of the United States Code; provided that, for the avoidance of doubt,
Debt Fund Affiliates shall not be subject to such limitation and shall be
entitled to vote as any other Lender; provided, further, that, notwithstanding
the foregoing or anything herein to the contrary, Debt Fund Affiliates may not
in the aggregate account for more than 49.9% of the amounts set forth in the
calculation of Required Lenders and any amount in excess of 49.9% will be
subject to the limitations set forth in this clause (A);

(B) the Sponsor and Non-Debt Fund Affiliates shall not receive information
provided solely to Lenders by the Administrative Agent or any Lender and shall
not be permitted to attend or participate in meetings attended solely by Lenders
and the Administrative Agent and their advisors, other than the right to receive
notices of Borrowings, notices of prepayments and other administrative notices
in respect of its Loans or Commitments required to be delivered to Lenders
pursuant to Section 2;

(C) at the time any Affiliated Lender is making purchases of Loans pursuant to a
Dutch Auction it shall identify itself as an Affiliated Lender and shall enter
into an Assignment and Assumption Agreement;

(D) with respect to a Dutch Auction, at the time of such Purchase Notice and
Auction Purchase, no Affiliated Lender shall be required to make any
representation that it is not in possession of material non-public information
with respect to Holdings, the Borrower, their respective Subsidiaries or their
respective securities; and

 

-166-



--------------------------------------------------------------------------------

(E) the aggregate principal amount of all Loans which may be purchased by the
Sponsor or any Non-Debt Fund Affiliate through Dutch Auctions or assigned to the
Sponsor or any Non-Debt Fund Affiliate through open market purchases shall in no
event exceed, as calculated at the time of the consummation of any
aforementioned Purchases or assignments, 25% of the aggregate principal amount
of the Loans then outstanding.

Notwithstanding anything to the contrary herein, this Section 10.6(b)(iv) shall
supersede any provisions in Section 2.12 to the contrary.

(v) Subject to acceptance and recording thereof pursuant to Section 10.6(b)(vii)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations if such transaction complies with
the requirements of Section 10.6(c).

(vi) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of (and
any stated interest on) the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(vii) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire and applicable Forms (unless the Assignee shall already be a
Lender hereunder), together with (x) any processing and recordation fee and
(y) any written consent to such assignment required by Section 10.6(b), the
Administrative Agent shall promptly accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
natural person, a Defaulting Lender, Holdings or any Subsidiary of Holdings) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and

 

-167-



--------------------------------------------------------------------------------

directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires, subject to Section 10.1(b),
the consent of each Lender directly affected thereby pursuant to clauses (A) and
(C) of Section 10.1(a) and (2) directly affects such Participant. Subject to
Section 10.6(c)(ii), the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.13, 2.14 and 2.15 (subject to the requirements of
those sections and Sections 2.16 and 2.17, and it being understood that the
documentation required under Section 2.14(d), (e) and (g) shall be delivered
solely to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 10.6(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.6(b) as though it were a Lender, provided such Participant shall
be subject to Section 10.6(a) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for U.S. federal income tax purposes as the
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the commitment of, and the principal amounts
(and stated interest) of, each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Unless otherwise required by the Internal Revenue Service
(“IRS”), any disclosure required by the foregoing sentence shall be made by the
relevant Lender directly and solely to the IRS. The entries in the Participant
Register shall be conclusive and binding absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to a greater payment results from a Change in Tax
Law that occurs after the Participant acquired the applicable participation.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(h) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in Section 10.6(d) above.

(i) Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in Commitments or Loans, as the case may be, represents and warrants as
of the Closing Date and as of the effective date of the applicable Assignment
and Assumption that it is a “qualified purchaser” for purposes of
Section 2(a)(51) of the Investment Company Act of 1940, as amended.

 

-168-



--------------------------------------------------------------------------------

(j) Each Lender, upon succeeding to an interest in Commitments or Loans, as the
case may be, represents and warrants as of the effective date of the applicable
Assignment and Assumption that it is an Eligible Assignee.

10.7 [Reserved].

10.8 Adjustments; Set-off

(a) Except to the extent that this Agreement expressly provides for or permits
payments to be allocated or made to a particular Lender or to the Lenders under
a particular Facility, if any Lender (a “Benefited Lender”) shall receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 8.1(f) or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, with the prior consent of the Administrative Agent,
without prior notice to Holdings or the Borrower or any other Loan Party, any
such notice being expressly waived by Holdings and the Borrower and each other
Loan Party to the extent permitted by applicable law, upon the occurrence and
during the continuance of any Event of Default, to set off and appropriate and
apply against the Obligations any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Holdings or the Borrower or any such other Loan Party, as the case
may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.9 [Reserved].

10.9 Counterparts; Electronic Execution. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile transmission or electronic PDF shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Company Borrower and the Administrative
Agent. The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the

 

-169-



--------------------------------------------------------------------------------

New York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.

10.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.11 Integration. This Agreement, the Engagement Letter, the Amendment No. 1
Engagement Letter, the Amendment No. 2 Engagement Letter, the Amendment No. 3
Engagement Letter, the Amendment No. 34 Engagement Letter, the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Joint Lead Arrangers, the Joint Bookrunners, the Amendment No. 1 Lead Arrangers
and Bookrunners, the Amendment No. 2 Lead Arrangers and Bookrunners, the
Amendment No. 3 Lead Arrangers and Bookrunners, the Amendment No. 34 Lead
Arrangers and Bookrunners and the Administrative Agent represent the entire
agreement of Holdings, the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

10.12 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

10.13 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof, to the extent such courts would have subject matter
jurisdiction with respect thereto, and agrees that notwithstanding the foregoing
(x) a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law and (y) legal actions or proceedings brought by the
Secured Parties in connection with the exercise of rights and remedies with
respect to Collateral may be brought in other jurisdictions where such
Collateral is located or such rights or remedies may be exercised;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court and waives any right to claim that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to each party hereto, as
the case may be at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

 

-170-



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, the Amendment No. 1
Transactions, the Amendment No. 2 Transactions, the Amendment No. 3
Transactions, the Amendment No. 34 Transactions, or any Loan or the use of the
proceeds thereof, any special, exemplary, punitive or consequential damages
against any Indemnitee.

10.14 Acknowledgements. The Borrower and each of the Guarantors hereby
acknowledge that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings, the Borrower or any Guarantor arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between Administrative Agent and Lenders, on one hand, and
Holdings, the Borrower and each Guarantor, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower or the Guarantors and the Lenders.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is not designated by the provider thereof as public
information or non-confidential; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners, the
Amendment No. 1 Lead Arrangers and Bookrunners, the Amendment No. 2 Lead
Arrangers and Bookrunners, the Amendment No. 3 Lead Arrangers and Bookrunners,
the Amendment No. 34 Lead Arrangers and Bookrunners, or any other Lender or any
Affiliate thereof, (b) subject to an agreement to comply with provisions no less
restrictive than this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty) (other than Disqualified Lenders), (c) to its
employees, directors, trustees, agents, attorneys, accountants and other
professional advisors that have been advised of the provisions of this Section
and have been instructed to keep such information confidential, (d) upon the
request or demand of any Governmental Authority or any self-regulatory authority
having or asserting jurisdiction over such Person (including any Governmental
Authority regulating any Lender or its Affiliates), (e) in response to any order
of any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding; provided that unless
specifically prohibited by applicable law, reasonable efforts shall be made to
notify the Borrower of any such request prior to disclosure, (g) that has been
publicly disclosed other than as a result of a breach of this Section, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender; provided, such Person has been advised of the provisions
of this Section and instructed to keep such information confidential or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document. In addition, the Administrative Agent and the Lenders may

 

-171-



--------------------------------------------------------------------------------

disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the extensions of credit hereunder. Notwithstanding
anything herein to the contrary, any party to this Agreement (and any employee,
representative, or other agent of any party to this Agreement) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure. However, any such information
relating to the tax treatment or tax structure is required to be kept
confidential to the extent necessary to comply with any applicable federal or
state securities laws.

10.16 Waivers Of Jury Trial. EACH OF HOLDINGS, THE BORROWER, THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.17 USA Patriot Act Notification. The following notification is provided to
the Borrower and each Guarantor pursuant to Section 326 of the Patriot Act:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each Person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.

What this means for the Borrower or any Guarantor: When the Borrower or any
Guarantor opens an account, if such Borrower or Guarantor is an individual, the
Administrative Agent and the Lenders will ask for the Borrower’s name,
residential address, tax identification number, date of birth, and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower, and, if the Borrower or such Guarantor is not an individual, the
Administrative Agent and the Lenders will ask for the Borrower’s name, tax
identification number, business address, and other information that will allow
the Administrative Agent and the Lenders to identify the Borrower. The
Administrative Agent and the Lenders may also ask, if the Borrower or such
Guarantor is an individual, to see the Borrower’s driver’s license or other
identifying documents, and, if the Borrower or Guarantor is not an individual,
to see the Borrower’s legal organizational documents or other identifying
documents.

10.18 Maximum Amount.

(a) It is the intention of the Borrower and the Lenders to conform strictly to
the usury and similar laws relating to interest from time to time in force, and
all agreements between the Loan Parties and their respective Subsidiaries and
the Lenders, whether now existing or hereafter arising and whether oral or
written, are hereby expressly limited so that in no contingency or event
whatsoever, whether by acceleration of maturity hereof or otherwise, shall the
amount paid or agreed to be paid in the aggregate to the Lenders as interest
(whether or not designated as interest, and including any amount otherwise
designated but deemed to constitute interest by a court of competent
jurisdiction) hereunder or under the other Loan Documents or in any other
agreement given to secure the Indebtedness evidenced hereby or other Obligations
of the Borrower, or in any other document evidencing, securing or pertaining to
the Indebtedness evidenced hereby, exceed the maximum amount permissible under
applicable usury or such other laws (the “Maximum Amount”). If under any
circumstances whatsoever fulfillment of any provision

 

-172-



--------------------------------------------------------------------------------

hereof, or any of the other Loan Documents, at the time performance of such
provision shall be due, shall involve exceeding the Maximum Amount, then, ipso
facto, the obligation to be fulfilled shall be reduced to the Maximum Amount.
For the purposes of calculating the actual amount of interest paid and/or
payable hereunder in respect of laws pertaining to usury or such other laws, all
sums paid or agreed to be paid to the holder hereof for the use, forbearance or
detention of the Indebtedness of the Borrower evidenced hereby, outstanding from
time to time shall, to the extent permitted by Requirement of Law, be amortized,
pro-rated, allocated and spread from the date of disbursement of the proceeds of
the Notes until payment in full of all of such Indebtedness, so that the actual
rate of interest on account of such Indebtedness is uniform through the term
hereof. The terms and provisions of this Section 10.18(a) shall control and
supersede every other provision of all agreements between the Borrower or any
endorser of the Notes and the Lenders.

(b) If under any circumstances any Lender shall ever receive an amount which
would exceed the Maximum Amount, such amount shall be deemed a payment in
reduction of the principal amount of the Loans and shall be treated as a
voluntary prepayment under Section 2.10 and shall be so applied in accordance
with Section 2.12 or if such excessive interest exceeds the unpaid balance of
the Loans and any other Indebtedness of the Borrower in favor of such Lender,
the excess shall be deemed to have been a payment made by mistake and shall be
refunded to the Borrower.

10.19 Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, unless expressly
provided for herein or in any other Loan Document, without the prior written
consent of the Administrative Agent. The provisions of this Section 10.18 are
for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

10.20 No Fiduciary Duty. Each of the Administrative Agent, the Joint
Bookrunners, the Joint Lead Arrangers, the Amendment No. 1 Lead Arrangers and
Bookrunners, the Amendment No. 2 Lead Arrangers and Bookrunners, the Amendment
No. 3 Lead Arrangers and Bookrunners, the Amendment No. 34 Lead Arrangers and
Bookrunners, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”), may have economic interests that conflict
with those of the Loan Parties, their stockholders and/or their Affiliates. Each
Loan Party agrees that nothing in the Loan Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Loan Party, its
stockholders or its Affiliates, on the other, except as otherwise explicitly
provided herein. The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Loan Party, its management, stockholders, creditors or any other Person,
except as otherwise explicitly provided herein. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or

 

-173-



--------------------------------------------------------------------------------

respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto.

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.22 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each of the Amendment No. 4 Lead
Arrangers and Bookrunners and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company Borrower or any other
Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement,

 

-174-



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each of the Amendment No. 4 Lead Arrangers and Bookrunners
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that:

(i) none of the Administrative Agent, any Amendment No. 4 Lead Arranger and
Bookrunner or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is independent (within the meaning
of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment
adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to the Loans and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, any Amendment No. 4 Lead Arranger and Bookrunner or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans or this Agreement.

 

-175-



--------------------------------------------------------------------------------

(c) The Administrative Agent and each Amendment No. 4 Lead Arranger and
Bookrunner hereby informs the Lenders that each such Person is not undertaking
to provide impartial investment advice, or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans and this Agreement, (ii) may recognize a gain if it
extended the Loans for an amount less than the amount being paid for an interest
in the Loans by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

[Signature pages follow.]

 

-176-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

COMPANY BORROWER:       JELD-WEN, INC.      
By:                                     
                                                            Name:       Title:
GUARANTORS:       JELD-WEN HOLDING, INC.      
By:                                     
                                                            Name:       Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N. A., as Administrative Agent and a Lender
By:                                                                          
Name:   Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX B

[See Attached]



--------------------------------------------------------------------------------

 

 

AMENDED TERM LOAN PLEDGE AND SECURITY AGREEMENT

Dated as of October 15, 20142014, as amended as of December 14, 2017

made by

JELD-WEN HOLDING, INC.,

as Holdings,

Onex BP Finance LP and

JELD-WEN, incInc.,

as BorrowersBorrower,

and

THE OTHER GRANTORS referred to herein

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINED TERMS

     2  

1.1

  Definitions      2  

1.2

  Other Definitional Provisions      5  

SECTION 2. GRANT OF SECURITY INTEREST

     6  

SECTION 3. REPRESENTATIONS AND WARRANTIES

     7  

3.1

  Title; No Other Liens      7  

3.2

  Perfected First Priority Liens      78  

3.3

  Jurisdiction of Organization; Chief Executive Office      8  

3.4

  Inventory and Equipment      8  

3.5

  Farm Products      8  

3.6

  Investment Property      8  

3.7

  Receivables      9  

3.8

  Intellectual Property      9  

SECTION 4. COVENANTS

     9  

4.1

  Delivery of Instruments, Certificated Securities and Chattel Paper      9  

4.2

  Maintenance of Insurance      10  

4.3

  Maintenance of Perfected Security Interest; Further Documentation      10  

4.4

  Changes in Locations, Name, etc.      11  

4.5

  Investment Property      11  

4.6

  Intellectual Property      11  

SECTION 5. REMEDIAL PROVISIONS

     13  

5.1

  Certain Matters Relating to Receivables      13  

5.2

  Communications with Obligors; Grantors Remain Liable      14  

5.3

  Investment Property      14  

5.4

  Proceeds to be Turned Over to Administrative Agent      15  

5.5

  Application of Proceeds      15  

5.6

  Code and Other Remedies      16  

5.7

  Registration Rights      16  

5.8

  Intellectual Property      17  

5.9

  Deficiency      19  

SECTION 6. THE ADMINISTRATIVE AGENT

     19  

6.1

  Administrative Agent’s Appointment as Attorney-in-Fact, etc.      20  

6.2

  Duty of Administrative Agent      21  

6.3

  Authorization for Filing Financing Statements      22  

6.4

  Authority of Administrative Agent      2122  

SECTION 7. MISCELLANEOUS

     22  

7.1

  Amendments in Writing      22  

 

- i -



--------------------------------------------------------------------------------

7.2

  Notices      22  

7.3

  No Waiver by Course of Conduct; Cumulative Remedies      22  

7.4

  Tax Indemnity      23  

7.5

  Successors and Assigns      2223  

7.6

  Counterparts      2223  

7.7

  Severability      23  

7.8

  Section Headings      23  

7.9

  Integration      23  

7.10

  GOVERNING LAW      23  

7.11

  SUBMISSION TO JURISDICTION; WAIVERS      24  

7.12

  Acknowledgements      25  

7.13

  Additional Grantors      2425  

7.14

  Releases      25  

SCHEDULES

 

Schedule 1    Investment Property Schedule 2    Perfection Matters Schedule 3   
Jurisdictions of Organization and Chief Executive Offices, etc. Schedule 4   
Equipment and Inventory Locations Schedule 5    Intellectual Property Schedule 6
   Commercial Tort Claims

 

- ii -



--------------------------------------------------------------------------------

TERM LOAN PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of
October 15, 2014,2014 and amended as of December 14, 2017 (the “Amendment
Date”), made by each of the signatories hereto (together with any other entity
that may become a party hereto as provided herein the “Grantors”), in favor of
Bank of America, N.A., as Administrative Agent (together with its successors, in
such capacity, the “Administrative Agent”) for the benefit of the Secured
Parties (as defined in the Credit Agreement described below). Unless otherwise
defined herein, terms defined in the Term Loan Credit Agreement, dated as of the
date hereof (as October 15, 2014, (as amended by Amendment No. 1, dated as of
July 1, 2015, Amendment No. 2, dated as of November 1, 2016, Amendment No. 3,
dated as of March 7, 2017 and Amendment No. 4 dated as of December 14, 2017 and
as further amended, restated, amended and restated, supplemented, restructured
or otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”), among JELD-WEN Holding, incInc., an Oregona Delaware corporation
(“Holdings”), Onex BP Finance LP (the “Tower Borrower”), JELD-WEN, incInc., an
Oregona Delaware corporation (the “Company Borrower” and, together with the
Tower Borrower, the “Borrowers”), the otherCompany Subsidiary Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, and used herein shall have the
meanings given to them in the Credit Agreement. Each reference to the Borrowers
herein shall, as of the Amendment Date, be deemed a reference to JELD-WEN, Inc.
as Borrower.

INTRODUCTORY STATEMENTS

WHEREAS, Holdings and the Borrowers are members of an affiliated group of
companies that includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

WHEREAS, Qualified Counterparties and Cash Management Providers may enter into
Specified Swap Agreements and Specified Cash Management Agreements,
respectively, with any Group Member;

WHEREAS, Holdings, the Borrowers and the other Grantors are engaged in related
businesses, and each Grantor derives substantial direct and indirect benefit
from the extensions of credit under the Credit Agreement and from the Specified
Swap Agreements and the Specified Cash Management Agreements; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the benefit of the Secured Parties.; and

WHEREAS, each of Holdings, the Borrower, the other Grantors and the
Administrative Agent originally entered into this Agreement on October 15, 2014
and desire to amend this Agreement on the Amendment Date pursuant to Amendment
No. 4.

 

- 1 -



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC (and if defined in more than one Article of the New York UCC shall have
the meaning specified in Article 9 thereof): Accounts, Certificated Security,
Chattel Paper, Commercial Tort Claims, Commodity Account, Contracts, Deposit
Account, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Money, Securities Account and Supporting
Obligations.

(b) The following terms shall have the following meanings:

“Administrative Agent”: as defined in the preamble hereto.

“Agreement”: as defined in the preamble hereto.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy,” as
now and hereinafter in effect, or any successor statute.

“Borrowers”: as defined in the preamble hereto.

“Collateral”: as defined in Section 2.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Sections 5.1 or 5.4.

“Copyright Licenses”: any written agreement, license or covenant naming any
Grantor as licensor or licensee, granting any right under any Copyright,
including, without limitation, the grant of rights to manufacture, distribute,
exploit and sell materials derived from any Copyright, or otherwise providing
for a covenant not to sue for infringement or other violation of any Copyright.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or group of countries or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed on Schedule 5(A)), all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office; (ii) the right to obtain all
extensions and renewals thereof; (iii) the right to sue or otherwise recover for
any past, present and future infringement or other violation thereof; and
(iv) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto.

“Credit Agreement”: as defined in the preamble hereto.

 

- 2 -



--------------------------------------------------------------------------------

“Discharge of Obligations”: the time upon which all of the Obligations (other
than contingent indemnification obligations for which no claim has been made)
shall have been satisfied by payment in full in immediately available funds and
the Commitments shall have been terminated.

“Excluded Assets”: as defined in the Credit Agreement.

“Foreign Subsidiary”: as defined in the Credit Agreement.

“Global Intercompany Note”: that certain promissory note, dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time),
evidencing Intercompany Obligations owing by the obligors from time to time
party thereto to any Grantor from time to time listed on Schedule A thereto.

“Grantors”: as defined in the preamble hereto.

“Holdings”: as defined in the preamble hereto.

“Immaterial Subsidiary”: as defined in the Credit Agreement.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property of any Grantor, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) Copyrights, Patents, Trademarks, Trade Secrets, mask
works fixed in semi-conductor chip products (as defined under 17 U.S.C. 901 of
the U.S. Copyright Act), rights of publicity and privacy (i.e., the right to use
names, likenesses, voices, biographical and other identifying information of
real persons), intangible rights in software and databases not otherwise
included in the foregoing, (ii) all rights to sue at law or in equity or
otherwise recover for any past, present and future infringement, dilution,
misappropriation or other violation or impairment thereof, (iii) the right to
receive all Proceeds and damages therefrom and all payments and royalties
arising out of the sale, lease, license, assignment or other disposition
thereof, and (iv) all other rights of any kind accruing thereunder or pertaining
thereto throughout the world.

“Intellectual Property Licenses”: all agreements, licenses and covenants
pursuant to which any Grantor receives or grants any right in, to, or under, any
Intellectual Property, including but not limited to, the right to manufacture,
use, sell, perform, reproduce, distribute, display, modify and otherwise exploit
Copyrightedcopyrighted materials, Patentedpatented processes, devices or
designs, or Trademarks, or otherwise providing for a covenant not to sue for
infringement, dilution or other violation of any Intellectual Property or
permitting co-existence with respect to any Intellectual propertyProperty,
including Copyright Licenses, Patent Licenses, Trademark Licenses and Trade
Secret Licenses.

“Intellectual Property Registry”: The United States Patent and Trademark Office,
the United States Copyright Office, or any Stateother intellectual property
registry, or any foreign counterpart of any of the foregoing in the United
States.

“Intercompany Obligations”: any and all Indebtedness of Holdings, the Borrowers
and/or any Restricted Subsidiary that is owing to any Loan Party.

 

- 3 -



--------------------------------------------------------------------------------

“Investment Account”: any Securities Account, Commodity Account or Deposit
Account.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Capital Stock excluded from the definition of “Pledged Stock”) and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property.

“Lenders”: as defined in the Credit Agreement.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: as defined in the Credit Agreement.

“Patent License”: all agreements, licenses and covenants, whether written or
oral, providing for the grant by or to any Grantor of any right under any
Patent, including, without limitation, the right to manufacture, use or sell any
invention covered in whole or in part by a Patent, or otherwise providing for a
covenant not to sue for infringement or other violation of any Patent.

“Patents”: (i) all United States and foreign patents and applications for
letters patent throughout the world, including, but not limited to, any of the
foregoing referred to on Schedule 5,5(B), and all rights corresponding thereto
throughout the world; (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations of any of the
foregoing; (iii) the right to sue or otherwise recover for any past, present and
future infringement or other violation of any of the foregoing; and (iv) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit now or hereafter due
and/or payable with respect thereto.

“Pledged Notes”: (i) the Global Intercompany Note, (ii) all promissory notes
listed on Schedule 1 and (iii) all other promissory notes issued to or held by
any Grantor (other than any promissory note evidencing Intercompany Obligations
owing to such Grantor).

“Pledged Stock”: the shares of Capital Stock listed on Schedule 1, together with
any other shares, securities, stock or security certificates, options, interests
or rights of any nature whatsoever in respect of the Capital Stock of any Person
that may be issued or granted to, or held by, any Grantor while this Agreement
is in effect; provided that “Pledged Stock” shall not at any time include
Excluded Assets; provided, further, that Capital Stock which may not be pledged
hereunder in accordance with the proviso to Section 2 shall not constitute
“Pledged Stock.”

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

- 4 -



--------------------------------------------------------------------------------

“Receivable”: any right to payment for goods or other property sold, leased,
licensed or otherwise disposed of or for services rendered, whether or not such
right is evidenced by an Instrument or Chattel Paper and whether or not it has
been earned by performance (including, without limitation, any Account).

“Trademark License”: any agreement, license or covenant, whether written or
oral, providing for the grant by or to any Grantor of any right to use any
Trademark, or otherwise providing for a covenant not to sue for infringement,
dilution or other violation of any Trademark or permitting co-existence with
respect to a Trademark.

“Trademarks”: (i) all U.S. federal and state and foreign trademarks, trade
names, trade dress, corporate names, company names, business names, internet
domain names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, designs and general tangibles of a like nature, all registrations
and recordings thereof, and all applications in connection therewith, whether in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to on Schedule
5,5(C), and all rights corresponding thereto throughout the world; (ii) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing; (iii) all extensions and renewals of the foregoing; (iv) the right to
sue or otherwise recover for any past, present and future infringement, dilution
or other violation of any of the foregoing or for any injury to goodwill; and
(v) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto.

“Trade Secrets”: (i) all trade secrets and all other confidential or proprietary
information and know-how, whether or not such information has been reduced to a
writing or other tangible form, including all documents and things embodying,
incorporating, or referring in any way to such information, (ii) the right to
sue or otherwise recover for any past, present and future misappropriation or
other violation of any such information, and (iii) all Proceeds of the
foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto.

“Trade Secret Licenses”: all written or oral agreements naming any Grantor as
licensor or licensee granting any right in or to any Trade Secrets.

“Uniform Commercial Code”: the New York UCC or, when the laws of any other
jurisdiction govern the method or manner of the perfection or enforcement of any
security interest in any of the Collateral, with respect to such Collateral, the
Uniform Commercial Code (or any successor statute) of such jurisdiction.

1.2 Other Definitional Provisions. (a) The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to the Sections and Schedules
of this Agreement (as such Schedules may

 

- 5 -



--------------------------------------------------------------------------------

be amended or supplemented from time to time) unless otherwise specified. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation.”

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

SECTION 2. GRANT OF SECURITY INTEREST

Each Grantor hereby collaterally assigns, grants, mortgages and pledges to the
Administrative Agent, for the benefit of the Secured Parties, and hereby grants
to the Administrative Agent, for the benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and wherever the same may be
located (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations (including, without limitation,
any extensions, modifications, substitutions, amendments or renewals of any or
all of such Obligations):

(a) all Accounts;

(b) all Chattel Paper;

(c) all Commercial Tort Claims listed on Schedule 6 hereto, as such Schedule 6
may be supplemented pursuant to Section 4.7;

(d) all Contracts;

(e) all Deposit Accounts;

(f) all Documents;

(g) all Equipment;

(h) all Fixtures;

(i) all General Intangibles;

(j) all Goods;

(k) all Instruments;

(l) all Intellectual Property and Intellectual Property Licenses;

(m) all Inventory;

 

- 6 -



--------------------------------------------------------------------------------

(n) all Investment Property;

(o) all Money;

(p) all Receivables;

(q) all other property not otherwise described above (except for property
specifically excluded from any defined term used in any clause above);

(r) all books and records pertaining to the Collateral; and

(s) to the extent not otherwise included, all Proceeds, Supporting Obligations
and all accessions to, substitutions and replacements for, and rents, profits
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that, notwithstanding anything to the contrary herein, (x) this
Agreement shall not constitute a grant of a security interest in Excluded Assets
and (y) in no event shall perfection by control or possession or similar
arrangements be required with respect to any Collateral, other than in respect
of (A) certificated equity interests in the Borrowers and the wholly-owned
Restricted Subsidiaries otherwise required to be pledged pursuant to the terms
of any Loan Document and (B) thecertain Pledged Notes, including the Tower LLC
Loans (as defined in the Credit Agreement) including the Global Intercompany
Note and (C) Deposit or Securities Accounts requiring perfection through control
agreements under the ABL Credit Agreement; provided that to the extent that any
deposit or securities accounts are under the control of the ABL Agent at any
time, pursuant to the terms of the Intercreditor Agreement, the ABL Agent will
agree to act as agent and gratuitous bailee for the Administrative Agent for the
purpose of perfecting the Administrative Agent’s liens in such deposit and
securities accounts. Notwithstanding anything to the contrary, no actions in any
jurisdiction outside the United States shall be required in order to create any
security interests in assets located or titled outside of the United States, or
to perfect any security interests in such assets, including any Intellectual
Property registered or applied-for in any jurisdiction outside the United States
(it being understood that there shall be no security agreements or pledge
agreements governed under the laws of any jurisdiction outside the United
States).

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each other Secured Party that:

3.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the Credit
Agreement, such Grantor owns each item of the Collateral free and clear of any
and all Liens or material claims of others. No financing statement, fixture
filing or other public notice with respect to all or any part of the Collateral,
in each case that is authorized by a Grantor, is on file or of record or will be
filed in any public office,

 

- 7 -



--------------------------------------------------------------------------------

except such as have been filed or will be filed in favor of the Administrative
Agent, for the benefit of the Secured Parties, pursuant to this Agreement or as
are otherwise permitted by the Credit Agreement.

3.2 Perfected First Priority Liens. The security interests granted to the
Administrative Agent pursuant to this Agreement (i) upon completion oftogether
with the filings and other actions specified on Schedule 2 (which, in the case
of all filings referred to on said Schedule, have been or, in the case of
Additional Grantors, will be delivered to the Administrative Agent in completed
and duly (if applicable) executed form) constitute (or will constitute, in the
case of Additional Grantors) valid perfected security interests in all of the
Collateral as of the Closing Date (or, in the case of Additional Grantors, as of
the date such Additional Grantors have or will become parties to this Agreement)
in which the security interest may be perfected by such filing, recording or
registration or such other action in the United States in favor of the
Administrative Agent, for the benefit of the Secured Parties, as collateral
security for the Obligations, enforceable in accordance with the terms hereof
against all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor (except to the extent such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law)) and (ii) are prior to all other Liens on the Collateral in
existence on the date hereof except for Permitted Priority Liens.

3.3 Jurisdiction of Organization; Chief Executive Office. Such Grantor’s
jurisdiction of organization, identification number from the jurisdiction of
organization (if any), and the location of such Grantor’s chief executive office
or sole place of business, as the case may be, in each case as of the Closing
Date, are specified on Schedule 3, and except as provided on Schedule 3, such
Grantor has not changed its jurisdiction of organization or identification
number in the five years preceding the date hereof.

3.4 Inventory and Equipment. As of the Closing Date all (a) material Inventory
and (b) material Equipment (other than mobile goods) are kept at the locations
listed on Schedule 4.

3.5 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

3.6 Investment Property. (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor (other than the shares of
Capital Stock that are excluded from the definition of “Pledged Stock”).

(b) All the shares of, and other interests constituting, the Pledged Stock of
each Subsidiary of such Grantor have been duly and validly issued and are fully
paid and nonassessable.

(c) Such Grantor is the record and beneficial owner of, and has title to, the
Pledged Stock and Pledged Notes pledged by it hereunder, free of any and all
Liens, except the security interests created by this Agreement and other
Permitted Liens.

 

- 8 -



--------------------------------------------------------------------------------

3.7 Receivables. No amount payable to such Grantor under or in connection with
any Receivable is evidenced by any Instrument (other than checks, drafts or
other Instruments that will be promptly deposited in an Investment Account) or
Chattel Paper evidencing an amount in excess of $1,000,0005,000,000 which has
not been delivered to the Administrative Agent.

3.8 Intellectual Property. (a) Schedule 5 lists all registrations and
applications in existence on the Closing Date for Intellectual Property
(including, without limitation, registered or issued Copyrights, Patents,
Trademarks and all applications therefor), in each case owned by such Grantor on
the date hereofClosing Date and (i)issued, registered or pending registration
with the United States Copyright office or the United States Patent and
Trademark Office or (ii) otherwise necessary for the conduct in all material
respects of the business of the Company and its Subsidiaries, taken as a whole,
as currently conductedany Intellectual Property Registry.

(b) Such Grantor has performed all acts and has paid all renewal, maintenance,
and other fees and taxes required to maintain each and every registration and
application of Intellectual Property owned by such Grantor as of the date hereof
and necessary for the conduct in all material respects of the business of the
Company and its Subsidiaries, taken as a whole, as currently conducted, in full
force and effect.

(c) Such Grantor uses adequate standards, as determined in the reasonable good
faith judgment of such Grantor, of quality in the manufacture, distribution, and
sale of all products sold and in the provision of all services rendered under or
in connection with all Trademarks necessary for the conduct in all material
respects of the business of the Company and its Subsidiaries, taken as a whole,
as currently conducted, and has taken all action necessary, in the reasonable
good faith judgment of such Grantor, to require that all licensees of the
Trademarks owned by such Grantor and necessary for the conduct in all material
respects of the business of the Company and its Subsidiaries, taken as a whole,
as currently conducted use such adequate standards of quality.

SECTION 4. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

4.1 Delivery of Instruments, Certificated Securities and Chattel Paper.

(a) If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by (i) any Instrument (other than (x) checks,
drafts or other Instruments that will be promptly deposited in an Investment
Account and (y) any Intercompany Obligations) evidencing an amount in excess of
$5,000,000, (ii) any Chattel Paper evidencing an amount in excess of
$1,000,0005,000,000 or (iii) any Certificated Security or Certificated
Securities not credited to an investment account (in each case, to the extent
included in the Collateral), such Instrument, Chattel Paper or Certificated
Security shall be promptly delivered to the Administrative Agent, duly indorsed
in a manner reasonably satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement and in any event within fivethirty
(30) Business Days after the date such Grantor receives such Instrument, Chattel
Paper or Certificated Security.

 

- 9 -



--------------------------------------------------------------------------------

(b) If any Intercompany Obligation owing to such Grantor in an aggregate
principal amount in excess of $5,000,000 shall be or become evidenced in
writing, such Grantor will, as promptly as practicable, cause the obligor
thereunder to execute and deliver to the Administrative Agent, an amendment or
supplement to the Global Intercompany Note as may be reasonably necessary to
reflect such Intercompany Obligation.

4.2 Maintenance of Insurance. (a) Such Grantor will maintain, with financially
sound and reputable insurance companies that such Grantor believes (in the good
faith judgment of the management of such Grantor) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which such
Grantor believes (in the good faith judgment of management of such Grantor) is
reasonable and prudent in light of the size and nature of its business and
against at least such risks similar (and with such risk retentions) as such
Grantor believes (in the good faith judgment of management of such Grantor) is
reasonable and prudent in light of the size and nature of its business).

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days (ten (10) days in the case of non-payment of
premium) after receipt by the Administrative Agent of written notice thereof,
(ii) name the Administrative Agent as an additional insured party or additional
loss payee, as applicable and (iii) be reasonably satisfactory in all other
respects to the Administrative Agent.

4.3 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interests of the Administrative Agent and
the other Secured Parties created by this Agreement as perfected security
interests (to the extent such security interests are required to be perfected
under the terms of this Agreement) having at least the priority described in
Section 3.2 and shall defend such security interests against the claims and
demands of all Persons whomsoever (other than to the extent such claims or
demands are based on Permitted Priority Liens), subject to the rights of such
Grantor under the Loan Documents to dispose of Collateral.

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

(b) (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, subject to Section 2, authorizing the filing of
any financing or continuation statements under the Uniform Commercial Code (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and filing and recording documents necessary to record
the Administrative Agent’s and the other Secured Parties’ security interest in
such Grantor’s Intellectual Property in any and all Intellectual Property
Registries.

 

- 10 -



--------------------------------------------------------------------------------

4.4 Changes in Locations, Name, etc. Such Grantor will not

(a) change its name,

(b) change its corporate structure as in effect on the Closing Date or

(c) change its jurisdiction of organization, identification number from the
jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business, as appropriate, from that referred to in
Section 3.3,

unless such Grantor shall deliver to the Administrative Agent (in the case of
foregoing clause (a) or (b), on or before the date that is thirty (30) days (or
such longer period as may be agreed to by the Administrative Agent) following
such event or occurrence or, in the case of foregoing clause (c), at least
twenty (20) days (or such shorter period as may be agreed to by the
Administrative Agent) prior to such event or occurrence) (i) written notice
thereof, (ii) if applicable, a written supplement to Schedule 3 showing the
relevant new jurisdiction of organization, location of chief executive office or
sole place of business, as appropriate, and (iii) all additional financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein.

4.5 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), in respect of the Capital Stock of any
Issuer included in the Collateral, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Administrative Agent and the other Secured Parties, hold the same in trust
for the Administrative Agent and the other Secured Parties and deliver the same
promptly to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations; provided that with respect
to the Pledged Stock, such Grantor shall not be required to deliver such
certificate to the Administrative Agent to the extent and for so long as such
Capital Stock is not required by the Administrative Agent to be pledged
hereunder pursuant to Section 5.9(d) of the Credit Agreement.

(b) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Capital
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 4.5(a) with
respect to the Capital Stock issued by it and (iii) the terms of Sections 5.3(c)
and 5.7 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 5.3(c) or 5.7 with respect to the
Capital Stock issued by it.

4.6 Intellectual Property. Except as otherwise permitted under the Credit
Agreement: (a) Such Grantor (either itself or through licensees) will,
consistent with its reasonable business judgment, (i) continue to use each
Trademark that in such Grantor’s reasonable judgment is

 

- 11 -



--------------------------------------------------------------------------------

material to the business of Holdings and its Subsidiaries, taken as a whole, in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use and (ii) not (and not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any such
Trademark may become invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees) will, consistent with its
reasonable business judgment, not do any act, or knowingly omit to do any act,
whereby any Patent that in such Grantor’s reasonable judgment is material to the
business of Holdings and its Subsidiaries, taken as a whole, may become
forfeited, unenforceable, abandoned or dedicated to the public.

(c) Such Grantor (either itself or through licensees) will, consistent with its
reasonable business judgment, not (and will, consistent with its reasonable
business judgment, not permit any licensee or sublicensee thereof to) do any act
or knowingly omit to do any act whereby any Copyright that in such Grantor’s
reasonable judgment is material to the business of Holdings and its
Subsidiaries, taken as a whole, may become invalidated or otherwise impaired.
Such Grantor will not (either itself or through licensees) do any act whereby
any material portion of any such Copyright may fall into the public domain. Such
Grantor (either itself or through licensees) will, after the Closing Date, where
warranted in its reasonable business judgment, use any statutory notice of
registration in connection with use of its registered Trademarks, markings in
connection with use of its Patents, and notices of copyright in connection with
the publication of its Copyrights, in each instance as required by law.

(d) Such Grantor will notify the Administrative Agent promptly if it knows, or
has reason to know, that any application or registration relating to any United
States Intellectual Property that in such Grantor’s reasonable judgment is
material to the business of Holdings and its Subsidiaries, taken as a whole, may
has become forfeited, rendered unenforceable, abandoned or dedicated to the
public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any countrythe United States)
regarding such Grantor’s ownership of, or the validity or enforceability of, any
material United States Intellectual Property or such Grantor’s right to register
the same or to own and maintain the same, except, in each case, for rejections
of applications to register Intellectual Property received in the ordinary
course and for Dispositions permitted under the Credit Agreement.

(e) In the event that any Intellectual Property owned by a Grantor and material
to the business of Holdings and its Subsidiaries, taken as a whole, is
infringed, misappropriated or otherwise violated by a third party, the
applicable Grantor shall at such Grantor’s sole cost and expense, take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances relating to such Intellectual Property.

(f) WheneverWithin five (5) Business Days after the delivery of any financial
statements pursuant to Section 5.1(a) of the Credit Agreement, such Grantor
shall report any filings whereby such Grantor, either by itself or through any
agent, employee, licensee or designee, shall file anhas filed a new application
for the registration of any material Intellectual Property with any Intellectual
Property Registry, or file a new “Statement of Use” or an

 

- 12 -



--------------------------------------------------------------------------------

“Amendment to Allege Use” with respect to any material “intent-to-use” Trademark
applications, such Grantor shall report such filing to the Administrative Agent
within 30 days after the last day of the fiscal quarter in which such filing
occursin each case, with any Intellectual Property Registry. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in any such Intellectual Property and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

(g) Such Grantor will, consistent with its reasonable business judgment, take
all reasonable and necessary steps, including, without limitation, in any
proceeding before any Intellectual Property Registry to maintain and pursue each
material application (and to obtain the relevant registration) and to maintain
each registration of Intellectual Property that in such Grantor’s reasonable
judgment are material to the business of Holdings and its Subsidiaries, taken as
a whole, including, without limitation, in filing of applications for renewal,
affidavits of use and affidavits of incontestability.

4.7 Commercial Tort Claims. If any Grantor shall obtain an interest in any
Commercial Tort Claim in excess of $1,000,000,10,000,000, such Grantor shall
promptly, and in any event within 30 days thereof, deliver to the Collateral
Agent a supplement to Schedule 8 to this Agreement describing such Commercial
Tort Claim. together with the delivery of financial statements following the end
of each fiscal quarter of the Company in accordance with Section 5.1(a) and
(b) of the Credit Agreement.

 

SECTION 5. REMEDIAL PROVISIONS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

5.1 Certain Matters Relating to Receivables. (a) The Administrative Agent hereby
authorizes each Grantor to collect such Grantor’s Receivables and the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default. Upon written
request of the Administrative Agent at any time after the occurrence and during
the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
(2) Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 5.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the other Secured Parties, segregated from other funds of such
Grantor. After the occurrence and during the continuance of an Event of Default,
if requested by the Administrative Agent, each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(b) At the Administrative Agent’s request, after the occurrence and during the
continuance of an Event of Default each Grantor shall deliver to the
Administrative Agent all

 

- 13 -



--------------------------------------------------------------------------------

original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables, including, without limitation,
all original orders, invoices and shipping receipts.

5.2 Communications with Obligors; Grantors Remain Liable. (a) The Administrative
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Receivables.

(b) Upon the request of the Administrative Agent, at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) or Contract of any Grantor
by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any other Secured Party of any payment relating thereto,
nor shall the Administrative Agent or any other Secured Party be obligated in
any manner to perform any of the obligations of any Grantor under or pursuant to
any Receivable (or any agreement giving rise thereto) or Contract of any
Grantor, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

5.3 Investment Property. (a) Unless an Event of Default shall have occurred and
be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 5.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, to the extent permitted in the
Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which would reasonably be expected to have a
Material Adverse Effect or that would be inconsistent with this Agreement or any
other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall have given written notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in such order as the Administrative Agent may determine, and
(ii) any or

 

- 14 -



--------------------------------------------------------------------------------

all of the Investment Property shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Investment Property at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Stock or Pledged Notes pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) upon the request of the
Administrative Agent made during the continuance of an Event of Default, pay any
dividends or other payments with respect to the Pledged Stock and Pledged Notes
directly to the Administrative Agent.

5.4 Proceeds to be Turned Over to Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 5.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing and the Administrative Agent shall have given
written notice of its intent to exercise its rights and remedies under this
Section 5.4, all Proceeds received by any Grantor consisting of cash, checks,
Cash Equivalents and other near-cash items shall be held by such Grantor in
trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Administrative Agent in the exact form received
by such Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Administrative
Agent and the other Secured Parties) shall continue to be held as collateral
security for all the Obligations and shall not constitute payment thereof until
applied as provided in Section 5.5.

5.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, the Administrative Agent may apply, at such time or times as the
Administrative Agent may elect, all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Obligations in the order set forth in Section 9.4 of the Credit Agreement.

 

- 15 -



--------------------------------------------------------------------------------

5.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law or in equity. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any other Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 5.6, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Administrative Agent
and the other Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in such order as the Administrative Agent may elect, and
only after such application and after the payment by the Administrative Agent of
any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the New York UCC, need the Administrative
Agent account for the surplus, if any, to any Grantor. To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least ten (10) days before
such sale or other disposition.

5.7 Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock of the Borrowers or a
Subsidiary pursuant to Section 5.6, and if in the reasonable opinion of the
Administrative Agent it is necessary or advisable to have such Pledged Stock, or
that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Grantor will cause the Issuer thereof to
(i) execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) use its commercially
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of the Pledged Stock, or that portion

 

- 16 -



--------------------------------------------------------------------------------

thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the reasonable opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
which will satisfy the provisions of Section 11(a) of the Securities Act.

(a) (b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(b) (c) Each Grantor agrees to use commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock pursuant to this Section 5.7
valid and binding and in compliance with any applicable Requirement of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 5.7 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 5.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing under the Credit Agreement.

5.8 Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, uponUpon the
occurrence and during the continuation of an Event of Default:

(i) and to the extent Grantor fails to use commercially reasonable efforts to
enforce its Intellectual Property, the Administrative Agent shall have the right
(but not the obligation) to bring suit or otherwise commence any action or
proceeding in the name of any Grantor, the Administrative Agent or otherwise, in
the Administrative Agent’s sole discretion, to enforce any Intellectual
Property, in which event such Grantor shall, at the request of the
Administrative Agent, do any and all lawful and reasonable acts and execute any
and all documents reasonably required by the Administrative Agent in aid of such
enforcement, and such Grantor shall promptly, upon demand, reimburse and
indemnify the

 

- 17 -



--------------------------------------------------------------------------------

Administrative Agent as provided in Section 6.1(c), and, to the extent that the
Administrative Agent shall elect not to bring suit to enforce any Intellectual
Property as provided in this Section, each Grantor agrees to use all
commercially reasonable measures, whether by action, suit, proceeding or
otherwise, to prevent the infringement, misappropriation, dilution or other
violation of any of such Grantor’s rights in the Intellectual Property by others
and to the extent reasonable agrees to diligently maintain any action, suit or
proceeding against any Person so infringing, misappropriating, diluting or
otherwise violating as shall be necessary to prevent such infringement,
misappropriation, dilution or violation;

(ii) upon written demand from the Administrative Agent, each Grantor shall
grant, assign, convey or otherwise transfer to the Administrative Agent an
absolute assignment of all of such Grantor’s right, title and interest in and to
the Intellectual Property, including the right to sue for past, present and
future infringement, dilution, misappropriation, or other violation or
impairment thereof, and shall execute and deliver to the Administrative Agent
such documents as are necessary or appropriate to carry out the intent and
purposes of this Agreement;(iii) each Grantor agrees that such an assignment
and/or recording shall be applied to reduce the Obligations outstanding only to
the extent that the Administrative Agent (or any Secured Party) receives cash
proceeds in respect of the sale of, or other realization upon, the Intellectual
Property; and

(iii ) (iv) the Administrative Agent shall have the right to notify, or require
each Grantor to notify, any obligors with respect to amounts due or to become
due to such Grantor in respect of the Intellectual Property, of the existence of
the security interest created herein, to direct such obligors to make payment of
all such amounts directly to the Administrative Agent, and, upon such
notification and at the expense of such Grantor, to enforce collection of any
such amounts and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done;

(A) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Administrative Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Administrative
Agent in the same form as so received (with any necessary endorsement) to be
held as cash Collateral and applied in such order as the Administrative Agent
may determine; and

(B) Grantor shall not adjust, settle or compromise the amount or payment of any
such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Administrative Agent of any rights, title
and interests in and to the Intellectual Property shall have been previously

 

- 18 -



--------------------------------------------------------------------------------

made and shall have become absolute and effective, and (iv) the Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Administrative Agent shall promptly execute and deliver to such
Grantor, at such Grantor’’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Administrative Agent as
aforesaid, subject to any disposition thereof that may have been made by the
Administrative Agent; provided that after giving effect to such reassignment,
the Administrative Agent’s security interest granted pursuant hereto, as well as
all other rights and remedies of the Administrative Agent granted hereunder,
shall continue to be in full force and effect; and provided, further, that the
rights, title and interests so reassigned shall be free and clear of any other
Liens granted by or on behalf of the Administrative Agent and the Secured
Parties.

(c) Solely for the purpose of enabling the Administrative Agent to exercise
rights and remedies under this Section 5.8 and at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Administrative Agent for the benefit
of the Secured Parties, an irrevocable, non-exclusive, fully paid-up, worldwide
license or (for third party rights) sublicense to use, license or sublicense any
of the Intellectual Property now owned, licensed (to the fullest extent
permitted by such license), held for use or hereafter acquired by such Grantor
(exercisable only during the continuance of an Event of Default and without
payment of royalty or other compensation to such Grantor), provided that such
license shall be granted (i) only to the extent such grant (A) does not result
in the breach of any license or similar agreement with a third party or give
such third party any right of acceleration, termination or cancellation therein
(provided that such third party license or similar agreement was not entered
into in contemplation of such grant) and (B) is not prohibited by any law, and
(ii) subject, (A) in the case of Trademarks, to sufficient rights to quality
control and inspection in favor of such Grantor to avoid the risk of
invalidation of said Trademarks and to the inurement of any goodwill created by
the use of such Trademarks to the benefit of the applicable Grantor, and (B) in
the case of Trade Secrets, to sufficient requirements that the secret status of
such Trade Secrets be maintained. Such license or sublicense shall include
access to all media in which any of the applicable Intellectual Property may be
recorded, processed or stored and all computer programs related thereto. For the
avoidance of doubt, at the time of the release of the Liens on any Intellectual
Property as set forth in Section 7.14 and of any sale or transfer of any
Intellectual Property permitted by the Loan Documents, the license granted to
the Administrative Agent pursuant to this Section 5.8(c) with respect to such
Intellectual Property shall automatically and immediately terminate.

5.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any other Secured Party to collect such deficiency.

SECTION 6. THE ADMINISTRATIVE AGENT

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:

 

- 19 -



--------------------------------------------------------------------------------

6.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name, in
each case, from time to time after the occurrence and during the continuance of
any Event of Default, in the Administrative Agent’s sole discretion, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following during
the continuance of an Event of Default:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Administrative Agent for the purpose of collecting any and all such moneys
due under any Receivable or Contract or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property and Intellectual Property
Licenses, execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Administrative Agent may request to
evidence the Administrative Agent’s and the other Secured Parties’ security
interest in such Intellectual Property and Intellectual Property Licenses and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 5.6 or 5.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any

 

- 20 -



--------------------------------------------------------------------------------

Collateral; (6) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may in its sole discretion deem appropriate; (7) assign
and/or license any Copyright, Patent or Trademark (along with the goodwill of
the business to which any such Copyright, Patent or Trademark pertains),
throughout the world for such term or terms, on such conditions, and in such
manner, as the Administrative Agent shall in its sole discretion determine; and
(8) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the other Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

(b) During the continuance of an Event of Default, if any Grantor fails to
perform or comply with any of its agreements contained herein, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans (regardless of whether any such
ABR Loans are then outstanding) under the Credit Agreement, from the date of
payment by the Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof or otherwise in accordance with applicable
laws. All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.

6.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the Uniform Commercial Code or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor

 

- 21 -



--------------------------------------------------------------------------------

any of their officers, directors, employees or agents shall be responsible to
any Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct as determined in a final non-appealable
judgment of a court competent jurisdiction.

6.3 Authorization for Filing Financing Statements. Pursuant to any applicable
law, each Grantor authorizes the Administrative Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent reasonably determines appropriate to
perfect the security interests of the Administrative Agent (for the benefit of
the Secured Parties) under this Agreement. Each Grantor authorizes the
Administrative Agent to use the collateral description “all personal property,
whether now owned or hereafter acquired”, “all assets of the Debtor, whether now
existing or hereafter arising” or any other similar collateral description in
any such financing statements.

6.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

SECTION 7. MISCELLANEOUS

7.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

7.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be in writing and effected in the manner
provided for in Section 10.2 of the Credit Agreement.

7.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies

 

- 22 -



--------------------------------------------------------------------------------

herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

7.4 Tax Indemnity. (a) Each Grantor agrees to jointly and severally pay, and to
save the Administrative Agent and each other Secured Party harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other similar taxes which may be payable or
determined to be payable with respect to any of the Collateral.

(b) The agreements in this Section 7.4 shall survive repayment of the
Obligations and any other amounts payable under the Credit Agreement and the
other Loan Documents.

7.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors, indorsees,
transferees and assigns; provided that, except as otherwise permitted under the
Credit Agreement, no Grantor may assign, transfer or delegate any of its rights
or obligations under this Agreement without the prior written consent of the
Administrative Agent.

7.6 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

7.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.8 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.9 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

7.10 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION (OTHER THAN ANY MANDATORY PROVISIONS OF THE UNIFORM COMMERCIAL CODE
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

 

- 23 -



--------------------------------------------------------------------------------

7.11 SUBMISSION TO JURISDICTION; WAIVERS. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF, TO THE EXTENT SUCH COURTS WOULD HAVE SUBJECT MATTER
JURISDICTION WITH RESPECT THERETO, AND AGREES THAT NOTWITHSTANDING THE FOREGOING
(X) A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW AND (Y) LEGAL ACTIONS OR PROCEEDINGS BROUGHT BY THE
SECURED PARTIES IN CONNECTION WITH THE EXERCISE OF RIGHTS AND REMEDIES WITH
RESPECT TO COLLATERAL MAY BE BROUGHT IN OTHER JURISDICTIONS WHERE SUCH
COLLATERAL IS LOCATED OR SUCH RIGHTS OR REMEDIES MAY BE EXERCISED;

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND WAIVES ANY RIGHT TO CLAIM THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO
PLEAD OR CLAIM THE SAME;

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE APPLICABLE PARTY AT
ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.2 OF THE CREDIT AGREEMENT OR
AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT THERETO;

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW;

(e) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES; AND

 

- 24 -



--------------------------------------------------------------------------------

(f) WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

7.12 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.

7.13 Additional Grantors. Each Subsidiary of any Group Member that is required
to become a party to this Agreement pursuant to the Credit Agreement shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Subsidiary of an Assumption Agreement in the form of Annex I hereto.

7.14 Releases. (a) Upon the Discharge of Obligations, the Collateral shall be
automatically and without further action released from the Liens in favor of the
Administrative Agent and the other Secured Parties created hereby, this
Agreement shall terminate with respect to the Administrative Agent and the other
Secured Parties, and all obligations (other than those expressly stated to
survive such termination) of each Grantor to the Administrative Agent or any
other Secured Party hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party. At the sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
such documents as such Grantor shall reasonably request to evidence such release
and termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a sale, transfer or other disposition permitted by Section 6
or 6.4.A of the Credit Agreement, other than with respect to a sale, transfer or
other disposition to another Grantor, or if any Collateral is required to be
automatically released pursuant to Section 9.10(e) of the Credit Agreement, then
such Collateral shall be automatically and without further action released from
the security interests created by this Agreement. If a Grantor is disposed of
pursuant to a transaction permitted by the Credit Agreement or is otherwise
released from its guarantee of the Obligations pursuant to the Credit Agreement,
such Grantor shall be automatically and without further action released from its
obligations under this Agreement. In each case, the Administrative Agent, at the
request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the termination and release of the Liens created hereby on Collateral of such
Grantor, or such Grantor, as applicable.

 

- 25 -



--------------------------------------------------------------------------------

7.15 ABL Term Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Lien and security interest granted pursuant to this Agreement and
the exercise of any right or remedy hereunder are subject to the provisions of
the ABL-Term Intercreditor Agreement. In the event of any conflict between the
terms of the ABL-Term Intercreditor Agreement and this Agreement, the terms of
the ABL-Term Intercreditor Agreement shall govern and control. Without limiting
the generality of the foregoing, and notwithstanding anything herein to the
contrary until the Discharge of ABL Obligations (as defined in the ABL-Term
Intercreditor Agreement), any obligation of any Grantor hereunder or under any
other Collateral Document with respect to the delivery of any ABL Priority
Collateral shall be deemed to be satisfied by delivery of such ABL Priority
Collateral to the ABL Agent pursuant to the ABL Collateral Documents (as defined
in the Intercreditor Agreement).

[Signature pages follow.]

 

- 26 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

GRANTORS:

 

JELD-WEN HOLDING, INC.

By:  

 

  Name:   Title:

JELD-WEN, INC.

By:  

 

  Name:   Title:

ONEX BP FINANCE LP

AMERICAN MILLWORK, INC.

By:  

 

  Name:   Title:

CREATIVE MEDIA DEVELOPMENT, INC.

By:  

 

  Name:   Title:

JELD WEN DOOR REPLACEMENT SYSTEMS, INC.

[Signature page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

By:  

 

  Name:   Title:

HARBOR ISLES TENNIS AND FITNESS CLUB CORPORATION

By:  

 

  Name:   Title:

JW INTERNATIONAL HOLDINGS, INC.

By:  

 

  Name:   Title:

JW REAL ESTATE, INC.

By:  

 

  Name:   Title:

[OTHER GRANTORS] KARONA, INC.

By:  

 

  Name:   Title:

[Signature page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

  Name:   Title:

[Signature page to First Lien Pledge and Security Agreement]



--------------------------------------------------------------------------------

Annex I to

First Lien Pledge and Security Agreement

ASSUMPTION AGREEMENT, dated as of                     ,             , made by
(the “Additional Grantor”), in favor of Bank of America, N.A., as administrative
agent (together with its successors, in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Term Loan Credit Agreement,
dated as of [            ], 2014 (as October 15, 2014 (as amended by Amendment
No. 1, dated as of July 1, 2015, Amendment No. 2, dated as of November 1, 2016,
Amendment No. 3, dated as of March 7, 2017 and Amendment No. 4 dated as of
December 14, 2017 and as further amended, restated, amended and restated,
supplemented, restructured or otherwise modified, renewed or replaced from time
to time, the “Credit Agreement”), among JELD-WEN HOLDING, inc., an
OregonHolding, Inc., a Delaware corporation (“Holdings”), Onex BP Finance LP, a
Delaware limited partnership (the “Tower Borrower”), JELD-WEN, incInc., an
Oregona Delaware corporation (the “Company Borrower” and, together with the
Tower Borrower, the “Borrowers”), the otherCompany Subsidiary Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., asthe Administrative Agent, and the other agents party
thereto). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, in connection with the Credit Agreement, the BorrowersBorrower and Onex
BP Finance LP and certain of their Affiliates (other than the Additional
Grantor) have entered into the Term Loan Pledge and Security Agreement, dated as
of [            ], 2014,October 15, 2014 and as amended on December 14, 2017, in
favor of the Administrative Agent for the benefit of the Secured Parties (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified, renewed or replaced from time to time, the “Pledge and Security
Agreement”);

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Pledge and Security Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Pledge and Security
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Pledge and Security Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 7.13 of the Pledge and
Security Agreement, (a) hereby becomes a party to the Pledge and Security
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor, and (b) hereby collaterally assigns, grants, mortgages and pledges to
the Administrative Agent and hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, as collateral security for the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations of such Additional Grantor
(including, without limitation, any extensions, modifications, substitutions,
amendments or



--------------------------------------------------------------------------------

renewals of any or all of such Obligations), a security interest in all of the
Collateral of the Additional Grantor, in each case whether now owned or at any
time hereafter acquired by the Additional Grantor or in which the Additional
Grantor now has or at any time in the future may acquire any right, title or
interests and wherever the same may be located, but subject in all respects to
the terms, conditions and exclusions set forth in the Pledge and Security
Agreement. The information set forth in Annex I-A hereto is hereby added to the
information set forth in the Schedules to the Pledge and Security Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties applicable to the Additional Grantor contained in
Section 3 of the Pledge and Security Agreement is true and correct in all
material respects on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.

[Signature page follows.]

[Annex I to First Lien Pledge and Security Agreement – Form of Assumption
Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:  

 

  Name:   Title:

[Annex I to First Lien Pledge and Security Agreement – Form of Assumption
Agreement]



--------------------------------------------------------------------------------

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

[Annex I to First Lien Pledge and Security Agreement – Form of Assumption
Agreement]